        Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 1 of 198




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          Electronically Filed on July 25, 2020

IDEKER FARMS, INC., ET AL.,         )
                                    )
            Plaintiffs,             )
                                    )
            vs.                     )                    No: 1:14-cv-00183-NBF
                                    )
UNITED STATES OF AMERICA,           )                    Senior Judge Nancy B. Firestone
                                    )
            Defendant.              )
___________________________________ )


                  UNITED STATES’ SECOND AMENDED EXHIBIT LIST


       The United States herby provides, pursuant to the Court’s April 14, 2020 Order, ECF No.

578, a list of exhibits it either will use or may use during the trial scheduled to begin on July 20,

2020. The exhibits, listed on Exhibit A, are numbered consecutively from Defendant’s Exhibit

4,000 to Defendant’s Exhibit 6,111. Pursuant to the Court’s Order, the exhibit lists at least one

sponsoring witness. The United States has no present plan to do so, but may at trial use other

testifying witnesses to introduce the listed exhibits.

       Respectfully submitted this 25th day of July, 2020.

                                               Respectfully,

                                               JEAN E. WILLIAMS
                                               DEPUTY ASSISTANT ATTORNEY GENERAL

                                               /s/ Brent Allen
                                               BRENT ALLEN
                                               ELIZABETH MCGURK
                                               BRAD LENEIS
                                               United States Department of Justice Environment &
                                               Natural Resources Division Natural Resources
                                               Section
                                               4 Constitution Square, Office 3.153
                                               150 M Street NE

                                                  1
Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 2 of 198




                             Washington DC 20002
                             (202) 305-3284
                             (202) 305-0506 (fax)
                             (202) 305-5140 (mobile)
                             Brent.Allen@usdoj.gov

                             Attorneys for the United States




                                2
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 3 of 198
                                                                                                       Exhibit A
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List


 United States Exhibt
                             Bates Beg        Bates End   Page Count                    Document Description                                  File Name   Exhibit Will/May Use                    Witness
      Number




DX0001                  DX0001‐0000001   DX0001‐0000021      21        Mapbook Overview of Special Flood Hazard Areas           DX0001.PDF                       May             Pridal (Corps)



DX0002                  DX0002‐0000001   DX0002‐0000021      21        Mapbook Overview of Special Flood Hazard Areas           DX0002.PDF                       May             Pridal (Corps)

                                                                       Climate Assessment Report: Understanding and
                                                                       Explaining Climate Extremes in the Missouri River Basin
                                                                       Associated with the 2011 Flooding (NOAA, Dec. 27,
DX0185                  DX0185‐0000001   DX0185‐0000034      34        2013)                                                   DX0185.PDF                        May             Jones (Expert); Remus (Corps)

                                                                       Climate Assessment Report: Causes for Hydrologic
                                                                       Extremes in the Upper Missouri River Basin (NOAA, July
DX0186                  DX0186‐0000001   DX0186‐0000038      38        31, 2016)                                              DX0186.PDF                         May             Jones (Expert); Remus (Corps)

                                                                       Assessment Report: Seasonal Precipitation Forecasts
                                                                       Over the Missouri River Basin ‐ An Assessment of
                                                                       Operational and Experimental Forecast System Skill and
DX0187                  DX0187‐0000001   DX0187‐0000026      26        Reliability (August 2014)                              DX0187.PDF                         May             Remus (Corps)
                                                                       Fish and Wildlife Mitigation Plan: Missouri River Bank
                                                                       Stabilization and Navigation Project Final Feasibility
DX0303                  DX0303‐001       DX0303‐0664         664       Report and Final EIS ‐ May 1981                          DX0303.pdf                       May             Pridal (Corps)



DX0321                  DX0321‐0000001   DX0321‐0000008       8        Maps: Missouri River Recovery Program                    DX0321.PDF                       May             Pridal (Corps)



DX0352                  DX0352‐0000001   DX0352‐0000285      285       Shallow Water Habitat Accounting Report ‐ 2014           DX0352.PDF                       May             Mays (Expert); Pridal (Corps)

                                                                       Operation and Maintenance Manual: Missouri River
                                                                       Bank Stabilization and Navigation Project‐‐Sioux City, IA
DX0353                  DX0353‐0000001   DX0353‐0000611      611       to the Mouth (November 2011)                              DX0353.PDF                      May             Pridal (Corps)


                                                                       Missouri River Stage Trends Technical Report ‐ August
DX0403                  DX0403‐0000001   DX0403‐0000046      46        2012                                                     DX0403.PDF                       May             Pridal (Corps)

                                                                       Riverine Habitat and Floodway Restoration An
                                                                       Evaluation of the Notched Structures in Creating
DX0405                  DX0405‐0000001   DX0405‐0000089      89        Additional Backwater Areas March 1982                    DX0405.PDF                       May             Pridal (Corps)


                                                                       Missouri River Bank Stabilization and Navigation Project
DX0417                  DX0417‐0000001   DX0417‐0000013      13        Structure Maintenance Guidelines ‐ March 1988            DX0417.PDF                       May             Pridal (Corps)


                                                                       Missouri River Navigation Project (Sioux City to the
DX0419                  DX0419‐0000001   DX0419‐0000029      29        Mouth), Design Criteria ‐ January 1994                   DX0419.PDF                       May             Pridal (Corps)




                                                                                                          Page 1 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 4 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                             Bates Beg        Bates End   Page Count                   Document Description                                        File Name   Exhibit Will/May Use                    Witness
      Number

                                                                       Potamology Investigation Missouri River, Rulo, Nebraska
                                                                       to Mouth, MRD Sediment Series No. 22 ‐ November
DX0420                  DX0420‐0000001   DX0420‐0000108      108       1980                                                    DX0420.PDF                             May             Shumate (Corps)



DX0428                  DX0428‐0000001   DX0428‐0000237      237       1975 Master Manual                                      DX0428.PDF                              Will           Remus (Corps)
                                                                       Missouri River Mainstem System, 2006‐2007 Annual
DX0473                  USACE0012969     USACE0013057        89        Operating Plan (Final) (December 2006)                  finalAOP2006‐2007.pdf                  May             Remus (Corps)

                                                                       Missouri River Mainstem System, 2007‐2008
                                                                       Annual Operating Plan (Final) (December 2007)
DX0474                  USACE0013058     USACE0013140        83                                                             finalAOP2007‐2008.pdf                     May             Remus (Corps)
                                                                       Missouri River Mainstem System, 2008‐2009 Annual
DX0475                  USACE0013141     USACE0013225        85        Operating Plan (Final) (December 2008)               finalAOP2008‐2009.pdf                     May             Remus (Corps)
                                                                       Missouri River Mainstem System, 2010‐2011 Annual
DX0476                  USACE0013311     USACE0013393        83        Operating Plan (Final) (December 2010)               finalAOP2010‐2011.pdf                     May             Remus (Corps)
                                                                       Missouri River Mainstem Reservoir System, Summary of
                                                                       Actual 2006 Regulation, Missouri River Basin (March
DX0479                  USACE0014243     USACE0014319        77        2007)                                                rcc2006summary.pdf                        May             Remus (Corps)
DX0503                                                                 1993 Post‐flood report                                                                         May             Shumate (Corps)



DX0509                  DX0509‐0000001   DX0509‐0000367      367       Water Management Annual Report 1983‐84                  DX0509.PDF                             May             Pridal (Corps)


                                                                       The Great Flood of 1993 Post‐Flood Report published by
DX0522                  DX0522‐0000001   DX0522‐0000275      275       the Kansas City 6 District                             DX0522.PDF                              May             Shumate (Corps)

                                                                       Missouri River Mainstem System Annual Operating Plans
                                                                       (USACE Northwestern Division ‐ Missouri River Basin
DX0524                  USACE4356730     USACE4356816        87        Water Management Division)                            finalAOP2014‐2015.pdf                    May             Remus (Corps)

                                                                       Appendix D to The Great Flood of 1993 Post‐Flood
DX0525                  DX0525‐0000001   DX0525‐00000                  Report published by the Kansas City 6 District                                                 May             Pridal (Corps)

                                                                       2010 Annual Report for the Missouri River Biological
DX0530                  USACE5023959     USACE5024177        219       Opinion (USACE Omaha and Kansas City Districts)                                                May             Pridal (Corps)


                                                                       2003 Amendment to the 2000 Biological Opinion
DX0553                  DX0553‐0000001   DX0553‐0000297      297       (December 16, 2003)                                       DX0553.PDF                           May             Pridal (Corps)
                                                                       2003 Biological Assessment (July) with Transmittal letter
DX0558                  USACE0073485     USACE0073589        105       from Brig. Gen. Grisoli dated July 30, 2003                                                    May             Pridal (Corps)

                                                                       2006 Master Manual ‐ Missouri River Mainstem
                                                                       Reservoir System Master Water Control Manual,
DX0559                  DX0559‐0000001   DX0559‐0000432      432       Missouri River Basin (Revised March 2006)               DX0559.PDF                             May             Mays (Expert); Pridal (Corps)

                                                                       2004 Master Manual ‐ Missouri River Mainstem
                                                                       Reservoir System Master Water Control Manual,
DX0560                  DX0560‐0000001   DX0560‐0000418      418       Missouri River Basin (March 2004)                       DX0560.PDF                             May             Pridal (Corps)




                                                                                                         Page 2 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 5 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                             Bates Beg        Bates End   Page Count                    Document Description                                   File Name   Exhibit Will/May Use                    Witness
      Number
                                                                       MO River Bank Stabilization and Navigation Fish anbd
                                                                       Wildlife Mitigation Project. Lower Hamburg Bend
                                                                       Mitigation Site Definite Project Report Final (August
DX0576                  DX0576‐0000001   DX0576‐0000241      241       2000)                                                      DX0576.PDF                      May             Pridal (Corps)



DX0596                  DX0596‐0000001   DX0596‐0000404      404       Missouri River Shallow Water Habitat Report ‐ 2004         DX0596.PDF                      May             Pridal (Corps)

                                                                       Operation and Maintenance Manual, Missouri River,
                                                                       Council Bluffs Flood Protection, Council Bluffs, Iowa,
DX0890                  DX0890‐0000001   DX0890‐0000365      365       Levees L‐624 and L‐627 (1981)                              DX0890.PDF                      May             Adkins; Pridal (Corps)

                                                                       Operation and Maintenance Manual Missouri River
                                                                       Levee Unit L‐ 575 Buchanan Drainage District No. 1
DX0896                  DX0896‐0000001   DX0896‐0000116      116       Atchison County, Missouri (Revised 1984)                   DX0896.PDF                      May             Pridal (Corps)


                                                                       Letter from W.R. Needham to Jerry Litton Re: Meeting
DX0975                  DX0975‐0000001   DX0975‐0000023      23        between Corps and the Public (22 March 1974)            DX0975.PDF                         May             Shumate (Corps)
                                                                       Letter from Paul Barber to William C. Ford Re: Concerns
                                                                       of Flooding on the Mississippi and Missouri Rivers (24
DX0978                  DX0978‐0000001   DX0978‐0000002       2        April 1975)                                             DX0978.PDF                          Will           Pridal (Corps); Shumate (Corps)


                                                                       Letter from Paul Barber to Charles P. Michael Re: Flood
DX0980                  DX0980‐0000001   DX0980‐0000005       5        Events ‐ April, June and July 1978 (13 July 1979)       DX0980.PDF                         May             Shumate (Corps)
DX0999                  DX0999‐0000001   DX0999‐0000080      80        2006 Master Manual                                      DX0999.PDF                         May             Shumate (Corps)
                                                                       Missouri River 2011 Post Flood Assessment Task 2 ‐
DX1026                  DX1026‐0000001   DX1026‐0000043      43        Review of Flow Frequency                           DX1026.pdf                              May             Mays (Expert)

                                                                       Bank Stabilization and Navigation Project, Fish and
                        US0010995        US0010998                     Wildlife Mitigation Project Modifications Near Plaintiff
DX1029                                                        4        Properties                                                                                 May             Shumate (Corps)


                                                                       Omaha District Survey Summary, Missouri River Sioux
DX1030                  DX1030‐0000001   DX1030‐0000002       2        City to Rulo, NE                                           DX1030.PDF                      May             Pridal (Corps)



                                                                       Evaluation of Shallow Water Habitat Construction
                                                                       Methods on the Missouri River by Daniel Pridal for the
                                                                       Joint Federal Interagency Conference on Sedimentation
DX1032                  USACE0003066     USACE0003076        11        and Hydrologic Modeling (June 27‐July 1, 2010)                                             May             Pridal (Corps)

                                                                       Investigation of Channel Degradation, 2014 Update:
                                                                       Missouri River, Gavins Point Dam to Platte River
DX1034                  DX1034‐0000001   DX1034‐0000131      131       Confluence                                                 DX1034.PDF                      May             Pridal (Corps)

                                                                       Office Report: Missouri River Gavins Point Dam to Rulo
                                                                       NE Shallow Water Habitat Profile: August Flow Duration
DX1036                  DX1036‐0000001   DX1036‐0000067      67        (USACE Omaha District, January 2007)                   DX1036.PDF                          May             Pridal (Corps)




                                                                                                          Page 3 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 6 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                             Bates Beg        Bates End   Page Count                   Document Description                                   File Name   Exhibit Will/May Use                    Witness
      Number




                                                                       Specification (for Construction Contract) ‐ Task Order
                                                                       0027 to W9128F‐08‐R0024 ‐ Missouri River Recovery
                                                                       Fish and WildlifeMitigation Glovers Point Project Phase
DX1038                  USACE0948307     USACE0948462        156       2, Missouri River Thurston County, NE ‐ September 2013                                    May             Pridal (Corps)


                                                                       Post 2011 Flood Shallow Water Habitat Reconnaissance
DX1039                  DX1039‐0000001   DX1039‐0000053      53        Report Omaha District ‐ February 2012                DX1039.PDF                           May             Pridal (Corps)

                                                                       Office Report, Missouri River 2006 Shallow Water
                                                                       Habitat Data Collection and Analysis, Omaha District
DX1041                  DX1041‐0000001   DX1041‐0000020      20        (January 2007)                                            DX1041.PDF                      May             Pridal (Corps)

                                                                       Office Report Missouri River 2008 Shallow Water
                                                                       Habitat Data Collection And Analysis, Omaha District
DX1042                  DX1042‐0000001   DX1042‐0000027      27        (September 2009)                                          DX1042.PDF                      May             Pridal (Corps)

                                                                       Missouri River Recovery Fish & Mitigation Glovers Point
                                                                       Project ‐ Phase 2; Missouri River, Thurston County, NE;
                                                                       Solicitation No. W9128F‐08‐R‐0024 0027; Contract No.
                                                                       W9128F‐08‐D‐0014 0027; Contract Award Set (USACE
DX1044                  USACE2582152     USACE2582195        44        Omaha District, September 2013)                                                           May             Pridal (Corps)

                                                                       Office Report: Missouri River 2007 Shallow Water
                                                                       Habitat Data Collection and Analysis, Omaha District
DX1045                  DX1045‐0000001   DX1045‐0000049      49        (December 2008)                                           DX1045.PDF                      May             Pridal (Corps)


                                                                       Missouri River Shallow Water Habitat Accounting Report
DX1047                  DX1047‐0000001   DX1047‐0000100      100       ‐ 2010 with Appendix A                                 DX1047.PDF                         May             Pridal (Corps)
                                                                       Hamburg Bend 2D Modeling New Alternatives and
DX1048                  USACE2860510     USACE2860513         4        Report Content Expansion ‐ June 16, 2014                                                  May             Pridal (Corps)


                                                                       Statement of Work for Upper and Lower Hamburg Bend
DX1052                  DX1052‐0000001   DX1052‐0000010      10        2011 Flood Evaluation                              DX1052.PDF                             May             Pridal (Corps)


                                                                       Office Report ‐ 2013 Shallow Water Habitat
DX1054                  DX1054‐0000001   DX1054‐0000049      49        Reconnaissance Report, Omaha District (January 2014)      DX1054.PDF                      May             Pridal (Corps)


                                                                       Office Report ‐ Shallow Water Habitat Reconnaissance
DX1060                  DX1060‐0000001   DX1060‐0000038      38        Missouri River Chutes, Omaha District (August 2009)       DX1060.PDF                      May             Pridal (Corps)

                                                                       DRAFT Channel Stabilization Work Plan Report 2010,
                                                                       Missouri River Bank Stabilization and Navigation Project
DX1061                  DX1061‐0000001   DX1061‐0000026      26        May 2010                                                 DX1061.PDF                       May             Pridal (Corps)
DX1063                  USACE4148942     USACE4148944         3        Habitat Assessment Study Design Summary                                                   May             Pridal (Corps)




                                                                                                         Page 4 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 7 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                             Bates Beg        Bates End   Page Count                   Document Description                                   File Name   Exhibit Will/May Use                    Witness
      Number
                                                                       Draft Missouri River Restoration Selection of
                                                                       Comparable Monitoring Sites (USACE Omaha District,
DX1064                  USACE4148991     USACE4148999         9        January 2005)                                                                             May             Pridal (Corps)

                                                                       Office Report, Missouri River, Gavins Point Dam to Rulo
                                                                       NE, Shallow Water Habitat Profile, August Median Flow
DX1065                  DX1065‐0000001   DX1065‐0000014      14        Duration (February 2015)                                DX1065.PDF                        May             Pridal (Corps)
DX1066                  USACE4157279     USACE4157285         7        River Structure Modifications Report                                                      May             Pridal (Corps)


                                                                       Office Report: Missouri River Stage Trends Analysis
DX1070                  DX1070‐0000001   DX1070‐0000040      40        within Omaha District DRAFT (May 2015)                    DX1070.PDF                      May             Pridal (Corps)

                                                                       Environmental Assessment with 404(b)(1) Evaluation &
                                                                       Finding of No Significant Impact: Little Sioux Bend
                                                                       Shallow Water Habitat Restoration; Missouri River Fish
                                                                       and Wildlife Mitigation Project; Harrison County, Iowa;
                                                                       Missouri River Miles 668.3 to 666.7 (USACE Omaha
DX1072                  DX1072‐0000001   DX1072‐0000477      477       District (August 2014)                                  DX1072.PDF                        May             Pridal (Corps)


                                                                       Missouri River Shallow Water Habitat Physical
DX1079                  DX1079‐0000001   DX1079‐0000033      33        Monitoring, Omaha District (Septermber 2006)              DX1079.PDF                      May             Pridal (Corps)


                                                                       Missouri River Recovery Shallow Water Habitat, Physical
DX1080                  DX1080‐0000001   DX1080‐0000038      38        Monitoring and Assessment (Omaha District)              DX1080.PDF                        May             Pridal (Corps)


                                                                       Missouri River Recovery Deer Island ‐ Phase 2 River Mile
                                                                       670‐ 672; Harrison County, Iowa; Contract No. W9128F‐
                                                                       08‐D‐0014 (Task Order 0025); Contract Award Set
DX1081                  DX1081‐0000001   DX1081‐0000063      63        (USACE Omaha District, 18 September 2012)                DX1081.PDF                       May             Pridal (Corps)

                                                                       Missouri River Habitat Project Design, Performance, And
DX1087                  USACE8030741     USACE8030750        10        Aspects Of The 2011 Flood (SedHyd 2015)                                                   May             Pridal (Corps)


                                                                       Draft Upper and Lower Hamburg Bend 2011 Flood
DX1088                  DX1088‐0000001   DX1088‐0000118      118       Evaluation on the Missouri River near Hamburg, Iowa       DX1088.PDF                      May             Pridal (Corps)

                                                                       Bankline Erosion or Streambank Erosion and the
                                                                       Missouri River Bank Stabilization and Navigation Project
DX1089                  DX1089‐0000001   DX1089‐0000003       3        (15 October 1997)                                        DX1089.PDF                       May             Pridal (Corps)

                                                                       Status Report on Conditions of Environmental Gaps,
                                                                       Missouri River, Rulo, Nebraska to Mouth (1980 Notch
DX1090                  USACE8380634     USACE8380886        253       Report)                                                                                   May             Pridal (Corps)



DX1093                  DX1093‐0000001   DX1093‐0000010      10        Maps of Notches created by Omaha District                 DX1093.PDF                      May             Pridal (Corps)




                                                                                                         Page 5 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 8 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                             Bates Beg        Bates End   Page Count                    Document Description                                   File Name   Exhibit Will/May Use                    Witness
      Number
                                                                       Upper Mississippi River System, Flow Frequency Study,
                                                                       Hydrology and Hydraulics, Appendix F, Missouri River,
                                                                       U.S. Army Corps of Engineers, Omaha District,
DX1097                  DX1097‐0000001   DX1097‐0000488      488       November 2003                                              DX1097.PDF                      May             Pridal (Corps)


                                                                       Missouri River Stage Trends Technical Report (August
DX1099                  DX1099‐0000001   DX1099‐0000046      46        2012)                                                      DX1099.PDF                      May             Pridal (Corps)


                                                                       Navigation Channel Bank Recession; Final Report
DX1100                  DX1100‐0000001   DX1100‐0000275      275       (USACE Omaha District, January 2013)                       DX1100.PDF                      May             Pridal (Corps)

                                                                       Chute Channel Restoration Design for Hamburg Bend
                                                                       Near Nebraska City, Nebraska: Missouri River Miles
DX1101                  USACE2590019     USACE2590142        124       552.3 to 555.5 (USACE Omaha District) (May 1992)                                           May             Pridal (Corps)

                                                                       Project Modification Report with Environmental
                                                                       Assessment: Deroin Bend Restoration Project, Missouri;
DX1102                  USACE2590143     USACE2590511        369       Section 1135 (USACE Omaha District, April 1997)                                            May             Pridal (Corps)

                                                                       Missouri River Bank Stabilization and Navigation Fish
                                                                       and Wildlife Mitigation Project: Final Definite Project
                                                                       Report with Integrated Environmental Assessment and
                                                                       Section 404(b) Evaluation; Hamburg Bend Habitat
                                                                       Restoration/Preservation Project; Missouri River Miles
                                                                       551.7‐555.8; Otoe County, Nebraska (USACE Omaha
DX1103                  USACE3497701     USACE3498240        540       District, November 1994)                                                                   May             Pridal (Corps)
                                                                       Office Report: Missouri River Two‐Dimensional
                                                                       Modeling, Lower Little Sioux Reach (River Mile 672.8 to
                                                                       670.5), Adaptive Hydraulics Model (ADH) Analysis of
                                                                       Channel widening Alternatives (USACE Omaha District,
DX1106                  DX1106‐0000001   DX1106‐0000052      52        March 2011)                                             DX1106.PDF                         May             Pridal (Corps)


                                                                       Construction Reference Plane (CRP) Historical Analysis ‐
DX1107                  DX1107‐0000001   DX1107‐0000104      104       Final Report, May 2013                                   DX1107.PDF                        May             Pridal (Corps)


                                                                       Office Report: Deer Island SWH Hydraulic Analysis
DX1110                  DX1110‐0000001   DX1110‐0000021      21        CENWO‐ED‐HF (USACE Omaha District, 9 July 2010)            DX1110.PDF                      May             Pridal (Corps)

                                                                       Final Project Implementation Report and Environmental
                                                                       Assessment with Finding of No Significant Impact ‐
                                                                       Lower Little Sioux Bend, Shallow Water Habitat
                                                                       Construction Project, Missouri River Recovery Program,
DX1114                  USACE5033001     USACE5033086        86        July 2011 (Omaha District)                                                                 May             Pridal (Corps)


                                                                       Missouri River Bank Stabilization and Navigation Project
DX1128                  USACE0466515     USACE0466528        14        Structure Maintenance Guidelines (March 1988)                                              May             Pridal (Corps)




                                                                                                         Page 6 of 196
                                                 Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 9 of 198
                                                                                                     Ideker Farms v. United States
                                                                                                       Case No. 1:14-cv-00183
                                                                                       United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                             Bates Beg           Bates End      Page Count                    Document Description                                            File Name   Exhibit Will/May Use                    Witness
      Number



                                                                             Adequacy of Missouri River Levee System, Rule to NE to
DX1162                  DX1162‐0000001      DX1162‐0000173         173       Omaha, NE (1986)                                       DX1162.PDF                                   May             Pridal (Corps)
DX1168                  DX1168‐0000001      DX1168‐0000005          5        Ponding Areas Maps                                     DX1168.PDF                                   May             Pridal (Corps)


                                                                             Study of Effects of Channel Stabilization and Navigation
                                                                             Project on Missouri River Levels ‐‐ Computed Hydraulic
                                                                             Characteristics of Missouri River Reaches before and
DX1169                  USACE0000001        USACE0000023           24        after Stabilization (Nov. 1983)                                                                     May             Pridal (Corps)



DX1171                  DX1171‐0000001      DX1171‐0000488         488       2013 Flow Frequency Study                                  DX1171.PDF                               May             Pridal (Corps)



DX1173                  DX1173‐0000001      DX1173‐0000016         16        1944 Flood Control Act                                     DX1173.PDF                               May             Pridal (Corps)




                                                                             Missouri River Levees Definite Project Report, March                                                                Pridal (Corps); Remus (Corps);
DX1197                  DX1197‐0000001      DX1197‐0000149         149       1947                                                  DX1197.PDF                                    May             Shumate (Corps)
                                                                             Laboratory Investigation of Methods to Reduce Channel
                                                                             Degradation ‐ MRD Hydraulic Laboratory Series Report
DX1200                  USACE4194701        USACE4194740            2        No. 17 ‐ September 1984                                                                             May             Pridal (Corps)

                                                                             Upper Mississippi River System Flow Frequency Study:
                                                                             Appendix E ‐ Missouri River Hydrology and Hydraulic
DX1202                  DX1202‐0000001      DX1202‐0000118         118       Analysis ‐ November 2003                                   DX1202.PDF                               May             Pridal (Corps)


                                                                             Missouri River Agricultural Levee Restudy Program,
DX1204                  DX1204‐0000001      DX1204‐0000160         160       Hydrology Report ‐ March 1962                              DX1204.PDF                               May             Pridal (Corps)


                                                                             Draft Missouri River 2011 Post Flood Assessment Task 2 ‐                                                            Earles (Expert); Jones (Expert);
DX1206                  DX1206‐0000001      DX1206‐0000043         43        Review of Flow Frequency (October 2012)                  DX1206.PDF                                  WIll           Mays (Expert); Remus (Corps)


                                                                             Letter from John K. Atkinson to Robert R. Shephard Re:
DX1212                  DX1212‐0000001      DX1212‐0000002          2        Holt County Flooding Problems (21 October 1988)            DX1212.PDF                               May             Shumate (Corps)


                                                                             Letter from John H. Atkinson to Robert Shephard Re:
DX1219                  DX1219‐0000001      DX1219‐0000003          3        Flooding Problems in Holt County (21 October 1988)         DX1219.PDF                               May             Shumate (Corps)
DX4000                  CLMT0002‐00000037   CLMT0002‐00000038       2        Pottawattamie County tax search #20                        Pott Co. tax search #20.pdf              May             Adkins
DX4001                  CLMT0002‐00000066   CLMT0002‐00000067       2        Real Estate Contract                                       2‐14‐89 RE Contract.pdf                  May             Adkins
DX4002                  CLMT0002‐00000068   CLMT0002‐00000068       1        Real Estate Contract                                       3‐01‐86 RE Contract.pdf                  May             Adkins
DX4003                  CLMT0002‐00000069   CLMT0002‐00000070       2        Adkins Court Officer Deed                                  3‐09‐01 Court Officer Deed.pdf           May             Adkins
DX4004                  CLMT0002‐00000071   CLMT0002‐00000071       1        Adkins Probate Deed                                        4‐13‐77 Probate Deed.pdf                 May             Adkins




                                                                                                                Page 7 of 196
                                                Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 10 of 198
                                                                                                    Ideker Farms v. United States
                                                                                                      Case No. 1:14-cv-00183
                                                                                      United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                             Bates Beg           Bates End      Page Count                   Document Description                                     File Name                  Exhibit Will/May Use            Witness
      Number
DX4005                  CLMT0002‐00000072   CLMT0002‐00000076       5        Adkins Warranty Deed.                             4‐15‐90 Warranty Deed.pdf                                May             Adkins
DX4006                  CLMT0002‐00000077   CLMT0002‐00000078       2        Adkins Warranty Deed.                             5‐24‐94 Warranty Deed.pdf                                May             Adkins
DX4007                  CLMT0002‐00000079   CLMT0002‐00000081       3        Adkins Warranty Deed.                             6‐15‐90 Warranty Deed (2).pdf                            May             Adkins
DX4008                  CLMT0002‐00000082   CLMT0002‐00000082       1        Adkins Warranty Deed.                             6‐15‐90 Warranty Deed (3).pdf                            May             Adkins
DX4009                  CLMT0002‐00000083   CLMT0002‐00000084       2        Adkins Warranty Deed.                             6‐15‐90 Warranty Deed (4).pdf                            May             Adkins
DX4010                  CLMT0002‐00000085   CLMT0002‐00000086       2        Adkins Warranty Deed.                             6‐15‐90 Warranty Deed.pdf                                May             Adkins
DX4011                  CLMT0002‐00000087   CLMT0002‐00000090       4        Real Estate Contract                              6‐91 RE Contract.pdf                                     May             Adkins
DX4012                  CLMT0002‐00000091   CLMT0002‐00000091       1        Adkins Warranty Deed.                             7‐05‐90 Warranty Deed.pdf                                May             Adkins
DX4013                  CLMT0002‐00000092   CLMT0002‐00000092       1        Adkins Title Change                               8‐22‐86 Title Change.pdf                                 May             Adkins
DX4014                  CLMT0002‐00000094   CLMT0002‐00000133      40        FSA Summary Program Payment Information           20151222152338.pdf                                       May             Adkins
DX4015                  CLMT0002‐00000276   CLMT0002‐00000276       1        Bellwether Acres Reclamation Cost Breakdown       2012 reclamation costs.pdf                               May             Adkins
DX4016                  CLMT0002‐00000284   CLMT0002‐00000285       2        Copy of Dec. 2015 Insurance Loss Statement        2015 Adkins Ins. Loss pmt.pdf                            May             Adkins
DX4017                  CLMT0002‐00000286   CLMT0002‐00000296      11        2015 Production Report                            2015 Adkins Production Report.PDF                        May             Adkins
DX4018                  CLMT0002‐00000297   CLMT0002‐00000301       5        2015 Approval Schedule of Insurance               2015 Adkins Schedule of Ins.pdf                          May             Adkins
                                                                             2016 Approved Ins. Schedule‐Production Report     2016 Adkins Approved Ins. Schedule‐Production
DX4019                  CLMT0002‐00000307   CLMT0002‐00000323      17        (w/enclosed cover letter)                         Report.PDF                                               May             Adkins
                                                                             2016 Approved Ins. Schedule‐Production Report
DX4020                  CLMT0002‐00000324   CLMT0002‐00000340      17        (w/enclosed cover letter)                         2016 Adkins Ins. Schedule‐Production Report.pdf          May             Adkins



DX4021                  CLMT0002‐00000341   CLMT0002‐00000342       2        Copy of May 2016 Insurance Statement              2016 Adkins May Ins. Loss pmt.PDF                        May             Adkins



DX4022                  CLMT0002‐00000343   CLMT0002‐00000344       2        Copy of Nov. 2016 Insurance Statement             2016 Adkins Nov. Ins. loss pmt.pdf                       May             Adkins
                                                                             2016 Approved Ins. Schedule‐Production Report
DX4023                  CLMT0002‐00000345   CLMT0002‐00000350       6        (w/enclosed cover letter)                         2016 Adkins Revised Ins. Schedule.pdf                    May             Adkins

DX4024                  CLMT0002‐00000362   CLMT0002‐00000363       2        2017 Loss Statement                               2017 Adkins ProAg loss pmt 2.pdf                         May             Adkins


DX4025                  CLMT0002‐00000364   CLMT0002‐00000366       3        2017 Loss Statement                               2017 Adkins ProAg loss pmt.pdf                           May             Adkins
DX4026                  CLMT0002‐00000382   CLMT0002‐00000384       3        2018 Acreage Report                               2018 Adkins ProAg Acreage Report.pdf                     May             Adkins
DX4027                  CLMT0002‐00000391   CLMT0002‐00000392       2        2018 Corrected Legals Chart                       2018 Adkins ProAg corrected legals 2.pdf                 May             Adkins
DX4028                  CLMT0002‐00000393   CLMT0002‐00000394       2        2018 Corrected Legals Chart                       2018 Adkins ProAg corrected legals.pdf                   May             Adkins



DX4029                  CLMT0002‐00000398   CLMT0002‐00000398       1        Notes ‐ 730 Acres Flooded 2008‐2014               Adkins 730 acres flooded 2008‐2014.pdf                   May             Adkins

DX4030                  CLMT0002‐00000399   CLMT0002‐00000411      13        Notes ‐ Acres 2003‐2015                           Adkins Acres 2003‐2015.pdf                               May             Adkins


DX4031                  CLMT0002‐00000412   CLMT0002‐00000412       1        Notes ‐ Crops 2003‐2015                           Adkins Crops 2003‐2015 (2).pdf                           May             Adkins



DX4032                  CLMT0002‐00000413   CLMT0002‐00000415       3        Notes ‐ Crops 2003‐2015                           Adkins Crops 2003‐2015.pdf                               May             Adkins

DX4033                  CLMT0002‐00000416   CLMT0002‐00000416       1        Parcel Names and Numbers                          Adkins Parcel #s.pdf                                     May             Adkins




                                                                                                             Page 8 of 196
                                                Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 11 of 198
                                                                                                     Ideker Farms v. United States
                                                                                                       Case No. 1:14-cv-00183
                                                                                       United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                             Bates Beg           Bates End      Page Count                    Document Description                                       File Name                         Exhibit Will/May Use            Witness
      Number

DX4034                  CLMT0002‐00000417   CLMT0002‐00000478      62        Betty Estate Appraisal‐Bellwether                     3‐18‐19 Adkins, Betty Estate Appraisal‐Bellwether.pdf          May             Adkins
                                                                                                                                   3‐18‐19 Adkins, Betty Estate Appraisal‐Below Bank‐
DX4035                  CLMT0002‐00000479   CLMT0002‐00000534      56        Adkins, Betty Estate Appraisal‐Below Bank‐Windmill    Windmill.pdf                                                   May             Adkins

DX4036                  CLMT0002‐00000535   CLMT0002‐00000592      58        Adkins, Betty Estate Appraisal‐hm place               3‐18‐19 Adkins, Betty Estate Appraisal‐hm place.pdf            May             Adkins

DX4037                  CLMT0002‐00000593   CLMT0002‐00000649      57        Adkins, Betty Estate Appraisal‐Slobodnik              3‐18‐19 Adkins, Betty Estate Appraisal‐Slobodnik.pdf           May             Adkins
DX4038                  CLMT0002‐00000650   CLMT0002‐00000694      45        Adkins, Estate Appraisal                              3‐18‐19 Adkins, Robt. Estate Appraisal‐Grams.pdf               May             Adkins




DX4039                  CLMT0002‐00000695   CLMT0002‐00000724      30        Adkins As‐Is Appraisal‐Riverfront Property          3‐23‐12 Adkins As‐Is Appraisal‐Riverfront.pdf                    May             Adkins
                                                                             Adkins, Maps and Recommendations, Twin City and Fox 4‐13‐00 Adkins Maps&Recommendations‐Twin
DX4040                  CLMT0002‐00000725   CLMT0002‐00000752      28        Run South                                           City&Fox Run S.pdf                                               May             Adkins

                                                                             Adkins Emil's Precision Services Maps and Records
DX4041                  CLMT0002‐00000753   CLMT0002‐00000764      12        (Fertility Recommendations)                           11‐23‐02 Adkins Agriland FS Maps&Records‐Emil.pdf              May             Adkins

                                                                             Maps & Recommendations Compiled by Tom Berens &       11‐25‐00 Adkins Agriland FS Maps‐
DX4042                  CLMT0002‐00000765   CLMT0002‐00000785      21        Loren McQueen (Agriland FS, Inc.)                     Recommendations.pdf                                            May             Adkins
DX4043                  CLMT0002‐00000788   CLMT0002‐00000788       1        Adkins Tract‐Parcel Map                               Adkins Tract‐Parcel Map.pdf                                    May             Adkins
DX4044                  CLMT0002‐00000789   CLMT0002‐00000789       1        Tax Document 2003                                     2003 Adkins Sch. F.pdf                                         May             Adkins
DX4045                  CLMT0002‐00000790   CLMT0002‐00000791       2        Tax Document 2004                                     2004 Adkins Sch. F.pdf                                         May             Adkins
DX4046                  CLMT0002‐00000792   CLMT0002‐00000793       2        Tax Document 2005                                     2005 Adkins Sch. F.pdf                                         May             Adkins
DX4047                  CLMT0002‐00000794   CLMT0002‐00000795       2        Tax Document 2006                                     2006 Adkins Sch. F.pdf                                         May             Adkins
DX4048                  CLMT0002‐00000796   CLMT0002‐00000796       1        Tax Document 2007                                     2007 Adkins Sch. F.pdf                                         May             Adkins
DX4049                  CLMT0002‐00000797   CLMT0002‐00000798       2        Tax Document 2008                                     2008 Adkins Sch. F.pdf                                         May             Adkins
DX4050                  CLMT0002‐00000799   CLMT0002‐00000801       3        Tax Document 2009                                     2009 Adkins Sch. F.pdf                                         May             Adkins
DX4051                  CLMT0002‐00000802   CLMT0002‐00000803       2        Tax Document 2010                                     2010 Adkins Sch. F.pdf                                         May             Adkins
DX4052                  CLMT0002‐00000804   CLMT0002‐00000805       2        Tax Document 2011                                     2011 Adkins Sch. F.pdf                                         May             Adkins
DX4053                  CLMT0002‐00000806   CLMT0002‐00000807       2        Tax Document 2012                                     2012 Adkins Sch. F.pdf                                         May             Adkins
DX4054                  CLMT0002‐00000808   CLMT0002‐00000809       2        Tax Document 2013                                     2013 Adkins Sch. F.pdf                                         May             Adkins
DX4055                  CLMT0002‐00000810   CLMT0002‐00000811       2        Tax Document 2014                                     2014 Adkins Sch. F.pdf                                         May             Adkins
DX4056                  CLMT0002‐00000812   CLMT0002‐00000813       2        Tax Document 2015                                     2015 Adkins Sch. F.pdf                                         May             Adkins
DX4057                  CLMT0002‐00000814   CLMT0002‐00000815       2        Tax Document 2016                                     2016 Adkins Sch. F.pdf                                         May             Adkins
DX4058                  CLMT0002‐00000816   CLMT0002‐00000817       2        Tax Document 2017                                     2017 Adkins Sch. F.pdf                                         May             Adkins
DX4059                  CLMT0002‐00000818   CLMT0002‐00000818       1        Tax Document 2018                                     2018 Adkins Sch. F.pdf                                         May             Adkins
DX4060                  CLMT0002‐00000819   CLMT0002‐00000819       1        Adkins Loss Notes                                     12‐03‐19 Adkins loss notes.jpg                                 May             Adkins


DX4061                  DEPO0027748         DEPO0027898            151       Deposition of Ken Adkins (Plaintiff), Nov. 19, 2015   Ken Adkins.pdf                                                 May             Adkins


DX4062                  DEPO0027899         DEPO0027899             1        DEPOSITION of KEN ADKINS                              Ken Adkins.txt                                                 May             Adkins




DX4063                  FEMA0012768         FEMA0012861            94        Flood Insurance Study, Pottawattamie County, IA       Pottawattamie County_IA.pdf                                    May             Adkins




                                                                                                                 Page 9 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 12 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                     File Name                       Exhibit Will/May Use            Witness
      Number




                                                                         USGS Quadrant Map: 1956 Council Bluffs, IA, South    IA_Council Bluffs
DX4064                  US‐II_00101237    US‐II_00101237        1        1:24000 (1958 ed) ‐‐ Adkins                          South_174392_1956_24000_geo_1958 ed.pdf                    May             Adkins



                                                                         USGS Quadrant Map: 1956 Council Bluffs, IA, South,   IA_Council Bluffs
DX4065                  US‐II_00101239    US‐II_00101239        1        1:24000 (1970 ed) ‐‐ Adkins                          South_174393_1956_24000_geo_1970 ed.pdf                    May             Adkins



                                                                         USGS Quadrant Map: 1956 Council Bluffs, IA, South,   IA_Council Bluffs
DX4066                  US‐II_00101241    US‐II_00101241        1        1:24000 (1977 ed) ‐‐ Adkins                          South_174394_1956_24000_geo_1977 ed.pdf                    May             Adkins



                                                                         USGS Quadrant Map: 1994 Council Bluffs, IA, South,
DX4067                  US‐II_00101243    US‐II_00101243        1        1:24000 ‐‐ Adkins                                    IA_Council Bluffs South_174395_1994_24000_geo.pdf          May             Adkins




DX4068                  US‐II_00101245    US‐II_00101245        1        USGS Quadrant Map                                    IA_Council_Bluffs_South_20100615_TM_geo.pdf                May             Adkins




DX4069                  US‐II_00101247    US‐II_00101247        1        USGS Quadrant Map                                    IA_Council_Bluffs_South_20130402_TM_geo.pdf                May             Adkins




DX4070                  US‐II_00101253    US‐II_00101253        1        USGS Quadrant Map                                    IA_Council_Bluffs_South_20151229_TM_geo.pdf                May             Adkins




DX4071                  US‐II_00101259    US‐II_00101259        1        USGS Quadrant Map                                    IA_Council_Bluffs_South_20181204_TM_geo.pdf                May             Adkins



                                                                                                                              NE_Omaha South_316903_1956_24000_geo_1967
DX4072                  US‐II_00101265    US‐II_00101265        1        USGS Quadrant Map                                    ed.pdf                                                     May             Adkins



                                                                                                                              NE_Omaha South_316904_1956_24000_geo_1970
DX4073                  US‐II_00101267    US‐II_00101267        1        USGS Quadrant Map                                    ed.pdf                                                     May             Adkins



                                                                                                                              NE_Omaha South_316905_1956_24000_geo_1977
DX4074                  US‐II_00101269    US‐II_00101269        1        USGS Quadrant Map                                    ed.pdf                                                     May             Adkins




                                                                                                         Page 10 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 13 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                     File Name             Exhibit Will/May Use            Witness
      Number




                                                                                                                            NE_Omaha South_316906_1956_24000_geo_1984
DX4075                  US‐II_00101271    US‐II_00101271        1        USGS Quadrant Map                                  ed.pdf                                             May             Adkins




DX4076                  US‐II_00101273    US‐II_00101273        1        USGS Quadrant Map                                  NE_Omaha South_316916_1956_24000_geo.pdf           May             Adkins



                                                                                                                            NE_Omaha South_316917_1956_24000_geo_1989
DX4077                  US‐II_00101275    US‐II_00101275        1        USGS Quadrant Map                                  ed.pdf                                             May             Adkins




DX4078                  US‐II_00101277    US‐II_00101277        1        USGS Quadrant Map                                  NE_Omaha South_316918_1994_24000_geo.pdf           May             Adkins




DX4079                  US‐II_00101293    US‐II_00101293        1        USGS Quadrant Map                                  NE_Omaha_South_20100420_TM_geo.pdf                 May             Adkins




                                                                                                                            Council Bluffs Wetland Delineation Report
DX4080                  US‐II_00211948    US‐II_00212550       603       Council Bluffs Wetland Delineation Report          1.11.2016.pdf                                      May             Adkins




DX4081                  US‐II_00247208    US‐II_00247208        1        Adkins Aerial Photos                               adkins_aerial_photo_20070903_nc.jpg                May             Adkins




DX4082                  US‐II_00247210    US‐II_00247210        1        Adkins Aerial Photos                               adkins_aerial_photo_20090414_nc.jpg                May             Adkins




DX4083                  US‐II_00247211    US‐II_00247211        1        Adkins Aerial Photos                               adkins_aerial_photo_20090701_nc.jpg                May             Adkins




DX4084                  US‐II_00247214    US‐II_00247214        1        Adkins Aerial Photo                                adkins_aerial_photo_20120626_nc.jpg                May             Adkins




                                                                                                         Page 11 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 14 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                   File Name              Exhibit Will/May Use            Witness
      Number




DX4085                  US‐II_00247215    US‐II_00247215        1        Adkins Aerial Photo                                adkins_aerial_photo_20150825_nc.jpg                May             Adkins




DX4086                  US‐II_00247216    US‐II_00247216        1        Adkins Aerial Photo                                adkins_aerial_photo_20170716_nc.jpg                May             Adkins




DX4087                  US‐II_00247217    US‐II_00247217        1        Adkins Aerial Photo                                adkins_aerial_photo_20180419_nc.jpg                May             Adkins




DX4088                  US‐II_00258937    US‐II_00258937        1        Aerial Photo ‐ Adkins (2009)                       adkins_aerial_photo_20090414_cir.jpg               May             Adkins




DX4089                  US‐II_00258938    US‐II_00258938        1        Aerial Photo ‐ Adkins (2010)                       adkins_aerial_photo_20100819_0914_cir.jpg          May             Adkins




DX4090                  US‐II_00258939    US‐II_00258939        1        Aerial Photo ‐ Adkins (2011)                       adkins_aerial_photo_20110823_cir.jpg               May             Adkins




DX4091                  US‐II_00258940    US‐II_00258940        1        Aerial Photo ‐ Adkins (2012)                       adkins_aerial_photo_20120626_cir.jpg               May             Adkins




DX4092                  US‐II_00258941    US‐II_00258941        1        Aerial Photo ‐ Adkins (2017)                       adkins_aerial_photo_20170716_cir.jpg               May             Adkins




DX4093                  US‐II_00258942    US‐II_00258942        1        Aerial Photo ‐ Adkins (2018)                       adkins_aerial_photo_20180419_cir.jpg               May             Adkins




DX4094                  US‐II_00300872    US‐II_00300872        1        Adkins Aerial Photo                                2010‐06‐16_mosaic_crop.tif                         May             Adkins




DX4095                  US‐II_00300880    US‐II_00300880        1        Adkins Aerial Photo                                2013‐07‐11_mosaic_crop.tif                         May             Adkins




                                                                                                        Page 12 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 15 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                             File Name                      Exhibit Will/May Use                Witness
      Number
                                                                         Newspaper article discussing 1993 flooding, contains
                                                                         picture of Ken Adkins and son "survey[ing] damage at
DX4096                  US‐II_00310593    US‐II_00310593        1        their home"                                                                                                             May             Adkins
                                                                         Levee district meeting discussing how to deal with
DX4097                  US‐II_00310594    US‐II_00310594        1        predicted flooding event, 1952                                                                                          May             Adkins
DX4098                  US‐II_00310702    US‐II_00310702        1        board meeting discussing levees in 1947                                                                                 May             Adkins
                                                                         levee right of way appraisal discussion from Sieck Levee
DX4099                  US‐II_00310703    US‐II_00310703        1        District, 1947                                                                                                          May             Adkins

                                                                         Notes from board meeting where Adkins wanted board
DX4100                  US‐II_00310710    US‐II_00310710        1        to repair and pay for problems with levee, 1987                                                                         May             Adkins
                                                                         1984 report of flood conditions in Mosquito and Sieck
DX4101                  US‐II_00310711    US‐II_00310711        1        drainage                                                                                                                May             Adkins
                                                                         discusses payment of damages resulting from 1952 and
DX4102                  US‐II_00310712    US‐II_00310713        2        1984 flooding                                                                                                            Will           Adkins; Kelman (Expert)

                                                                         Letter from Permits & Inspections Division RE: Property
DX4103                  US‐II_00310718    US‐II_00310722        5        damage from the 2011 Flood event (Council Bluff)                                                                        May             Adkins
DX4104                  US‐II_00311380    US‐II_00311380        1        Adkins FEMA Declaration and Release, 2014                                                                               May             Adkins
                                                                         Department of Army DOD Letter to Board of Supervisors
DX4105                  US‐II_00311521    US‐II_00311524        4        Pottawattamie County, 1970                                                                                              May             Adkins
DX4106                  US‐II_00311525    US‐II_00311527        3        City of Council Bluffs Inter‐Office Memo, 1982                                                                          May             Adkins




DX4107                  US‐II_0109800     US‐II_0109954        155       Adkins Depositions and Exhibits                            01‐28‐20 Adkins, Kenneth‐CT.pdf                              May             Adkins; Jones (Expert)




DX4108                  US‐II_0109955     US‐II_0109983        29        Adkins Interrogatories                                     7‐17‐19 Adkins Ans to Phase II Interrogs‐c.pdf               May             Adkins




DX4109                  US‐II_0109984     US‐II_0109994        11        Adkins Response to RFPs                                    9‐10‐19 Adkins Response to 2nd Phase II RfPs‐c.pdf           May             Adkins




                                                                                                                                    12‐19‐19 Adkins Answers to 2nd Phase II Interrogs.‐
DX4110                  US‐II_0109995     US‐II_0110012        18        Adkins Interrogatories                                     c.pdf                                                        May             Adkins




                                                                                                           Page 13 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 16 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                       File Name                         Exhibit Will/May Use            Witness
      Number




DX4111                  US‐II_0110013     US‐II_0110013         1        Adkins Losses 2007‐2014                               12‐19‐19 Adkins Loss Chart ‐ 2nd Inter. Answers‐c.pdf          May             Adkins




DX4112                  US‐II_0110014     US‐II_0110023        10        General Plaintiff Responses to U.S. 3rd Set of RFPs   12‐19‐19 Response to 3rd Phase II RfPs‐c.pdf                   May             Adkins




DX4113                  US‐II_0110354     US‐II_0110508        155       Adkins Deposition as Corp. Representative             30(B)(6) Adkins, Kenneth‐CT 1‐28‐20.pdf                        May             Adkins




DX4114                  US‐II_0110509     US‐II_0110576        68        Adkins Deposition                                     30(B)(6) Adkins, Kenneth‐WordIndex.pdf                         May             Adkins




DX4115                  US‐II_0110577     US‐II_0110580         4        Notice of Deposition, Adkins                          Adkins Exh 4037.pdf                                            May             Adkins




DX4116                  US‐II_0110581     US‐II_0110581         1        Adkins Bellwether Parcels Map                         Adkins Exh 4038.pdf                                            May             Adkins




DX4117                  US‐II_0110582     US‐II_0110583         2        B‐17 Topographic Map, Adkins                          Adkins Exh 4039.pdf                                            May             Adkins




                                                                                                           Page 14 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 17 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                      File Name   Exhibit Will/May Use            Witness
      Number




DX4118                  US‐II_0110584     US‐II_0110588         5        Property Deed, Adkins                               Adkins Exh 4040.pdf                      May             Adkins




DX4119                  US‐II_0110589     US‐II_0110590         2        Real Estate Contract, Adkins                        Adkins Exh 4041.pdf                      May             Adkins




DX4120                  US‐II_0110591     US‐II_0110592         2        Warranty Deed, Adkins                               Adkins Exh 4042.pdf                      May             Adkins




DX4121                  US‐II_0110593     US‐II_0110594         2        Court Officer Deed, Adkins                          Adkins Exh 4043.pdf                      May             Adkins




DX4122                  US‐II_0110595     US‐II_0110595         1        Warranty Deed, Adkins                               Adkins Exh 4044.pdf                      May             Adkins




DX4123                  US‐II_0110596     US‐II_0110599         4        Real Estate Contract, Adkins                        Adkins Exh 4045.pdf                      May             Adkins




                                                                         Maps and Recommendations by Agriland, Twin City and
DX4124                  US‐II_0110600     US‐II_0110627        28        Fox Run South                                       Adkins Exh 4046.pdf                      May             Adkins




                                                                                                        Page 15 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 18 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                       File Name   Exhibit Will/May Use            Witness
      Number




DX4125                  US‐II_0110628     US‐II_0110648        21        Maps and Recommendations by Agriland, Council Bluffs Adkins Exh 4047.pdf                      May             Adkins




DX4126                  US‐II_0110649     US‐II_0110660        12        Maps and Recommendations by Agriland, Emil's         Adkins Exh 4048.pdf                      May             Adkins




DX4127                  US‐II_0110661     US‐II_0110662         2        Bellwether Acres                                     Adkins Exh 4049.pdf                      May             Adkins




DX4128                  US‐II_0110663     US‐II_0110663         1        Hand Written Crop Accounting, Adkins                 Adkins Exh 4050.pdf                      May             Adkins




                                                                         Operation and Maintenance Manual, Missouri River
DX4129                  US‐II_0110664     US‐II_0110687        24        Council Bluffs Flood Protection                      Adkins Exh 4051.pdf                      May             Adkins




DX4130                  US‐II_0110688     US‐II_0110701        14        Acres by year hand written, Adkins                   Adkins Exh 4052.pdf                      May             Adkins




DX4131                  US‐II_0110702     US‐II_0110702         1        Bellwether acres impacted by flood                   Adkins Exh 4053.pdf                      May             Adkins




                                                                                                          Page 16 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 19 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                          File Name   Exhibit Will/May Use            Witness
      Number




DX4132                  US‐II_0110703     US‐II_0110731        29        Adkins Responses to U.S. 1st Set of Interrogatories     Adkins Exh 4054.pdf                       May             Adkins




DX4133                  US‐II_0110732     US‐II_0110732         1        Adkins losses, 2007‐2014                                Adkins Exh 4055.pdf                       May             Adkins




DX4134                  US‐II_0110733     US‐II_0110734         2        Timeline of Adkins Tracts                               Adkins Exh 4056.pdf                       May             Adkins




DX4135                  US‐II_0110735     US‐II_0110790        56        Insurance Maps, Adkins FSA 578                          Adkins Exh 4057.pdf                       May             Adkins




DX4136                  US‐II_0110791     US‐II_0110835        45        Uniform Agricultural Appraisal Report, Adkins           Adkins Exh 4058.pdf                       May             Adkins




DX4137                  US‐II_0110836     US‐II_0110892        57        Uniform Agricultural Appraisal Report, Betty Jean Adkins Adkins Exh 4059.pdf                      May             Adkins




DX4138                  US‐II_0110893     US‐II_0110922        30        Real Property Appraisal for Adkins                      Adkins Exh 4060.pdf                       May             Adkins




                                                                                                           Page 17 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 20 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                      File Name       Exhibit Will/May Use            Witness
      Number




DX4139                  US‐II_0110923     US‐II_0110980        58        Uniform Rural Appraisal Report, Betty Jean Adkins   Adkins Exh 4061.pdf                           May             Adkins




DX4140                  US‐II_0110981     US‐II_0111036        56        Uniform Rural Appraisal Report, Betty Jean Adkins   Adkins Exh 4062.pdf                           May             Adkins




DX4141                  US‐II_0111037     US‐II_0111098        62        Uniform Agricultural Appraisal Report, Adkins       Adkins Exh 4063.pdf                           May             Adkins




DX4142                  US‐II_0111099     US‐II_0111112        14        Adkins Maps                                         Adkins Exh 4064.pdf                           May             Adkins




DX4143                  US‐II_0111113     US‐II_0111116         4        Adkins Google Earth Maps                            Adkins maps to draw on.docx                   May             Adkins




DX4144                  US‐II_0111117     US‐II_0111118         2        Adkins parcel list from assessor                    Adkins parcel list from assessor.pdf          May             Adkins




DX4145                  US‐II_0111119     US‐II_0111121         3        Adkins DEM Maps                                     DEM_Maps.pdf                                  May             Adkins




                                                                                                            Page 18 of 196
                                                 Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 21 of 198
                                                                                                      Ideker Farms v. United States
                                                                                                        Case No. 1:14-cv-00183
                                                                                        United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg           Bates End     Page Count                      Document Description                                          File Name                       Exhibit Will/May Use                Witness
      Number




                                                                             The US Notice of Rule 30(B)(6) Deposition of Plaintiff
DX4146                  US‐II_0111122       US‐II_0111125           4        Robert Adkins & Sons Partnership                         Ideker_‐_Adkins_&_Sons_30(b)(6)_notice.pdf                     May             Adkins




DX4147                  US‐II_0111126       US‐II_0111133           8        Plaintiffs' Phase II Initial Disclosures                 Phase II Initial Disclosures(69248029.2)‐c.pdf                 May             Adkins


                                                                             Plaintiff Adkins' Answers &Objections to Defendant's     1‐15‐20 Adkins Answers to 3rd Set Phase II Interrogs‐
DX4148                  US‐II_0114536       US‐II_0114550          15        Third Set of Phase II Interrogatories                    c.pdf                                                          May             Adkins



DX4149                  US‐II_0114551       US‐II_0114579          29        Adkins Answers to 3rd Set Phase II Interrogs             7‐17‐19 Adkins Ans to Phase II Interrogs‐c.pdf                 May             Adkins


                                                                                                                                      12‐19‐19 Adkins Answers to 2nd Phase II Interrogs.‐
DX4150                  US‐II_0114580       US‐II_0114597          18        Adkins Answers to 2nd Phase II Interrogatories           c.pdf                                                          May             Adkins



DX4151                  US‐II_0114598       US‐II_0114598           1        Adkins Loss Chart ‐ 2nd Interrogatorie. Answers          12‐19‐19 Adkins Loss Chart ‐ 2nd Inter. Answers‐c.pdf          May             Adkins



DX4152                  CLMT0002‐00000275   CLMT0002‐00000275       1        Crops Chart (2003‐2015)                                  2003‐2015 crop #s.pdf                                          May             Adkins; Evans (Expert)



DX4153                  CLMT0002‐00000279   CLMT0002‐00000283       5        2011 Farm Name, Nos and Crops Chart                      20151222152701.pdf                                             May             Adkins; Evans (Expert)




DX4154                  US‐II_00247209      US‐II_00247209          1        USDA NRCS Aerial Photo, Adkins 2008                      adkins_aerial_photo_20080915_nc.jpg                            May             Adkins; Evans (Expert)




DX4155                  US‐II_00247212      US‐II_00247212          1        USDA NRCS Aerial Photo, Adkins 2008                      adkins_aerial_photo_20100819_0914_nc.jpg                       May             Adkins; Evans (Expert)




DX4156                  US‐II_00247213      US‐II_00247213          1        USDA NRCS Aerial Photo, Adkins 2008                      adkins_aerial_photo_20110823_nc.jpg                            May             Adkins; Evans (Expert)
                                                                                                                                                                                                                     Adkins; Evans (Expert); Gruchow
DX4157                  CLMT0002‐00000397   CLMT0002‐00000397       1        2018 Adkins Tract Map                                    2018 Adkins Tract Map.pdf                                      May             (USDA)




                                                                                                                   Page 19 of 196
                                                 Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 22 of 198
                                                                                                     Ideker Farms v. United States
                                                                                                       Case No. 1:14-cv-00183
                                                                                       United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg           Bates End     Page Count                   Document Description                                       File Name                 Exhibit Will/May Use               Witness
      Number
DX4158                  CLMT0002‐00000093   CLMT0002‐00000093       1        Adkins Numbered Bellwhether Parcels                map w‐farm #s.pdf                                        Will            Adkins; Gruchow (USDA)
DX4159                  CLMT0002‐00000786   CLMT0002‐00000787       2        All Bellwether Acres                               Adkins Detail List of Tracts‐Parcels.pdf                 MAy             Adkins; Gruchow (USDA)




DX4160                  US‐II_00089915      US‐II_00089920          6        USDA Aerial of Adkins Parcels 2004 (marked)        Robert Adkins & Sons Partnership (5308) '04.pdf          May             Adkins; Gruchow (USDA)




DX4161                  US‐II_00089921      US‐II_00089923          3        USDA Aerial of Adkins Parcels 2005 (marked)        Robert Adkins & Sons Partnership (5308) '05.pdf          May             Adkins; Gruchow (USDA)




DX4162                  US‐II_00089924      US‐II_00089932          9        USDA Aerial of Adkins Parcels 2006 (marked)        Robert Adkins & Sons Partnership (5308) '06.pdf          May             Adkins; Gruchow (USDA)




DX4163                  US‐II_00089933      US‐II_00089939          7        USDA Aerial of Adkins Parcels 2013 (marked)        Robert Adkins % Sons Partnership '13.pdf                  Will           Adkins; Gruchow (USDA)




DX4164                  US‐II_00089940      US‐II_00089947          8        USDA Aerial of Adkins Parcels 2007 (marked)        Robert Adkins & Sons Partnership '07.pdf                  Will           Adkins; Gruchow (USDA)




DX4165                  US‐II_00089956      US‐II_00089962          7        USDA Aerial of Adkins Parcels 2009 (marked)        Robert Adkins & Sons Partnership '09.pdf                 May             Adkins; Gruchow (USDA)




DX4166                  US‐II_00089970      US‐II_00089976          7        USDA Aerial of Adkins Parcels 2011 (marked)        Robert Adkins & Sons Partnership '11.pdf                  Will           Adkins; Gruchow (USDA)




DX4167                  US‐II_00089977      US‐II_00089983          7        USDA Aerial of Adkins Parcels 2012 (marked)        Robert Adkins & Sons Partnership '12.pdf                 May             Adkins; Gruchow (USDA)




DX4168                  US‐II_00089984      US‐II_00089990          7        USDA Aerial of Adkins Parcels 2014 (marked)        Robert Adkins & Sons Partnership '14.pdf                  Will           Adkins; Gruchow (USDA)




DX4169                  US‐II_00089991      US‐II_00089997          7        USDA Aerial of Adkins Parcels 2015 (marked)        Robert Adkins & Sons Partnership '15.pdf                 May             Adkins; Gruchow (USDA)




                                                                                                             Page 20 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 23 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                            File Name            Exhibit Will/May Use               Witness
      Number




DX4170                  US‐II_00089998    US‐II_00090004        7        USDA Aerial of Adkins Parcels 2016 (marked)               Robert Adkins & Sons Partnership '16.pdf           May             Adkins; Gruchow (USDA)




DX4171                  US‐II_00090005    US‐II_00090011        7        USDA Aerial of Adkins Parcels 2017 (marked)               Robert Adkins & Sons Partnership '17.pdf           May             Adkins; Gruchow (USDA)




DX4172                  US‐II_00090012    US‐II_00090012        1        USDA Aerial of Adkins Parcels 2018 (marked)               Robert Adkins & Sons Partnership '18.pdf           May             Adkins; Gruchow (USDA)




DX4173                  US‐II_00102439    US‐II_00102490       52        Adkins (IA) ‐ Farm Service Agency (FSA) Reports, 2 of 2   IA ‐ Robert Adkins & Sons 2 of 2.pdf                Will           Adkins; Gruchow (USDA)



                                                                         Report of Commodities Farm Summary 2002‐2007
DX4174                  US‐II_00244169    US‐II_00244189       21        w/USDA ‐ FSA Maps                                         Adkins 578 Farm #798 2002‐2007.pdf                  Will           Adkins; Gruchow (USDA)




DX4175                  US‐II_00244190    US‐II_00244225       36        Report of Commodities Farm Summary 2008‐2018              Adkins 578 Farm #798 2008‐2018.pdf                  Will           Adkins; Gruchow (USDA)




DX4176                  US‐II_00244226    US‐II_00244237       12        Report of Commodities Farm Summary 2002‐2005              Adkins 578 Farm #860 2002‐2005.pdf                 May             Adkins; Gruchow (USDA)




DX4177                  US‐II_00244238    US‐II_00244278       41        Report of Commodities Farm Summary 2006‐2018              Adkins 578 Farm #860 2006‐2018.pdf                  Will           Adkins; Gruchow (USDA)




DX4178                  US‐II_00244279    US‐II_00244328       50        Report of Commodities Farm Summary 2003‐2018              Adkins 578 Farm #4013 2003‐2018.pdf                 Will           Adkins; Gruchow (USDA)



                                                                         Adkins and Sons ‐ Actual Production History (APH)
DX4180                  US‐II_00102896    US‐II_00102978       83        Records 1992‐1999                                         Adkins and Sons APH Records 1992‐1999.pdf          May             Adkins; Zanoni (USDA)



                                                                         Adkins and Sons ‐ Federal Crop Insurance Policy Holder
DX4181                  US‐II_00102979    US‐II_00103092       114       Information (PHI) Report Records 1992‐1999                Adkins and Sons PHI Records 1992‐1999.pdf           Will           Adkins; Zanoni (USDA)




                                                                                                           Page 21 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 24 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                            File Name                     Exhibit Will/May Use                Witness
      Number
DX4182                  US‐II_0115255     US‐II_0115385        131       Report of Dr. Bruce A. Babcock                            Exhibit_1.pdf                                               May             Babcock (Expert)
DX4183                  US‐II_0115386     US‐II_0115452        67        Rebuttal Report of Dr. Bruce A. Babcock                   Exhibit_2.pdf                                               May             Babcock (Expert)

DX4184                  US‐II_0115453     US‐II_0115525        73        Expert Rebuttal Report of Dr. David L. Sunding, Ph.D.     Exhibit_3.pdf                                               May             Babcock (Expert)
                                                                                                                                   Ideker_Farms_v._United_States_6_1_20_Bruce_Babco
DX4185                  US‐II_0115961     US‐II_0116112        152       Deposition of Dr. Bruce Babcock                           ck_Mini.pdf                                                 May             Babcock (Expert)




DX4186                  US‐II_0104143     US‐II_0104181        39        Bateman export Report Appendix C                          Appendix C.pdf                                              May             Bateman (Expert)
                                                                         Merrrll J. Bateman, Ph.D ‐ Ideker Report on Values of
DX4187                  US‐II_0116113     US‐II_0116225        113       Takings Injuries and Losses of Phase II Tracts            Bateman_01.pdf                                              May             Bateman (Expert)
                                                                         Merrill J. Bateman, Ph.D ‐ Rebuttal Report of
DX4188                  US‐II_0116226     US‐II_0116276        51        Government Expert Witness Dr. Robert O. Evans, Jr.        Bateman_02.pdf                                              May             Bateman (Expert)

DX4189                  US‐II_0116277     US‐II_0116284         8        Charts depicting Corn and Soybean Analysis (2004‐2014) Bateman_03.pdf                                                 May             Bateman (Expert)

DX4190                  US‐II_0116285     US‐II_0116292         8        Charts depicting Corn and Soybean Analysis (2004‐2014)    Bateman_3A.pdf                                              May             Bateman (Expert)
DX4191                  US‐II_0116293     US‐II_0116293         1        Chart depicting Crop Yields (2005‐2006)                   Bateman_04.pdf                                              May             Bateman (Expert)
DX4192                  US‐II_0116294     US‐II_0116294         1        Aerial Map                                                Bateman_05.pdf                                              May             Bateman (Expert)
                                                                         Federal Crop Insurance Corporation Policy Holder
DX4193                  US‐II_0116295     US‐II_0116295         1        Information Report (Ideker Farms)                         Bateman_06.pdf                                              May             Bateman (Expert)

DX4194                  US‐II_0116296     US‐II_0116298         3        Cause of Loss Code History ‐ 1991 to Present (D00075)     Bateman_07.pdf                                              May             Bateman (Expert)
                                                                         Federal Crop Insurance Corporation Policy Holder
DX4195                  US‐II_0116299     US‐II_0116301         3        Information Report                                        Bateman_08.pdf                                              May             Bateman (Expert)
DX4196                  US‐II_0116302     US‐II_0116302         1        Aerial Map                                                Bateman_09.pdf                                              May             Bateman (Expert)
                                                                         Federal Crop Insurance Corporation Policy Holder
DX4197                  US‐II_0116303     US‐II_0116303         1        Information Report                                        Bateman_10.pdf                                              May             Bateman (Expert)
DX4198                  US‐II_0116304     US‐II_0116304         1        Chart ‐ Acres Planted on Buffalo Hollow Farm              Bateman_11.pdf                                              May             Bateman (Expert)
DX4199                  US‐II_0116305     US‐II_0116365        61        Agriculture Appraisal Report (by Ed Brown)                Bateman_12.pdf                                              May             Bateman (Expert)
DX4200                  US‐II_0116366     US‐II_0116366         1        Ideker Farms Cost Codes                                   Bateman_13.pdf                                              May             Bateman (Expert)
DX4201                  US‐II_0116367     US‐II_0116367         1        40 U.S.C. 3116, Post Judgment Interest Rates              Bateman_14.pdf                                              May             Bateman (Expert)
                                                                         Textainer Equipment Management Ltd v. U.S., 99 Fed Cl.
DX4202                  US‐II_0116368     US‐II_0116380        13        211 (2011)                                                Bateman_15.pdf                                              May             Bateman (Expert)
DX4203                  US‐II_0116381     US‐II_0116386         6        Vaizburd v. U.S. 67 Fed Cl. 499 (2003)                    Bateman_16.pdf                                              May             Bateman (Expert)
DX4204                  US‐II_0116387     US‐II_0116394         8        Article ‐ Standard Deviation (Volatility)                 Bateman_17.pdf                                              May             Bateman (Expert)
DX4205                  US‐II_0116395     US‐II_0116395         1        Variation Information 2007‐2020.                          Bateman_18.pdf                                              May             Bateman (Expert)
DX4206                  US‐II_0116396     US‐II_0116398         3        Stock Market update                                       Bateman_19.pdf                                              May             Bateman (Expert)
DX4207                  US‐II_0116399     US‐II_0116419        21        Dr. Evans Supplemental Report                             Bateman_20.pdf                                              May             Bateman (Expert)
DX4208                  US‐II_0116420     US‐II_0116420         1        2008 Farm Tract Map                                       Bateman_21.pdf                                              May             Bateman (Expert)
                                                                         Buffalo Hollow Farms Summary 2011 Flood Recovery
DX4209                  US‐II_0116421     US‐II_0116431        11        Expense & Crop Loss                                       Bateman_22.pdf                                              May             Bateman (Expert)
                                                                         Email From: Seth Wright To: Brent Allen RE: Dr. Bateman
DX4210                  US‐II_0116432     US‐II_0116432         1        Updated Charts 05‐28‐20                                   Bateman_23.pdf                                              May             Bateman (Expert)
DX4211                  US‐II_0116433     US‐II_0116433         1        Dr. Evans Corn Analysis Chart 3A                          AD Corn Evans‐Bate Charts‐c.xlsx                            May             Bateman (Expert)
DX4212                  US‐II_0116434     US‐II_0116434         1        Adkins Soybeans Act But For                               Adkins Soybeans Act But For ‐ mjb‐c.xlsx                    May             Bateman (Expert)
DX4213                  US‐II_0116435     US‐II_0116435         1        Buffalo Hollow Corn Act But For                           Buffalo Hollow Corn Act But For ‐ mjb‐c.xlsx                May             Bateman (Expert)

DX4214                  US‐II_0116436     US‐II_0116436         1        Buffalo Hollow Soybeans Evans Act & But For               Buffalo Hollow Soybeans Evans Act & But For‐c.xlsx          May             Bateman (Expert)




                                                                                                           Page 22 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 25 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                              File Name                     Exhibit Will/May Use                Witness
      Number
DX4215                  US‐II_0116437     US‐II_0116437         1        Ideker Corn (Irrigated & Non‐Irrigated) Act B               Ideker Corn (Irrigated & Non‐irrigated) Act B.xlsx          May             Bateman (Expert)
DX4216                  US‐II_0116438     US‐II_0116438         1        Ideker Corn Evans Actual & But For                          Ideker CORN Evans Actual & But For‐c.xlsx                   May             Bateman (Expert)

DX4217                  US‐II_0116439     US‐II_0116439         1        Ideker Soybean (Irrigated & Non Irrigated) Act But For      Ideker Soybean (Irr & Non Irr) Act But For ‐ .xlsx          May             Bateman (Expert)
DX4218                  US‐II_0116832     US‐II_0116968        137       Bateman Deposition                                          Ideker Farms v. USA ‐ 6‐15‐20 ‐ Bateman_Mini.pdf            May             Bateman (Expert)




DX4219                  US‐II_0069427     US‐II_0069428         2        Table 1. Christensen's Rating Curves                        Christensen.docx                                            May             Bradley (Expert)




DX4220                  US‐II_0069609     US‐II_0069621        13        Comparison of USGS Rating Curves                            RatingCurves.docx                                           May             Bradley (Expert)




DX4221                  US‐II_0069625     US‐II_0069626         2        Christensen's Rating Curves & calculations                  Christensen.docx                                            May             Bradley (Expert)




                                                                         Daily flow and stage data at gages for period between
DX4222                  US‐II_0069666     US‐II_0069666         1        2016 and 2020                                               2016‐2020.xlsx                                              May             Bradley (Expert)




DX4223                  US‐II_0069667     US‐II_0069667         1        Determination of current ratings at gage locations          Current_Ratings.xlsx                                        May             Bradley (Expert)




                                                                         Daily flows at gages for the period from the start of the
DX4224                  US‐II_0069668     US‐II_0069668         1        gage' to July 2019                                          Daily.xlsx                                                  May             Bradley (Expert)




DX4225                  US‐II_0069670     US‐II_0069843        174       Daily flows at Decatur gage 1987 ‐ 2019                     Decatur_Daily.txt                                           May             Bradley (Expert)




                                                                                                            Page 23 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 26 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                    File Name   Exhibit Will/May Use                Witness
      Number




DX4226                  US‐II_0069844     US‐II_0069845         2        Peak discharge at Decatur gage                     Decatur_PeakQ.txt                       May             Bradley (Expert)




DX4227                  US‐II_0069847     US‐II_0069847         1        Main stem Gage data                                Main stem gage data.dss                 May             Bradley (Expert)




DX4228                  US‐II_0069849     US‐II_0069849         1        Daily flows at Nebraska gage 1929 ‐ 2019           Nebraska_Daily.txt                      May             Bradley (Expert)




DX4229                  US‐II_0069850     US‐II_0069852         3        Peak discharge at Nebraska gage                    Nebraska_PeakQ.txt                      May             Bradley (Expert)




DX4230                  US‐II_0069855     US‐II_0069855         1        Daily flows at Omaha gage 1928 ‐ 2019              Omaha_Daily.txt                         May             Bradley (Expert)




DX4231                  US‐II_0069856     US‐II_0069858         3        Peak discharge at Omaha gage                       Omaha_PeakQ.txt                         May             Bradley (Expert)




DX4232                  US‐II_0069861     US‐II_0069861         1        Daily flows at Rulo gage 1949 ‐ 2019               Rulo_Daily.txt                          May             Bradley (Expert)




                                                                                                           Page 24 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 27 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                           File Name     Exhibit Will/May Use                Witness
      Number




DX4233                  US‐II_0069862     US‐II_0069864         3        Peak discharge at Rulo gage                              Rulo_PeakQ.txt                             May             Bradley (Expert)




DX4234                  US‐II_0069867     US‐II_0069867         1        Daily flows at Sioux gage 1928 ‐ 2019                    Sioux_Daily.txt                            May             Bradley (Expert)




DX4235                  US‐II_0069868     US‐II_0069870         3        Peak discharge at Sioux gage                             Sioux_PeakQ.txt                            May             Bradley (Expert)




                                                                         Instantaneous flow and stage data at St Joesph gage for
DX4236                  US‐II_0069872     US‐II_0069872         1        2016‐2020                                               StJoe_2016‐2020.txt                         May             Bradley (Expert)




DX4237                  US‐II_0069873     US‐II_0069873         1        Daily flows at St Joesph gage 1928 ‐ 2019                StJoe_Daily.txt                            May             Bradley (Expert)




DX4238                  US‐II_0069874     US‐II_0069876         3        Peak discharge at St Joesph gage                         StJoe_PeakQ.txt                            May             Bradley (Expert)




DX4239                  US‐II_0070923     US‐II_0070923         1        NWS and PRISM Precip at Phase II sites for 2004 ‐ 2018   Final_PhaseII_Precip_Dataset.xlsx          May             Bradley (Expert)




                                                                                                            Page 25 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 28 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                          File Name   Exhibit Will/May Use                Witness
      Number




DX4240                  US‐II_0070924     US‐II_0070924         1        NWS Precip at Phase II sites for 2005 ‐ 2017              NWS_PhaseII_Sites_Data.xlsx             May             Bradley (Expert)




DX4241                  US‐II_0070925     US‐II_0070925         1        NWS and PRISM Precip at Phase II sites for 2004 ‐ 2018    PhaseII_NWS_PRISM.dss                   May             Bradley (Expert)




DX4242                  US‐II_0070926     US‐II_0070926         1        PRISM Precip at Phase II sites for 2004 and 2017 ‐ 2018   PRISM_PhaseII_Sites_Data.xlsx           May             Bradley (Expert)




DX4243                  US‐II_0070927     US‐II_0070927         1        NWS Precip at Phase II Sites for 2005                     NWS_PhaseII_Data_2005.xlsx              May             Bradley (Expert)




DX4244                  US‐II_0070928     US‐II_0070928         1        NWS Precip at Phase II Sites for 2006                     NWS_PhaseII_Data_2006.xlsx              May             Bradley (Expert)




DX4245                  US‐II_0070929     US‐II_0070929         1        NWS Precip at Phase II Sites for 2007                     NWS_PhaseII_Data_2007.xlsx              May             Bradley (Expert)




                                                                                                           Page 26 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 29 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                  File Name   Exhibit Will/May Use                Witness
      Number




DX4246                  US‐II_0070930     US‐II_0070930         1        NWS Precip at Phase II Sites for 2008              NWS_PhaseII_Data_2008.xlsx             May             Bradley (Expert)




DX4247                  US‐II_0070931     US‐II_0070931         1        NWS Precip at Phase II Sites for 2009              NWS_PhaseII_Data_2009.xlsx             May             Bradley (Expert)




DX4248                  US‐II_0070932     US‐II_0070932         1        NWS Precip at Phase II Sites for 2010              NWS_PhaseII_Data_2010.xlsx             May             Bradley (Expert)




DX4249                  US‐II_0070933     US‐II_0070933         1        NWS Precip at Phase II Sites for 2011              NWS_PhaseII_Data_2011.xlsx             May             Bradley (Expert)




DX4250                  US‐II_0070934     US‐II_0070934         1        NWS Precip at Phase II Sites for 2012              NWS_PhaseII_Data_2012.xlsx             May             Bradley (Expert)




DX4251                  US‐II_0070935     US‐II_0070935         1        NWS Precip at Phase II Sites for 2013              NWS_PhaseII_Data_2013.xlsx             May             Bradley (Expert)




                                                                                                           Page 27 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 30 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                      Document Description                                    File Name   Exhibit Will/May Use                Witness
      Number




DX4252                  US‐II_0070936     US‐II_0070936         1        NWS Precip at Phase II Sites for 2014              NWS_PhaseII_Data_2014.xlsx                 May             Bradley (Expert)




DX4253                  US‐II_0070937     US‐II_0070937         1        NWS Precip at Phase II Sites for 2015              NWS_PhaseII_Data_2015.xlsx                 May             Bradley (Expert)




DX4254                  US‐II_0070938     US‐II_0070938         1        NWS Precip at Phase II Sites for 2016              NWS_PhaseII_Data_2016.xlsx                 May             Bradley (Expert)




DX4255                  US‐II_0070939     US‐II_0070939         1        NWS Precip at Phase II Sites for 2017              NWS_PhaseII_Data_2017.xlsx                 May             Bradley (Expert)




DX4256                  US‐II_0100134     US‐II_0100134         1        B17 Survey Lidar                                   B17_Survey‐Lidar.xlsx                      May             Bradley (Expert)




DX4257                  US‐II_0100135     US‐II_0100135         1        B41 Survey Lidar                                   B41_Suvery‐Lidar.xlsx                      May             Bradley (Expert)




                                                                                                           Page 28 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 31 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                          File Name                      Exhibit Will/May Use                 Witness
      Number




                                                                         Comparison of survey and LiDAR elevations for Ideker's
DX4258                  US‐II_0100223     US‐II_0100223         1        property                                               Comparison_Lidar‐Survey.xlsx                                 May             Bradley (Expert)




DX4259                  US‐II_0100273     US‐II_0100273         1        Peak Flows for Major Tributaries                       Peak_Flow_Record.dss                                         May             Bradley (Expert)




DX4260                  US‐II_0100426     US‐II_0100539        114       Bradley Initial Expert Report and Items Considered     2020‐03‐31 United States Expert Report_Bradley.pdf           May             Bradley (Expert)




DX4261                  US‐II_0100540     US‐II_0100545         6        Bradley Initial Expert Report Items Considered Index   Bradley Items Considered Index.pdf                           May             Bradley (Expert)




                                                                                                                                EM 1110‐2‐1619_Risk Based Analysis for Flood Damage
DX4262                  US‐II_0107408     US‐II_0107691        284       Risk Based Analysis for Flood Damage Reduction Studies Reduction Studies_072115.pdf                                 May             Bradley (Expert)




                                                                                                                                                                                                             Bradley (Expert); Earles (Expert);
DX4263                  US‐II_0107240     US‐II_0107407        168       Bulletin 17C                                           Bulletin 17C.pdf                                             May             Mays (Expert)




DX4264                  US‐II_0093973     US‐II_0093998        26        2017 USACE Risk Assessment                             2017_USACE_Risk Assessment.pdf                               May             Bradley (Expert); Jones (Expert)




                                                                         Final Report of Independent External Peer Review Draft                                                                              Bradley (Expert); Pridal (Corps);
DX4265                  US‐II_0107762     US‐II_0107949        188       MRRMP                                                  FinalReportofIEPRofDraftMRRMP‐DEIS062117.pdf                 May             Remus (Corps)




                                                                                                            Page 29 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 32 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                          File Name                         Exhibit Will/May Use                Witness
      Number




DX4266                  US‐II_0107692     US‐II_0107761        70        Water Control Manual                                    ER 1110‐2‐240 Water Control Manual.pdf                         May             Bradley (Expert); Remus (Corps)




                                                                         General Witness Initial Expert Reports and Items
DX4267                  US‐II_0100546     US‐II_0100710        165       considered index.                                       2020‐03‐31 United States Appraisal Report_ Adkins.pdf          May             General Witness




                                                                         General Witness Initial Expert Reports and Items        2020‐03‐31 United States Appraisal Report_Buff
DX4268                  US‐II_0100711     US‐II_0100865        155       considered index.                                       Hollow.pdf                                                     May             General Witness




                                                                         General Witness Initial Expert Reports and Items
DX4269                  US‐II_0100866     US‐II_0101024        159       considered index                                        2020‐03‐31 United States Appraisal Report_Ideker.pdf           May             General Witness




                                                                         General Witness Initial Expert Reports Items considered
DX4270                  US‐II_0101025     US‐II_0101026         2        index.                                                  Adkins Appraisal Detailed Items Considered Index.pdf           May             General Witness




                                                                         General Witness Initial Expert Reports Items considered Buffalo Hollows Appraisal Detailed Items Considered
DX4271                  US‐II_0101027     US‐II_0101029         3        index.                                                  Index.pdf                                                      May             General Witness




                                                                         General Witness Initial Expert Reports Items considered
DX4272                  US‐II_0101030     US‐II_0101031         2        index.                                                  Ideker Appraisal Detailed Items Considered Index.pdf           May             General Witness




DX4273                  US‐II_0122325     US‐II_0122390        66        General Witness Supplemental Rebuttal Report, Adkins Adkins Supplemental Rebuttal Report.pdf                           May             General Witness




                                                                                                          Page 30 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 33 of 198
                                                                                                  Ideker Farms v. United States
                                                                                                    Case No. 1:14-cv-00183
                                                                                    United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                       File Name                        Exhibit Will/May Use               Witness
      Number




DX4274                  US‐II_0122391     US‐II_0122482        92        Appraisal Review Report ‐ Adkins Inside Levee       Appraisal Review Report ‐ Adkins Inside Levee.pdf               May             General Witness




DX4275                  US‐II_0122483     US‐II_0122501        19        Appraisal Review Report ‐ Adkins Outside Levee      Appraisal Review Report ‐ Adkins Outside Levee.pdf              May             General Witness




DX4276                  US‐II_0122502     US‐II_0122577        76        Appraisal Review Report ‐ Buffalo Hollow            Appraisal Review Report ‐ Buffalo Hollow.pdf                    May             General Witness




DX4277                  US‐II_0122578     US‐II_0122721        144       Appraisal Review Report ‐ Ideker Farms              Appraisal Review Report ‐ Ideker Farms.pdf                      May             General Witness




DX4278                  US‐II_0122722     US‐II_0122796        75        Buffalo Hollow Supplemental Rebuttal Report         Buffalo Hollow Supplemental Rebuttal Report.pdf                 May             General Witness




DX4279                  US‐II_0122797     US‐II_0122878        82        Ideker Supplemental Rebuttal Report                 Ideker Supplemental Rebuttal Report.pdf                         May             General Witness




DX4280                  US‐II_0123280     US‐II_0123280         1        Selectability Study Results ‐ table only            Exhibit 1_Selectability Study Results ‐ table only.pdf           Will           General Witness




DX4281                  US‐II_0123281     US‐II_0123281         1        Sales Map_Buffalo Hollows Review Report             Exhibit 2_Sales Map_Buffalo Hollows Review Report.pdf            Will           General Witness



                                                                                                                             Exhibit 3_Doniphan County Land Value ‐ 2014 table
DX4282                  US‐II_0123282     US‐II_0123282         1        Doniphan County Land Value ‐ 2014 table only        only.pdf                                                         Will           General Witness



                                                                                                                             Exhibit 4_Doniphan County Land Value ‐ 2012 and 2013
DX4283                  US‐II_0123283     US‐II_0123283         1        Doniphan County Land Value ‐ 2012 and 2013 tables   tables.pdf                                                       Will           General Witness




DX4284                  US‐II_0123284     US‐II_0123284         1        Sales Map_Adkins Review Report                      Exhibit 5_Sales Map_Adkins Review Report.pdf                     Will           General Witness




                                                                                                            Page 31 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 34 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                          File Name                           Exhibit Will/May Use               Witness
      Number




                                                                         West Flood Data ‐ Relative Risk Assessment ‐Basis for
DX4285                  US‐II_0123285     US‐II_0123285         1        Flood Adjustment Table only                             Exhibit 6_West Flood Data ‐ Table only.pdf                        Will           General Witness



                                                                                                                              Exhibit 7_Iowa AG land values ‐ 1950‐2019_Adkins
DX4286                  US‐II_0123286     US‐II_0123286         1        Iowa AG land values ‐ 1950‐2019_Adkins Review Report Review Report.pdf                                                    Will           General Witness



                                                                                                                                 Exhibit 8_Iowa AG land values by grades of land ‐ 2003‐
DX4287                  US‐II_0123287     US‐II_0123287         1        Iowa AG land values by grades of land ‐ 2003‐2017       2017_Adkins Review Report.pdf                                     Will           General Witness




DX4288                  US‐II_0123288     US‐II_0123288         1        Comparable Sales Map_Ideker Review Report               Exhibit 9_Sales Map_Ideker Review Report.pdf                      Will           General Witness



                                                                                                                                 Exhibit 10_West Flood Data ‐ Table only_Ideker Review
DX4289                  US‐II_0123289     US‐II_0123289         1        West Flood Data ‐ Table only_Ideker Review Report.      Report.pdf                                                        Will           General Witness




DX4290                  US‐II_0123290     US‐II_0123290         1        Missouri Agricultural Land Vales 2005‐2015 table only   Exhibit 11_MO Land Vales – 2005‐2015 table only.pdf               Will           General Witness



                                                                                                                                 Exhibit 12_Missouri Crop land Values ‐ 2012 table
DX4291                  US‐II_0123291     US‐II_0123291         1        Missouri Crop land Values ‐ 2012 table only             only.pdf                                                          Will           General Witness



                                                                                                                                 Exhibit 13_Missouri Crop land Values ‐ 2013 table
DX4292                  US‐II_0123292     US‐II_0123292         1        Missouri Crop land Values ‐ 2013 table only.            only.pdf                                                          Will           General Witness



                                                                                                                                 Exhibit 14_Missouri Crop land Values ‐ 2014 table
DX4293                  US‐II_0123293     US‐II_0123293         1        Missouri Crop land Values ‐ 2014 table only             only.pdf                                                          Will           General Witness



                                                                         West Flood Data ‐ Table only_Buffalo Hollow Appraisal   Exhibit 15_West Flood Data ‐ Table only_BH Appraisal
DX4294                  US‐II_0123294     US‐II_0123294         1        Report                                                  Report.pdf                                                        Will           General Witness




DX4295                  US‐II_0123295     US‐II_0123295         1        K‐State Agricultural Kansas land value trends 2003‐2012 Exhibit 16_KS Ag land value trends 2003‐2012.pdf                  Will           General Witness




                                                                                                           Page 32 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 35 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                        File Name                       Exhibit Will/May Use               Witness
      Number




                                                                         2005 and 2006 Kansas Land Values ‐ County level ‐     Exhibit 17_2005 and 2006 Kansas Land Values ‐ County
DX4296                  US‐II_0123296     US‐II_0123296         1        tables only                                           level ‐ tables only.pdf                                        Will           General Witness



                                                                         2007 and 2008 Kansas Land Values ‐ County level ‐     Exhibit 18_2007 and 2008 Kansas Land Values ‐ County
DX4297                  US‐II_0123297     US‐II_0123297         1        tables only                                           level ‐ tables only.pdf                                        Will           General Witness



                                                                         West Flood Data ‐ Change in Recurrence Intervals of
DX4298                  US‐II_0123298     US‐II_0123298         1        Floods Table only                                     Exhibit 19_West Flood Data ‐ Table only.pdf                    Will           General Witness




DX4299                  US‐II_0123299     US‐II_0123299         1        West flood table of comparable sales Buffalo Hollow   Exhibit 20_West flood table of comparable sales.pdf            Will           General Witness




DX4300                  US‐II_0123300     US‐II_0123300         1        Dr. Evans Crop Yield table                            Exhibit 21_Dr. Evans Crop Yield table.pdf                      Will           General Witness



                                                                                                                               Exhibit 22_Dr. Evans Mean annual Yields Projected
DX4301                  US‐II_0123301     US‐II_0123301         1        Dr. Evans Mean annual Yields Projected loss           loss.pdf                                                       Will           General Witness




DX4302                  US‐II_0123302     US‐II_0123302         1        Comparable Sales Location Map                         Exhibit 23_Comparable Sales Location Map.pdf                   Will           General Witness



                                                                                                                               Exhibit 24_Location Distribution of Sales ‐ Table
DX4303                  US‐II_0123303     US‐II_0123303         1        Location Distribution of Sales ‐ Table Only           Only.pdf                                                       Will           General Witness




DX4304                  US‐II_0123304     US‐II_0123304         1        Impact study results ‐ table only                     Exhibit 25_Impact study results ‐ table only.pdf               Will           General Witness




DX4305                  US‐II_0123305     US‐II_0123305         1        Floodway Activition sales After May 2011              Exhibit 26_Floodway Activition sales ‐ tables.pdf              Will           General Witness




DX4306                  US‐II_0123306     US‐II_0123306         1        Impact study results ‐ table only                     Exhibit 27_Impact study results ‐ table only.pdf               Will           General Witness




                                                                                                             Page 33 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 36 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                         File Name                           Exhibit Will/May Use               Witness
      Number




                                                                                                                                Exhibit 29_West Flood Data ‐ Table only_Adkins
DX4307                  US‐II_0123307     US‐II_0123307         1        West Flood Data ‐ Table only_Adkins Appraisal Report   Appraisal Report.pdf                                               Will           General Witness




DX4308                  US‐II_0123308     US‐II_0123308         1        Iowa Ag land value trends 2000‐2017                    Exhibit 30_Iowa Ag land value trends 2000‐2017.pdf                 Will           General Witness



                                                                                                                                Exhibit 31_Iowa AG land values by grades of land ‐ 2003‐
DX4309                  US‐II_0123309     US‐II_0123309         1        Iowa AG land values by grades of land ‐ 2003‐2017      2017.pdf                                                           Will           General Witness




DX4310                  US‐II_0123310     US‐II_0123310         1        Iowa AG land values ‐ 1950‐2019                        Exhibit 32_Iowa AG land values ‐ 1950‐2019.pdf                     Will           General Witness



                                                                         Change in Recurrence Intervals of Floods at Adkins ‐
DX4311                  US‐II_0123311     US‐II_0123311         1        Table Only                                             Exhibit 33_West Flood Recurrance ‐ Table only.pdf                  Will           General Witness




DX4312                  US‐II_0123312     US‐II_0123312         1        Change in Recurrence Intervals of Floods‐Adkins        Exhibit 34_West Flood Recurrance ‐ Table only.pdf                  Will           General Witness




DX4313                  US‐II_0123313     US‐II_0123313         1        West flood data of comparable sales                    Exhibit 35_West flood data of comparable sales.pdf                 Will           General Witness




DX4314                  US‐II_0123314     US‐II_0123314         1        Dr. Evans Crop Yield table                             Exhibit 36_Dr. Evans Crop Yield table.pdf                          Will           General Witness



                                                                                                                                Exhibit 37_Dr. Evans Mean annual Yields Projected
DX4315                  US‐II_0123315     US‐II_0123315         1        Dr. Evans Mean annual Yields Projected loss            loss.pdf                                                           Will           General Witness



                                                                                                                                Exhibit 38_Location Distribution of Sales ‐ Table
DX4316                  US‐II_0123316     US‐II_0123316         1        Location Distribution of Sales ‐ Table Only.           Only.pdf                                                           Will           General Witness




DX4317                  US‐II_0123317     US‐II_0123317         1        Comparable Sales Location Map                          Exhibit 39_Comparable Sales Location Map.pdf                       Will           General Witness




                                                                                                            Page 34 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 37 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                         File Name                        Exhibit Will/May Use               Witness
      Number




DX4318                  US‐II_0123318     US‐II_0123318         1        Impact study results ‐ table only                      Exhibit 40_Impact study results ‐ table only.pdf                Will           General Witness




DX4319                  US‐II_0123319     US‐II_0123319         1        After May 2011 Floodway Activation sales ‐ tables      Exhibit 41_Floodway Activition sales ‐ tables.pdf               Will           General Witness




DX4320                  US‐II_0123320     US‐II_0123320         1        Summary of Impact study results ‐ table only           Exhibit 42_Impact study results ‐ table only.pdf                Will           General Witness



                                                                                                                                Exhibit 43_West Flood Data ‐ Table only_Ideker
DX4321                  US‐II_0123321     US‐II_0123321         1        West Flood Data ‐ Table only_Ideker Appraisal Report   Appraisal Report.pdf                                            Will           General Witness




DX4322                  US‐II_0123322     US‐II_0123322         1        Missouri Agricultural land value trends 2005‐2015      Exhibit 44_MO Ag land value trends 2005‐2015.pdf                Will           General Witness




DX4323                  US‐II_0123323     US‐II_0123323         1        Missouri Crop Land Values Table ‐ 2005                 Exhibit 45_Missouri Crop Land Values Table ‐ 2005.pdf           Will           General Witness




DX4324                  US‐II_0123324     US‐II_0123324         1        Missouri Crop Land Values Table ‐ 2006                 Exhibit 46_Missouri Crop Land Values Table ‐ 2006.pdf           Will           General Witness




DX4325                  US‐II_0123325     US‐II_0123325         1        Missouri Crop Land Values Table ‐ 2007                 Exhibit 47_Missouri Crop Land Values Table ‐ 2007.pdf           Will           General Witness




DX4326                  US‐II_0123326     US‐II_0123326         1        Missouri Crop Land Values Table ‐ 2008                 Exhibit 48_Missouri Crop Land Values Table ‐ 2008.pdf           Will           General Witness



                                                                         Missouri Crop Land Values Table ‐ 2008 Ideker's (Map
DX4327                  US‐II_0123327     US‐II_0123327         1        No. B‐33) Property                                     Exhibit 49_West Flood Data ‐ Table only.pdf                     Will           General Witness




DX4328                  US‐II_0123328     US‐II_0123328         1        West flood data of comparable sales Ideker             Exhibit 50_West flood data of comparable sales.pdf              Will           General Witness




                                                                                                             Page 35 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 38 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                        File Name                         Exhibit Will/May Use               Witness
      Number




DX4329                  US‐II_0123329     US‐II_0123329         1        Dr. Evans Crop Yield table Ideker                     Exhibit 51_Dr. Evans Crop Yield table.pdf                        Will           General Witness



                                                                                                                               Exhibit 52_Dr. Evans Mean annual Yields Projected
DX4330                  US‐II_0123330     US‐II_0123330         1        Dr. Evans Mean annual Yields Projected loss Ideker    loss.pdf                                                         Will           General Witness




DX4331                  US‐II_0123331     US‐II_0123331         1        New Madrid Map.pdf                                    Exhibit 53_New Madrid Map.pdf                                    Will           General Witness



                                                                                                                               Exhibit 54_Location Distribution of Sales ‐ Table
DX4332                  US‐II_0123332     US‐II_0123332         1        Location Distribution of Sales ‐ Table Only           Only.pdf                                                         Will           General Witness




DX4333                  US‐II_0123333     US‐II_0123333         1        Comparable Sales Location Map                         Exhibit 55_Comparable Sales Location Map.pdf                     Will           General Witness




DX4334                  US‐II_0123334     US‐II_0123334         1        Impact study results ‐ table only                     Exhibit 56_Impact study results ‐ table only.pdf                 Will           General Witness




DX4335                  US‐II_0123335     US‐II_0123335         1        Floodway Activition sales ‐ tables                    Exhibit 57_Floodway Activition sales ‐ tables.pdf                Will           General Witness




DX4336                  US‐II_0123336     US‐II_0123336         1        Impact study results ‐ table only.                    Exhibit 58_Impact study results ‐ table only.pdf                 Will           General Witness



                                                                                                                               Exhibit 61_Adkins Partnership Summary of Flood Year
DX4337                  US‐II_0123398     US‐II_0123398         1        Page 2 of Appraisal Report                            Losses chart.pdf                                                 Will           General Witness




DX4338                  US‐II_0123399     US‐II_0123399         1        Buffalo Hollow Total Loss Chart                       Exhibit 62_Buffalo Hollow Farms Total Losses chart.pdf           Will           General Witness



                                                                                                                               Exhibit 63_Buffalo Hollow Farms Reclamation Losses
DX4339                  US‐II_0123400     US‐II_0123400         1        Buffalo Hollow Reclamation Losses Chart               chart.pdf                                                        Will           General Witness




                                                                                                              Page 36 of 196
                                                 Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 39 of 198
                                                                                                     Ideker Farms v. United States
                                                                                                       Case No. 1:14-cv-00183
                                                                                       United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg           Bates End     Page Count                   Document Description                                          File Name                        Exhibit Will/May Use                 Witness
      Number




DX4340                  US‐II_0123401       US‐II_0123401           1        Ideker Total Losses Chart                              Exhibit 64_Ideker Farms Total Losses chart.pdf                  Will           General Witness



                                                                             Ideker Reclamation, Prevention, Structure, and Land    Exhibit 65_Ideker Farms Reclamation, Prevention,
DX4341                  US‐II_0123402       US‐II_0123402           1        Loss Chart                                             Structure and Land Loss chart.pdf                               Will           General Witness
DX4342                  CLMT0146‐00000802   CLMT0146‐00000808       7        Net Cash Rent Farm Lease, Ideker/Tubbs,                Exhibit 59Ideker Farm‐Bar 2018 and 2019.pdf                     Will           General Witness; Ideker




                                                                             USGS Statistical Summaries of Selected Iowa Streamflow 2015_USGS_Statistical Summaries of Selected Iowa
DX4343                  US‐II_0087110       US‐II_0087139          30        Data Through September 2013, 2015                      Streamflow Data Through September 2013.pdf                     May             Earles (Expert)



DX4344                  US‐II_0114731       US‐II_0114731           1        Map ‐ Missouri River Watershed and Major Tributaries   EXHIBIT_1_Missouri River Major Tributaries.pdf                 May             Jones (Expert)


                                                                             Map ‐ Lower Missouri River Watershed and Major
DX4345                  US‐II_0114732       US‐II_0114732           1        Tributaries                                            EXHIBIT_2_Lower Missouri River Major Tributaries.pdf           May             Jones (Expert)


                                                                                                                                    EXHIBIT_3_General Location of Representative
DX4346                  US‐II_0114733       US‐II_0114733           1        Map ‐ General Location of Representative Properties    Properties.pdf                                                 May             Jones (Expert)


                                                                                                                                    EXHIBIT_4 Missouri River Reach of Interest Stick
DX4347                  US‐II_0114734       US‐II_0114734           1        Missouri River Reach of Interest Stick Diagram         Diagram.pdf                                                    May             Jones (Expert)


                                                                             Graph Comparison of Representative Flow Frequency   EXHIBIT_5 Comparison of Representative Flow
DX4348                  US‐II_0114735       US‐II_0114735           1        Discharges at the USGS Omaha Gage from 1946 to 2015 Frequency Discharges at the USGS Omaha Gage.pdf                   May             Jones (Expert)

                                                                             Graph Comparison of Representative Flow Frequency
                                                                             Discharges at the USGS St. Joseph Gage from 1946 to    EXHIBIT_8 Comparison of Representative Flow
DX4349                  US‐II_0114736       US‐II_0114736           1        2012                                                   Frequency Discharges at the USGS St. Joseph Gage.pdf           May             Jones (Expert)


                                                                                                                                    EXHIBIT_9_Meteorological Influences on Missouri River
DX4350                  US‐II_0114737       US‐II_0114737           1        Meteorological Influences on Missouri River Basin      Basin.pdf                                                      May             Jones (Expert)



DX4351                  US‐II_0114738       US‐II_0114738           1        Graph Annual Runoff Above Sioux City IA                EXHIBIT_10_Annual Runoff Above Sioux City IA.pdf               May             Jones (Expert)



DX4352                  US‐II_0114739       US‐II_0114739           1        Graph ‐ Daily Flow at Omaha Gage 1936‐2018             EXHIBIT_11A_Daily Flow at Omaha Gage.pdf                       May             Jones (Expert)




                                                                                                              Page 37 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 40 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                          File Name                          Exhibit Will/May Use                Witness
      Number



                                                                         Graph ‐ Daily Water Surface Elevation at Omaha Gage
DX4353                  US‐II_0114740     US‐II_0114740         1        1936‐2018                                                EXHIBIT_11B_Daily WSE at Omaha Gage.pdf                         May             Jones (Expert)



DX4354                  US‐II_0114741     US‐II_0114741         1        Daily Flow at Nebraska City Gage 1936‐2018 (Graph)       EXHIBIT_12A_Daily Flow at Nebraska City Gage.pdf                May             Jones (Expert)


                                                                         Daily Water Surface Elevation at Nebraska City Gage
DX4355                  US‐II_0114742     US‐II_0114742         1        1936‐2018 (Graph)                                        EXHIBIT_12B_Daily WSE at Nebraska City Gage.pdf                 May             Jones (Expert)



DX4356                  US‐II_0114743     US‐II_0114743         1        Average Daily Flow at Rulo Gage 1949‐2018 (Graph)        EXHIBIT_13A_Daily Flow at Rulo Gage.pdf                         May             Jones (Expert)



DX4357                  US‐II_0114744     US‐II_0114744         1        Daily Water Surface Elevation at Rulo Gage 1949‐2018     EXHIBIT_13B_Daily WSE at Rulo Gage.pdf                          May             Jones (Expert)



DX4358                  US‐II_0114745     US‐II_0114745         1        Average Daily Flow at St Joseph Gage 1936‐2018 (Graph) EXHIBIT_14A_Daily Flow at St Joseph Gage.pdf                      May             Jones (Expert)


                                                                         Daily Water Surface Elevation at St Joseph Gage 1936‐
DX4359                  US‐II_0114746     US‐II_0114746         1        2018 (Graph)                                             EXHIBIT_14B_Daily WSE at St Joseph Gage.pdf                     May             Jones (Expert)


                                                                         Daily Water Surface Elevation at Adkins Property 1950‐
DX4360                  US‐II_0114747     US‐II_0114747         1        2018 (Graph)                                             EXHIBIT_15_Daily WSE at Adkins.pdf                              May             Jones (Expert)


                                                                         Daily Water Surface Elevation at Ideker Property 1950‐
DX4361                  US‐II_0114748     US‐II_0114748         1        2018 (Graph)                                             EXHIBIT_16_Daily WSE at Ideker.pdf                              May             Jones (Expert)


                                                                         Daily Water Surface Elevation at Buffalo Hollow
DX4362                  US‐II_0114749     US‐II_0114749         1        Property 1950‐2018 (Graph)                               EXHIBIT_17_Daily WSE at Buffalo Hollow.pdf                      May             Jones (Expert)


                                                                                                                                  EXHIBIT_18 Adkins Property Key Elevations (not to
DX4363                  US‐II_0114750     US‐II_0114750         1        Adkins Property: Key Elevations (not to scale)           scale).pdf                                                      May             Jones (Expert)


                                                                                                                                  EXHIBIT_19 Ideker Property Key Elevations (not to
DX4364                  US‐II_0114751     US‐II_0114751         1        Ideker Property: Key Elevations (not to scale)           scale).pdf                                                      May             Jones (Expert)


                                                                                                                                  EXHIBIT_20 Buffalo Hollow Property Key Elevations (not
DX4365                  US‐II_0114752     US‐II_0114752         1        Buffalo Hollow Property: Key Elevations (not to scale)   to scale).pdf                                                   May             Jones (Expert)




                                                                                                           Page 38 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 41 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                          File Name                        Exhibit Will/May Use                Witness
      Number




DX4366                  US‐II_0114753     US‐II_0114753         1        Schematic of Missouri River Slope (Diagram)             EXHIBIT_21 Schematic of Missouri River Slope.pdf              May             Jones (Expert)


                                                                         NOAA's National Weather Service Guide to Hydrolic       EXHIBIT_22_NOAA_Hydrologic_Prediction_Service_Info
DX4367                  US‐II_0114754     US‐II_0114760         7        Information on the Web                                  rmation_Brochure.pdf                                          May             Jones (Expert)


                                                                         Days that Flood Flow was Exceeded at Omaha Gage         EXHIBIT_23_Days that Flood Flow was Exceeded at
DX4368                  US‐II_0114761     US‐II_0114761         1        1937‐2018 (Graph)                                       Omaha Gage.pdf                                                May             Jones (Expert)


                                                                         Number of Years that Flood Flow was Exceeded at         EXHIBIT_24_Years that Flood Flow was Exceeded at
DX4369                  US‐II_0114762     US‐II_0114762         1        Omaha Gage in Rolling 15‐ Year Periods (Graph)          Omaha Gage.pdf                                                May             Jones (Expert)


                                                                         Number of Days that Flood Flow was Exceeded at          EXHIBIT_25_Days that Flood Flow was Exceeded at
DX4370                  US‐II_0114763     US‐II_0114763         1        Nebraska City Gage 1937‐2018 (Graph)                    Nebraska City Gage.pdf                                        May             Jones (Expert)

                                                                         Number of Years that NOAA Defined Flood Flow was
                                                                         Exceeded at Nebrask City Gage in Rolling 15 year        EXHIBIT_26_Years that Flood Flow was Exceeded at
DX4371                  US‐II_0114764     US‐II_0114764         1        periods (Graph)                                         Nebrask City Gage.pdf                                         May             Jones (Expert)


                                                                         Number of Days that Flood Flow was Exceeded at Rulo     EXHIBIT_27_Days that Flood Flow was Exceeded at Rulo
DX4372                  US‐II_0114765     US‐II_0114765         1        Gage 1950‐2018 (Graph)                                  Gage.pdf                                                      May             Jones (Expert)

                                                                         Number of Years that NOAA‐Defined Flood Flow was
                                                                         Exceeded at the Rulo Gage in Rolling 15‐Year Periods    EXHIBIT_28_Years that Flood Flow was Exceeded at
DX4373                  US‐II_0114766     US‐II_0114766         1        (Graph)                                                 Rulo Gage.pdf                                                 May             Jones (Expert)

                                                                         Number of Days that NOAA‐Defined Flood was
                                                                         Exceeded at the St. Joseph Gage in Each Year 1936‐2018 EXHIBIT_29_Days that Flood Flow was Exceeded at St
DX4374                  US‐II_0114767     US‐II_0114767         1        (Graph)                                                Joseph Gage.pdf                                                May             Jones (Expert)

                                                                         Number of Years that NOAA‐Defined Flood Flow was
                                                                         Exceeded at the St. Joseph Gage in Rolling 15‐Year      EXHIBIT_30_Years that Flood Flow was Exceeded at St
DX4375                  US‐II_0114768     US‐II_0114768         1        Periods (Graph)                                         Joseph Gage.pdf                                               May             Jones (Expert)

                                                                         Number of Days that NOAA‐Defined Flood Stage was
                                                                         Exceeded at the Omaha Gage in Each Year 1937‐2018       EXHIBIT_31_Days that Flood Stage was Exceeded at
DX4376                  US‐II_0114769     US‐II_0114769         1        (Graph)                                                 Omaha Gage.pdf                                                May             Jones (Expert)

                                                                         Number of Years that NOAA‐Defined Flood Stage was
                                                                         Exceeded at the Omaha Gage in Rolling 15‐Year Periods EXHIBIT_32_Years that Flood Stage was Exceeded at
DX4377                  US‐II_0114770     US‐II_0114770         1        (Graph)                                               Omaha Gage.pdf                                                  May             Jones (Expert)

                                                                         Number of Days that NOAA‐Defined Flood Stage was
                                                                         Exceeded at the Nebraska City Gage in Each Year 1937‐   EXHIBIT_33_Days that Flood Stage was Exceeded at
DX4378                  US‐II_0114771     US‐II_0114771         1        2018 (Graph)                                            Nebraska City Gage.pdf                                        May             Jones (Expert)




                                                                                                          Page 39 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 42 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                          File Name                          Exhibit Will/May Use                Witness
      Number

                                                                         Number of Years that NOAA‐Defined Flood Stage was
                                                                         Exceeded at the Nebraska City Gage in Rolling 15‐Year     EXHIBIT_34_Years that Flood Stage was Exceeded at
DX4379                  US‐II_0114772     US‐II_0114772         1        Periods (Graph)                                           Nebraska City Gage.pdf                                         May             Jones (Expert)

                                                                         Number of Days that NOAA‐Defined Flood Stage was
                                                                         Exceeded at the Rulo Gage in Each Year 1950‐2018          EXHIBIT_35_Days that Flood Stage was Exceeded at
DX4380                  US‐II_0114773     US‐II_0114773         1        (Graph)                                                   Rulo Gage.pdf                                                  May             Jones (Expert)

                                                                         Number of Years that NOAA‐Defined Flood Stage was
                                                                         Exceeded at the Rulo Gage in Rolling 15‐Year Preiods      EXHIBIT_36_Years that Flood Stage was Exceeded at
DX4381                  US‐II_0114774     US‐II_0114774         1        (Graph)                                                   Rulo Gage.pdf                                                  May             Jones (Expert)

                                                                         Number of Days that NOAA‐Defined Flood Stage was
                                                                         Exceeded at the St. Joseph Gage in Each Year 1937‐2018 EXHIBIT_37_Days that Flood Stage was Exceeded at St
DX4382                  US‐II_0114775     US‐II_0114775         1        (Graph)                                                Joseph Gage .pdf                                                  May             Jones (Expert)

                                                                         Number of Years that NOAA‐Defined Flood Stage was
                                                                         Exceeded at the St. Joseph Gage in Rolling 15‐Year        EXHIBIT_38_Years that Flood Stage was Exceeded at St
DX4383                  US‐II_0114776     US‐II_0114776         1        Periods (Graph)                                           Joseph Gage.pdf                                                May             Jones (Expert)
                                                                         Number of Days that the Drain Outlet Elevation (966.4
                                                                         feet; NAVD88) was Exceeded at the Adkins Property in
                                                                         Each Year, From 1950‐2018 (Presented                      EXHIBIT_39_Days that Drain Outlet was Exceeded at
DX4384                  US‐II_0114777     US‐II_0114777         1        Chronologically)(Graph)                                   Adkins.pdf                                                     May             Jones (Expert)

                                                                         Number of Years that the Drain Outlet Elevation was
                                                                         Exceeded for at Least 1 Day at the Adkins Property in     EXHIBIT_40A_Years that Drain Outlet was Exceed 1 day
DX4385                  US‐II_0114778     US‐II_0114778         1        Rolling 15‐Year Periods (Graph)                           at Adkins.pdf                                                  May             Jones (Expert)

                                                                         Number of Years that the Drain Outlet Elevation was
                                                                         Exceeded for at Least 7 out of 12 Days at the Adkins      EXHIBIT_40B_Years that Drain Outlet was Exceeded 7 of
DX4386                  US‐II_0114779     US‐II_0114779         1        Property in Rolling 15‐Year Periods (Graph)               12 days at Adkins.pdf                                          May             Jones (Expert)

                                                                         Number of Days that the Top of Bank (967.2 feet;
                                                                         NAVD88) was Exceeded at the Adkins Property in Each EXHIBIT_41_Days that Top of Bank was Exceeded at
DX4387                  US‐II_0114780     US‐II_0114780         1        Year, From 1950‐2018 (Present Chronologically) (Graph) Adkins.pdf                                                        May             Jones (Expert)

                                                                         Number of Years that the Top of Bank Elevation was
                                                                         Exceeded for at Least 1 Day at the Adkins Property in     EXHIBIT_42A_Years that Top of Bank was Exceeded 1
DX4388                  US‐II_0114781     US‐II_0114781         1        Rolling 15‐Year Periods (Graph)                           day at Adkins.pdf                                              May             Jones (Expert)

                                                                         Number of Years that the Top of Bank Elevation was
                                                                         Exceeded for at Least 7 out of 12 Days at the Adkins      EXHIBIT_42B_Years that Top of Bank was Exceeded 7 of
DX4389                  US‐II_0114782     US‐II_0114782         1        Property in Rolling 15‐Year Periods (Graph)               12 days at Adkins.pdf                                          May             Jones (Expert)
                                                                         Number of Days that the Farmed Land (River Side)
                                                                         Elevation (970.1 feet; NAVD88) was Exceeded at the
                                                                         Adkins Property in Each Year, From 1950‐2018              EXHIBIT_43_Days that Farmed Land River Side was
DX4390                  US‐II_0114783     US‐II_0114783         1        (Presented Chronologically) (Graph)                       Exceeded at Adkins.pdf                                         May             Jones (Expert)

                                                                         Number of Years that the Farmed Land (River Side)
                                                                         Elevation was Exceeded for at least 1 Day at the Adkins   EXHIBIT_44A_Years that Farmed Land River Side was
DX4391                  US‐II_0114784     US‐II_0114784         1        Property in Rolling 15‐Year Periods (Graph)               Exceeded 1 day at Adkins.pdf                                   May             Jones (Expert)




                                                                                                           Page 40 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 43 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                          File Name                          Exhibit Will/May Use                Witness
      Number

                                                                         Number of Years that the Farmed Land (River Side)
                                                                         Elevation was Exceeded for at Least 7 out of 12 Days at   EXHIBIT_44B_Years that Farmed Land River Side was
DX4392                  US‐II_0114785     US‐II_0114785         1        the Adkins Property in Rolling 15‐Year Periods (Graph)    Exceeded 7 of 12 days at Adkins.pdf                            May             Jones (Expert)
                                                                         Number of Days that the Farmed Land (Land Side)
                                                                         Elevation (968 4 feet, NAVD88) was Exceeded at the
                                                                         Adkins Property in Each Year, From 1950‐2018              EXHIBIT_45_Days that Farmed Land Land Side was
DX4393                  US‐II_0114786     US‐II_0114786         1        (Presented Chronologically) (Graph)                       Exceeded at Adkins.pdf                                         May             Jones (Expert)

                                                                         Number of Years that the Farmed Land (Land Side)
                                                                         Elevation was Exceeded for at Least 1 Day at the Adkins EXHIBIT_46A_Years that Farmed Land Land Side was
DX4394                  US‐II_0114787     US‐II_0114787         1        Property in Rolling 15‐Year Periods. (Graph)            Exceeded 1 day at Adkins.pdf                                     May             Jones (Expert)

                                                                         Number of Years that the Farmed Land (Land Side)
                                                                         Elevation was Exceeded for at Least 7 out of 12 Days at   EXHIBIT_46B_Years that Farmed Land Land Side was
DX4395                  US‐II_0114788     US‐II_0114788         1        the Adkins Property in Rolling 15‐Year Periods. (Graph)   Exceeded 7 of 12 days at Adkins.pdf                            May             Jones (Expert)
                                                                         Number of Days that the Drain Outlet Elevation (859.9
                                                                         feet; NAVD88) was Exceeded at the Ideker Property in
                                                                         Each Year, From 1950‐2018 (Presented Chronologically)     EXHIBIT_47_Days that Drain Outlet was Exceeded at
DX4396                  US‐II_0114789     US‐II_0114789         1        (Graph)                                                   Ideker.pdf                                                     May             Jones (Expert)

                                                                         Number of Years that the Drain Outlet Elevation was
                                                                         Exceeded for at Least 1 Day at the Ideker Property in     EXHIBIT_48A_Years that Drain Outlet was Exceeded 1
DX4397                  US‐II_0114790     US‐II_0114790         1        Rolling 15‐ Year Periods. (Graph)                         day at Ideker.pdf                                              May             Jones (Expert)

                                                                         Number of Years that the Drain Outlet Elevation was
                                                                         Exceeded for at least 7 out of 12 Days at the Ideker      EXHIBIT_48B_Years that Drain Outlet was Exceeded 7 of
DX4398                  US‐II_0114791     US‐II_0114791         1        Property in Rolling 15‐Year Periods (Graph)               12 days at Ideker.pdf                                          May             Jones (Expert)
                                                                         Number of Days that the Top of Bank Elevations (871.0
                                                                         feet, NAVD88) was Exceeded at the Ideker Property in
                                                                         Each Year From 1950‐2018 (Presented Chronologically)      EXHIBIT_49_Days that Top of Bank was Exceeded at
DX4399                  US‐II_0114792     US‐II_0114792         1        (Graph)                                                   Ideker.pdf                                                     May             Jones (Expert)

                                                                         Number of Years that the Top of Bank Elevation was
                                                                         Exceeded for at Least 1 Day at the Ideker Property in     EXHIBIT_50A_Years that Top of Bank was Exceeded 1
DX4400                  US‐II_0114793     US‐II_0114793         1        Rolling 15‐Year Periods (Graph)                           day at Ideker.pdf                                              May             Jones (Expert)

                                                                         Number of Years that the Top of Bank Elevation was
                                                                         Exceeded for at Least 7 out of 12 Days at the Ideker      EXHIBIT_50B_Years that Top of Bank was Exceeded 7 of
DX4401                  US‐II_0114794     US‐II_0114794         1        Property in Rolling 15‐Year Periods (Graph)               12 days at Ideker.pdf                                          May             Jones (Expert)
                                                                         Number of Days that the Farmed LAnd (River Side)
                                                                         Elevation (871. 0 feet; NAV088) was Exceeded at the
                                                                         Ideker Property in Easch Year, From 1950‐2018             EXHIBIT_51_Days that Farmed Land River Side was
DX4402                  US‐II_0114795     US‐II_0114795         1        (Presented Chronologically) (Graph)                       Exceeded at Ideker.pdf                                         May             Jones (Expert)

                                                                         Number of Years that the Farmed Land (River Side)
                                                                         Elevation was Exceeded for at Least 1 Day at the Ideker EXHIBIT_52A_Years that Farmed Land River Side was
DX4403                  US‐II_0114796     US‐II_0114796         1        Property in Rolling 15‐Years Periods (Graph)            Exceeded 1 day at Ideker.pdf                                     May             Jones (Expert)

                                                                         Number of Years that the Farmed Land (River Side)
                                                                         Elevation was Exceeded for at Least 7 out of 12 Days at   EXHIBIT_52B_Years that Farmed Land River Side was
DX4404                  US‐II_0114797     US‐II_0114797         1        the Ideker Property in Rolling 15‐Year Periods (Graph)    Exceeded 7 of 12 days at Ideker.pdf                            May             Jones (Expert)




                                                                                                           Page 41 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 44 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                           File Name                          Exhibit Will/May Use                Witness
      Number
                                                                         Number of Days that the Farmed Land (Land Side)
                                                                         Elevation (864.6 feet; NAVD88) was Exceeded at the
                                                                         Ideker Property in Each Year, From 1950‐2018               EXHIBIT_53_Days that Farmed Land Land Side was
DX4405                  US‐II_0114798     US‐II_0114798         1        (Presented Chronologically. (Graph)                        Exceeded at Ideker.pdf                                         May             Jones (Expert)

                                                                         Number of Years that the Farmed Land (Land Side)
                                                                         Elevation was Exceeded for at Least 1 Day at the Ideker EXHIBIT_54A_Years that Farmed Land Land Side was
DX4406                  US‐II_0114799     US‐II_0114799         1        Property in Rolling 15‐Year Periods (Graph)             Exceeded 1 day at Ideker.pdf                                      May             Jones (Expert)

                                                                         Number of Years that the Farmed (Land Side) Elevation
                                                                         was Exceeded for at Least 7 out of 12 Days at the Ideker   EXHIBIT_54B_Years that Farmed Land Land Side was
DX4407                  US‐II_0114800     US‐II_0114800         1        Property in Rolling 15‐Year Periods (Graph)                Exceeded 7 of 12 days at Ideker.pdf                            May             Jones (Expert)
                                                                         Number of Days that the Drain Outlet Elevation (832.4
                                                                         feet; NAVD88) was Exceeded at the Buffalo Hollow
                                                                         Property in Each Year, From 1950‐2018 (Presented           EXHIBIT_55_Days that Drain Outlet was Exceeded at
DX4408                  US‐II_0114801     US‐II_0114801         1        Chronologically) (Graph)                                   Buffalo Hollow.pdf                                             May             Jones (Expert)

                                                                         Number of Years that the Drain Outlet Elevation was
                                                                         Exceeded for at Least 1 Day at the Buffalo Hollow          EXHIBIT_56A_Years that Drain Outlet was Exceeded 1
DX4409                  US‐II_0114802     US‐II_0114802         1        Property in Rolling 15‐Year Periods (Graph)                day at Buffalo Hollow.pdf                                      May             Jones (Expert)

                                                                         Number of Years that the Drain Outlet Elevation was
                                                                         Exceeded for at Least 7 out of 12 Days at the Buffalo      EXHIBIT_56B_Years that Drain Outlet was Exceeded 7 of
DX4410                  US‐II_0114803     US‐II_0114803         1        Hollow Property in Rolling 15 year periods. (Graph)        12 days at Buffalo Hollow.pdf                                  May             Jones (Expert)
                                                                         Number of Days that the Top of Bank Elevation (834.9
                                                                         feet; NAVD88) was Exceeded at the Buffalo Hollow
                                                                         Property in Each Year, From 1950‐2018 (Presented           EXHIBIT_57_Days that Top of Bank was Exceeded at
DX4411                  US‐II_0114804     US‐II_0114804         1        Chronologically) (Graph)                                   Buffalo Hollow.pdf                                             May             Jones (Expert)

                                                                         Number of Years that the Tip of Bank Elevation was
                                                                         Exceeded for at Least 1 Day at the Buffalo Hollow          EXHIBIT_58A_Years that Top of Bank was Exceeded 1
DX4412                  US‐II_0114805     US‐II_0114805         1        Property in Rolling 15‐Year Periods (Graph)                day at Buffalo Hollow.pdf                                      May             Jones (Expert)


                                                                         Average Annual Flow Presented as Deviation from the
DX4413                  US‐II_0114806     US‐II_0114806         1        Median at Rulo Gage (1950‐2018) (Graph)                    EXHIBIT_63C_Average Annual Flow at Rulo.pdf                    May             Jones (Expert)


                                                                         Average Annual Flow Presented as Deviation from the
DX4414                  US‐II_0114807     US‐II_0114807         1        Median at St. Joseph Gage (1937‐2018) (Graph)              EXHIBIT_63D_Average Annual Flow at St Joseph.pdf               May             Jones (Expert)

                                                                         Average Net Inflow (cfs) into the Missouri River Between
                                                                         GAvins Point/Yankton and St. Joseph. (1937‐2018)           EXHIBIT_64_Net Inflow Between Gavins Point and St
DX4415                  US‐II_0114808     US‐II_0114808         1        (Graph)                                                    Joseph.pdf                                                     May             Jones (Expert)
                                                                         Number of days that the Drain Outlet Elevation (966.4
                                                                         feet; NAVD88) was Exceeded at the Adkins Property in
                                                                         Each Year, from 1967‐2018 (Ranked by Magnitude)            EXHIBIT_65A_Days that Drain Outlet was Exceeded at
DX4416                  US‐II_0114809     US‐II_0114809         1        (Graph)                                                    Adkins.pdf                                                     May             Jones (Expert)
                                                                         Number of Days that the Drain Outlet Elevation (966 4
                                                                         feet; NAVD88) was Exceeded at the Adkins Property in
                                                                         Each Year, for 1983‐1997 and 2004‐2018 (Ranked by          EXHIBIT_65B_Days that Drain Outlet was Exceeded at
DX4417                  US‐II_0114810     US‐II_0114810         1        Magnitude)                                                 Adkins.pdf                                                     May             Jones (Expert)




                                                                                                           Page 42 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 45 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                         File Name                       Exhibit Will/May Use                Witness
      Number
                                                                         Number of Days that the Drain Outlet Elevation (966.4
                                                                         feet; NAVD88) was Exceeded at the Adkins Property in
                                                                         Each Year, for 1983‐1997 and 2004‐2018 (Ranked and      EXHIBIT_65C_Days that Drain Outlet was Exceeded at
DX4418                  US‐II_0114811     US‐II_0114811         1        Paired by Magnitude) (Graph)                            Adkins.pdf                                                  May             Jones (Expert)
                                                                         Number of Days that the Top of Bank Elevation (967.2
                                                                         feet; NAVD88) was Exceeded at the Adkins Property in
                                                                         Each Year, from 1967‐2018 (Ranked by Magnitude)         EXHIBIT_66A_Days that Top of Bank was Exceeded at
DX4419                  US‐II_0114812     US‐II_0114812         1        (Graph)                                                 Adkins.pdf                                                  May             Jones (Expert)
                                                                         Number of Days that the Top of Bank Elevation (967.2
                                                                         feet; NAVD88) was Exceeded at the Adkins Property in
                                                                         Each Year, for 1983‐1997 and 2004‐2018 (Ranked by       EXHIBIT_66B_Days that Top of Bank was Exceeded at
DX4420                  US‐II_0114813     US‐II_0114813         1        Magnitude)(Graph)                                       Adkins.pdf                                                  May             Jones (Expert)
                                                                         Number of Days that the Top of Bank Elevation (967.2
                                                                         feet; NAVD88) was Exceeded at the Adkins Property in
                                                                         Each Year, for 1983‐1997 and 2004‐2018 (Ranked and      EXHIBIT_66C_Days that Top of Bank was Exceeded at
DX4421                  US‐II_0114814     US‐II_0114814         1        Paired by Magnitude)(Graph)                             Adkins.pdf                                                  May             Jones (Expert)
                                                                         Number of Days that the Farmed Land (River Side)
                                                                         Elevation (970.1 feet; NAVD88) was Exceeded at the
                                                                         Adkins Property in Each Year, from 1967‐2018 (Ranked    EXHIBIT_67A_Days that Farmed Land River Side was
DX4422                  US‐II_0114815     US‐II_0114815         1        by Magnitude)(Graph)                                    Exceeded at Adkins.pdf                                      May             Jones (Expert)
                                                                         Number of Days that the Drain Outlet Elevation (859.9
                                                                         feet; NAVD88) was exceeded at the Ideker Property in
                                                                         Each Year, for 1983‐1997 and 2004‐2018 (Ranked and      EXHIBIT_70C_Days that Drain Outlet was Exceeded at
DX4423                  US‐II_0114816     US‐II_0114816         1        Paired by Magnitude) (Graph)                            Ideker.pdf                                                  May             Jones (Expert)
                                                                         Number if Days that the Top of Bank Elevation (871.0
                                                                         feet; NAVD88) was Exceeded at the Ideker Property in
                                                                         Each Year, from 1967‐2018 (Ranked by Magnitude)         EXHIBIT_71A_Days that Top of Bank was Exceeded at
DX4424                  US‐II_0114817     US‐II_0114817         1        (Graph)                                                 Ideker.pdf                                                  May             Jones (Expert)
                                                                         Number of Days that the Top of Bank Elevation (871.0
                                                                         feet; NAVD88) was Exceeded at the Ideker Property in
                                                                         Each Year, for 1983‐1997 and 2004‐2018 (Ranked by       EXHIBIT_71B_Days that Top of Bank was Exceeded at
DX4425                  US‐II_0114818     US‐II_0114818         1        Magnitude) (Graph)                                      Ideker.pdf                                                  May             Jones (Expert)
                                                                         Number of Days that the Top of Bank Elevation (871.0
                                                                         feet; NAVD88) was Exceeded at the Ideker Property in
                                                                         Each Year, for 1983‐1997 and 2004‐2018 (Ranked and      EXHIBIT_71C_Days that Top of Bank was Exceeded at
DX4426                  US‐II_0114819     US‐II_0114819         1        Paired by Magnitude) (Graph)                            Ideker.pdf                                                  May             Jones (Expert)
                                                                         Chart: Number of Days that the Farmed Land (River
                                                                         Side) Elevation (871.0 feet; NAVD88) was Exceeded at
                                                                         the Ideker Property in Each Year, from 1967‐2018        EXHIBIT_72A_Days that Farmed Land River Side was
DX4427                  US‐II_0114820     US‐II_0114820         1        (Ranked by Magnitude) (Graph)                           Exceeded at Ideker.pdf                                      May             Jones (Expert)
                                                                         Number od Days that the Farmed Land (River Side)
                                                                         Elevation (871.0 feet; NAVD88) was Exceeded at the
                                                                         Ideker Property in Each Year, for 1983‐1997 and 2004‐   EXHIBIT_72B_Days that Farmed Land River Side was
DX4428                  US‐II_0114821     US‐II_0114821         1        2018 (Ranked by Magnitude) (Graph)                      Exceeded at Ideker.pdf                                      May             Jones (Expert)

                                                                         Number of Days that the Farmed Land (River Side)
                                                                         Elevation (871.0 feet; NAVD88) was Exceeded at the
                                                                         Ideker Property in Each Year, for 1983‐1997 and 2004‐   EXHIBIT_72C_Days that Farmed Land River Side was
DX4429                  US‐II_0114822     US‐II_0114822         1        2018 (Ranked and Paired by Magnitude) (Graph)           Exceeded at Ideker.pdf                                      May             Jones (Expert)
                                                                         Number of Days that the Farmed Land (Land Side)
                                                                         Elevation (864.6 feet; NAVD88) was Exceeded at the
                                                                         Ideker Property in Each Year, from 1967‐2018 (Ranked    EXHIBIT_73A_Days that Farmed Land Land Side was
DX4430                  US‐II_0114823     US‐II_0114823         1        by Magnitude) (Graph)                                   Exceeded at Ideker.pdf                                      May             Jones (Expert)




                                                                                                          Page 43 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 46 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                          File Name                       Exhibit Will/May Use                Witness
      Number
                                                                         Number of Days that the Farmed Land (Land Side)
                                                                         Elevation (864.6 feet; NAVD88) was Exceeded at the
                                                                         Ideker Property in Each Year, for 1983‐1997 and 2004‐    EXHIBIT_73B_Days that Farmed Land Land Side was
DX4431                  US‐II_0114824     US‐II_0114824         1        2018 (Ranked by Magnitude)(Graph)                        Exceeded at Ideker.pdf                                      May             Jones (Expert)

                                                                         Number of Days that the Farmed Land (Land Side)
                                                                         Elevation (864.6 feet; NAVD88) was Exceeded at the
                                                                         Ideker Property in Each Year, for 1983‐1997 and 2004‐    EXHIBIT_73C_Days that Farmed Land Land Side was
DX4432                  US‐II_0114825     US‐II_0114825         1        2018 (Ranked and Paired by Magnitude) (Graph)            Exceeded at Ideker.pdf                                      May             Jones (Expert)


                                                                         Percentage of Days that Threshold Elevations Were      EXHIBIT_74A_Percentage of Days above Threshold
DX4433                  US‐II_0114826     US‐II_0114826         1        Exceeded at the Ideker Property in Each Period (Graph) Elevations at Ideker.pdf                                      May             Jones (Expert)


                                                                         Percentage of Days that Threshold Elevations Were        EXHIBIT_74B_Percentage of Days above Threshold
DX4434                  US‐II_0114827     US‐II_0114827         1        Exceeded at the Ideker Property in Each Period (Graph)   Elevations at Ideker.pdf                                    May             Jones (Expert)
                                                                         Number of Days that the Drain Outlet Elevation (832.4
                                                                         feet; NAVD88) was Exceeded at the Buffalo Hollow
                                                                         Property in Each Year, from 1967‐2018 (Ranked by         EXHIBIT_75A_Days that Drain Outlet was Exceeded at
DX4435                  US‐II_0114828     US‐II_0114828         1        Magnitude) (Graph)                                       Buffalo Hollow.pdf                                          May             Jones (Expert)
                                                                         Number of Days that the Drain Outlet Elevation (832.4
                                                                         feet; NAVD88) was Exceeded at the Buffalo Hollow
                                                                         Property in Each Year, for 1983‐1997 and 2004‐2018       EXHIBIT_75B_Days that Drain Outlet was Exceeded at
DX4436                  US‐II_0114829     US‐II_0114829         1        (Ranked by Magnitude)                                    Buffalo Hollow.pdf                                          May             Jones (Expert)
                                                                         Number of Days that the Drain Outlet Elevation (832.4
                                                                         feet; NAVD88) was Exceeded at the Buffalo Hollow
                                                                         Property in Each Year, 1983‐1997 and 2004‐2018           EXHIBIT_75C_Days that Drain Outlet was Exceeded at
DX4437                  US‐II_0114830     US‐II_0114830         1        (Ranked and Paired by Magnitude) (Graph)                 Buffalo Hollow.pdf                                          May             Jones (Expert)
                                                                         Number of Days that the Top of Bank Elevation (834.9
                                                                         feet; NAVD88) was Exceeded at the Buffalo Hollow
                                                                         Property in Each Year, from 1967‐2018 (Ranked by         EXHIBIT_76A_Days that Top of Bank was Exceeded at
DX4438                  US‐II_0114831     US‐II_0114831         1        Magnitude)(Graph)                                        Buffalo Hollow.pdf                                          May             Jones (Expert)


                                                                         Number of Days that Top of Bank was Exceeded at          EXHIBIT_76B_Days that Top of Bank was Exceeded at
DX4439                  US‐II_0114832     US‐II_0114832         1        Buffalo Hollow (1983‐1997)                               Buffalo Hollow.pdf                                          May             Jones (Expert)

                                                                         Number of Days that the Top of Bank Elevation (834.9
                                                                         feet; NAVD88) was Exceeded at the Buffalo Hollow
                                                                         Property in Each Year, for 1983‐1997 and 2004‐2018       EXHIBIT_76C_Days that Top of Bank was Exceeded at
DX4440                  US‐II_0114833     US‐II_0114833         1        (Ranked and Paired by Magnitude)(Graph)                  Buffalo Hollow.pdf                                          May             Jones (Expert)
                                                                         Numbers of Days that the Farmed Land (River Side)
                                                                         Elevation (837.3 feet; NAVD88) was Exceeded at the
                                                                         Buffalo Hollow Property in Each Year, from 1967‐2018     EXHIBIT_77A_Days that Farmed Land River Side was
DX4441                  US‐II_0114834     US‐II_0114834         1        (Ranked by Magnitude)(Graph)                             Exceeded at Buffalo Hollow.pdf                              May             Jones (Expert)

                                                                         Number of Days that the Farmed Land (River Side)
                                                                         Elevation (837.3 feet; NAVD88) was Exceeded at the
                                                                         Buffalo Hollow Property in Each Year, for 1983‐1997 and EXHIBIT_77B_Days that Farmed Land River Side was
DX4442                  US‐II_0114835     US‐II_0114835         1        2004‐2018 (Ranked by Magnitude)(Graph)                  Exceeded at Buffalo Hollow.pdf                               May             Jones (Expert)




                                                                                                          Page 44 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 47 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                        File Name                      Exhibit Will/May Use                Witness
      Number

                                                                         Number of Days that the Farmed Land (River Side)
                                                                         Elevation (837.3 feet; NAVD88) was Exceeded at the
                                                                         Buffalo Hollow Property in Year, 1983‐1997 and 2004‐   EXHIBIT_77C_Days that Farmed Land River Side was
DX4443                  US‐II_0114836     US‐II_0114836         1        2018 (Ranked and Paired by Magnitude) (Graph)          Exceeded at Buffalo Hollow.pdf                             May             Jones (Expert)
                                                                         Number of Days that the Farmed Land (Land Side)
                                                                         Elevation (837.9 feet; NAVD88) was Exceeded at the
                                                                         Buffalo Hollow Property in Each Year, from 1967‐2018   EXHIBIT_78A_Days that Farmed Land Land Side Side
DX4444                  US‐II_0114837     US‐II_0114837         1        (Ranked by Magnitude)(Graph)                           was Exceeded at Buffalo Hollow.pdf                         May             Jones (Expert)

                                                                         Number of Days that the Farmed Land (Land Side)
                                                                         Elevation (837.9 feet; NAVD88) was Exceeded at the
                                                                         Buffalo Hollow Property in Each Year, for 1983‐1997 and EXHIBIT_78B_Days that Farmed Land Land Side Side
DX4445                  US‐II_0114838     US‐II_0114838         1        2004‐2018 (Ranked by Magnitude) (Graph)                 was Exceeded at Buffalo Hollow.pdf                        May             Jones (Expert)

                                                                         Number of Days that the Farmed Land (Land Side)
                                                                         Elevation (837.9 feet; NAVD88) was Exceeded at the
                                                                         Buffalo Hollow Property in Each Year, for 1983‐1997 and EXHIBIT_78C_Days that Farmed Land Land Side Side
DX4446                  US‐II_0114839     US‐II_0114839         1        2004‐2018 (Ranked and Paired by Magnitude) (Graph) was Exceeded at Buffalo Hollow.pdf                             May             Jones (Expert)

                                                                         Percentage of Days that Threshold Elevations Were
                                                                         Exceeded at the Buffalo Hollow Property in Each Period EXHIBIT_79A_Percentage of Days above Threshold
DX4447                  US‐II_0114840     US‐II_0114840         1        (Graph)                                                Elevations at Buffalo Hollow.pdf                           May             Jones (Expert)

                                                                         Percentage of Days that Threshold Elevations Were
                                                                         Exceeded at the Buffalo Hollow Property in Each Period EXHIBIT_79B_Percentage of Days above Threshold
DX4448                  US‐II_0114841     US‐II_0114841         1        (Graph)                                                Elevations at Buffalo Hollow.pdf                           May             Jones (Expert)

                                                                         Annual Stage Hydrographs for Select High Water Years
                                                                         at Adkins Property (2007 and Other Select Pre‐2004     EXHIBIT_80A_Selected Stage Hydrographs Adkins
DX4449                  US‐II_0114842     US‐II_0114842         1        Years) (Graph)                                         2007.pdf                                                   May             Jones (Expert)

                                                                         Annual Discharge Hydrographs for Select High‐Water
                                                                         Years at Omaha Gage (2007 and Other Select Pre‐2004    EXHIBIT_80B_Selected Discharge Hydrographs Adkins
DX4450                  US‐II_0114843     US‐II_0114843         1        Years) (Graph)                                         2007.pdf                                                   May             Jones (Expert)

                                                                         Annual Stage Hydrographs for select High‐Water Years
                                                                         at Adkins Property (2008 and Other Select Pre‐2004     EXHIBIT_81A_Selected Stage Hydrographs Adkins
DX4451                  US‐II_0114844     US‐II_0114844         1        Years) (Graph)                                         2008.pdf                                                   May             Jones (Expert)

                                                                         Annual Discharge Hydrographs for Select High‐Water
                                                                         Years at Omaha Gage (2008 and Other Select Pre‐2004    EXHIBIT_81B_Selected Discharge Hydrographs Adkins
DX4452                  US‐II_0114845     US‐II_0114845         1        Years) (Graph)                                         2008.pdf                                                   May             Jones (Expert)

                                                                         Annual Stage Hydrographs for Select Hugh‐Water Years
                                                                         at Adkins Property (2010 and Other Select Pre‐2004   EXHIBIT_82A_Selected Stage Hydrographs Adkins
DX4453                  US‐II_0114846     US‐II_0114846         1        Years) (Graph)                                       2010.pdf                                                     May             Jones (Expert)

                                                                         Annual Discharge Hydrographs for Select High‐Water
                                                                         Years at Omaha Gage (2010 and Other Select Pre‐2004    EXHIBIT_82B_Selected Discharge Hydrographs Adkins
DX4454                  US‐II_0114847     US‐II_0114847         1        Years) (Graph)                                         2010.pdf                                                   May             Jones (Expert)

                                                                         Annual Stage Hydrographs for Select High‐Water Years
                                                                         at Ideker Property (2007 and Other Select Pre‐2004     EXHIBIT_83A_Selected Stage Hydrographs Ideker
DX4455                  US‐II_0114848     US‐II_0114848         1        Years) (Graph)                                         2007.pdf                                                   May             Jones (Expert)




                                                                                                         Page 45 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 48 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                          File Name                       Exhibit Will/May Use                Witness
      Number

                                                                         Annual Discharge Hydrographs for Select High‐Water
                                                                         Years at Nebraska City Gage (2007 and Other Select Pre‐ EXHIBIT_83B_Selected Discharge Hydrographs Ideker
DX4456                  US‐II_0114849     US‐II_0114849         1        2004 Years) (Graph)                                     2007.pdf                                                     May             Jones (Expert)

                                                                         Annual Stage Hydrographs for Select High‐Water Years
                                                                         at Ideker Property (2008 and Other Select Pre‐2004       EXHIBIT_84A_Selected Stage Hydrographs Ideker
DX4457                  US‐II_0114850     US‐II_0114850         1        Years) (Graph)                                           2008.pdf                                                    May             Jones (Expert)

                                                                         Annual Discharge Hydrographs for Select High‐Water
                                                                         Years at Nebraska City Gage (2008 and Other Select Pre‐ EXHIBIT_84B_Selected Discharge Hydrographs Ideker
DX4458                  US‐II_0114851     US‐II_0114851         1        2004 Years) (Graph)                                     2008.pdf                                                     May             Jones (Expert)

                                                                         Annual Stage Hydrographs for Select High‐Water Years
                                                                         at Ideker Property (2010 and Other Select Pre‐2004       EXHIBIT_85A_Selected Stage Hydrographs Ideker
DX4459                  US‐II_0114852     US‐II_0114852         1        Years) (Graph)                                           2010.pdf                                                    May             Jones (Expert)

                                                                         Annual Discharge Hydrographs for Select High‐Water
                                                                         Years at Nebraska City Gage (2010 and Other Select Pre‐ EXHIBIT_85B_Selected Discharge Hydrographs Ideker
DX4460                  US‐II_0114853     US‐II_0114853         1        2004 Years) (Graph)                                     2010.pdf                                                     May             Jones (Expert)

                                                                         Annual Stage Hydrographs for Select High‐Water Years
                                                                         at Ideker Property (2013 and Other Select Pre‐2004       EXHIBIT_86A_Selected Stage Hydrographs Ideker
DX4461                  US‐II_0114854     US‐II_0114854         1        Years) (Graph)                                           2013.pdf                                                    May             Jones (Expert)

                                                                         Annual Discharge Hydrographs for Select High‐Water
                                                                         Years at Nebraska City Gage (2013 and Other Select Pre‐ EXHIBIT_86B_Selected Discharge Hydrographs Ideker
DX4462                  US‐II_0114855     US‐II_0114855         1        2004 Years) (Graph)                                     2013.pdf                                                     May             Jones (Expert)

                                                                         Annual Stage Hydrographs for Select High‐Water Years
                                                                         at Ideker Property (2014 and Other Select Pre‐2004       EXHIBIT_87A_Selected Stage Hydrographs Ideker
DX4463                  US‐II_0114856     US‐II_0114856         1        Years) (Graph)                                           2014.pdf                                                    May             Jones (Expert)

                                                                         Annual Discharge Hydrographs for Select High‐Water
                                                                         Years at Nebraska City Gage (2014 and Other Select Pre‐ EXHIBIT_87B_Selected Discharge Hydrographs Ideker
DX4464                  US‐II_0114857     US‐II_0114857         1        2004 Years) (Graph)                                     2014.pdf                                                     May             Jones (Expert)

                                                                         Annual Stage Hydrographs for Select High‐Water Years
                                                                         at Buffalo Hollow Property (2007 and Other Select Pre‐   EXHIBIT_88A_Selected Stage Hydrographs Buffalo
DX4465                  US‐II_0114858     US‐II_0114858         1        2004 Years) (Graph)                                      Hollow 2007.pdf                                             May             Jones (Expert)

                                                                         Annual Discharge Hydrographs for Select High‐Water
                                                                         Years at Rulo Gage (2007 and Other Select Pre‐2004       EXHIBIT_88B_Selected Discharge Hydrographs Buffalo
DX4466                  US‐II_0114859     US‐II_0114859         1        Years) (Graph)                                           Hollow 2007.pdf                                             May             Jones (Expert)

                                                                         Annual Stage Hydrographs for Select High‐Water Years
                                                                         at Buffalo Hollow Property (2008 and Other Select Pre‐   EXHIBIT_89A_Selected Stage Hydrographs Buffalo
DX4467                  US‐II_0114860     US‐II_0114860         1        2004 Years). (Graph)                                     Hollow 2008.pdf                                             May             Jones (Expert)

                                                                         Annual Discharge Hydrographs for Select High‐Water
                                                                         Years at Rulo Gage (2008 and Other Select Pre‐2004       EXHIBIT_89B_Selected Discharge Hydrographs Buffalo
DX4468                  US‐II_0114861     US‐II_0114861         1        Years) (Graph)                                           Hollow 2008.pdf                                             May             Jones (Expert)




                                                                                                          Page 46 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 49 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                         File Name                        Exhibit Will/May Use                Witness
      Number

                                                                         Annual Stage Hydrographs for Select High‐Water Years
                                                                         at Buffalo Hollow Property (2010 and Other Select Pre‐   EXHIBIT_90A_Selected Stage Hydrographs Buffalo
DX4469                  US‐II_0114862     US‐II_0114862         1        2004 Years. (Graph)                                      Hollow 2010.pdf                                              May             Jones (Expert)

                                                                         Annual Discharge Hydrographs for Select High‐Water
                                                                         Years at Rulo Gage (2010 and Other Select Pre‐2004       EXHIBIT_90B_Selected Discharge Hydrographs Buffalo
DX4470                  US‐II_0114863     US‐II_0114863         1        Years) (Graph)                                           Hollow 2010.pdf                                              May             Jones (Expert)

                                                                         Annual Stage Hydrographs for select High‐Water Years
                                                                         at Buffalo Hollow Property (2013 and Other Select Pre‐   EXHIBIT_91A_Selected Stage Hydrographs Buffalo
DX4471                  US‐II_0114864     US‐II_0114864         1        2004 Years) (Graph)                                      Hollow 2013.pdf                                              May             Jones (Expert)

                                                                         Annual Discharge Hydrographs for Select High‐Water
                                                                         Years at Rulo Gage (2013 and Other Select Pre‐2004       EXHIBIT_91B_Selected Discharge Hydrographs Buffalo
DX4472                  US‐II_0114865     US‐II_0114865         1        Years) (Graph)                                           Hollow 2013.pdf                                              May             Jones (Expert)

                                                                         Annual Stage Hydrographs for Select High‐WAter Years
                                                                         at Buffalo Hollow Property (2014 and Other Select Pre‐   EXHIBIT_92A_Selected Stage Hydrographs Buffalo
DX4473                  US‐II_0114866     US‐II_0114866         1        2004 Years) (Graph)                                      Hollow 2014.pdf                                              May             Jones (Expert)

                                                                         Annual Stage Hydrographs for Select High‐Water Years
                                                                         at Rulo Gage (2014 and Other Select Pre‐2004 Years)      EXHIBIT_92B_Selected Discharge Hydrographs Buffalo
DX4474                  US‐II_0114867     US‐II_0114867         1        (Graph)                                                  Hollow 2014.pdf                                              May             Jones (Expert)


                                                                         Missouri River at Omaha Stage Trends, 10,000 cfs to
DX4475                  US‐II_0114868     US‐II_0114868         1        100,000 cfs (Graph)                                      EXHIBIT_93_USACE Stage Trends at Omaha Gage.pdf              May             Jones (Expert)


                                                                         Missouri River at Nebraska City Stage Trends, 20,000 to
DX4476                  US‐II_0114869     US‐II_0114869         1        100,000 cfs (Graph)                                     EXHIBIT_94A_USACE Stage Trends at Nebraska City.pdf           May             Jones (Expert)


                                                                         Missouri River at Nebraska City Stage Trends, 100,000 to
DX4477                  US‐II_0114870     US‐II_0114870         1        180,000 cfs (Graph)                                      EXHIBIT_94B_USACE Stage Trends at Nebraska City.pdf          May             Jones (Expert)


                                                                         Missouri River at St. Joseph Stage Trends, 20,000 to
DX4478                  US‐II_0114871     US‐II_0114871         1        100,000 cfs (Graph)                                      EXHIBIT_95A_USACE Stage Trends at St Joseph.pdf              May             Jones (Expert)


                                                                         Missouri River at St. Joseph Stage Trends, 100,000 to
DX4479                  US‐II_0114872     US‐II_0114872         1        200,000 cfs (Graph)                                      EXHIBIT_95B_USACE Stage Trends at St Joseph.pdf              May             Jones (Expert)



DX4480                  US‐II_0114873     US‐II_0114873         1        2005 Flood Insurance Rate Map for Adkins Property        EXHIBIT_96_FIRM_Adkins.pdf                                   May             Jones (Expert)



DX4481                  US‐II_0114874     US‐II_0114874         1        1988 Flood Insurance Rate Map for Ideker Property        EXHIBIT_97_FIRM_Ideker.pdf                                   May             Jones (Expert)




                                                                                                           Page 47 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 50 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                           File Name                           Exhibit Will/May Use                Witness
      Number



                                                                         1978 Flood Insurance Rate Map for Buffalo Hollow
DX4482                  US‐II_0114875     US‐II_0114875         1        Property                                                EXHIBIT_98_FIRM_Buffalo_Hollow.pdf                                May             Jones (Expert)

                                                                                                                                 EXHIBIT_99_1979
                                                                         USACE Special Flood Hazard Information Report, 1979,    USACE_Flood_Hazard_Information_Report
DX4483                  US‐II_0114876     US‐II_0114876         1        Ideker Property                                         Floodplain.pdf                                                    May             Jones (Expert)


                                                                         Flood Profiles from Flood Insurance Study Number        EXHIBIT_100 Flood Profiles from Flood Insurance Study
DX4484                  US‐II_0114877     US‐II_0114877         1        19155CV000B                                             Number 19155CV000B (Adkins Property).pdf                          May             Jones (Expert)


                                                                         Flood Profiles from Flood Insurance Study Number:       EXHIBIT_101 Flood Profiles from Flood Insurance Study
DX4485                  US‐II_0114878     US‐II_0114878         1        29087CV000 (Ideker Property)                            Number 29087CV000 (Ideker Property).pdf                           May             Jones (Expert)


                                                                         Flood Profiles from Flood Insurance Study Number:       EXHIBIT_102 Flood Profiles from Flood Insurance Study
DX4486                  US‐II_0114879     US‐II_0114879         1        29087CV000 (Buffalo Hollow Property)                    Number 29087CV000 (Buffalo Hollow Property).pdf                   May             Jones (Expert)


                                                                         Flood Profiles from USACE Special Flood Hazard Reports EXHIBIT_103 Flood Profiles from USACE Special Flood
DX4487                  US‐II_0114880     US‐II_0114880         1        (1977‐1981) ‐ Adkins Property                          Hazard Reports (1977‐1981) Adkins Property.pdf                     May             Jones (Expert)


                                                                         Flood Profiles from USACE Special Flood Hazard Reports EXHIBIT_104 Flood Profiles from USACE Special Flood
DX4488                  US‐II_0114881     US‐II_0114881         1        (1977‐1981) ‐ Ideker Property                          Hazard Reports (1977‐1981) Ideker Property.pdf                     May             Jones (Expert)

                                                                                                                                 EXHIBIT_105 Flood Insurance Study (19155CV000B)
                                                                         FIS (19155CV000B) Flood Profile at the Omaha USGS       Flood Profile at the Omaha USGS Gage with Plaintiff‐
DX4489                  US‐II_0114882     US‐II_0114882         1        Gage with Plaintiff‐identified Stage (Adkins)           identified Stage (Adkins).pdf                                     May             Jones (Expert)

                                                                                                                                 EXHIBIT_106 Flood Insurance Study (29087CV000)
                                                                         FIS (29087CV000) Flood Profile at the Rulo USGS Gage    Flood Profile at the Rulo USGS Gage with Plaintiff‐
DX4490                  US‐II_0114883     US‐II_0114883         1        with Plaintiff‐identified Stage (Ideker)                identified Stage (Ideker).pdf                                     May             Jones (Expert)

                                                                                                                                 EXHIBIT_107 Flood Insurance Study (200078V000)
                                                                         FIS (200078V000) Flood Profile at the St. Joseph USGS   Flood Profile at the St Joseph USGS Gage with Plaintiff‐
DX4491                  US‐II_0114884     US‐II_0114884         1        Gage with Plaintiff‐identified Stage (Buffalo Hollow)   identified Stage (Buffalo Hollow).pdf                             May             Jones (Expert)

                                                                         Omaha USGS Gage Action and Flood Stages at Defined      EXHIBIT_108 Omaha USGS Gage Action and Flood
                                                                         by the NOAA National Weather Service Advanced           Stages as Defined by NOAA National Weather Service
DX4492                  US‐II_0114885     US‐II_0114885         1        Hydrologic Prediction Service                           Advanced Hydrologic Prediction Service.pdf                        May             Jones (Expert)

                                                                         Nebraska City USGS Gage Action and Flood Stages as      EXHIBIT_109 Nebraska City USGS Gage Action and
                                                                         Defined by the NOAA National Weather Service            Flood Stages as Defined by NOAA National Weather
DX4493                  US‐II_0114886     US‐II_0114886         1        Advanced Hydrologic Prediction Service RM:562.6         Service Advanced Hydrologic Prediction Service.pdf                May             Jones (Expert)

                                                                         Rulo USGS Gage Action and Flood Stages as Defined by    EXHIBIT_110 Rulo USGS Gage Action and Flood Stages
                                                                         the NOAA National Weather Service Advanced              as Defined by NOAA National Weather Service
DX4494                  US‐II_0114887     US‐II_0114887         1        Hydrologic Prediction Service RM:498                    Advanced Hydrologic Prediction Service.pdf                        May             Jones (Expert)




                                                                                                          Page 48 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 51 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                        File Name                       Exhibit Will/May Use                Witness
      Number

                                                                         St. Joseph USGS Gage Action and Flood Stages as         EXHIBIT_111 St. Joseph USGS Gage Action and Flood
                                                                         Defined by the NOAA National Weather Service            Stages as Defined by NOAA National Weather Service
DX4495                  US‐II_0114888     US‐II_0114888         1        Advanced Hydrologic Prediction Service RM:448.2         Advanced Hydrologic Prediction Service.pdf                  May             Jones (Expert)


                                                                                                                                 EXHIBIT_112_Overview_Aerial_Adkins & Sons
DX4496                  US‐II_0114889     US‐II_0114889         1        Aerial Overview: Adkins & Sons Partnership              Partnership.pdf                                             May             Jones (Expert)


                                                                                                                                 EXHIBIT_113_Overview_Street_Map_Adkins & Sons
DX4497                  US‐II_0114890     US‐II_0114890         1        General Street Map: Adkins & Sons Partnership           Partnership.pdf                                             May             Jones (Expert)


                                                                         Map ‐ Detailed Site Data from Phase I Trial Adkins &    EXHIBIT_114_Phase_1_Info_Adkins & Sons
DX4498                  US‐II_0114891     US‐II_0114891         1        Sons Partnership                                        Partnership.pdf                                             May             Jones (Expert)


                                                                         Map ‐ National Wetland Inventory and National
DX4499                  US‐II_0114892     US‐II_0114892         1        Hydrography Dataset Flow Lines.                         EXHIBIT_115_NWI_NHD_Adkins & Sons Partnership.pdf           May             Jones (Expert)


                                                                         NRCS Hydrologic Soil Groups: Adkins and Sons            EXHIBIT_116_NRCS_Hydrologic_Group_Adkins & Sons
DX4500                  US‐II_0114893     US‐II_0114893         1        Partnership                                             Partnership.pdf                                             May             Jones (Expert)


                                                                                                                                 EXHIBIT_117_NRCS_Soil_Group_Adkins & Sons
DX4501                  US‐II_0114894     US‐II_0114894         1        NRCS Hydrologic Soil Classes: Adkins & Sons Partnership Partnership.pdf                                             May             Jones (Expert)


                                                                         USGS 7.5 Quadrangle Map and Drainages: Adkins & Sons EXHIBIT_118_USGS_Topo_Map__Adkins & Sons
DX4502                  US‐II_0114895     US‐II_0114895         1        Partnership                                          Partnership.pdf                                                May             Jones (Expert)



DX4503                  US‐II_0114896     US‐II_0114896         1        Holt County, MO ‐ Aerial Overview: Ideker Farms Inc.    EXHIBIT_119_Overview_Aerial_Ideker Farms Inc..pdf           May             Jones (Expert)


                                                                         Holt County, MO ‐ General Street Map: Ideker Farms,     EXHIBIT_120_Overview_Street_Map_Ideker Farms
DX4504                  US‐II_0114897     US‐II_0114897         1        Inc.                                                    Inc..pdf                                                    May             Jones (Expert)


                                                                         Holt County, MO ‐ Detailed Site Data from Phase I Trial:
DX4505                  US‐II_0114898     US‐II_0114898         1        Ideker Farm Inc.                                         EXHIBIT_121_Phase_1_Info_Ideker Farms Inc..pdf             May             Jones (Expert)

                                                                         Holt County, MO ‐ National Wetland Inventory and
                                                                         National Hydrography Dataset Flow Lines: Ideker Farms
DX4506                  US‐II_0114899     US‐II_0114899         1        Inc.                                                  EXHIBIT_122_NWI_NHD_Ideker Farms Inc..pdf                     May             Jones (Expert)


                                                                         Holt County, MO ‐ NRCS Hydrologic Soil Groups: Ideker   EXHIBIT_123_NRCS_Hydrologic_Group_Ideker Farms
DX4507                  US‐II_0114900     US‐II_0114900         1        Farms Inc.                                              Inc..pdf                                                    May             Jones (Expert)




                                                                                                           Page 49 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 52 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                           File Name                     Exhibit Will/May Use                Witness
      Number



                                                                         Holt County, MO ‐ NRCS Hydrologic Soil Classes: Ideker
DX4508                  US‐II_0114901     US‐II_0114901         1        Farms Inc.                                               EXHIBIT_124_NRCS_Soil_Group_Ideker Farms Inc..pdf          May             Jones (Expert)


                                                                         Holt County, MO ‐ USGS 7.5 Quadrangle Map and
DX4509                  US‐II_0114902     US‐II_0114902         1        Drainages: Ideker Farms Inc.                             EXHIBIT_125_USGS_Topo_Map__Ideker Farms Inc..pdf           May             Jones (Expert)


                                                                         Doniphan County, KS ‐ Aerial Overview Buffalo Farms,     EXHIBIT_126_Overview_Aerial_Buffalo Hollow Farms
DX4510                  US‐II_0114903     US‐II_0114903         1        Inc.                                                     Inc..pdf                                                   May             Jones (Expert)


                                                                         Doniphan County, KS ‐ General Street Map: Buffalo        EXHIBIT_127_Overview_Street_Map_Buffalo Hollow
DX4511                  US‐II_0114904     US‐II_0114904         1        Hollow Farms Inc.                                        Farms Inc..pdf                                             May             Jones (Expert)


                                                                         Doniphan County, KS ‐ Detailed Site Data From Phase I    EXHIBIT_128_Phase_1_Info_Buffalo Hollow Farms
DX4512                  US‐II_0114905     US‐II_0114905         1        Trial: Buffalo Hollow Farms, Inc.                        Inc..pdf                                                   May             Jones (Expert)

                                                                         Doniphan County, KS ‐ National Wetland Inventory and
                                                                         National Hydrography Dataset Flow Lines: Buffalo
DX4513                  US‐II_0114906     US‐II_0114906         1        Hollow Farms Inc.                                        EXHIBIT_129_NWI_NHD_Buffalo Hollow Farms Inc..pdf          May             Jones (Expert)


                                                                         Doniphan County, KS ‐ NRCS Hydrologic Soil Groups:       EXHIBIT_130_NRCS_Hydrologic_Group_Buffalo Hollow
DX4514                  US‐II_0114907     US‐II_0114907         1        Buffalo Hollow Farms, Inc.                               Farms Inc..pdf                                             May             Jones (Expert)


                                                                         Doniphan County, KS ‐ NRCS Hydrologic Soil Classes:      EXHIBIT_131_NRCS_Soil_Group_Buffalo Hollow Farms
DX4515                  US‐II_0114908     US‐II_0114908         1        Buffalo Hollow Farms Inc.                                Inc..pdf                                                   May             Jones (Expert)


                                                                         USGS 7.5 Quadrangle Map and Drainages: Buffalo           EXHIBIT_132_USGS_Topo_Map__Buffalo Hollow Farms
DX4516                  US‐II_0114909     US‐II_0114909         1        Hollow Farms Inc.                                        Inc..pdf                                                   May             Jones (Expert)


                                                                         Interior Drainage Definition Sketch ‐ Schematic of
DX4517                  US‐II_0114910     US‐II_0114910         1        Breakover Edition                                     EXHIBIT_133_Schematic_Breakover_Elevation.pdf                 May             Jones (Expert)
                                                                         Number of Days that that Breakover Elevation (969.0
                                                                         feet; NAVD88) was Exceeded at the Adkins Property in
                                                                         Each Year, From 1950‐2018 (Presented Chronologically) EXHIBIT_134 Number of Days that the Breakover
DX4518                  US‐II_0114911     US‐II_0114911         1        (Graph)                                               Elevation was Exceeded at the Adkins Property.pdf             May             Jones (Expert)

                                                                         Number of Days that the Breakover Elevation (867.1
                                                                         feet; NAVD88) was Exceeded at the Ideker Property in     EXHIBIT_135 Number of Days that the Breakover
DX4519                  US‐II_0114912     US‐II_0114912         1        Each Year, From 1950‐2018 (Graph)                        Elevation was Exceeded at the Ideker Property.pdf          May             Jones (Expert)
                                                                         Number of Days that the Breakover Elevation (837.8
                                                                         feet; NAVD88) was Exceeded at the Buffalo Hollow         EXHIBIT_136 Number of Days that the Breakover
                                                                         Property in Each Year, From 1950‐2018 (Presented         Elevation was Exceeded at the Buffalo Hollow
DX4520                  US‐II_0114913     US‐II_0114913         1        Chronologically) (Graph)                                 Property.pdf                                               May             Jones (Expert)




                                                                                                          Page 50 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 53 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                           File Name                         Exhibit Will/May Use                 Witness
      Number



                                                                         NOAA Atlas 14 Precipitation Frequency Data Server ‐      EXHIBIT_137_Precipitation Frequency Data Server
DX4521                  US‐II_0114914     US‐II_0114916         3        Adkins Property                                          Adkins Property.pdf                                            May             Jones (Expert)


                                                                         NOAA Atlas 14 Precipitation Frequency Data Server ‐      EXHIBIT_138_Precipitation Frequency Data Server
DX4522                  US‐II_0114917     US‐II_0114919         3        Ideker Property                                          Ideker Property.pdf                                            May             Jones (Expert)


                                                                         NOAA Atlas 14 Precipitation Frequency Data Server ‐      EXHIBIT_139_Precipitation Frequency Data Server
DX4523                  US‐II_0114920     US‐II_0114922         3        Buffalo Hollow Property                                  Buffalo Hollow Property.pdf                                    May             Jones (Expert)

                                                                                                                                EXHIBIT_140 Number of Days that the Breakover
                                                                         Number of Days that the Breakover Election was         Elevation was Exceeded at the Adkins Property in Each
DX4524                  US‐II_0114923     US‐II_0114923         1        Exceeded at the Adkins Property in Each Period (Graph) Period.pdf                                                       May             Jones (Expert)

                                                                                                                                EXHIBIT_141 Number of Days that the Breakover
                                                                         Number of Days that the Breakover Elevation Was        Elevation was Exceeded at the Ideker Property in Each
DX4525                  US‐II_0114924     US‐II_0114924         1        Exceeded at the Ideker Property in Each Period (Graph) Period.pdf                                                       May             Jones (Expert)

                                                                         Number of Days that the Breakover Elevation Was          EXHIBIT_142 Number of Days that the Breakover
                                                                         Exceeded at the Buffalo Hollow Property in Each Period   Elevation was Exceeded at the Buffalo Hollow Property
DX4526                  US‐II_0114925     US‐II_0114925         1        (Graph)                                                  in Each Period.pdf                                             May             Jones (Expert)
                                                                         Rebuttal of March 2020 Expert Report of Dr. Larry Mays
                                                                         on Continued Flooding of Farms Along the Missouri
                                                                         River as a Result of Overbank Flooding, Blockage
                                                                         Drainage, and Seepage Caused by the Missouri River
DX4527                  US‐II_0122879     US‐II_0123028        150       Recovery Program by Dr Earles .                          Earles Rebuttal Report 05‐14‐2020 FINAL.pdf                    May             Earles (Expert)




DX4528                  US‐II_0080085     US‐II_0080278        194       Bulletin 17B                                             1982_USGS_Flood Flow Frequency.pdf                              Will           Earles (Expert); Jones (Expert)




                                                                         US Geological Survey :Floods in Iowa Stage and           1987_Oscar.G_Lara & Eash_Floods in Iowa ‐ Stage and
DX4529                  US‐II_0080474     US‐II_0081278        805       Discharge                                                Discharge_USGS.pdf                                             May             Earles (Expert); Jones (Expert)




                                                                         Journal of the American Water Resources Association
                                                                         American Water Resources Association Examining Flood
DX4530                  US‐II_0084554     US‐II_0084570        17        Frequency Distributions in the Midwest U.S. (June 2011) 2011_Villarini_et_al_Flood Freq_Dist_Midwest.pdf                May             Earles (Expert); Jones (Expert)




                                                                                                          Page 51 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 54 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                           File Name        Exhibit Will/May Use                 Witness
      Number




DX4531                  US‐II_0096917     US‐II_0096978        62        Desk Reference for Local Officials for Flooding in Iowa   ND_Iowa_Flooding Local Officials.pdf          May             Earles (Expert); Jones (Expert)



                                                                         MO River Mainstem Reservoir System, RCC Stage Trends                                                                    Earles (Expert); Jones (Expert);
DX4532                  USACE0524184      USACE0524226         43        Technical Report ‐ April 2004                        RCC Stage Trends 2006.pdf                           Will           Pridal (Corps); Remus (Corps)



                                                                                                                                                                                                 Earles (Expert); Jones (Expert);
                                                                                                                                                                                                 Pridal (Corps); Remus (Corps);
DX4533                  USACE0317142      USACE0317184         43        2010 Stage Trend Report                                   A10MRStageTrends.pdf                           Will           Shumate (Corps)




                                                                                                                                                                                                 Earles (Expert); Jones (Expert);
                                                                                                                                                                                                 Pridal (Corps); Remus (Corps);
DX4534                  USACE4631623      USACE4631643         21        1981 Stage Trend Report                                   MR Stage Trends 1981.pdf                       Will           Shumate (Corps)


                                                                                                                                                                                                 Earles (Expert); Jones (Expert);
                                                                                                                                                                                                 Pridal (Corps); Remus (Corps);
DX4535                  US‐II_00262893    US‐II_00262934       42        Stage Trend Report ‐‐ 1981                                A‐81‐MissouriRiverStageTrends.pdf              Will           Shumate (Corps)


                                                                                                                                                                                                 Earles (Expert); Jones (Expert);
                                                                                                                                                                                                 Pridal (Corps); Remus (Corps);
DX4536                  US‐II_00262935    US‐II_00262974       40        Stage Trend Report ‐‐ 2000                                F‐00‐MissouriRiverStageTrends.pdf              Will           Shumate (Corps)


                                                                                                                                                                                                 Earles (Expert); Jones (Expert);
                                                                                                                                                                                                 Pridal (Corps); Remus (Corps);
DX4537                  US‐II_00263129    US‐II_00263168       40        Stage Trend Report 1985                                   S‐85‐MissouriRiverStageTrends.pdf              Will           Shumate (Corps)


                                                                                                                                                                                                 Earles (Expert); Jones (Expert);
                                                                                                                                                                                                 Pridal (Corps); Remus (Corps);
DX4538                  US‐II_00263169    US‐II_00263206       38        1987 Stage Trend Report                                   S‐87‐MissouriRiverStageTrends.pdf              Will           Shumate (Corps)




                                                                                                                                                                                                 Earles (Expert); Jones (Expert);
                                                                                                                                                                                                 Pridal (Corps); Remus (Corps);
DX4539                  US‐II_0093928     US‐II_0093972        45        2017 Stage Trend Report                                   2017_USACE_MRStageTrends.pdf                   Will           Shumate (Corps)




                                                                                                           Page 52 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 55 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                         File Name                    Exhibit Will/May Use                 Witness
      Number




                                                                         Upper Mississippi River System Flow Frequency Study                                                                              Earles (Expert); Jones (Expert);
DX4540                  US‐II_0083311     US‐II_0083350        40        Final Report                                           2004_USACE_Flow_Frequency_Study_Final_Report.pdf          May             Remus (Corps)




                                                                                                                                Missouri River Main Stem Reservoir River Stage                            Earles (Expert); Jones (Expert);
DX4541                  USACE0171867      USACE0171932         66        1997 Stage Trend Report                                Trends.pdf                                                 Will           Remus (Corps); Shumate (Corps)




DX4542                  US‐II_0083883     US‐II_0083958        76        2007 Summary of Regulation                             2008_USACE_2007 Summary of Regulation.pdf                 May             Earles (Expert); Remus (Corps)




DX4543                  US‐II_0083959     US‐II_0084038        80        2008 Summary of Actual Regulation                      2009_USACE_2008 Summary of Regulation.pdf                 May             Earles (Expert); Remus (Corps)




                                                                         Missouri River Mainstream Reservoir System Summary
                                                                         of Actual 2010 Regulations Missouri River Basin
DX4544                  US‐II_0084299     US‐II_0084386        88        (September 2011)                                       2011_USACE_2010 Summary of Regulation.pdf                 May             Earles (Expert); Remus (Corps)




                                                                         Missouri River Mainstream Reservoir System Summary
                                                                         of Actual 2011 Regulation Missouri River Basin (July
DX4545                  US‐II_0084990     US‐II_0085079        90        2012)                                                  2012_USACE_2011 Summary of Regulation.pdf                 May             Earles (Expert); Remus (Corps)




DX4546                  US‐II_0086616     US‐II_0086714        99        2013 Summary of Actual Regulation                      2014_USACE_2013 Summary of Regulation.pdf                 May             Earles (Expert); Remus (Corps)




DX4547                  US‐II_0087015     US‐II_0087107        93        USACE 2014 Summary of Regulation, 2015                 2015_USACE_2014 Summary of Regulation.pdf                 May             Earles (Expert); Remus (Corps)




                                                                                                         Page 53 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 56 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                          File Name             Exhibit Will/May Use                Witness
      Number




DX4548                  US‐II_0088125     US‐II_0088213        89        2015 Summary of Regulation                              2016_USACE_2015 Summary of Regulation.pdf          May             Earles (Expert); Remus (Corps)




DX4549                  US‐II_0093790     US‐II_0093882        93        USACE 2016 Summary of Regulation, 2017                  2017_USACE_2016 Summary of Regulation.pdf          May             Earles (Expert); Remus (Corps)




DX4550                  US‐II_0095009     US‐II_0095102        94        USACE 2017 Summary of Regulation, 2018                  2018_USACE_2017 Summary of Regulation.pdf          May             Earles (Expert); Remus (Corps)




DX4551                  US‐II_0095245     US‐II_0095344        100       2018 Summary of Regulation                              2019_USACE_2018 Summary of Regulation.pdf          May             Earles (Expert); Remus (Corps)




                                                                         Plaintiffs' Expert, Hromadka, Initial Report ‐ Appendix C
DX4552                  PLF_EXP0003275    PLF_EXP0003278        4        Additonal File                                            002B_Seepage_aerial.pdf                          May             Evans (Expert)




                                                                         Plaintiffs' Expert, Hromadka, Initial Report ‐ Appendix C
DX4553                  PLF_EXP0003309    PLF_EXP0003309        1        Additonal File                                            304_Seepage.pdf                                  May             Evans (Expert)




                                                                         Plaintiffs' Expert, Hromadka, Initial Report ‐ Appendix C
DX4554                  PLF_EXP0003310    PLF_EXP0003313        4        Additonal File                                            304_Seepage_aerials.pdf                          May             Evans (Expert)




                                                                                                          Page 54 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 57 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                             File Name              Exhibit Will/May Use                Witness
      Number




                                                                         Plaintiffs' Expert, Hromadka, Initial Report ‐ Appendix C
DX4555                  PLF_EXP0003390    PLF_EXP0003407       18        Additonal File                                            SeepW incident graphs.pdf                            May             Evans (Expert)




                                                                         Plaintiffs' Expert, Hromadka, Initial Report ‐ Appendix C
DX4556                  PLF_EXP0003488    PLF_EXP0003501       14        Additonal File                                            Old & New with Rainfall & Breakout ‐ R2.pdf          May             Evans (Expert)




                                                                         Plaintiffs' Expert, Hromadka, Initial Report ‐ Appendix C
DX4557                  PLF_EXP0003510    PLF_EXP0003519       10        Additonal File                                            Old & New with Rainfall & Breakout ‐ R4.pdf          May             Evans (Expert)




                                                                         Plaintiffs' Expert, Hromadka, Initial Report ‐ Appendix C
DX4558                  PLF_EXP0003520    PLF_EXP0003525        6        Additonal File                                            Old & New with Rainfall & Breakout ‐ R5.pdf          May             Evans (Expert)
DX4559                  US‐II_00286806    US‐II_00286814        9        Holt County Tract‐Parcel Maps                             3184.pdf                                             May             Evans (Expert)



DX4560                  US‐II_00301600    US‐II_00301625       26        FSA CRP, Ideker 2012                                     Ideker.pdf                                            May             Evans (Expert)




DX4561                  US‐II_0065622     US‐II_0065622         1        Adkins Auger Hole Locations B‐17                         atkins.auger.hole.locations.pdf                       May             Evans (Expert)




DX4562                  US‐II_0065623     US‐II_0065657        35        Custom Soil Resource Report, Adkins B‐17                 b‐17.adkins.soil.report.all.pdf                       May             Evans (Expert)




                                                                                                            Page 55 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 58 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                        File Name                     Exhibit Will/May Use                Witness
      Number




DX4563                  US‐II_0065694     US‐II_0065705        12        B17 Christensen Holmes stage comparison chart        B17.Christensen.Holmes.stage.comparison.pdf                  May             Evans (Expert)




DX4564                  US‐II_0065712     US‐II_0065712         1        Ideker auger hole locations, B‐33                    B‐33.ideker.auger.hole.locations.pdf                         May             Evans (Expert)




DX4565                  US‐II_0065713     US‐II_0065748        36        Custom Soil Resource Report, Ideker B‐33             b‐33.ideker.soil.report.all.pdf                              May             Evans (Expert)




DX4566                  US‐II_0065821     US‐II_0065857        37        Custom Soil Resource Report, Buffalo Hollow B‐41     b‐41.buffaloe.hollow.soil.report.all.pdf                     May             Evans (Expert)




DX4567                  US‐II_0065858     US‐II_0065872        15        River stage compare daily chart, B‐41                b41.river.stage.compare.daily.pdf                            May             Evans (Expert)




DX4568                  US‐II_0065897     US‐II_0065897         1        Soil boring locations, B‐41                          b‐41soil.boring.locations.pdf                                May             Evans (Expert)




DX4569                  US‐II_0065898     US‐II_0065919        22        Buffalo Hollow Yield Monitor                         CLMT0304‐00001470.buffaloe.hollow.yield.monitor.pdf          May             Evans (Expert)




                                                                                                             Page 56 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 59 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                       File Name                   Exhibit Will/May Use                Witness
      Number




DX4570                  US‐II_0065920     US‐II_0065924         5        Buffalo Hollow Yield Monitor 2016                   CLMT0304‐00001608.buffalo.yield.monitor.2016.pdf          May             Evans (Expert)




DX4571                  US‐II_0065925     US‐II_0065926         2        Buffalo Hollow Crop Yield 2000‐2018                 CLMT0304‐00001682_image.pdf                               May             Evans (Expert)




DX4572                  US‐II_0067238     US‐II_0067250        13        Adkins Yield Maps                                   yield.maps.pdf                                            May             Evans (Expert)




DX4573                  US‐II_0067251     US‐II_0067251         1        Adkins Auger Hole Location Map                      atkins.auger.hole.locations.pdf                           May             Evans (Expert)




DX4574                  US‐II_0067487     US‐II_0067501        15        B41 River Stage Comparison Daily                    b41.river.stage.compare.daily.pdf                         May             Evans (Expert)




                                                                         B41 Buffalo Hollow Soil Borings and Auger Hole
DX4575                  US‐II_0067526     US‐II_0067526         1        Locations                                           b‐41soil.boring.locations.pdf                             May             Evans (Expert)




DX4576                  US‐II_0067551     US‐II_0067563        13        But For Yield Maps                                  yield.maps.pdf                                            May             Evans (Expert)




DX4577                  US‐II_0067580     US‐II_0067729        150       Kleinfelder Appendix B Seepage Evaluation           Appendix B Final Kleinfelder seepage.pdf                  May             Evans (Expert)




                                                                                                            Page 57 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 60 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                         File Name                     Exhibit Will/May Use                Witness
      Number




DX4578                  US‐II_0068355     US‐II_0068417        63        Kopania Expert Rebuttal Report                         Kopania Ideker Rebuttal Report.pdf                         May             Evans (Expert)




                                                                         Emmett Reconnaissance of the Ground‐Water
                                                                         Resources of the Missouri River Alluvium Between
DX4579                  US‐II_0068954     US‐II_0068954         1        Jefferson City and Miami, Missouri 1969                emment1969b.pdf                                            May             Evans (Expert)




                                                                         Emmett Reconnaissance of the Ground‐Water
                                                                         Resources of the Missouri River Alluvium Between St.
DX4580                  US‐II_0068955     US‐II_0068955         1        Charles and Jefferson City, Missouri, 1968             Emmett1968.pdf                                             May             Evans (Expert)




                                                                         Emmett Reconnaissance of the Ground‐Water
                                                                         Resources of the Missouri River Alluvium Between
DX4581                  US‐II_0068956     US‐II_0068956         1        Kansas City, Missouri and the Iowa Border, 1969        Emmett1969aplate1.pdf                                      May             Evans (Expert)




                                                                         Emmett Reconnaissance of the Ground‐Water
                                                                         Resources of the Missouri River Alluvium Between
DX4582                  US‐II_0068976     US‐II_0068976         1        Miami and Kansas City, Missouri, 1970                  Emmett1970.pdf                                             May             Evans (Expert)




                                                                         Bouwer Schilfgaarde Simplified Method of Predicting
DX4583                  US‐II_0069020     US‐II_0069024         5        Fall of Water Table in Drained Land, 1963              bouwer.simplified.method.water.table.fall.963.pdf          May             Evans (Expert)




                                                                         Skaggs Youssef DRAINMOD: Model Use, Calibration, and DRAINMODModelUseCalibrationandValidation.2012.pd
DX4584                  US‐II_0069026     US‐II_0069040        15        Validation, 2012                                     f                                                            May             Evans (Expert)




                                                                                                          Page 58 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 61 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                           File Name                          Exhibit Will/May Use                Witness
      Number




                                                                         Evans Skaggs Sneed, Stress Day Index Models to Predict
                                                                         Corn and Soybean Relative Yield Under High Water
DX4585                  US‐II_0069041     US‐II_0069049         9        Table Conditions, 1991                                 evans.sdi models corn soybean.1991.pdf                            May             Evans (Expert)




                                                                         Evans Skaggs, Water Management in the Next Century,
DX4586                  US‐II_0069050     US‐II_0069058         9        1993                                                evans.stress.day.index.crop.models.1993.pdf                          May             Evans (Expert)




                                                                         Hiler, Quantitative Evaluation of Crop‐Drainage          hiler.quantitative.evaluation.crop.requirements1969.pd
DX4587                  US‐II_0069059     US‐II_0069065         7        Requirements, 1969                                       f                                                               May             Evans (Expert)




                                                                         Seymour, Skaggs, Evans, Predicting Corn Yield Response seymour.predicting yield response planting
DX4588                  US‐II_0069124     US‐II_0069128         5        to Planting Date Delay, 1992                           delay.1992.pdf                                                    May             Evans (Expert)




                                                                         Sudar, Saxton, Spomer, A Predictive Model of Water
DX4589                  US‐II_0069129     US‐II_0069134         6        Stress in Corn and Soybeans, 1981                        sudar.predictive.model1981.pdf                                  May             Evans (Expert)




DX4590                  US‐II_0101051     US‐II_0101188        138       Evans Initial Expert Report and Items Considered Index   2020‐03‐31 United States Expert Report_Evans.pdf                May             Evans (Expert)




                                                                                                          Page 59 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 62 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                     File Name                    Exhibit Will/May Use                Witness
      Number




DX4591                  US‐II_0101189     US‐II_0101208        20        Evans Initial Expert Report Appendix A             Appendix.A.Index.Documents.Evans.Consulted.pdf            May             Evans (Expert)




DX4592                  US‐II_0101209     US‐II_0101317        109       Evans Initial Expert Report Appendix B             Appendix.B.Customized.Soil.Survey.Report.pdf              May             Evans (Expert)




DX4593                  US‐II_0101318     US‐II_0101383        66        Evans Initial Expert Report Appendix C             Appendix.C.soil.boring.maps.with.field.notes.pdf          May             Evans (Expert)




DX4594                  US‐II_0101384     US‐II_0101389         6        Evans Initial Expert Report Appendix D             Appendix.D.Drainmod.Seepage.Modifications.pdf             May             Evans (Expert)




DX4595                  US‐II_0101390     US‐II_0101478        89        Evans Initial Expert Report Appendix E             Appendix.E.external.literature.pdf                        May             Evans (Expert)




DX4596                  US‐II_0101479     US‐II_0102189        711       Evans Initial Expert Report Appendix F             Appendix.F.B17.Adkins.crop.yield.records.pdf              May             Evans (Expert)




                                                                                                          Page 60 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 63 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                     File Name              Exhibit Will/May Use                Witness
      Number




DX4597                  US‐II_0102190     US‐II_0102428        239       Evans Initial Expert Report Appendix F             Appendix.F.B33.crop.yield.history.pdf                May             Evans (Expert)




DX4598                  US‐II_0102429     US‐II_0102797        369       Evans Initial Expert Report Appendix F             Appendix.F.B41.crop.yield.history.pdf                May             Evans (Expert)




DX4599                  US‐II_0102798     US‐II_0102836        39        Evans Initial Expert Report Appendix G             Appendix.G.planting.dates.acreage.yield.pdf          May             Evans (Expert)




DX4600                  US‐II_0102837     US‐II_0103006        170       Evans Initial Expert Report Appendix H             Appendix.H.DM.weather.input.files.pdf                May             Evans (Expert)




DX4601                  US‐II_0103007     US‐II_0103013         7        Evans Initial Expert Report Appendix K             Appendix.I.Drainmod.Soil.Input.Files.pdf             May             Evans (Expert)




DX4602                  US‐II_0103014     US‐II_0103051        38        Evans Initial Expert Report Appendix J             Appendix.J.site.visit.drainage.pictures.pdf          May             Evans (Expert)




                                                                                                           Page 61 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 64 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                    File Name                Exhibit Will/May Use                Witness
      Number




DX4603                  US‐II_0103052     US‐II_0103056         5        Evans Initial Expert Report Appendix K             Appendix.K.DM.Crop.Input.values.pdf                  May             Evans (Expert)




DX4604                  US‐II_0103057     US‐II_0103084        28        Evans Initial Expert Report Appendix L             Appendix.L.Christensen.Holmes.WSE.pdf                May             Evans (Expert)




DX4605                  US‐II_0103085     US‐II_0103111        27        Evans Initial Expert Report Appendix M             Appendix.M.B17.Ponding.Yield.Comparison.pdf          May             Evans (Expert)




DX4606                  US‐II_0103112     US‐II_0103148        37        Evans Initial Expert Report Appendix M             Appendix.M.B33.Ponding.Yield.Comparison.pdf          May             Evans (Expert)




DX4607                  US‐II_0103149     US‐II_0103175        27        Evans Initial Expert Report Appendix M             Appendix.M.B41.Ponding.Yield.Comparison.pdf          May             Evans (Expert)




DX4608                  US‐II_0103176     US‐II_0103179         4        Evans Initial Expert Report Appendix N             Appendix.N.Simulation.Summaries.pdf                  May             Evans (Expert)




                                                                                                           Page 62 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 65 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                     File Name                      Exhibit Will/May Use                Witness
      Number




DX4609                  US‐II_0103180     US‐II_0103200        21        Evans Initial Expert Report Appendix O             Appendix.O.Simulated.Reported.Yields.1990.2018.pdf          May             Evans (Expert)




DX4610                  US‐II_0103201     US‐II_0103249        49        Evans Initial Expert Report Appendix P             Appendix.P.Field.by.Field.ButFor.Actual.pdf                 May             Evans (Expert)




DX4611                  US‐II_0103250     US‐II_0103285        36        Evans Initial Expert Report Appendix Q             Appendix.Q.Evans.CV.2019.pdf                                May             Evans (Expert)



DX4612                  US‐II_0106677     US‐II_0106697        21        Evans Supplemental Initial Expert Report           evans.supplement.final.report.50620.pdf                     May             Evans (Expert)




DX4613                  US‐II_0106906     US‐II_0106950        45        Evans Rebuttal Report                              evans.rebuttal.appendix.A.seepage.theory.pdf                May             Evans (Expert)




DX4614                  US‐II_0106951     US‐II_0106953         3        Evans Rebuttal Report Appendix B                   evans.rebuttal.appendix.B.DM.output.options.pdf             May             Evans (Expert)




DX4615                  US‐II_0106954     US‐II_0106965        12        Evans Rebuttal Report Appendix C                   evans.rebuttal.appendix.C.B17.component yields.pdf          May             Evans (Expert)




                                                                                                          Page 63 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 66 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                  Document Description                                     File Name                      Exhibit Will/May Use                Witness
      Number




DX4616                  US‐II_0106966     US‐II_0106984        19        Evans Rebuttal Report Appendix C                  evans.rebuttal.appendix.C.B33.component.yields.pdf          May             Evans (Expert)




DX4617                  US‐II_0106985     US‐II_0106992         8        Evans Rebuttal Report Appendix C                  evans.rebuttal.appendix.C.b41.component.yield.pdf           May             Evans (Expert)




DX4618                  US‐II_0106993     US‐II_0107065        73        Evans Rebuttal Report Appendix D                  Evans.rebuttal.appendix.D‐B17.wtd.early.years.pdf           May             Evans (Expert)




DX4619                  US‐II_0107066     US‐II_0107143        78        Evans Rebuttal Report Appendix D                  Evans.rebuttal.Appendix.D‐B33.wtd.early.years.pdf           May             Evans (Expert)




DX4620                  US‐II_0107144     US‐II_0107187        44        Evans Rebuttal Report Appendix D                  evans.rebuttal.Appendix.D‐B41.wtd.early.years.pdf           May             Evans (Expert)




DX4621                  US‐II_0107188     US‐II_0107206        19        Evans Rebuttal Report Appendix E                  evans.rebuttal.appendix.E‐B33.claim.years.wtd.pdf           May             Evans (Expert)




                                                                                                        Page 64 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 67 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                             File Name                        Exhibit Will/May Use                Witness
      Number




DX4622                  US‐II_0107207     US‐II_0107223        17        Evans Rebuttal Report Appendix E                           evans.rebuttal.appendix.E‐B41.claim.years.wtd.pdf              May             Evans (Expert)




                                                                                                                                    evans.rebuttal.appendix.F.Ideker.soybean.duration.pon
DX4623                  US‐II_0107224     US‐II_0107239        16        Evans Rebuttal Report Appendix F                           ding.claim.years.pdf                                           May             Evans (Expert)


                                                                         Abstract ‐ Testing the CERES‐Maize Simulation Model in
                                                                         a Simulation Model in a Semi‐Arid Tropical Environment
DX4624                  US‐II_0114926     US‐II_0114945        20        (Carberry, Muchow, McCown)                             cranberry.et.al.1989.testing.ceres‐maize.semi‐arid.pdf             May             Evans (Expert)


                                                                         Article ‐ Coupling and testing a new soil water module in
                                                                         DSSAT CERES ‐ Maize model for maize production under
DX4625                  US‐II_0114946     US‐II_0114956        11        semi‐arid condition                                       dokoohaki.2015.hbased.dssat.silage.yield.pdf                    May             Evans (Expert)


                                                                         Abstract ‐ Coupling and testing a new soil water module Dokoohaki.et.al.2016.Coupling.And.Testing.A.New.Soil.
                                                                         in DSSAT CERES‐Maize model for maize production         Water.Module.In.Dssat.Ceres.Maize.Model.For.Maize.P
DX4626                  US‐II_0114957     US‐II_0114966        10        under semi‐arid condition (Dokoohaki, Gheysari, et al.) roduction.Under.Semi.Arid.Condition.pdf                           May             Evans (Expert)


                                                                         Article ‐ SWATDRAIN, a new model to simulate the
                                                                         hydrology of agriculture Lands, model development and Golmohammadi.et.al.2016.Swatdrain,.A.New.Model.To.
DX4627                  US‐II_0114967     US‐II_0114984        18        evaluation (Golmohammadi, Prasher, Madani et al.)     Simulate.The.Hydrology.Of.Agricultural.Lands.pdf                    May             Evans (Expert)



                                                                         Abstract ‐ The DSSAT cropping system model (Jones,         jones.et.al.2003.The_DSSAT_cropping_system_model.p
DX4628                  US‐II_0114985     US‐II_0115015        31        Hoogenboom et al.)                                         df                                                             May             Evans (Expert)



                                                                         Article ‐ Modeling Long‐Term Solute Transport in
DX4629                  US‐II_0115016     US‐II_0115027        12        Drained Unsaturated Zones (Kandil, Miller and Skaggs)      Kandil,et al.1992. modeling long term transport.pdf            May             Evans (Expert)

                                                                         Abstract ‐ Using the DSSAT‐CERES‐Maize model to
                                                                         simulate crop yield and nitrogen cycling in fields under
                                                                         long‐term continuous maize production (Liu, Yang,
DX4630                  US‐II_0115028     US‐II_0115044        17        Drury et al.)                                              liu.et.al.2011.ddssat.ceres.long.term.yield.PDF                May             Evans (Expert)




                                                                                                            Page 65 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 68 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                            File Name                         Exhibit Will/May Use                Witness
      Number


                                                                         Development and Evaluation of the RZWQM‐CROPGRO
                                                                         Hybrid Model for Soybean Production (Hoogenboom,
DX4631                  US‐II_0115045     US‐II_0115055        11        Ahuja, Nielsen, Ascough II)                      Ma, et al.2005.rzwqm‐cropgro.hybrid.pdf                                  May             Evans (Expert)


                                                                         Evaluation of the RZMQM‐CERES‐Maize hydrid model
                                                                         for maize production (Hoogenboom, Ahuja, Ascough II,
DX4632                  US‐II_0115056     US‐II_0115077        22        Saseendran)                                               ma, et al.2006.ceres‐rzwqm.maize.pdf                            May             Evans (Expert)


                                                                         Article ‐ Incorporation of a New Shallow Water Table
                                                                         Depth Algorithm Into SWAT2005 (Moriasi, Arnold,           Moriasi.et al.2009.incorporation of
DX4633                  US‐II_0115078     US‐II_0115091        14        Vazquez‐Amabile, Rossi)                                   DM.WTD.SWAT2005.pdf                                             May             Evans (Expert)

                                                                         Article ‐ Calibration and Validation of CERES‐Maize
                                                                         Model for Hydrid Maize under Variable Plant Densities
                                                                         and Nitrogen Levels in Southern Telanganze Zone of        rani.et.al.2016.Calibration_and_Validation_of_CERES‐
DX4634                  US‐II_0115092     US‐II_0115098         7        Telangana State, India (by Rani, Sreenvias, Reddy)        Maize_Model_fo.pdf                                              May             Evans (Expert)


                                                                         Article ‐ Coupling DSSAT and HYDRUS‐1D for simulations
                                                                         of soil water dynamics in the soil‐plant‐atmosphere    shelia.2018.Coupling_DSSAT_and_HYDRUS‐
DX4635                  US‐II_0115099     US‐II_0115112        14        system (by Sheila, Simunek, Boote, Hoogenboom)         1D_for_simulations_of_so.pdf                                       May             Evans (Expert)



                                                                         A Review of coupled hydrologic and crop growth models Siad.2019.A.Review.Of.Coupled.Hydrologic.And.Crop.Gr
DX4636                  US‐II_0115113     US‐II_0115121         9        (by Siad, Iacobellis, Zdruli, Gioia, Stavi, Hoogenboom) owth.2019.Agricultural.Water.Manag.pdf                            May             Evans (Expert)


                                                                         Article ‐ Modification of RZWQM for Simulating
                                                                         Subsurface Drainage by Adding a Tile Flow Component       Singh and Kanwar.1995.Modification of RZWQM for
DX4637                  US‐II_0115122     US‐II_0115133        12        (by Singh and Kanwar)                                     Simulating Subsurface Drainage.pdf                              May             Evans (Expert)


                                                                         Article ‐ Calibration and validation of DRAINMOD to
                                                                         design subsurface drainage systems for Iowa''s tile       Singh,et.al.2006.Colibration and validation of DM for
DX4638                  US‐II_0115134     US‐II_0115145        12        landscape (by Singh, Hemers, Qi)                          Iowa's tile landscapes.pdf                                      May             Evans (Expert)



                                                                         Saturated and Unsaturated Flow to Parallel Drains ‐       Skaggs and Tang 1976 Errata, Saturated and
DX4639                  US‐II_0115146     US‐II_0115148         3        Errata                                                    Unsaturated Flow to Parallel Drains, ASCE.pdf                   May             Evans (Expert)



                                                                         Article ‐ Saturated and Unsaturated Flow to Parallel      Skaggs and Tang 1976, Saturated and unsaturated flow
DX4640                  US‐II_0115149     US‐II_0115159        11        Drains (by Skaggs and Tang)                               to parallel drains, ASCE.pdf                                    May             Evans (Expert)



                                                                         Article ‐ Predicting Soil Water Fluxes in Drained Lands   Skaggs, Karvonen and Kandil.1991.Predicting Soil Water
DX4641                  US‐II_0115160     US‐II_0115185        26        (by Skaggs, Karvonen, and Kandil)                         Fluxes in Drained Lands.pdf                                     May             Evans (Expert)




                                                                                                           Page 66 of 196
                                                 Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 69 of 198
                                                                                                     Ideker Farms v. United States
                                                                                                       Case No. 1:14-cv-00183
                                                                                       United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg           Bates End     Page Count                    Document Description                                           File Name                         Exhibit Will/May Use                Witness
      Number


                                                                             Article ‐ Experimental Evaluation of Theoretical         Tang and Skaggs.1977.Exp evaluation of theoretical
                                                                             Solutions for Subsurface Drainage and Irrigation (by     solutions for subsurface draingae and subirrigation,
DX4642                  US‐II_0115186       US‐II_0115194           9        Tang and Skaggs)                                         WRR.pdf                                                         May             Evans (Expert)


                                                                             DRAINMOOD‐N II: Evaluated for An Agricultural System
                                                                             in Iowa and Compared to RZWQM‐DSSAT (by Thorp,       Thorp, K, M. Youssef, D. Jaynes et
DX4643                  US‐II_0115195       US‐II_0115213          19        Youssef, Jaynes, Ma)                                 al.2009.comparison.DM.RZWQM.DSSAT.pdf                               May             Evans (Expert)


                                                                             Integration of SWAP and MODFLOW‐2000 for modeling xu.et.al.2012.Integration.Of.Swap.And.Modflow.2000.F
                                                                             groundwater dynamics in shallow water table areas (by or.Modeling.Groundwater.Dynamics.In.Shallow.Water.
DX4644                  US‐II_0115214       US‐II_0115225          12        Xu, Huang, Zhan, Qu, Huang)                           Table.Areas.pdf                                                    May             Evans (Expert)


                                                                             Article ‐ Estimating Genetic Coeffcients for the CSM‐
                                                                             CERES‐Maize Model in North Carolina Environments (by yang.2009.Estimating Genetic Coefficients for the...e
DX4645                  US‐II_0115226       US‐II_0115245          20        Yang, Wilkerson, Buol, Bowman, Heiniger)              Model in North Carolina Environments.pdf                           May             Evans (Expert)


                                                                             Article ‐ An evaluation of the statistical methods for   Yang.2014.An evaluation of the statistical methods for
                                                                             testing the performance of crop models with observed     testing the performance of crop models with observed
DX4646                  US‐II_0115246       US‐II_0115254           9        data (by Yang, Yang, Liu, Hoogenboom)                    data.pdf                                                        May             Evans (Expert)

                                                                             Evaluation of Surface Ponding and "But For" Trend
                                                                             Yields on Representative Properties Along the Missouri
                                                                             River Floodplain During the Period 1990 to 2018
DX4647                  US‐II_0123029       US‐II_0123206          178       Rebuttal Report Dr. Evans                                Evans.final.rebuttal.report.51320.pdf                           May             Evans (Expert)
                                                                             Map swith Insurance Post‐it Notes on it and FSA Forms
DX4648                  CLMT0002‐00000134   CLMT0002‐00000189      56        578                                                      20151222152811.pdf                                              May             Evans (Expert); Gurchow (USDA)

DX4649                  US‐II_00089948      US‐II_00089955          8        USDA Aerial of Adkins Parcels, 2008                      3156.pdf                                                         Will           Evans (Expert); Gurchow (USDA)




DX4650                  US‐II_0066672       US‐II_0066723          52        Adkins FSA 578 (Producer Print) 2008‐2012                US‐II_00102439.adkins.FSA578.pdf                                 Will           Evans (Expert); Gurchow (USDA)
                                                                             FSA Topographical Map Farm 4487 Tract 3771 Various
DX4651                  US‐II_00286871      US‐II_00286877          7        Years                                                    3186.pdf                                                         Will           Evans (Expert); Mesner (USDA)




                                                                                                                                                                                                                      Evans (Expert); Schneider, Gerald;
DX4652                  CLMT0304‐00000526   CLMT0304‐00000527       2        Buffalo Hollow Farms, Inc. Crop Production Table         20150319133427.pdf                                               Will           Schneider, Ron



DX4653                  CLMT0304‐00001582   CLMT0304‐00001594      13        2014 EASYmapping Acreage & Production Book               2014 Schneider crop production.pdf                              May             Evans (Expert); Schneider, Ron




                                                                                                               Page 67 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 70 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                       File Name   Exhibit Will/May Use                Witness
      Number




DX4654                  US‐II_00247218    US‐II_00247218        1        USDA NRCS Aerial Photo, Buffalo Hollow Undated       Buffalo Hollow (UNDATED).jpg             May             Evans (Expert); Schneider, Ron




DX4655                  US‐II_00247219    US‐II_00247219        1        USDA NRCS Aerial Photo, Buffalo Hollow 2008          Buffalo Hollow 2008.jpg                  May             Evans (Expert); Schneider, Ron




DX4656                  US‐II_00247220    US‐II_00247220        1        USDA NRCS Aerial Photo, Buffalo Hollow 2010          Buffalo Hollow 2010.jpg                  May             Evans (Expert); Schneider, Ron




DX4657                  US‐II_00247221    US‐II_00247221        1        USDA NRCS Aerial Photo, Buffalo Hollow 2012          Buffalo Hollow 2012.jpg                  May             Evans (Expert); Schneider, Ron




DX4658                  US‐II_00247222    US‐II_00247222        1        USDA NRCS Aerial Photo, Buffalo Hollow 2014          Buffalo Hollow 2014.jpg                  May             Evans (Expert); Schneider, Ron




DX4659                  US‐II_00247223    US‐II_00247223        1        USDA NRCS Aerial Photo, Buffalo Hollow 2015          Buffalo Hollow 2015.jpg                  May             Evans (Expert); Schneider, Ron




DX4660                  US‐II_00247224    US‐II_00247224        1        USDA NRCS Aerial Photo, Buffalo Hollow 2017          Buffalo Hollow 2017.jpg                  May             Evans (Expert); Schneider, Ron




DX4661                  US‐II_00247225    US‐II_00247225        1        USDA NRCS Aerial Photo, Buffalo Hollow 2019          Buffalo Hollow 2019.jpg                  May             Evans (Expert); Schneider, Ron
DX4662                  US‐II_00109937    US‐II_00109950       14        Aerial images                                        3178.pdf                                 May             Evans (Expert); Simmons (USDA)




DX4663                  US‐II_0065951     US‐II_0066164        214       Actual Production History, Adkins                    US‐II_00097293.adkins.aph.pdf            May             Evans (Expert); Zanoni (USDA)




                                                                         Federal Crop Insurance Corporation Policy Holder
DX4664                  US‐II_0066165     US‐II_0066411        247       Information Report, Adkins                           US‐II_00097507.adkins.phi.pdf             Will           Evans (Expert); Zanoni (USDA)




                                                                                                             Page 68 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 71 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                       File Name       Exhibit Will/May Use                Witness
      Number




DX4665                  US‐II_0066412     US‐II_0066559        148       Actual Production History, Buffalo Hollow            US‐II_00097754.BH.aph.pdf                    May             Evans (Expert); Zanoni (USDA)




DX4666                  US‐II_0066560     US‐II_0066671        112       Actual Production History, Ideker                    US‐II_00099944.ideker.aph.pdf                May             Evans (Expert); Zanoni (USDA)




DX4667                  US‐II_0066871     US‐II_0066953        83        Actual Production History, Adkins                    US‐II_00102896.adkins.early.aph.pdf          May             Evans (Expert); Zanoni (USDA)




                                                                         Federal Crop Insurance Corporation Policy Holder
DX4668                  US‐II_0066954     US‐II_0067067        114       Information Report, Adkins                           US‐II_00102979.adkins.early.pir.pdf           Will           Evans (Expert); Zanoni (USDA)




DX4669                  US‐II_0067068     US‐II_0067113        46        Actual Production History, Buffalo Hollow            US‐II_00103093.BH.early.aph.pdf              May             Evans (Expert); Zanoni (USDA)




                                                                         Federal Crop Insurance Corporation Policy Holder
DX4670                  US‐II_0067114     US‐II_0067177        64        Information Report, Buffalo Hollow                   US‐II_00103139.BH.early.pir.pdf               Will           Evans (Expert); Zanoni (USDA)




DX4671                  US‐II_0067178     US‐II_0067200        23        Actual Production History, Ideker                    US‐II_00103435.ideker.early.aph.pdf          May             Evans (Expert); Zanoni (USDA)




                                                                                                             Page 69 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 72 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                          File Name            Exhibit Will/May Use                Witness
      Number




                                                                         Federal Crop Insurance Corporation Policy Holder
DX4672                  US‐II_0067201     US‐II_0067237        37        Information Report, Ideker                              US‐II_00103458.ideker.early.pir.pdf                Will           Evans (Expert); Zanoni (USDA)

DX4673                  US‐II_00089899    US‐II_00089914       16        Adkins FSA Map, 2019                                    3153.pdf                                          May             Gruchow (USDA)




DX4674                  US‐II_00089963    US‐II_00089969        7        USDA Aerial of Adkins Parcels 2010 (marked)             Robert Adkins & Sons Partnership '10.pdf           Will           Gruchow (USDA)
DX4675                  US‐II_00102386    US‐II_00102438       53        Producer Farm Data Report Adkins, 2011                  3161.pdf                                           Will           Gruchow (USDA)




DX4676                  US‐II_00244402    US‐II_00244496       95        Report of Commodities Farm Summary 2005‐2018            Adkins 578 Farm #4580.pdf                          Will           Gruchow (USDA)




DX4677                  US‐II_00244576    US‐II_00244678       103       Report of Commodities Farm Summary 2007‐2017            Adkins 578 Farm #4687 2007‐2018.pdf                Will           Gruchow (USDA)



                                                                         Report of Acreage Farm and Tract Detail Listing 2003‐
DX4678                  US‐II_00244870    US‐II_00244981       112       2007                                                    Adkins 578 Farm #5308 2003‐2007.pdf                Will           Gruchow (USDA)




DX4679                  US‐II_00244982    US‐II_00245148       167       Report of Commodities Farm Summary 2008‐2013            Adkins 578 Farm #5308 2008‐2013.pdf                Will           Gruchow (USDA)



                                                                         Report of Commodities Farm Summary (office error
DX4680                  US‐II_00245149    US‐II_00245251       103       revision) 2014‐2018                                     Adkins 578 Farm #5308 2014‐2018.pdf                Will           Gruchow (USDA)

DX4681                  US‐II_00245496    US‐II_00245524       29        Adkins FSA 156EZ,2016                                   3172.pdf                                          May             Gruchow (USDA)




DX4682                  US‐II_00245980    US‐II_00246223       244       Adkins FSA 156EZ, 2018                                  Adkins ARC Farm #5308.pdf                         May             Gruchow (USDA)




DX4683                  US‐II_00246320    US‐II_00246334       15        DCP/ACRE Contract, Adkins, 2013                         Adkins DCP Farm #813.pdf                          May             Gruchow (USDA)




                                                                                                           Page 70 of 196
                                                 Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 73 of 198
                                                                                                     Ideker Farms v. United States
                                                                                                       Case No. 1:14-cv-00183
                                                                                       United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg           Bates End     Page Count                   Document Description                                           File Name                        Exhibit Will/May Use                Witness
      Number




DX4684                  US‐II_00246527      US‐II_00246545         19        DCP/ACRE Contract, Adkins 2013                          Adkins DCP Farm #4833.pdf                                      May             Gruchow (USDA)




DX4685                  US‐II_00246653      US‐II_00246671         19        PFC/Payment Request Sheet, Adkins 2001                  Adkins PFC Farm #813.pdf                                       May             Gruchow (USDA)




DX4686                  US‐II_00246877      US‐II_00246912         36        PFC/Payment Request Sheet, Adkins 2001                  Adkins PFC Farm #3092.pdf                                      May             Gruchow (USDA)



                                                                             SURE Program Farm and Eligibility Summary, Adkins
DX4687                  US‐II_00247096      US‐II_00247172         77        2010                                                    Adkins SURE 2010.pdf                                            Will           Gruchow (USDA)

DX4688                  US‐II_00311600      US‐II_00311608          9        Adkins FSA 578 (Producer Print), 2017                   FSA Form 578 – Producer Print – Adkins – 2017.pdf              May             Gruchow (USDA)

DX4689                  US‐II_00311609      US‐II_00311616          8        Adkins FSA 578 (Producer Print), 2019                   FSA Form 578 – Producer Print – Adkins – 2019.pdf              May             Gruchow (USDA)

DX4690                  US‐II_00311617      US‐II_00311624          8        Adkins FSA 578 (Producer Print), 2018                   FSA Form 578 – Producer Print – Adkins –2018.pdf               May             Gruchow (USDA)

DX4691                  US‐II_00311625      US‐II_00311633          9        Adkins FSA 578 (Producer Print), 2016                   FSA Form 578 – Producer Print –Adkins – 2016.pdf               May             Gruchow (USDA)




                                                                             Computing Water‐Surface Elevations at Selected
                                                                             Locations Along the Missouri River in the Reach from
DX4692                  US‐II_0103424       US‐II_0103456          33        Omaha, Nebraska, to St. Joseph, Missouri, Evans         2020‐03‐31 United States Expert Report_Holmes.pdf              May             Holmes (Expert); Jones (Expert)




DX4693                  US‐II_0103457       US‐II_0103463           7        Holmes Items Considered Index                           Holmes Items Considered.pdf                                    May             Holmes (Expert)




DX4694                  US‐II_0103464       US‐II_0103475          12        Holmes Report Cover Letter and CV                       Holmes_Report Cover Letter and CV.pdf                          May             Holmes (Expert)
DX4695                  CLMT0146‐00000163   CLMT0146‐00000170      8         Missouri Warranty Deed                                  Ideker Farms Deeds.pdf                                         May             Ideker
                                                                             Ideker Farms Planted, Harvested, Production and Yield   Ideker Farms Planted, Harvested, Production and Yield
DX4696                  CLMT0146‐00000330   CLMT0146‐00000332       3        History                                                 History‐c.xlsx                                                 May             Ideker
                                                                             Updated Ideker Farms Planted, Harvested, Production     UPDATED Planted, Harvested, Production and Yield
DX4697                  CLMT0146‐00000333   CLMT0146‐00000335       3        and Yield History                                       History v2‐c.xlsx                                              May             Ideker
DX4698                  CLMT0146‐00000336   CLMT0146‐00000337       2        Appraisal Worksheet                                     06‐0270.pdf                                                    May             Ideker




                                                                                                              Page 71 of 196
                                                Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 74 of 198
                                                                                                     Ideker Farms v. United States
                                                                                                       Case No. 1:14-cv-00183
                                                                                       United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                             Bates Beg           Bates End      Page Count                    Document Description                                            File Name                          Exhibit Will/May Use            Witness
      Number
                                                                             2016 Ideker Farms Planted, Harvested, Production and
DX4699                  CLMT0146‐00000340   CLMT0146‐00000342       3        Yield History                                              Data, June 14, 2016 Ideker Farms.xlsx                           May             Ideker
                                                                             2009 Report of Commodities ‐ Farm and Tract Detail
DX4700                  CLMT0146‐00000351   CLMT0146‐00000353       3        Listing                                                    2009 Ideker FSA‐578.pdf                                         May             Ideker
                                                                             2011 Report of Commodities ‐ Farm and Tract Detail
DX4701                  CLMT0146‐00000357   CLMT0146‐00000359       3        Listing                                                    2011 Ideker FSA‐578.pdf                                         May             Ideker
                                                                             2012 Report of Commodities ‐ Farm and Tract Detail
DX4702                  CLMT0146‐00000360   CLMT0146‐00000362       3        Listing                                                    2012 Ideker FSA‐578.pdf                                         May             Ideker
                                                                             2013 Report of Commodities ‐ Farm and Tract Detail
DX4703                  CLMT0146‐00000363   CLMT0146‐00000365       3        Listing                                                    2013 Ideker FSA‐578.PDF                                         May             Ideker
                                                                             2014 Report of Commodities ‐ Farm and Tract Detail
DX4704                  CLMT0146‐00000366   CLMT0146‐00000369       4        Listing                                                    2014 Ideker FSA‐578.pdf                                         May             Ideker
                                                                             2015 Report of Commodities ‐ Farm and Tract Detail
DX4705                  CLMT0146‐00000370   CLMT0146‐00000371       2        Listing                                                    2015 Ideker FSA‐578.pdf                                         May             Ideker
                                                                             2016 Report of Commodities ‐ Farm and Tract Detail
DX4706                  CLMT0146‐00000372   CLMT0146‐00000374       3        Listing                                                    2016 Ideker Big Lake FSA‐578.pdf                                May             Ideker
DX4707                  CLMT0146‐00000375   CLMT0146‐00000382       8        2017 Net Cash Rent Farm Lease                              2017 Ideker Cash‐Rent Farm Lease.pdf                            May             Ideker
                                                                             2017 Report of Commodities ‐ Farm and Tract Detail
DX4708                  CLMT0146‐00000383   CLMT0146‐00000385       3        Listing                                                    2017 Ideker FSA‐578.pdf                                         May             Ideker
                                                                             2018 Report of Commodities ‐ Farm and Tract Detail
DX4709                  CLMT0146‐00000386   CLMT0146‐00000386       1        Listing                                                    2018 Ideker FSA‐578.pdf                                         May             Ideker

DX4710                  CLMT0146‐00000454   CLMT0146‐00000554      101       2007‐2015 Ideker Farm Flood Invoices for Non‐labor         2007‐2015 Ideker Farm Flood Invoices for non‐labor.pdf          May             Ideker
DX4711                  CLMT0146‐00000555   CLMT0146‐00000562       8        2008 Ideker Farm Flood Receipts                            2008 Ideker Farm Flood Receipts.pdf                             May             Ideker
DX4712                  CLMT0146‐00000563   CLMT0146‐00000566       4        2009 Ideker Farm Flood Receipts                            2009 Ideker Farm Flood Receipts.pdf                             May             Ideker
DX4713                  CLMT0146‐00000567   CLMT0146‐00000593      27        2010 Ideker Farm Flood Receipts                            2010 Ideker Farm Flood Receipts.pdf                             May             Ideker
DX4714                  CLMT0146‐00000594   CLMT0146‐00000646      53        2011 Ideker Farm Flood Receipts                            2011 Ideker Farm Flood Receipts.pdf                             May             Ideker
                                                                                                                                        Ideker 2011 Flood Year Reclamation Costs Sort 7‐22‐
DX4715                  CLMT0146‐00000647   CLMT0146‐00000693      47        Ideker 2011 Flood Year Reclamation Costs Sort              19.xlsx                                                         May             Ideker
                                                                             Ideker Attachment A to Defendant's First Set of Phase II
DX4716                  CLMT0146‐00000694   CLMT0146‐00000700       7        Interrogatories.                                           Ideker Attachment A.pdf                                         May             Ideker
DX4717                  CLMT0146‐00000701   CLMT0146‐00000701       1        Ideker photo 2                                             11‐23‐18 Ideker photo 2.jpg                                     May             Ideker
DX4718                  CLMT0146‐00000702   CLMT0146‐00000702       1        Ideker photo 3                                             11‐23‐18 Ideker photo 3.jpg                                     May             Ideker
DX4719                  CLMT0146‐00000703   CLMT0146‐00000703       1        Ideker Photo                                               11‐23‐18 Ideker photo.jpg                                       May             Ideker
DX4720                  CLMT0146‐00000704   CLMT0146‐00000705       2        1 Grid Map and Streetworks Map                             1 Grid Map and Streetworks Map.pdf                              May             Ideker
DX4721                  CLMT0146‐00000706   CLMT0146‐00000706       1        1 Grid Map, Ideker                                         1 Grid Map.jpg                                                  May             Ideker
DX4722                  CLMT0146‐00000707   CLMT0146‐00000707       1        Sample Number Map, Ideker                                  2 Sample Number Map.pdf                                         May             Ideker
DX4723                  CLMT0146‐00000708   CLMT0146‐00000708       1        Aerial Map, Holt County                                    3 Aerial Map.pdf                                                May             Ideker
DX4724                  CLMT0146‐00000709   CLMT0146‐00000709       1        P2O5 Corn Map, Ideker                                      4 P2O5 Corn Map.pdf                                             May             Ideker
DX4725                  CLMT0146‐00000710   CLMT0146‐00000710       1        K2O Corn Map, Ideker                                       5 K2O Corn Map.pdf                                              May             Ideker
DX4726                  CLMT0146‐00000711   CLMT0146‐00000711       1        Sulfur Corn Map, Ideker                                    6 Sulfur Corn Map.pdf                                           May             Ideker
DX4727                  CLMT0146‐00000712   CLMT0146‐00000712       1        Zinc Corn Map, Ideker                                      7 Zinc Corn Map.pdf                                             May             Ideker
DX4728                  CLMT0146‐00000713   CLMT0146‐00000713       1        Soil pH Map, Ideker                                        8 Soil pH Map.pdf                                               May             Ideker
DX4729                  CLMT0146‐00000714   CLMT0146‐00000714       1        Ag Lime Map, Ideker                                        9 Ag Lime Map.pdf                                               May             Ideker
DX4730                  CLMT0146‐00000715   CLMT0146‐00000715       1        Soil CEC Map, Ideker                                       10 Soil CEC Map.pdf                                             May             Ideker
DX4731                  CLMT0146‐00000716   CLMT0146‐00000716       1        Soil OM % Map                                              11 Soil OM % Map.pdf                                            May             Ideker
DX4732                  CLMT0146‐00000717   CLMT0146‐00000717       1        Soil P1 ppm Map                                            12 Soil P1 ppm Map.pdf                                          May             Ideker
DX4733                  CLMT0146‐00000718   CLMT0146‐00000718       1        Soil P2 ppm Map.                                           13 Soil P2 ppm Map.pdf                                          May             Ideker
DX4734                  CLMT0146‐00000719   CLMT0146‐00000719       1        Soil P3 Olsen ppm Map                                      14 Soil P3 Olsen ppm Map.pdf                                    May             Ideker
DX4735                  CLMT0146‐00000720   CLMT0146‐00000720       1        Soil K ppm Map                                             15 Soil K ppm Map.pdf                                           May             Ideker




                                                                                                               Page 72 of 196
                                                 Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 75 of 198
                                                                                                     Ideker Farms v. United States
                                                                                                       Case No. 1:14-cv-00183
                                                                                       United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg           Bates End     Page Count                      Document Description                                        File Name                   Exhibit Will/May Use            Witness
      Number
DX4736                  CLMT0146‐00000721   CLMT0146‐00000721       1        Soil Mg ppm Map                                        16 Soil Mg ppm Map.pdf                                     May             Ideker
DX4737                  CLMT0146‐00000722   CLMT0146‐00000722       1        Calsul Map                                             17 Calsul Map.pdf                                          May             Ideker
DX4738                  CLMT0146‐00000723   CLMT0146‐00000723       1        Ca Base Saturation % Map                               18 Ca Base Saturation % Map.pdf                            May             Ideker
DX4739                  CLMT0146‐00000724   CLMT0146‐00000724       1        K Base Saturation % Map                                19 K Base Saturation % Map.pdf                             May             Ideker
DX4740                  CLMT0146‐00000725   CLMT0146‐00000725       1        Mg Base Saturation % Map                               20 Mg Base Saturation % Map.pdf                            May             Ideker
DX4741                  CLMT0146‐00000726   CLMT0146‐00000726       1        P2O5 Soybeans Map                                      21 P2O5 Soybeans Map.pdf                                   May             Ideker
DX4742                  CLMT0146‐00000727   CLMT0146‐00000727       1        K2O Soybeans Map                                       22 K2O Soybeans Map.pdf                                    May             Ideker
DX4743                  CLMT0146‐00000728   CLMT0146‐00000728       1        Sulfur Soybeans Map                                    23 Sulfur Soybeans Map.pdf                                 May             Ideker
DX4744                  CLMT0146‐00000729   CLMT0146‐00000729       1        Ideker Zinc Map                                        24 Zinc Soybeans Map.pdf                                   May             Ideker
DX4745                  CLMT0146‐00000730   CLMT0146‐00000748      19        Soil Test Raw Data                                     25 Soil Test Raw Data.pdf                                  May             Ideker
                                                                                                                                    2007‐2014 Ideker Farms Losses ‐ Bellwether Proper
DX4746                  CLMT0146‐00000749   CLMT0146‐00000749       1        2007‐2014 Ideker Farms Losses ‐ Bellwether Proper Only Only.xlsx                                                  May             Ideker


DX4747                  DEPO0031464         DEPO0031712            249       Deposition of Roger Ideker (Plaintiff), Dec. 17, 2015   Roger Ideker.pdf                                          May             Ideker


DX4748                  DEPO0031713         DEPO0031713             1        Ideker Deposition Text File                             Roger Ideker.txt                                          May             Ideker



                                                                             Deposition of Roger Ideker (Plaintiff), Aug. 16, 2016
DX4749                  DEPO0042722         DEPO0042760            39        [erroneously marked 2015]                               RogerIdekerVolume2.pdf                                    May             Ideker



                                                                             Ideker 2008 National Flood Insurance Program's Write
DX4750                  US‐II_00101964      US‐II_00102020         57        Your Own (WYO) Program Claim Files                      RI00539756_DOL_06‐21‐2008.pdf                             May             Ideker



                                                                             Ideker 2010 National Flood Insurance Program's Write
DX4751                  US‐II_00102021      US‐II_00102104         84        Your Own (WYO) Program Claim Files                      RI00539756_DOL_06‐22‐2010.pdf                             May             Ideker




DX4752                  US‐II_00286805      US‐II_00286805          1        MO‐Ideker Aerial.                                       MO‐Ideker Aerial.pdf                                      May             Ideker




DX4753                  US‐II_00286829      US‐II_00286835          7        Ideker Farms Inc. T 880 2007‐2018                       IdekerFarmsInc. T 880 2007‐2018.pdf                       May             Ideker




DX4754                  US‐II_00286843      US‐II_00286849          7        Ideker Farms Inc. T660 2007‐2018                        IdekerFarmsInc. T660 2007‐2018.pdf                        May             Ideker




DX4755                  US‐II_00300100      US‐II_00300132         33        LDP 2001, Ideker                                        LDP 2001.pdf                                              May             Ideker




                                                                                                                Page 73 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 76 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                       Document Description                                  File Name        Exhibit Will/May Use            Witness
      Number




DX4756                  US‐II_00300133    US‐II_00300160       28        LDP 2004, Ideker                                    LDP 2004.pdf                                  May             Ideker




DX4757                  US‐II_00300161    US‐II_00300172       12        LDP 2005, Ideker                                    LDP 2005.pdf                                  May             Ideker




DX4758                  US‐II_00300173    US‐II_00300201       29        LDP 2000, Ideker                                    LPD 2000.pdf                                  May             Ideker




DX4759                  US‐II_00300202    US‐II_00300211       10        Production Flexibility 2000 2001                    Production Flexibility 2000 2001.pdf          May             Ideker




DX4760                  US‐II_00300892    US‐II_00300892        1        Ideker ERI Aerial                                   2007‐07‐15_mosaic_crop.tif                    May             Ideker




DX4761                  US‐II_00300896    US‐II_00300896        1        Ideker ERI Aerial                                   2010‐07‐28_mosaic_crop.tif                    May             Ideker




DX4762                  US‐II_00300904    US‐II_00300904        1        Ideker ERI Aerial                                   2014‐08‐23_mosaic_crop.tif                    May             Ideker



DX4763                  US‐II_00301401    US‐II_00301425       25        Environmental Evaluation Checklist, Ideker          Ideker ‐2.pdf                                 May             Ideker



DX4764                  US‐II_00301426    US‐II_00301450       25        ECP, Ideker                                         Ideker ‐3.pdf                                 May             Ideker



DX4765                  US‐II_00301451    US‐II_00301477       27        National Payment Services, Ideker                   Ideker ‐4.pdf                                 May             Ideker



DX4766                  US‐II_00301478    US‐II_00301486        9        Ideker Field Photos                                 Ideker ‐5.pdf                                 May             Ideker




                                                                                                            Page 74 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 77 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                           File Name                          Exhibit Will/May Use            Witness
      Number




                                                                         Plaintiff Ideker Farms, Inc's Answers & Objections to
DX4767                  US‐II_0111134     US‐II_0111163        30        Defendant's First Set of Phase II Interrogatories.       7‐17‐19 Ideker Ans to Phase II Interrogs‐c.pdf                   May             Ideker




                                                                         Plaintiff Ideker Farms Inc's Amended Answer &
                                                                         Objection to Defendant's First Set of Phase II
DX4768                  US‐II_0111164     US‐II_0111166         3        Interrogatories No. 5                                    7‐22‐19 Ideker Amended Answers to 1st Interrogs‐c.pdf            May             Ideker




                                                                         Plaintiff Ideker Farms Inc.'s Responses to Defendant's
                                                                         Second Set of Phase II Request for Production of
DX4769                  US‐II_0111167     US‐II_0111177        11        Documents.                                               9‐10‐19 Ideker Response to 2nd Phase II RfPs‐c.pdf               May             Ideker




                                                                         Plaintiff Ideker Farms Inc's Answers & Objections to
DX4770                  US‐II_0111178     US‐II_0111197        20        Defendant's Second Set of Phase II Interrogatories.      12‐19‐19 Ideker Farms 2nd Phase II Inter. Answers‐c.pdf          May             Ideker




                                                                         Ideker Farms Losses Bellwether Property Only ‐ 2007      12‐19‐19 Ideker Farms Loss Chart ‐ 2nd Inter. Answers‐
DX4771                  US‐II_0111198     US‐II_0111198         1        Through 2014                                             c.pdf                                                            May             Ideker




                                                                         Plaintiffs Adkins, Buffalo Hollow, and Ideker Farm's
                                                                         Responses to Defendant's Third Set of Phase II Requests
DX4772                  US‐II_0111199     US‐II_0111208        10        for Production of Documents.                            12‐19‐19 Response to 3rd Phase II RfPs‐c.pdf                      May             Ideker




DX4773                  US‐II_0111209     US‐II_0111257        49        30(B)(1) Ideker, Roger WordIndex                         30(B)(1) Ideker, Roger‐WordIndex.pdf                             May             Ideker




                                                                                                            Page 75 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 78 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                     File Name         Exhibit Will/May Use                 Witness
      Number




DX4774                  US‐II_0111507     US‐II_0111621        115       Ideker Deposition                                  30(B)(6) Ideker, Roger‐CT 1‐29‐20.pdf          May             Ideker; Jones (Expert)




DX4775                  US‐II_0111622     US‐II_0112019        398       Ideker Notice of Deposition and Exhibits           70188 ex [4064‐4079].pdf                       May             Ideker




DX4776                  US‐II_0112020     US‐II_0112020         1        Ideker Cause of Loss workbook                      Cause of Lostt workbook.xlsx                   May             Ideker




DX4777                  US‐II_0112021     US‐II_0112023         3        Bellwether Plaintiffs Topographic Maps             DEM_Maps.pdf                                   May             Ideker




DX4778                  US‐II_0112024     US‐II_0112027         4        Notice of Deposition, Ideker Farms                 Ex. 4064.pdf                                   May             Ideker




DX4779                  US‐II_0112028     US‐II_0112035         8        Holt County GIS Maps, Ideker                       Ex. 4065.pdf                                   May             Ideker




DX4780                  US‐II_0112036     US‐II_0112043         8        Net Cash Rent Farm Lease                           Ex. 4066.pdf                                   May             Ideker




                                                                                                          Page 76 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 79 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                 File Name   Exhibit Will/May Use            Witness
      Number




DX4781                  US‐II_0112044     US‐II_0112044         1        B33 Topographic Map, Ideker                         Ex. 4067.pdf                        May             Ideker




DX4782                  US‐II_0112045     US‐II_0112045         1        Ideker Farms Loss Sheet                             Ex. 4068.pdf                        May             Ideker




DX4783                  US‐II_0112046     US‐II_0112048         3        ACE Property and Casualty Insurance Forms, Ideker   Ex. 4069.pdf                        May             Ideker




DX4784                  US‐II_0112049     US‐II_0112051         3        Ideker FSA 578 (Producer Print), 2008               Ex. 4070.pdf                        May             Ideker




DX4785                  US‐II_0112052     US‐II_0112093        42        Ideker Loss and Accounting Sheet, 2010‐2011         Ex. 4071.pdf                        May             Ideker




DX4786                  US‐II_0112094     US‐II_0112197        104       Ideker Farms Flood Summary                          Ex. 4072.pdf                        May             Ideker




DX4787                  US‐II_0112198     US‐II_0112254        57        Ideker Insurance Documents                          Ex. 4073.pdf                        May             Ideker




                                                                                                          Page 77 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 80 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                    File Name         Exhibit Will/May Use            Witness
      Number




DX4788                  US‐II_0112255     US‐II_0112338        84        Ideker Insurance Documents                         Ex. 4074.pdf                                  May             Ideker




DX4789                  US‐II_0112339     US‐II_0112344         6        Ideker Farms Loss Sheet, 2007‐2014                 Ex. 4075.pdf                                  May             Ideker




DX4790                  US‐II_0112345     US‐II_0112345         1        Ideker Map                                         Ex. 4076.pdf                                  May             Ideker




DX4791                  US‐II_0112346     US‐II_0112346         1        Midland Surveying Ideker Farms Report              Ex. 4077.pdf                                  May             Ideker




                                                                         Ideker Farms Responses to U.S. 1st Set of
DX4792                  US‐II_0112347     US‐II_0112379        33        Interrogatories                                    Ex. 4078.pdf                                  May             Ideker




DX4793                  US‐II_0112380     US‐II_0112421        42        Ideker Sand Removal with Photos                    Ex. 4079.pdf                                  May             Ideker




DX4794                  US‐II_0112422     US‐II_0112425         4        Ideker Google Earth Map                            Ideker property maps to draw on.docx          May             Ideker




                                                                                                           Page 78 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 81 of 198
                                                                                                  Ideker Farms v. United States
                                                                                                    Case No. 1:14-cv-00183
                                                                                    United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                      Document Description                                       File Name                        Exhibit Will/May Use            Witness
      Number




DX4795                  US‐II_0112426     US‐II_0112429         4        Notice of Deposition, Ideker Farms                     Ideker_Farms_‐_30(b)(6)_deposition_notice.pdf                  May             Ideker




                                                                                                                                NRS‐#1233562‐v1‐
DX4796                  US‐II_0112430     US‐II_0112430         1        Ideker Farms Holt Country Parcel List                  Ideker_Farms_Holt_co_parcel_list.XLSX                          May             Ideker




DX4797                  US‐II_0112431     US‐II_0112438         8        Holt County GIS Maps                                   NRS‐#1233563‐v1‐Holt_county_GIS_maps.DOCX                      May             Ideker




DX4798                  US‐II_0112439     US‐II_0112446         8        Plaintiff's Phase II Initial Disclosures               Phase II Initial Disclosures(69248029.2)‐c.pdf                 May             Ideker




DX4799                  US‐II_0112447     US‐II_0112447         1        USGS Missouri River at Rulo, NE Chart                  PX 2317.pdf                                                    May             Ideker




DX4800                  US‐II_0112448     US‐II_0112448         1        Midland Surveying Survey Report Ideker Farms           PX 2318.pdf                                                    May             Ideker


                                                                                                                                1‐15‐20 Ideker Farms Answers to 3rd Set Phase II
DX4801                  US‐II_0114662     US‐II_0114676        15        Ideker Farms Answers to 3rd Set Phase II Interrogs     Interrogs‐c.pdf                                                May             Ideker



DX4802                  US‐II_0114677     US‐II_0114706        30        Ideker Ans to Phase II Interrogs‐                      7‐17‐19 Ideker Ans to Phase II Interrogs‐c.pdf                 May             Ideker


                                                                         Ideker Amended Answers & objections to 1st set of
DX4803                  US‐II_0114707     US‐II_0114709         3        Phase II Interrogatories                               7‐22‐19 Ideker Amended Answers to 1st Interrogs‐c.pdf          May             Ideker




                                                                                                               Page 79 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 82 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                     File Name                           Exhibit Will/May Use               Witness
      Number




DX4804                  US‐II_0114710     US‐II_0114729        20        Ideker Farms 2nd Phase II Inter. Answers           12‐19‐19 Ideker Farms 2nd Phase II Inter. Answers‐c.pdf          May             Ideker


                                                                                                                            12‐19‐19 Ideker Farms Loss Chart ‐ 2nd Inter. Answers‐
DX4805                  US‐II_0114730     US‐II_0114730         1        Ideker Farms Loss Chart ‐ 2nd Inter. Answers       c.pdf                                                            May             Ideker




DX4806                  US‐II_00286815    US‐II_00286821        7        FSA Maps, Ideker Tract 658 2007‐2018               IdekerFarmsInc T658 2007‐2018.pdf                                May             Ideker; Mesner (USDA)




DX4807                  US‐II_00286822    US‐II_00286828        7        FSA Maps, Ideker Tract 836 2007‐2018               IdekerFarmsInc. T 836 2007‐2018.pdf                              May             Ideker; Mesner (USDA)




DX4808                  US‐II_00286836    US‐II_00286842        7        FSA Maps, Ideker Tract 97 2007‐2018                IdekerFarmsInc. T97 2007‐2018.pdf                                May             Ideker; Mesner (USDA)




DX4809                  US‐II_00286850    US‐II_00286856        7        FSA Maps, Ideker Tract 2848 2007‐2018              IdekerFarmsInc. T848 2007‐2018.pdf                               May             Ideker; Mesner (USDA)




DX4810                  US‐II_00286857    US‐II_00286863        7        FSA Maps, Ideker Tract 929 2007‐2018               IdekerFarmsInc. T929 2007‐2018.pdf                               May             Ideker; Mesner (USDA)




DX4811                  US‐II_00300215    US‐II_00300220        6        SURE Program Farm and Eligibility Summary, 2008    SURE 2008.pdf                                                    May             Ideker; Mesner (USDA)




DX4812                  US‐II_00300221    US‐II_00300230       10        SURE Program Farm and Eligibility Summary, 2010    SURE 2010.pdf                                                    May             Ideker; Mesner (USDA)




DX4813                  US‐II_00300767    US‐II_00300772        6        FSA‐682 SURE Payments, 2011                        2008 2010 2011 SURE Payments.pdf                                 May             Ideker; Mesner (USDA)




DX4814                  US‐II_00300773    US‐II_00300784       12        DCP Contracts/Payments, 2008‐2013                  2008‐2013 DCP Contracts _ Payments.pdf                            Will           Ideker; Mesner (USDA)




                                                                                                          Page 80 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 83 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                         File Name                        Exhibit Will/May Use                Witness
      Number




DX4815                  US‐II_00300785    US‐II_00300792        8        ARC/PLC Contracts/Payments, 2014‐2018                   2014‐2018 ARC CO Contracts _ Payments.pdf                     Will           Ideker; Mesner (USDA)



DX4816                  US‐II_00301487    US‐II_00301528       42        Ideker ECP Sand Remediation with Photos                 IDEKER FARMS ‐ cont 2.pdf                                     Will           Ideker; Mesner (USDA)



DX4817                  US‐II_00301529    US‐II_00301553       25        ECP Ideker Debris Removal with Photos                   IDEKER FARMS ‐ cont 3.pdf                                     Will           Ideker; Mesner (USDA)




DX4818                  US‐II_00099944    US‐II_00100055       112       Ideker Farms ‐ Actual Production History (APH) Records Ideker Farms APH Records.pdf                                  May             Ideker; Zanoni (USDA)




                                                                         Ideker Farms ‐ Federal Crop Insurance Policy Holder
DX4819                  US‐II_00100056    US‐II_00100203       148       Information (PHI) Report Records                        Ideker Farms PHI Records.pdf                                  Will           Ideker; Zanoni (USDA)



                                                                         Ideker Farms ‐ Actual Production History (APH) Records
DX4820                  US‐II_00103435    US‐II_00103457       23        1995‐1999                                              Ideker Farms APH Records 1995‐1999.pdf                        May             Ideker; Zanoni (USDA)



                                                                         Ideker Farms ‐ Federal Crop Insurance Policy Holder
DX4821                  US‐II_00103458    US‐II_00103494       37        Information (PHI) Report Records 1995‐1999              Ideker Farms PHI Records 1995‐1999.pdf                        Will           Ideker; Zanoni (USDA)



                                                                         Floods in Kansas City, Missouri and Kansas, September
                                                                         12‐13, 1977 Report prepared jointly by the U.S.
                                                                         Geological Survey and the National Oceanic and          1981_Floods in Kansas City_Missouri_and
DX4822                  US‐II_0079434     US‐II_0079489        56        Atmospheric Administration.                             Kansas_USGS.pdf                                              May             Jones (Expert)




                                                                         Missouri River Flood Plain Legal and Institutional
                                                                         Framework Study Missouri River Basin Commission May 1981_Missouri River Flood Plain Legal and Institutional
DX4823                  US‐II_0079490     US‐II_0080052        563       1981                                                Framework Study.pdf                                              May             Jones (Expert)




                                                                                                          Page 81 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 84 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                         File Name                          Exhibit Will/May Use                Witness
      Number




                                                                         Nebraska Sate Historical Society:: Flood Control and the 1982_Flood Control and the Corps of Engineers in the
DX4824                  US‐II_0080069     US‐II_0080084        16        Corps of Engineers in the Missouri Valley, 1902‐1973     Missouri Valley_ Nebraska History.pdf                          May             Jones (Expert)




                                                                         Letter from Doniphan County with enclosed flood plain
DX4825                  US‐II_0080452     US‐II_0080473        22        regulations                                             1987_Doniphan County_Rezoning Application.pdf                   May             Jones (Expert)




                                                                         FEMA Flood Insurance Study Holt COunty, Missouri and
DX4826                  US‐II_0081279     US‐II_0081303        25        Incorporated Areas                                   1988_FEMA_FIS Holt County.pdf                                       Will           Jones (Expert)




                                                                         US Geological Survey: Effects of Reservoirs on Flood    1993_USGS_Effects of reservoirs on flood discharges in
DX4827                  US‐II_0081326     US‐II_0081352        27        Discharges in the Kansas and Missouri River Basins      the kansas and missouri river basins.pdf                        May             Jones (Expert)



                                                                         Sharing the Challenge: Floodplain Management into the
                                                                         21st Century Report of the Interagency Floodplain     1994_Interagency Management Review
                                                                         Management Review Committee to the Administration Committee_Floodplain Management in the 21st
DX4828                  US‐II_0081372     US‐II_0081643        272       Floodplain Management Task Force                      Century.pdf                                                       May             Jones (Expert)




                                                                         The Soil Conservation Service Responds to the 1993      1994_Phillips_The Soil Conservation Service Responds
DX4829                  US‐II_0081644     US‐II_0081672        29        Midwest Floods November 1994                            to the 1993 Midwest Floods.pdf                                  May             Jones (Expert)




                                                                         Determination of Flood Frequency of the Missouri River
DX4830                  US‐II_0082849     US‐II_0082861        13        Below Gavins Point Dam                                 2002_Kay_Flood Frequency Missouri River.pdf                      May             Jones (Expert)




                                                                                                           Page 82 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 85 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                            File Name                       Exhibit Will/May Use                Witness
      Number




                                                                         The Missouri River Ecosystem:: Exploring the Prospects    2002_National Academic Press_The Missouri River
DX4831                  US‐II_0082862     US‐II_0083050        189       for Recovery (2002)                                       Ecosystem Exploring the Prospects for Recovery.pdf           May             Jones (Expert)




                                                                         Missouri River Mainstem Reservoir System Summary of
DX4832                  US‐II_0083246     US‐II_0083310        65        Actual Operations, 2003                             2004_USACE_2003 Summary of Operations.pdf                          May             Jones (Expert)




                                                                         Levees Identifying the Risk Glossary of Frequently Used
DX4833                  US‐II_0083867     US‐II_0083881        15        Terms for Levee Systems                                   2008_FEMA_Levees Identifying the Risk.pdf                    May             Jones (Expert)




                                                                         The National Academies Press Missouri River Planning:
                                                                         Recognizing and incorporating Sediment Management
DX4834                  US‐II_0084134     US‐II_0084298        165       (2011)                                                    2011_NRC_Mo_River_Planning.pdf                               May             Jones (Expert)



                                                                         Doniphan County, Kansas ‐ Zoning Regulations Zoning
                                                                         Regulations & Subdivisions Regulations & Procedures
                                                                         Manual for The County of Doniphan, Kansas Doniphan
DX4835                  US‐II_0084571     US‐II_0084719        149       County Land Development Ordinance                         2012_Doniphan_County_Zoning_Regulations.docx                 May             Jones (Expert)




DX4836                  US‐II_0085252     US‐II_0085269        18        2013 Doniphan County Floodplain Ordinance                 2013_Doniphan County_Floodplain Ordinance.PDF                May             Jones (Expert)




DX4837                  US‐II_0089062     US‐II_0089368        307       2017 Holt County Natural Hazard Mitigation Plan           2017_Holt County_Natural Hazard Mitigation Plan.pdf          May             Jones (Expert)




                                                                                                          Page 83 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 86 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                       File Name                         Exhibit Will/May Use                 Witness
      Number




DX4838                  US‐II_0097100     US‐II_0097100         1        Flood Insurance Rate Map, Ideker                       29087C0015B_Ideker.tif                                       May             Jones (Expert)




DX4839                  US‐II_0097101     US‐II_0097101         1        Flood Insurance Rate Map, Adkins                       1902350015C.tif                                              May             Jones (Expert)




DX4840                  US‐II_0103476     US‐II_0103997        522       Jones (WWE) Expert Report and Items Considered Index 2020‐03‐31 United States Expert Report_WWE.PDF                 May             Jones (Expert)




DX4841                  US‐II_0103998     US‐II_0104012        15        Jones (WWE) Expert Report Items Considered Index       WWE Items Considered FINAL.pdf                               May             Jones (Expert)

                                                                         Missouri River Division Reservoir Control Center ‐ MRD‐
                                                                         RCC Technical Report B‐76 ‐ 100 Year Maximum            100 Year Maximum Releases And Pool Elevations 1975
                                                                         Releases and Pool Elevations 1975 Development Level Development Level Missouri River Main Stem Reservoir                            Jones (Expert); Pridal (Corps);
DX4842                  USACE0129915      USACE0129929         15        Missouri River Main Stem Reservoir System               System.pdf                                                  May             Remus (Corps)




                                                                         Adequacy of Missouri River Levee System, Rulo,         HE 0045 Adequacy Of Mo Rv Levee System Rulo‐                                 Jones (Expert); Pridal (Corps);
DX4843                  USACE6262085      USACE6262257         173       Nebraska to Omaha, Nebraska                            Omaha_APR86.pdf                                              May             Remus (Corps)




                                                                         Special Flood Hazard Information Report 1977, Volume                                                                                Jones (Expert); Pridal (Corps);
DX4844                  US‐II_00278414    US‐II_00278427       14        1, RM 659.4‐581.3                                      1977_Special_Flood_Hazard_Vol_1_RM659.4‐581.3.pdf            May             Remus (Corps)



                                                                         Sharing the Challenge: Floodplain Management into the                                                                               Jones (Expert); Pridal (Corps);
DX4845                  USACE5869223      USACE5869494         272       21st Century (Galloway Report) June 1994              Sharing_the_Challenge (Galloway Report).pdf                   May             Remus (Corps); Shumate (Corps)




                                                                                                            Page 84 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 87 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                        File Name                      Exhibit Will/May Use                 Witness
      Number




                                                                         Floodplain Management Assessment Manual (Upper         Floodplain Management Assessment Mississippi and                           Jones (Expert); Pridal (Corps);
DX4846                  US‐II_00300231    US‐II_00300678       448       and Lower MO Rivers and Tributaries)                   Lower Missouri June 1995.pdf                               May             Remus (Corps); Shumate (Corps)




                                                                         Special Flood Hazard Information Report 1979, Volume                                                                              Jones (Expert); Pridal (Corps);
DX4847                  US‐II_00278443    US‐II_00278457       15        3, RM 581.8‐498                                        1979_Special_Flood_Hazard_Vol_3_RM581.8‐498.pdf             Will           Shumate (Corps)



                                                                         1974/1976 Technical Report Evaluating Effect of        A‐74EvaluationofResEffectsUponMRStagesandDamages‐
DX4848                  US‐II_00262708    US‐II_00262758       51        Reservoirs on Crest Stages and Flood Damages           1976Rev.pdf                                                May             Jones (Expert); Remus (Corps)


                                                                                                                                N‐
                                                                         1972 N‐72 Technical Study Max/Min Daily Flow           72MonthlyMaximumMinimumMeanDailyFlowEstimates
DX4849                  US‐II_00263065    US‐II_00263087       23        Estimates                                              .pdf                                                       May             Jones (Expert); Remus (Corps)




                                                                         Flood Hydroclimatology in the Upper Mississippi and    2000_USACE_Flood Hydroclimatology in Upper
DX4850                  US‐II_0082552     US‐II_0082704        153       Missouri River Basins Final Draft (January 2000)       Mississippi and Missouri River Basins.pdf                  May             Jones (Expert); Remus (Corps)




                                                                         Missouri River Mainstem Reservoir System Summary of
DX4851                  US‐II_0083626     US‐II_0083700        75        Actual 2005 Regulation                              2006_USACE_2005 Summary of Regulations.pdf                    May             Jones (Expert); Remus (Corps)


                                                                                                                                                                                                           Jones (Expert); Remus (Corps);
DX4852                  USACE7600089      USACE7600134         46        Floodplain Management Assessment                       Fpnotab.doc                                                May             Shumate (Corps)




                                                                                                          Page 85 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 88 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                          File Name                      Exhibit Will/May Use                 Witness
      Number




                                                                         Missouri River Flood Plain River Stage and Levee        MR Flood Plain Stage&Levee Inventory                                        Jones (Expert); Remus (Corps);
DX4853                  USACE8371551      USACE8371681         131       Inventory Study (October 1981)                          Study_OCT81.pdf                                              Will           Shumate (Corps)

                                                                         Missouri River Re‐Evaluation of Main Stem Flood
                                                                         Control Benefits (Corps of Engineers, Omaha, February                                                                               Jones (Expert); Remus (Corps);
DX4854                  US‐II_00263216    US‐II_00263511       296       1956)                                                   Re‐eval Main Stem Flood Control Benefits FEB56.pdf           Will           Shumate (Corps)




                                                                                                                                                                                                             Jones (Expert); Remus (Corps);
DX4855                  US‐II_0082493     US‐II_0082551        59        1998‐99 Summary of Ops (Aug'98‐July'99)                 2000_USACE_1998‐99 Summary of Operations.pdf                 Will           Shumate (Corps)
                                                                                                                                 Ideker Farms v. United States ‐ 5‐21‐20 ‐ Keller ‐
DX4856                  US‐II_0117259     US‐II_0117361        103       Keller Deposition                                       FINAL_Mini.pdf                                              May             Keller (Expert)
DX4857                  US‐II_0117362     US‐II_0117651        290       Keller Expert Report                                    Keller 01.pdf                                               May             Keller (Expert)
DX4858                  US‐II_0117652     US‐II_0117931        280       Keller Expert Report                                    Keller 02.pdf                                               May             Keller (Expert)
DX4859                  US‐II_0117932     US‐II_0117933         2        Keller Letter to Boulware                               Keller 03.pdf                                               May             Keller (Expert)
                                                                         Uniform Standards of Professional Appraisal Practice,
DX4860                  US‐II_0117934     US‐II_0117965        32        2020‐2021                                               Keller 04.pdf                                               May             Keller (Expert)
                                                                         Uniform Appraisal Standards for Federal Land
DX4861                  US‐II_0117966     US‐II_0118227        262       Acquisitions, 2016                                      Keller 05.pdf                                               May             Keller (Expert)
                                                                         Appraisal Standards Board Memo Re: First Exposure
                                                                         Draft of proposed new Advisory Opinion and Advisory
                                                                         Opinion Revisions in conjunction with the 2016‐17
                                                                         edition of the Uniform Standards of Professional
DX4862                  US‐II_0118228     US‐II_0118251        24        Appraisal Practice                                      Keller 06.pdf                                               May             Keller (Expert)
DX4863                  US‐II_0118252     US‐II_0118358        107       The Appraisal of Real Estate 14th Edition               Keller 07.pdf                                               May             Keller (Expert)
DX4863‐A                                                        3        The Appraisal of Real Estate 14th Edition               Keller 07.pdf                                               Will            Smith (Expert)
DX4864                  US‐II_0118359     US‐II_0118372        14        Ideker Phase I Trial Opinion                            Keller 08.pdf                                               May             Keller (Expert)




                                                                                                          Page 86 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 89 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                        File Name                      Exhibit Will/May Use               Witness
      Number




DX4865                  US‐II_0105860     US‐II_0106213        354       Kelman Expert Report and Items Considered Index     2020‐03‐31 United States Expert Report_Kelman.pdf             May             Kelman (Expert)




DX4866                  US‐II_0106214     US‐II_0106671        458       Kelman Expert Report Items Considered Index         Kelman Docs Considered Index.pdf                              May             Kelman (Expert)




DX4867                  US‐II_0105809     US‐II_0105821        13        Kennedy Expert Reports and Items Considered Index   2020‐03‐31 United States Adkins Surveyors Report.pdf          May             Kennedy (Expert)




                                                                                                                             2020‐03‐31 United States Buffalo Hollow Surveyor
DX4868                  US‐II_0105822     US‐II_0105834        13        Kennedy Expert Reports and Items Considered Index   Report.pdf                                                    May             Kennedy (Expert)




DX4869                  US‐II_0105855     US‐II_0105856         2        Kennedy Expert Reports and Items Considered Index   Adkins Detailed Items Considered Index.pdf                    May             Kennedy (Expert)




DX4870                  US‐II_0105857     US‐II_0105857         1        Kennedy Expert Reports and Items Considered Index   Buffalo Hollow Detailed Items Considered Index.pdf            May             Kennedy (Expert)




DX4871                  US‐II_0123733     US‐II_0123733         1        Adkins Pipe Table                                   Adkins Pipe Table.pdf                                          Will           Kennedy (Expert)




DX4872                  US‐II_0123734     US‐II_0123734         1        Stockwell Map of Adkins Property                    Topographic Map – 24” x 36” Adkins .pdf                        Will           Kennedy (Expert)




                                                                                                            Page 87 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 90 of 198
                                                                                                  Ideker Farms v. United States
                                                                                                    Case No. 1:14-cv-00183
                                                                                    United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                            File Name                   Exhibit Will/May Use                Witness
      Number




DX4873                  US‐II_0123735     US‐II_0123735         1        Photo of Adkins Property                                   UAS Aerial Photo dated 11‐22‐2019.jpg                     Will           Kennedy (Expert)




DX4874                  US‐II_0123736     US‐II_0123736         1        Buffalo Hollow Pipe Table                                  Buffalo Hollow Pipe Table.pdf                             Will           Kennedy (Expert)




DX4875                  US‐II_0123737     US‐II_0123737         1        Topographic Map – 24” x 36” Buffalo Hollow                 Topographic Map – 24” x 36” Buffalo Hollow .pdf           Will           Kennedy (Expert)




                                                                         Survey Points for Adkins' property ‐ Adkins All Points                                                                              Kennedy (Expert); Whitlock
DX4876                  US‐II_0065539     US‐II_0065539         1        KMZ                                                        19195_ADKINS_2019_12_04_ALL_POINTS.kmz                    Will           (Expert)




                                                                         Survey Info for Outlet Drains at Adkins' property, L‐627                                                                            Kennedy (Expert); Whitlock
DX4877                  US‐II_0065542     US‐II_0065542         1        Gravity Drain KMZ file                                     L‐627_Gravity_Drain.kmz                                   Will           (Expert)




                                                                                                                                                                                                             Kennedy (Expert); Whitlock
DX4878                  US‐II_0065563     US‐II_0065563         1        Aerial Photo collected onsite during the site visit        19195_BuffaloHollow_P2019‐11‐25_F2019‐11‐21.tif           Will           (Expert)




                                                                                                                                    19195_BUFFALO_HOLLOW_2019_12_06_ALL_POINTS.k                             Kennedy (Expert); Whitlock
DX4879                  US‐II_0071217     US‐II_0071217         1        Survey Points for Buffalo Hollow property                  mz                                                       Will            (Expert)
DX4880                  US‐II_0118373     US‐II_0118487        115       Mays Expert Report                                         1_Report.pdf                                             May             Jones (Expert); Mays (Expert)
DX4880‐A                                                                 Excerpts of Mays, Expert Report                            DX4880‐A                                                 Will            Mays (Expert)
DX4881                  US‐II_0118488     US‐II_0118548        61        Mays Expert Report Appendix B                              2_Report App B.pdf                                       May             Mays (Expert)
DX4881‐A                                                                 Excerpts of Mays, Appendix B                               DX4881‐A                                                 Will            Mays (Expert)
DX4882                  US‐II_0118549     US‐II_0118707        159       Mays Expert Rebuttal Report                                3_Rebuttal Report.pdf                                    May             Mays (Expert)
DX4882‐A                                                                 Excerpts of Mays Expert Rebuttal Report                    DX4882‐A                                                 Will            Mays (Expert)




                                                                                                            Page 88 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 91 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                           File Name    Exhibit Will/May Use                Witness
      Number
                                                                         Guidelines for Determining Flood Flow Frequency
DX4883                  US‐II_0118708     US‐II_0118758        51        Bulletin 17C                                           4_Bulletin 17C_Excerpt.pdf                  May             Mays (Expert)

                                                                         USACE Engineering and Design Hydrologic Frequency
DX4884                  US‐II_0118759     US‐II_0118856        98        Analysis Distribution Restriction Statement            5_EM ‐1415.pdf                              May             Mays (Expert)
                                                                         MIssouri River Channel Capacity Study Omaha to Rulo,
DX4885                  US‐II_0118857     US‐II_0118863         7        Nebraska (August 1992)                                 6_1992 Channel Study_Excerpt.pdf            May             Mays (Expert)
                                                                         MIssouri River Channel Capacity Study Omaha to Rulo,
DX4886                  US‐II_0118864     US‐II_0118981        118       Nebraska (August 1992)                                 6‐A_1992 Channel Study_Full.pdf             May             Mays (Expert)
DX4887                  US‐II_0118982     US‐II_0118994        13        30(b)(6) Deposition of Kenneth Adkins                  7_Adkins 2020.pdf                           May             Mays (Expert)
DX4888                  US‐II_0118995     US‐II_0119001         7        30(b)(6) Deposition of Roger Ideker                    8_Ideker 2020.pdf                           May             Mays (Expert)
DX4889                  US‐II_0119002     US‐II_0119007         6        30(b)(6) Deposition of Ron Schneider                   9_Schneider, Ron 2020.pdf                   May             Mays (Expert)
DX4890                  US‐II_0119008     US‐II_0119012         5        Adkins Rebuttal Figures                                10_Adkins rebuttal figures.pdf              May             Mays (Expert)
                                                                         USGS Measurement and Computation of Streamflow:
DX4891                  US‐II_0119013     US‐II_0119028        16        Volume 2. Computation of Discharge                     11_1982 USGS Streamgages.pdf                May             Mays (Expert)
                                                                         USGS Generalized Sediment Budgets of the Lower
DX4892                  US‐II_0119029     US‐II_0119092        64        Missouri River, 1968‐2014                              12_2016 Mo Sediment Budgets.pdf             May             Mays (Expert)
                                                                         Upper Mississippi River System Flow Frequency Study
DX4893                  US‐II_0119093     US‐II_0119132        40        Final Report January 2004                              13_2003 FFS Final.pdf                       May             Mays (Expert)
                                                                         USACE Science and Adaptive Management Plan Missouri
DX4894                  US‐II_0119317     US‐II_0119455        139       River Recovery Program August 2018                     15_SAMP excerpt.pdf                         May             Mays (Expert)

                                                                         USACE Missouri River Recovery Program Management
                                                                         Plan Environmental Impact Statement Summary of
DX4895                  US‐II_0119456     US‐II_0119481        26        Hydrologic Engineer Analysis Final (July 2018)         16_2018 Hydro Engng.pdf                     May             Mays (Expert)
                                                                         Adkins Flood Flow Frequency Analysis: Omaha USGS
DX4896                  US‐II_0119482     US‐II_0119515        34        Gaging STation 06610000                                17_PEAKFQ 1980‐2019.pdf                     May             Mays (Expert)
DX4897                  US‐II_0119516     US‐II_0119549        34        PEAKFQ 1970‐2019                                       18_PEAKFQ 1970‐2019.pdf                     May             Mays (Expert)
DX4898                  US‐II_0119550     US‐II_0119583        34        PEAK FQ 1970‐2016                                      19_PEAK FQ 1970‐2016.pdf                    May             Mays (Expert)
DX4899                  US‐II_0119584     US‐II_0119591         8        HEC RAS                                                20_HEC RAS.pdf                              May             Mays (Expert)
DX4900                  US‐II_0119592     US‐II_0119694        103       Dr. Ronald K. Christensen Expert Report                21 Dr. C report.pdf                         May             Mays (Expert)
DX4901                  US‐II_0119695     US‐II_0119758        64        Ideker Trial Transcript Vol. 19                        22 Dr. C Testimony 1.pdf                    May             Mays (Expert)
DX4902                  US‐II_0119759     US‐II_0119820        62        Ideker Trial Transcript Vol. 20                        23_Dr. C and Dr. H 1.pdf                    May             Mays (Expert)
DX4903                  US‐II_0119821     US‐II_0119878        58        Ideker Trial Transcript Vol.. 21                       24_Dr. H Testimony.pdf                      May             Mays (Expert)
DX4904                  US‐II_0119879     US‐II_0120137        259       Ideker Trial Opinion                                   25_Phase I Op_Full.pdf                      May             Jones (Expert); Mays (Expert)
DX4905                  US‐II_0120138     US‐II_0120157        20        Ideker Trial Opinion                                   26_Phase I Op_Rep Pls.pdf                   May             Mays (Expert)
DX4906                  US‐II_0120158     US‐II_0120165         8        Ideker Trial Transcript Vol. 6                         27_Adkins Schneider Trial.pdf               May             Mays (Expert)

                                                                         Upper Mississippi River System Flow Frequency Study
                                                                         Appendix E Kansas City District Missouri River Hydrology
DX4907                  US‐II_0120166     US‐II_0120217        52        and Hydraulic Analysis (November 2003)                   2003 FFS App E_DX1202.pdf                 May             Mays (Expert)

                                                                         Upper Mississippi River System Flow Frequency Study
                                                                         Hydrology and Hydraulics Appendix F Missouri River
DX4908                  US‐II_0120218     US‐II_0120294        77        USACE Omaha District (November 2003)                   2003 FFS App F_DX1171.pdf                   May             Mays (Expert)

                                                                         USACE Draft Missouri River 2011 Post Flood Assessment
DX4910                  US‐II_0120727     US‐II_0120769        43        Task 2‐ Review of Flow Frequency (October 2012)       2012 update to FFS_DX1026.pdf                May             Mays (Expert)
                                                                         Missouri River Recovery Management Plan and
                                                                         Environment Impact Statement Record of Decision
DX4912                  US‐II_0120787     US‐II_0120818        32        November 2018                                         2018 Man PalnROD and EIS_PX3117.pdf          May             Mays (Expert)
DX4913                  US‐II_0120819     US‐II_0120821         3        Water Surface Elevations Charts                       Dr. H WSE charts_PX2025‐A.pdf                May             Mays (Expert)




                                                                                                         Page 89 of 196
                                                 Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 92 of 198
                                                                                                    Ideker Farms v. United States
                                                                                                      Case No. 1:14-cv-00183
                                                                                      United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg           Bates End     Page Count                   Document Description                                         File Name                      Exhibit Will/May Use                 Witness
      Number
                                                                                                                                   Ideker Farms v. United States of America ‐ 6‐8‐20 ‐
DX4914                  US‐II_0121265       US‐II_0121419          155       Remote Deposition of Larry Mays                       Mays_Mini.pdf                                                May             Mays (Expert)
                                                                             Missouri River Mainstem Reservoir System Master
DX4915                  US‐II_0119133       US‐II_0119316          184       Water Control Manual_2018                             14_2018 MWCM.pdf                                             May             Mays (Expert); Remus (Corps)
DX4916                  CLMT0146‐00000343   CLMT0146‐00000345       3        Ideker FSA 578 (Producer Print), 2008                 3125.pdf                                                     Will            Mesner (USDA)
DX4917                  CLMT0146‐00000354   CLMT0146‐00000356       3        Ideker FSA 578 (Producer Print), 2010                 3126.pdf                                                     Will            Mesner (USDA)
                                                                             FSA Topographical Map Farm 4487 Tract 3770 Various
DX4918                  US‐II_00286864      US‐II_00286870          7        Years                                                 3185.pdf                                                     May             Mesner (USDA)




DX4919                  US‐II_00299986      US‐II_00300014         29        Direct/Counter Program Application, Ideker 2006       DCP F _ 1184 2002‐2007.pdf                                   May             Mesner (USDA)




DX4920                  US‐II_00300015      US‐II_00300064         50        Direct/Counter Program Application, Ideker 2008       DCP F _ 3729 2002‐2007.pdf                                   May             Mesner (USDA)



DX4921                  US‐II_00301317      US‐II_00301356         40        FSA National Payment Services, Ideker 2013            Ideker ‐ 1.pdf                                                Will           Mesner (USDA)



DX4922                  US‐II_00301554      US‐II_00301599         46        ECP Ideker, 2010                                      IDEKER FARMS.pdf                                              Will           Mesner (USDA)
DX4923                  US‐II_0031880       US‐II_0031883           4        Loss Assessment Report Holt County, 2019                                                                           May             Mesner (USDA)
DX4924                  US‐II_0031884       US‐II_0031904          21        Loss Assessment Report Holt County, 2009                                                                           May             Mesner (USDA)
DX4925                  US‐II_0031905       US‐II_0031916          12        Ideker FSA 578, 2005                                                                                               May             Mesner (USDA)
DX4926                  US‐II_0031917       US‐II_0031931          15        Ideker FSA 578, 2006                                                                                               May             Mesner (USDA)
DX4927                  US‐II_0031932       US‐II_0031951          20        Ideker FSA 578, 2007                                                                                               Will            Mesner (USDA)
DX4928                  US‐II_0031952       US‐II_0031972          21        Ideker FSA 578, 2008                                                                                               Will            Mesner (USDA)
DX4929                  US‐II_0031973       US‐II_0031984          12        Ideker FSA 578, 2009                                                                                               May             Mesner (USDA)
DX4930                  US‐II_0031985       US‐II_0032002          18        Ideker FSA 578, 2010                                                                                               Will            Mesner (USDA)
DX4931                  US‐II_0032003       US‐II_0032013          11        Ideker FSA 578, 2011                                                                                               May             Mesner (USDA)
DX4932                  US‐II_0032014       US‐II_0032027          14        Ideker FSA 578, 2012                                                                                               May             Mesner (USDA)
DX4933                  US‐II_0032028       US‐II_0032039          12        Ideker FSA 578, 2013                                                                                               Will            Mesner (USDA)
DX4934                  US‐II_0032040       US‐II_0032057          18        Ideker FSA 578, 2014                                                                                               Will            Mesner (USDA)
DX4935                  US‐II_0032058       US‐II_0032074          17        Ideker FSA 578, 2015                                                                                               May             Mesner (USDA)
DX4936                  US‐II_0032075       US‐II_0032087          13        Ideker FSA 578, 2016                                                                                               May             Mesner (USDA)
DX4937                  US‐II_0032088       US‐II_0032099          12        Ideker FSA 578, 2017                                                                                               May             Mesner (USDA)
DX4938                  US‐II_0032100       US‐II_0032112          13        Thomas Tubbs Revocable Trust FSA 578, 2018                                                                         May             Mesner (USDA)
DX4939                  US‐II_0032113       US‐II_0032125          13        Thomas Tubbs Revocable Trust FSA 578, 2019                                                                         May             Mesner (USDA)
DX4940                  US‐II_0032126       US‐II_0032128           3        Ideker FSA 578, 2018                                                                                               May             Mesner (USDA)
DX4941                  US‐II_0032129       US‐II_0032131           3        Ideker FSA 578, 2019                                                                                               May             Mesner (USDA)

                                                                             Flood Control Plan Missouri River Sioux City, Iowa to the
                                                                             Mouth Agricultural Levees Supplemental Report Unit L‐
DX4942                  US0001959           US0002537              579       624 Levees and Appurtenances (August 1948)                B‐17 HE 0055 Ag Levees Unit L‐627&624_AUG48.pdf          May             Jones (Expert); Pridal (Corps)




                                                                                                             Page 90 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 93 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                         File Name                    Exhibit Will/May Use                    Witness
      Number




DX4943                  USACE0317221      USACE0317266         46        2012 Stage Trend Report                                 MRStageTrends2012.pdf                                    May             Pridal (Corps)




DX4944                  USACE2440535      USACE2440580         46        Missouri River Stage Trends Technical Report            MRStageTrends2012.pdf                                    May             Pridal (Corps)



                                                                         Missouri River Stage Trends Technical Report ‐ August
DX4945                  USACE2719131      USACE2719176         46        2012                                                    MRStageTrends2012.pdf                                    May             Pridal (Corps)




                                                                         Office Report: Missouri River Stage Trends Analysis
DX4946                  USACE4316371      USACE4316410         40        within Omaha District DRAFT (May 2015)                  Missouri River Stage Trends may15 draft_v4.docx          May             Pridal (Corps)




DX4947                  US‐II_00263512    US‐II_00263514        3        Omaha District 308 Report                               HF_GE_2087_No_Date_308_Program_Summary.pdf               May             Pridal (Corps)




DX4948                  US‐II_00263515    US‐II_00263584       70        Omaha District 308 Report                               HF_GE_2088_No_Date_609_App1.pdf                          May             Pridal (Corps)



                                                                                                                                 HF_GE_2089_1933_House_Doc_64_Little_Missouri_30
DX4949                  US‐II_00263585    US‐II_00263687       103       Omaha District 308 Report                               8.pdf                                                    May             Pridal (Corps)



                                                                                                                                 HF_GE_2090_1934_House_Doc_76_Cannonball_308.p
DX4950                  US‐II_00263688    US‐II_00263782       95        Omaha District 308 Report                               df                                                       May             Pridal (Corps)




DX4951                  US‐II_00263783    US‐II_00263877       95        Omaha District 308 Report                               HF_GE_2091_1934_House_Doc_76_Grand_308.pdf               May             Pridal (Corps)




DX4952                  US‐II_00263878    US‐II_00263972       95        Omaha District 308 Report                               HF_GE_2092_1934_House_Doc_76_Moreau_308.pdf              May             Pridal (Corps)




                                                                                                           Page 91 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 94 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                  Document Description                                  File Name                      Exhibit Will/May Use                    Witness
      Number




DX4953                  US‐II_00263973    US‐II_00264121       149       Omaha District 308 Report                         HF_GE_2093_1933_House_Doc_83_James_308.pdf               May             Pridal (Corps)




DX4954                  US‐II_00264122    US‐II_00264386       265       Omaha District 308 Report                         HF_GE_2094_1933_House_Doc_88_Milk_308.pdf                May             Pridal (Corps)




DX4955                  US‐II_00264387    US‐II_00264497       111       Omaha District 308 Report                         HF_GE_2095_1931_House_Doc_90_Niobrara_308.pdf            May             Pridal (Corps)



                                                                                                                           HF_GE_2096_1931_House_Doc_146_Musselshell_308.
DX4956                  US‐II_00264498    US‐II_00264588       91        Omaha District 308 Report                         pdf                                                      May             Pridal (Corps)



                                                                                                                           HF_GE_2097_1931_House_Doc_189_Big_Sioux_308.pd
DX4957                  US‐II_00264589    US‐II_00264714       126       Omaha District 308 Report                         f                                                        May             Pridal (Corps)



                                                                                                                           HF_GE_2098_1931_House_Doc_189_Little_Sioux_308.
DX4958                  US‐II_00264715    US‐II_00264840       126       Omaha District 308 Report                         pdf                                                      May             Pridal (Corps)




DX4959                  US‐II_00264841    US‐II_00264901       61        Omaha District 308 Report                         HF_GE_2099_1934_House_Doc_189_White_308.pdf              May             Pridal (Corps)




DX4960                  US‐II_00264902    US‐II_00264962       61        Omaha District 308 Report                         HF_GE_2100_1934_House_Doc_189_Bad_308.pdf                May             Pridal (Corps)



                                                                                                                           HF_GE_2101_1932_House_Doc_190_Cheyenne_308.pd
DX4961                  US‐II_00264963    US‐II_00265274       312       Omaha District 308 Report                         f                                                        May             Pridal (Corps)




DX4962                  US‐II_00265275    US‐II_00265378       104       Omaha District 308 Report                         HF_GE_2102_1931_House_Doc_191_Marias_308.pdf             May             Pridal (Corps)




DX4963                  US‐II_00265379    US‐II_00265550       172       Omaha District 308 Report                         HF_GE_2103_1932_House_Doc_193_Jefferson_308.pdf          May             Pridal (Corps)




                                                                                                      Page 92 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 95 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                  Document Description                                  File Name                      Exhibit Will/May Use                    Witness
      Number




DX4964                  US‐II_00265551    US‐II_00265722       172       Omaha District 308 Report                         HF_GE_2104_1932_House_Doc_193_Gallatin_308.pdf           May             Pridal (Corps)




DX4965                  US‐II_00265723    US‐II_00265894       172       Omaha District 308 Report                         HF_GE_2105_1932_House_Doc_193_Madison_308.pdf            May             Pridal (Corps)



                                                                                                                           HF_GE_2106_1934_House_Doc_197_Platte_River_308.
DX4966                  US‐II_00265895    US‐II_00266460       566       Omaha District 308 Report                         pdf                                                      May             Pridal (Corps)



                                                                                                                           HF_GE_2107_1934_House_Doc_238_Missouri_River_3
DX4967                  US‐II_00266461    US‐II_00267806      1346       Omaha District 308 Report                         08.pdf                                                   May             Pridal (Corps)



                                                                                                                           HF_GE_2108_1934_House_Doc_256_Yellowstone_308.
DX4968                  US‐II_00267807    US‐II_00268008       202       Omaha District 308 Report                         pdf                                                      May             Pridal (Corps)




DX4969                  US‐II_00268009    US‐II_00268110       102       Omaha District 308 Report                         HF_GE_2109_1935_SUPP_KC_Flood_Protection.pdf             May             Pridal (Corps)




DX4970                  US‐II_00268111    US‐II_00268761       651       Omaha District 308 Report                         HF_GE_2110_1932_MR_&_Tribs_Main_Report.pdf               May             Pridal (Corps)




DX4971                  US‐II_00268762    US‐II_00269461       700       Omaha District 308 Report                         HF_GE_2111_1932_MR_&_Tribs_App_ll.pdf                    May             Pridal (Corps)




DX4972                  US‐II_00269462    US‐II_00269509       48        Omaha District 308 Report                         HF_GE_2112_1932_MR_&_Tribs_App_III.pdf                   May             Pridal (Corps)




DX4973                  US‐II_00269510    US‐II_00269645       136       Omaha District 308 Report                         HF_GE_2113_1932_MR_&_Tribs_App_IV.pdf                    May             Pridal (Corps)




DX4974                  US‐II_00269646    US‐II_00269736       91        Omaha District 308 Report                         HF_GE_2114_1932_MR_&_Tribs_App_V.pdf                     May             Pridal (Corps)




                                                                                                      Page 93 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 96 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                  Document Description                                  File Name                      Exhibit Will/May Use                    Witness
      Number




DX4975                  US‐II_00269737    US‐II_00269824       88        Omaha District 308 Report                         HF_GE_2115_1932_MR_&_Tribs_App_VI.pdf                    May             Pridal (Corps)




DX4976                  US‐II_00269825    US‐II_00269860       36        Omaha District 308 Report                         HF_GE_2116_1932_MR_&_Tribs_App_VII.pdf                   May             Pridal (Corps)




DX4977                  US‐II_00269861    US‐II_00269986       126       Omaha District 308 Report                         HF_GE_2116_1950_House_Doc_642_Kansas_River.pdf           May             Pridal (Corps)




DX4978                  US‐II_00269987    US‐II_00270113       127       Omaha District 308 Report                         HF_GE_2117_1932_MR_&_Tribs_App_X.pdf                     May             Pridal (Corps)




DX4979                  US‐II_00270114    US‐II_00270148       35        Omaha District 308 Report                         HF_GE_2117_1949_House_Doc_549_Osage_River.pdf            May             Pridal (Corps)




DX4980                  US‐II_00270149    US‐II_00270347       199       Omaha District 308 Report                         HF_GE_2118_1932_MR_&_Tribs_App_XII.pdf                   May             Pridal (Corps)




DX4981                  US‐II_00270348    US‐II_00270473       126       Omaha District 308 Report                         HF_GE_2119_1932_MR_&_Tribs_App_XIII.pdf                  May             Pridal (Corps)




DX4982                  US‐II_00270474    US‐II_00270728       255       Omaha District 308 Report                         HF_GE_2120_1932_MR_&_Tribs_App_XV.pdf                    May             Pridal (Corps)



                                                                                                                           HF_GE_2162_1939_House_Doc_214_Missouri_River.pd
DX4983                  US‐II_00270729    US‐II_00270748       20        Omaha District 308 Report                         f                                                        May             Pridal (Corps)



                                                                                                                           HF_GE_2168_1944_House_Doc_628_Chariton_River.pd
DX4984                  US‐II_00270749    US‐II_00270803       55        Omaha District 308 Report                         f                                                        May             Pridal (Corps)



                                                                                                                           HF_GE_2169_1949_House_Doc_561_Chariton_River.pd
DX4985                  US‐II_00270804    US‐II_00270838       35        Omaha District 308 Report                         f                                                        May             Pridal (Corps)




                                                                                                      Page 94 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 97 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                  Document Description                                  File Name                      Exhibit Will/May Use                    Witness
      Number




                                                                                                                           HF_GE_2190_1917_House_Doc_69_MR_Florence_to_D
DX4986                  US‐II_00270839    US‐II_00270854       16        Omaha District 308 Report                         ecatur.pdf                                               May             Pridal (Corps)




DX4987                  US‐II_00270855    US‐II_00271024       170       Omaha District 308 Report                         HF_GE_2191_1932_House_Doc_91_Osage_River.pdf             May             Pridal (Corps)



                                                                                                                           HF_GE_2192_1911_House_Doc_94_Kansas_River_to_A
DX4988                  US‐II_00271025    US‐II_00271052       28        Omaha District 308 Report                         rgentine.pdf                                             May             Pridal (Corps)



                                                                                                                           HF_GE_2193_1931_House_Doc_190_Cheyenne_River_
DX4989                  US‐II_00271053    US‐II_00271151       99        Omaha District 308 Report                         1of3.pdf                                                 May             Pridal (Corps)



                                                                                                                           HF_GE_2194_1931_House_Doc_190_Cheyenne_River_
DX4990                  US‐II_00271152    US‐II_00271252       101       Omaha District 308 Report                         2of3.pdf                                                 May             Pridal (Corps)



                                                                                                                           HF_GE_2195_1931_House_Doc_190_Cheyenne_River_
DX4991                  US‐II_00271253    US‐II_00271365       113       Omaha District 308 Report                         3of3.pdf                                                 May             Pridal (Corps)



                                                                                                                           HF_GE_2196_1925_House_Doc_308_Power_Developm
DX4992                  US‐II_00271366    US‐II_00271372        7        Omaha District 308 Report                         ent.pdf                                                  May             Pridal (Corps)



                                                                                                                           HF_GE_2197_1917_House_Doc_821_Kansas_Floods.pd
DX4993                  US‐II_00271373    US‐II_00271432       60        Omaha District 308 Report                         f                                                        May             Pridal (Corps)



                                                                                                                           HF_GE_2198_1943_House_Doc_342_MR_and_Tribs.pd
DX4994                  US‐II_00271433    US‐II_00271535       103       Omaha District 308 Report                         f                                                        May             Pridal (Corps)



                                                                                                                           HF_GE_2199_1956_House_Doc_409_Black_Vermillion_
DX4995                  US‐II_00271536    US‐II_00271558       23        Omaha District 308 Report                         River.pdf                                                May             Pridal (Corps)



                                                                                                                           HF_GE_2200_1915_House_Doc_419_MR_Kansas_City_
DX4996                  US‐II_00271559    US‐II_00271585       27        Omaha District 308 Report                         to_Florence.pdf                                          May             Pridal (Corps)




                                                                                                      Page 95 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 98 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                  Document Description                                  File Name                     Exhibit Will/May Use                    Witness
      Number




                                                                                                                           HF_GE_2201_1916_House_Doc_436_MR_Kansas_City_
DX4997                  US‐II_00271586    US‐II_00271685       100       Omaha District 308 Report                         to_Mouth_1of4.pdf                                       May             Pridal (Corps)



                                                                                                                           HF_GE_2202_1916_House_Doc_436_MR_Kansas_City_
DX4998                  US‐II_00271686    US‐II_00271786       101       Omaha District 308 Report                         to_Mouth_2of4.pdf                                       May             Pridal (Corps)



                                                                                                                           HF_GE_2203_1916_House_Doc_436_MR_Kansas_City_
DX4999                  US‐II_00271787    US‐II_00271854       68        Omaha District 308 Report                         to_Mouth_3of4.pdf                                       May             Pridal (Corps)



                                                                                                                           HF_GE_2204_1916_House_Doc_436_MR_Kansas_City_
DX5000                  US‐II_00271855    US‐II_00271923       69        Omaha District 308 Report                         to_Mouth_4of4.pdf                                       May             Pridal (Corps)




DX5001                  US‐II_00271924    US‐II_00271963       40        Omaha District 308 Report                         HF_GE_2205_1944_House_Doc_475_MR_Basin.pdf              May             Pridal (Corps)



                                                                                                                           HF_GE_2206_1926_House_Doc_594_MR_Kansas_City_
DX5002                  US‐II_00271964    US‐II_00272004       41        Omaha District 308 Report                         to_Pierre.pdf                                           May             Pridal (Corps)



                                                                                                                           HF_GE_2207_1944_House_Doc_784_Missouri_Valley_
DX5003                  US‐II_00272005    US‐II_00272016       12        Omaha District 308 Report                         Project_Problems.pdf                                    May             Pridal (Corps)



                                                                                                                           HF_GE_2208_1940_House_Doc_821_MR_Sioux_City_t
DX5004                  US‐II_00272017    US‐II_00272077       61        Omaha District 308 Report                         o_Kansas_City.pdf                                       May             Pridal (Corps)



                                                                                                                           HF_GE_2209_1908_House_Doc_824_MR_at_Saint_Jos
DX5005                  US‐II_00272078    US‐II_00272084        7        Omaha District 308 Report                         eph.pdf                                                 May             Pridal (Corps)




DX5006                  US‐II_00272085    US‐II_00272183       99        Omaha District 308 Report                         HF_GE_2210_1940_House_Doc_842_Republican.pdf            May             Pridal (Corps)



                                                                                                                           HF_GE_2211_1940_House_Doc_1491_River_&_Harbor
DX5007                  US‐II_00272184    US‐II_00273003       820       Omaha District 308 Report                         s_Act_Vol2.pdf                                          May             Pridal (Corps)




                                                                                                      Page 96 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 99 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                           File Name                         Exhibit Will/May Use                    Witness
      Number




                                                                                                                                  HF_GE_2219_1962_House_Doc_151_White_Clay_Cree
DX5008                  US‐II_00273004    US‐II_00273082       79        Omaha District 308 Report                                k.pdf                                                          May             Pridal (Corps)




DX5009                  US‐II_00273083    US‐II_00273120       38        Omaha District 308 Report                                HF_GE_2254_1938_HR_2353_Reservoirs_&_Levees.pdf                May             Pridal (Corps)




                                                                         Special Flood Hazard Information Report 1978, Volume
DX5010                  US‐II_00278428    US‐II_00278442       15        2, RM 746.3‐659.4                                        1978_Special_Flood_Hazard_Vol_2RM746.3‐659.4.pdf               May             Pridal (Corps)




                                                                         Special Flood Hazard Information Report 1981, Volume
DX5011                  US‐II_00278458    US‐II_00278466        9        4, RM 811.1‐746.3                                        1981_Special_Flood_Hazard_Vol_4_RM811.1‐746.3.pdf              May             Pridal (Corps)

                                                                         Missouri River Bank Stabilization and Navigation Project ‐
                                                                         Missouri River Bank Stabilization and Navigation Project ‐
                                                                         Final Environmental Statement Continuing Construction
DX5012                  USACE0000024      USACE0000185         162       and Maintenance ‐ July 1978                                1978 BSNP EIS.pdf                                            May             Pridal (Corps); Remus (Corps)

                                                                         2004 Master Manual ‐ Missouri River Mainstem
                                                                         Reservoir System Master Water Control Manual,                                                                                           Jones (Expert); Pridal (Corps);
DX5013                  USACE0002527      USACE0002944         418       Missouri River Basin (March 2004)                        2004 MasterManual.pdf                                          May             Remus (Corps)

                                                                         The Great Flood of 1993 Post‐Flood Report ‐ Upper
                                                                         Mississippi and Lower Missouri River Basins ‐‐ Main      The Great Flood of 1993 ‐ Post Flood Report Upper and                          Jones (Expert); Pridal (Corps);
DX5014                  USACE0103107      USACE0103200         94        Report (September 1994)                                  Lower Missouri Basins.pdf                                      May             Remus (Corps)




                                                                         Final MRRP Management Plan ROD, EIS and associated
DX5015                  US‐II_00153925    US‐II_00153952       28        technical reports relied on to update the Master Manual Ag & Interior Drainage Env Conseq Anal ‐ Aug 2018.pdf           May             Pridal (Corps); Remus (Corps)




                                                                         Final MRRP Management Plan ROD, EIS and associated
DX5016                  US‐II_00154063    US‐II_00154139       77        technical reports relied on to update the Master Manual Flood Risk Mgmt Env Conseq Anal ‐ Aug 2018.pdf                  May             Pridal (Corps); Remus (Corps)




                                                                         Final MRRP Management Plan ROD, EIS and associated
DX5017                  US‐II_00154585    US‐II_00154664       80        technical reports relied on to update the Master Manual Climate Change Assessment ‐ Jul 2018.pdf                        May             Pridal (Corps); Remus (Corps)




                                                                                                           Page 97 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 100 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                           File Name                        Exhibit Will/May Use                Witness
      Number

                                                                         Missouri River Recovery Program (MRRP) Management
DX5018                  US‐II_00154665    US‐II_00154713       49        Plan EIS HEC‐RAS Modeling Alternative Report, Final 3116.pdf                                                           May             Pridal (Corps); Remus (Corps)




                                                                         Final MRRP Management Plan ROD, EIS and associated
DX5019                  US‐II_00155335    US‐II_00155944       610       technical reports relied on to update the Master Manual HEC‐RAS Calibration ‐ Jul 2018.pdf                             May             Pridal (Corps); Remus (Corps)




                                                                         Final MRRP Management Plan ROD, EIS and associated
DX5020                  US‐II_00155945    US‐II_00156204       260       technical reports relied on to update the Master Manual HEC‐ResSim Alternatives ‐ Jul 2018.pdf                         May             Pridal (Corps); Remus (Corps)




                                                                         Final MRRP Management Plan ROD, EIS and associated
DX5021                  US‐II_00156205    US‐II_00156441       237       technical reports relied on to update the Master Manual HEC‐ResSim Calibration ‐ Jul 2018.pdf                          May             Pridal (Corps); Remus (Corps)




                                                                         Final MRRP Management Plan ROD, EIS and associated
DX5022                  US‐II_00156442    US‐II_00156605       164       technical reports relied on to update the Master Manual Period of Record Development ‐ Jul 2018.pdf                    May             Pridal (Corps); Remus (Corps)




                                                                         Final MRRP Management Plan ROD, EIS and associated
DX5023                  US‐II_00156636    US‐II_00156692       57        technical reports relied on to update the Master Manual Sediment Calibration ‐ Jul 2018.pdf                            May             Pridal (Corps); Remus (Corps)




                                                                         Final MRRP Management Plan ROD, EIS and associated
DX5024                  US‐II_00156693    US‐II_00156718       26        technical reports relied on to update the Master Manual Summary of Hydrologic Engineering Anal ‐ Jul 2018.pdf           Will           Pridal (Corps); Remus (Corps)




                                                                                                                                                                                                                Pridal (Corps); Remus (Corps);
DX5025                  USACE2321898      USACE2321936         39        Stage Trend Report ‐‐ 1998                              s98.pdf                                                        May             Shumate (Corps)


                                                                         Volume 11: Interior Drainage Study ‐ Master Water
                                                                         Control Manual Missouri River Review and Update Study
                                                                         (USACE Northwestern Division; Missouri River Region,                                                                                   Pridal (Corps); Remus (Corps);
DX5026                  USACE2569742      USACE2570308         567       August 1998)                                          Vol 11 ‐ Interior Drainage Study.pdf                             May             Shumate (Corps)




                                                                                                          Page 98 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 101 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                           File Name                          Exhibit Will/May Use                Witness
      Number




                                                                         Potamology Investigation Missouri River ‐ Rulo,
                                                                         Nebraska to Mouth ‐ November 1980 ‐ MRD Sediment        22 MRD MR Potamology Investigation (USACE                                        Jones (Expert); Pridal (Corps);
DX5027                  USACE4200360      USACE4200467         108       Series ‐ No. 22                                         1980).PDF                                                         Will           Remus (Corps); Shumate (Corps)



                                                                         1975 Missouri River Stage Trends MRD‐RCC Technical                                                                                       Pridal (Corps); Remus (Corps);
DX5028                  US‐II_00263088    US‐II_00263111       24        Study S‐72                                              S‐72‐June1975Update‐MissouriRiverStageTrends.pdf                  Will           Shumate (Corps)



                                                                                                                                                                                                                  Pridal (Corps); Remus (Corps);
DX5029                  US‐II_00263112    US‐II_00263128       17        1972 Stage Trend Report                                 S‐72‐MissouriRiverStageTrends.pdf                                 Will           Shumate (Corps)
                                                                         Letter from Paul Barber to William C. Ford Re: Concerns
                                                                         of Flooding on the Mississippi and Missouri Rivers (24
DX5030                  USACE8380938      USACE8380939          2        April 1975)                                             19750424 ltr to MDNR.PDF                                         May             Pridal (Corps); Shumate (Corps)

                                                                         USACE NW Division 2010 MO River Basin Flood Regional    2010 Missouri River Basin Flood Regional After Action
DX5031                  USACE0098853      USACE0098921         69        After Action Report                                     Report (AAR).pdf                                                 May             Remus (Corps)
                                                                         1993 ‐ 1994 Aop Missouri River Main Stem Reservoirs     1993 ‐ 1994 Aop Missouri River Main Stem Reservoirs
                                                                         Annual Operating Plan And Summary Of Actual 1992‐       Annual Operating Plan And Summary Of Actual 1992‐
DX5032                  USACE0124213      USACE0124406         194       1993 Operations                                         1993 Operations.pdf                                              May             Remus (Corps)




                                                                                                                                 1995 ‐ 1996 Aop Missouri River Main Stem Reservoirs
                                                                                                                                 Annual Operating Plan And Summary Of Actual 1994‐
DX5033                  USACE0124407      USACE0124571         165       '95 AOP/Summary of Ops (Aug'94‐July'95)                 1995 Operations Fo~1.pdf                                          Will           Remus (Corps)
                                                                                                                                 Draft 1991 ‐ 1992 Aop Missouri River Main Stem
                                                                                                                                 Reservoirs Annual Operating Plan And Summary Of
DX5034                  USACE0125158      USACE0125287         130       1991‐1992 Draft Annual Operating Plan                   Actual 1990‐1991 Operations.pdf                                  May             Remus (Corps)
                                                                         Draft 1992 ‐ 1993 AOP Missouri River Main Stem          Draft 1992 ‐ 1993 AOP Missouri River Main Stem
                                                                         Reservoirs Annual Operating Plan And Summary Of         Reservoirs Annual Operating Plan And Summary Of
DX5035                  USACE0125288      USACE0125416         129       Actual 1991 ‐ 1992 Operations                           Actual 1991 ‐ 1992 Operati~1.pdf                                 May             Remus (Corps)



                                                                                                                                 Draft 1996 ‐ 1997 AOP Missouri River Main Stem
                                                                                                                                 Reservoirs Annual Operating Plan And Summary Of
DX5036                  USACE0125417      USACE0125572         156       1996 AOP/Summary of Ops (Aug'95‐July'96)                Actual 1995 ‐ 1996 Operati~1.pdf                                  Will           Remus (Corps)
                                                                         Pick ‐ Sloan Plan 1944 ‐ 1994, Missouri River Main Stem Pick ‐ Sloan Plan 1944 ‐ 1994, Missouri River Main Stem
                                                                         Reservoirs Annual Operating Plan And Summary Of         Reservoirs Annual Operating Plan And Summary Of
DX5037                  USACE0127244      USACE0127409         166       Actual 1993‐1995                                        Actual 1993‐199~1.pdf                                            May             Remus (Corps)
                                                                         Preliminary 1989 ‐ 1990 Aop Missouri River Main Stem Preliminary 1989 ‐ 1990 Aop Missouri River Main Stem
                                                                         Reservoirs Annual Operating Plan And Summary Of         Reservoirs Annual Operating Plan And Summary Of
DX5038                  USACE0127410      USACE0127543         134       Actual 1988‐1989 Operations                             Actual 1988‐1989 Op~1.pdf                                        May             Remus (Corps)
DX5039                  USACE0176066      USACE0176226         161       1986 Missouri River Main Stem General                   1986 Missouri River Main Stem General.pdf                        May             Remus (Corps)
DX5040                  USACE0176227      USACE0176511         285       1987 Missouri River Main Stem General                   1987 Missouri River Main Stem General.pdf                        May             Remus (Corps)




                                                                                                          Page 99 of 196
                                            Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 102 of 198
                                                                                              Ideker Farms v. United States
                                                                                                Case No. 1:14-cv-00183
                                                                                United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                             Bates Beg        Bates End   Page Count                  Document Description                                         File Name                         Exhibit Will/May Use               Witness
      Number
                                                                       1978‐1979 Missouri River Main Stem Reservoirs Annual 1978‐1979 Missouri River Main Stem Reservoirs Annual
                                                                       Operating Plan and Summary of Actual 1977‐1978       Operating Plan and Summary of Actual 1977‐1978
DX5041                  USACE0187772     USACE0187891        120       Operations                                           Operations.pdf                                                  May             Remus (Corps)
                                                                                                                            1979‐1980 Missouri River Main Stem Reservoirs Annual
                                                                                                                            Operating Plan and Summary of Actual 1978‐1979
DX5042                  USACE0187892     USACE0188005        114       1978‐79 AOP/Summary of Reg                           Operations.pdf                                                   Will           Remus (Corps)
                                                                       1980‐1981 Missouri River Main Stem Reservoirs Annual 1980‐1981 Missouri River Main Stem Reservoirs Annual
                                                                       Operating Plan and Summary of Actual 1979‐1980       Operating Plan and Summary of Actual 1979‐1980
DX5043                  USACE0188006     USACE0188141        136       Operations                                           Operations.pdf                                                  May             Remus (Corps)
                                                                       1981‐1982 Missouri River Main Stem Reservoirs Annual 1981‐1982 Missouri River Main Stem Reservoirs Annual
                                                                       Operating Plan and Summary of Actual 1980‐1981       Operating Plan and Summary of Actual 1980‐1981
DX5044                  USACE0188142     USACE0188274        133       Operations                                           Operations.pdf                                                  May             Remus (Corps)
                                                                       1982‐1983 Missouri River Main Stem Reservoirs Annual 1982‐1983 Missouri River Main Stem Reservoirs Annual
                                                                       Operating Plan and Summary of Actual 1981‐1982       Operating Plan and Summary of Actual 1981‐1982
DX5045                  USACE0188275     USACE0188418        144       Operations                                           Operations.pdf                                                  May             Remus (Corps)
                                                                       1983‐1984 Missouri River Main Stem Reservoirs Annual 1983‐1984 Missouri River Main Stem Reservoirs Annual
                                                                       Operating Plan and Summary of Actual 1982‐1983       Operating Plan and Summary of Actual 1982‐1983
DX5046                  USACE0188419     USACE0188584        166       Operations.                                          Operations.pdf                                                  May             Remus (Corps)


                                                                                                                            1984‐1985 Missouri River Main Stem Reservoirs Annual
                                                                                                                            Operating Plan and Summary of Actual 1983‐1984
DX5047                  USACE0188585     USACE0188765        181       1983‐84 AOP and Summary of Ops (August '83‐July '84) Operations.pdf                                                   Will           Remus (Corps)
                                                                       1985‐1986 Missouri River Main Stem Reservoirs Annual 1985‐1986 Missouri River Main Stem Reservoirs Annual
                                                                       Operating Plan and Summary of Actual 1984‐1985       Operating Plan and Summary of Actual 1984‐1985
DX5048                  USACE0188766     USACE0188920        155       Operations                                           Operations.pdf                                                  May             Remus (Corps)
                                                                                                                            1986‐1987 Missouri River Main Stem Reservoirs Annual
                                                                                                                            Operating Plan and Summary of Actual 1985‐1986
DX5049                  USACE0188921     USACE0189089        169       1986 AOP/Summary of Ops (Aug'85‐July'86)             Operations.pdf                                                   Will           Remus (Corps)


                                                                                                                              1987‐1988 Missouri River Main Stem Reservoirs Annual
                                                                                                                              Operating Plan and Summary of Actual 1986‐1987
DX5050                  USACE0189090     USACE0189229        140       '87 AOP/Summary of Ops (August '86‐July'87)            Operations.pdf                                                 Will           Remus (Corps)
                                                                       1988‐1989 Missouri River Main Stem Reservoirs Annual   1988‐1989 Missouri River Main Stem Reservoirs Annual
                                                                       Operating Plan and Summary of Actual 1987‐1988         Operating Plan and Summary of Actual 1987‐1988
DX5051                  USACE0189230     USACE0189388        159       Operations                                             Operations.pdf                                                May             Remus (Corps)
                                                                       1990‐1991 Missouri River Main Stem Reservoirs Annual   1990‐1991 Missouri River Main Stem Reservoirs Annual
                                                                       Operating Plan and Summary of Actual 1989‐1990         Operating Plan and Summary of Actual 1989‐1990
DX5052                  USACE0189553     USACE0189749        197       Operations                                             Operations.pdf                                                May             Remus (Corps)
                                                                       1966‐1967 Missouri River Main Stem Reservoirs Annual   1966‐1967 Missouri River Main Stem Reservoirs Annual
                                                                       Operating Plan and Summary of Actual 1965‐1966         Operating Plan and Summary of Actual 1965‐1966
DX5053                  USACE0201211     USACE0201265        55        Operations                                             Operations.pdf                                                May             Remus (Corps)
                                                                       1967‐1968 Missouri River Main Stem Reservoirs Annual   1967‐1968 Missouri River Main Stem Reservoirs Annual
                                                                       Operating Plan and Summary of Actual 1966‐1967         Operating Plan and Summary of Actual 1966‐1967
DX5054                  USACE0201295     USACE0201351        57        Operations                                             Operations.pdf                                                May             Remus (Corps)
                                                                       1968‐1969 Missouri River Main Stem Reservoirs Annual   1968‐1969 Missouri River Main Stem Reservoirs Annual
                                                                       Operating Plan and Summary of Actual 1967‐1968         Operating Plan and Summary of Actual 1967‐1968
DX5055                  USACE0201380     USACE0201461        82        Operations                                             Operations.pdf                                                May             Remus (Corps)
                                                                       1969‐1970 Missouri River Main Stem Reservoirs Annual   1969‐1970 Missouri River Main Stem Reservoirs Annual
                                                                       Operating Plan and Summary of Actual 1968‐1969         Operating Plan and Summary of Actual 1968‐1969
DX5056                  USACE0201462     USACE0201526        65        Operations                                             Operations.pdf                                                May             Remus (Corps)
                                                                       1970‐1971 Missouri River Main Stem Reservoirs Annual   1970‐1971 Missouri River Main Stem Reservoirs Annual
                                                                       Operating Plan and Summary of Actual 1969‐1970         Operating Plan and Summary of Actual 1969‐1970
DX5057                  USACE0201527     USACE0201597        71        Operations                                             Operations.pdf                                                May             Remus (Corps)




                                                                                                      Page 100 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 103 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                          File Name                        Exhibit Will/May Use                Witness
      Number

                                                                         1971‐1972 Missouri River Main Stem Reservoirs Annual    1971‐1972 Missouri River Main Stem Reservoirs Annual
                                                                         Operating Plan and Summary of Actual 1970‐1971          Operating Plan and Summary of Actual 1970‐1971
DX5058                  USACE0201598      USACE0201693         96        Operations                                              Operations.pdf                                                 Will           Jones (Expert); Remus (Corps)
                                                                         1972‐1973 Missouri River Main Stem Reservoirs Annual    1972‐1973 Missouri River Main Stem Reservoirs Annual
                                                                         Operating Plan and Summary of Actual 1971‐1972          Operating Plan and Summary of Actual 1971‐1972
DX5059                  USACE0201694      USACE0201792         99        Operations                                              Operations.pdf                                                May             Remus (Corps)
                                                                         1974‐1975 Missouri River Main Stem Reservoirs Annual    1974‐1975 Missouri River Main Stem Reservoirs Annual
                                                                         Operating Plan and Summary of Actual 1973‐1974          Operating Plan and Summary of Actual 1973‐1974
DX5060                  USACE0201892      USACE0201993         102       Operations                                              Operations.pdf                                                May             Remus (Corps)
                                                                         1976‐1977 Missouri River Main Stem Reservoirs Annual    1976‐1977 Missouri River Main Stem Reservoirs Annual
                                                                         Operating Plan and Summary of Actual 1975‐1976          Operating Plan and Summary of Actual 1975‐1976
DX5061                  USACE0202183      USACE0202293         111       Operations                                              Operations.pdf                                                May             Remus (Corps)
                                                                         1977‐1978 Mississippi River Main Stem Reservoirs        1977‐1978 Missouri River Main Stem Reservoirs Annual
                                                                         Annual Operating Plan and summary of Actual 1976‐       Operating Plan and Summary of Actual 1976‐1977
DX5062                  USACE0202294      USACE0202386         93        1977 operations                                         Operations.pdf                                                May             Remus (Corps)




DX5063                  US‐II_00140250    US‐II_00140336       87        2016‐2017 AOP                                           finalAOP2016‐2017.pdf                                          Will           Remus (Corps)




DX5064                  US‐II_00140337    US‐II_00140423       87        2017‐2018 AOP                                           finalAOP2017‐2018.pdf                                          Will           Remus (Corps)




DX5065                  US‐II_00140424    US‐II_00140510       87        2018‐2019 AOP                                           finalAOP2018‐2019.pdf                                         May             Remus (Corps)



                                                                         Missouri River Mainstem Reservoir System Summary of
DX5066                  US‐II_00140511    US‐II_00140610       100       Actual 2018 Regulation                              MRBWM_2018SummaryReport_Final.pdf                                  Will           Remus (Corps)




DX5067                  US‐II_00140611    US‐II_00140699       89        2015 Summary of Actual Regulation                       rcc2015summary.pdf                                             Will           Remus (Corps)




DX5068                  US‐II_00140700    US‐II_00140792       93        2016 Summary of Actual Regulation                       rcc2016summary.pdf                                             Will           Remus (Corps)



                                                                         Final Missouri River Recovery Management Plan and EIS,
DX5069                  US‐II_00149313    US‐II_00149545       233       Volume 1, August 2018                                  FEIS Vol. 1 ‐ Aug 2018.pdf                                      Will           Remus (Corps)




                                                                                                         Page 101 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 104 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                            File Name                      Exhibit Will/May Use               Witness
      Number




                                                                         Final Missouri River Recovery Management Plan and EIS,
DX5070                  US‐II_00149546    US‐II_00149943       398       Volume 2, August 2018                                  FEIS Vol. 2 ‐ Aug 2018.pdf                                      May             Remus (Corps)



                                                                         Final Missouri River Recovery Management Plan and EIS,
DX5071                  US‐II_00149944    US‐II_00150393       450       Volume 3, August 2018                                  FEIS Vol. 3 ‐ Aug 2018.pdf                                      May             Remus (Corps)



                                                                         Final Missouri River Recovery Management Plan and EIS,
DX5072                  US‐II_00150394    US‐II_00152561      2168       Volume 4, August 2018                                  FEIS Vol. 4 ‐ Aug 2018.pdf                                      May             Remus (Corps)




                                                                         Final MRRP Management Plan ROD, EIS and associated
DX5073                  US‐II_00152562    US‐II_00153097       536       technical reports relied on to update the Master Manual Science & Adaptive Man Plan ‐ Aug 2018.pdf                     May             Remus (Corps)




                                                                         Final MRRP Management Plan ROD, EIS and associated Science & Adaptive Man Plan Appendices ‐ Aug
DX5074                  US‐II_00153098    US‐II_00153924       827       technical reports relied on to update the Master Manual 2018.pdf                                                       May             Remus (Corps)
                                                                         Missouri River Recovery Management Plan and
                                                                         Environmental Impact Statement Record of Decision
DX5075                  US‐II_00156839    US‐II_00156870       32        November 2018                                           3117.pdf                                                        Will           Remus (Corps)




                                                                         Final MRRP Management Plan ROD, EIS and associated
DX5076                  US‐II_00156871    US‐II_00157045       175       technical reports relied on to update the Master Manual ROD Apx A ‐ Cmts Rcd on FEIS.pdf                               May             Remus (Corps)


                                                                                                                                  A‐
                                                                         Tech Report A‐75 Appropriate Runoff Volumes for AOP      75MRMainStemResSysRunoffVolumesforAOPStudies.pd
DX5077                  US‐II_00262822    US‐II_00262892       71        Studies                                                  f                                                             May             Remus (Corps)


                                                                                                                                  MH‐
                                                                                                                                  79UnregulatedFlowSummariesMSMissouriRiverProjects
DX5078                  US‐II_00262975    US‐II_00263064       90        Tech Report MH‐79 Unregulated Flow Summaries             .pdf                                                          May             Remus (Corps)
                                                                         1998 MM Update Study: flood control, interior drainage,
                                                                         groundwater. p.2‐3 ‐‐ notes determinants to crop
                                                                         damage in NED procedures manual ‐‐ Agricultural Flood
                                                                         Damage. p.6 ‐‐ notes about crop susceptibility. Figures 6
                                                                         and 7 have "zero damage" flows at Sioux City and KC ‐‐
                                                                         are there other figures like this for Rulo, St Joeseph,   Vol 6F ‐ Economic Studies, Flood Control (Revised),
DX5079                  US‐II_00277597    US‐II_00277708       112       Omaha?                                                    Interior Drainage, & Groundwater.pdf                         May             Remus (Corps)




                                                                                                          Page 102 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 105 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                           File Name                      Exhibit Will/May Use               Witness
      Number




                                                                         1994 MM update economic/environmental impacts           Vol 8 ‐ Economic Impacts Model, Environmental
DX5080                  US‐II_00277709    US‐II_00277846       138       modeling                                                Impacts Model.pdf                                            May             Remus (Corps)



                                                                         Interior Drain Study Update to the Master Water
DX5081                  US‐II_00277847    US‐II_00278413       567       Control Manual Missouri River, Vol. 11, 1998            Vol 11 ‐ Interior Drainage Study.pdf                         May             Remus (Corps)




                                                                         Missouri River Mainstream Reservoir System Summary
                                                                         of Actual 2009 Regulation Missouri River Basin
DX5082                  US‐II_0084039     US‐II_0084117        79        (September 2010)                                        2010_USACE_2009 Summary of Regulation.pdf                    May             Remus (Corps)




DX5083                  US‐II_0086086     US‐II_0086176        91        USACE 2012 Summary of Regulation, 2013                  2013_USACE_2012 Summary of Regulation.pdf                    May             Remus (Corps)

                                                                         USACE Missouri River Main Stream Reservoirs Summary
DX5084                  US‐II_0123935     US‐II_0123989        55        of Actual 1999‐2000 Operations (February 2001)      aop00w.pdf                                                       May             Remus (Corps)

                                                                         USACE Missouri River Main Stream Reservoirs Summary
DX5085                  US‐II_0123990     US‐II_0124048        59        of Actual 2000‐2001 Operations (February 2002)      AOP01w.pdf                                                       May             Remus (Corps)

                                                                         USACE Missouri River Main Stem Reservoirs Summary of
DX5086                  US‐II_0124049     US‐II_0124110        62        Actual 1997‐1998 Operations January 1999)            aop98w.pdf                                                      May             Remus (Corps)
                                                                         USACE Missouri River Mainstem Reservoir System
DX5087                  US‐II_0124111     US‐II_0124186        76        Summary of Actual 2004 Regulations (April 2005)      rcc2004summary.pdf                                              May             Remus (Corps)

                                                                         USACE Missouri River Main Stem Reservoirs Summary of
DX5088                  US‐II_0124187     US‐II_0124253        67        Actual Calendar Year 2002 Operations (May 2003)      057110.tif                                                      May             Remus (Corps)


                                                                         Post Flood and After Action Report: Volume I of II; 1997
DX5089                  USACE0097046      USACE0097342         297       Midwest Floods (USACE Omaha District, July 1998)         1997 Post Flood and After Action Report.pdf                 May             Remus (Corps); Shumate (Corps)




                                                                                                                                 1997 ‐ 1998 Aop Missouri River Main Stem Reservoirs
                                                                                                                                 Annual Operating Plan And Summary Of Actual 1996‐
DX5090                  USACE0124572      USACE0124761         190       1997 AOP/summary of ops (Aug'96‐July '97)               1997 Operations.pdf                                           Will           Remus (Corps); Shumate (Corps)




                                                                                                         Page 103 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 106 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                         File Name                          Exhibit Will/May Use                Witness
      Number




                                                                         U.S. Army Corps of Engineers, Omaha District Post Flood
DX5091                  USACE0139863      USACE0139927         65        Report, Section 2 ‐ Data Summary (22 August 1978)       Post Flood Report, Section 2 ‐ Data Summary.pdf                May             Remus (Corps); Shumate (Corps)



                                                                         Post‐Flood Report Missouri River and Tributaries, Spring Post‐Flood Report Missouri River and Tributaries ‐
DX5092                  USACE0148862      USACE0148979         118       Floods 1984 (Omaha District, October 1984)               Spring Floods 1984.pdf                                        May             Remus (Corps); Shumate (Corps)
                                                                                                                                  1973‐1974 Missouri River Main Stem Reservoirs Annual
                                                                                                                                  Operating Plan and Summary of Actual 1972‐1973
DX5093                  USACE0201793      USACE0201891         99        1973‐74 AOP and Summary of Ops (Aug'72‐July'73)          Operations.pdf                                                 Will           Remus (Corps); Shumate (Corps)


                                                                                                                                1975‐1976 Missouri River Main Stem Reservoirs Annual
                                                                                                                                Operating Plan and Summary of Actual 1974‐1975
DX5094                  USACE0201994      USACE0202076         83        1975 AOP/Summary of Ops (Aug'74‐July'75)               Operations‐01.pdf                                                Will           Remus (Corps); Shumate (Corps)




                                                                                                                                GA
                                                                         Missouri River Levees Definite Project Report Appendix MissouriRiverDPR_LeveesApendixIHydrology_Aug1946.
DX5095                  USACE3513874      USACE3513998         125       I, Hydrology, March 1946                               pdf                                                              Will           Remus (Corps); Shumate (Corps)




DX5096                  US‐II_0112566     US‐II_0112622        57        Gerald Schneider Deposition                            02‐20‐20 Schneider, Gerald‐CT.pdf                               May             Schneider, Gerald




DX5097                  US‐II_0112623     US‐II_0112645        23        Gerald Schneider Word Index                            02‐20‐20 Schneider, Gerald‐WordIndex.pdf                        May             Schneider, Gerald




DX5098                  US‐II_0112646     US‐II_0112781        136       Memo of Share Division                                 70532 ex gs [DX 4080‐4100].pdf                                  May             Schneider, Gerald




DX5099                  US‐II_0112782     US‐II_0112782         1        Buffalo Hollow Tracts                                  Buffalo Hollow excel.pdf                                        May             Schneider, Gerald




                                                                                                         Page 104 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 107 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                          File Name   Exhibit Will/May Use                Witness
      Number




                                                                         Federal Crop Insurance Corporation Policyholder
DX5100                  US‐II_0112783     US‐II_0112863        81        Information Report, Buffalo Hollow 1989‐2015             Buffalo Hollow Farms, Inc.pdf            May             Schneider, Gerald




DX5101                  US‐II_0112864     US‐II_0112864         1        Memo of Share Division                                   Ex. 4080.pdf                             May             Schneider, Gerald




DX5102                  US‐II_0112865     US‐II_0112865         1        Cost of assets of Buffalo Hollow                         Ex. 4081.pdf                             May             Schneider, Gerald




                                                                         Notice of Public Involvement Newsletter for the Upper
                                                                         and Lower Missouri, and Illinois Rivers Flow Frequency
DX5103                  US‐II_0112866     US‐II_0112871         6        Study, 1997                                              Ex. 4082.pdf                             May             Schneider, Gerald




                                                                         Upper Mississippi River System Flow Frequency Study
DX5104                  US‐II_0112872     US‐II_0112877         6        (Public Involvement Newsletter (November 1999)           Ex. 4083.pdf                             May             Schneider, Gerald




                                                                         Upper Mississippi River System Flow Frequency Study ‐
DX5105                  US‐II_0112878     US‐II_0112883         6        Public Involvement Newsletter (April 2003)               Ex. 4084.pdf                             May             Schneider, Gerald




DX5106                  US‐II_0112884     US‐II_0112885         2        Letter from Bob Wareham to Gerald Schneider              Ex. 4085.pdf                             May             Schneider, Gerald




                                                                                                            Page 105 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 108 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                    File Name   Exhibit Will/May Use                Witness
      Number




DX5107                  US‐II_0112886     US‐II_0112886         1        Land Valuation                                            Ex. 4086.pdf                      May             Schneider, Gerald




DX5108                  US‐II_0112887     US‐II_0112889         3        Crop Insurance Summary ‐ 2005 to 2018                     Ex. 4087.pdf                      May             Schneider, Gerald




DX5109                  US‐II_0112890     US‐II_0112918        29        Chart of 2007 Corn Crop                                   Ex. 4088.pdf                      May             Schneider, Gerald




DX5110                  US‐II_0112919     US‐II_0112920         2        Buffalo Hollow Farms, Inc. ‐ Crop Yields ‐ 2000 to 2018   Ex. 4089.pdf                      May             Schneider, Gerald




                                                                         Chart of Crop Yields from 2009, 2013, 2015 and 2018
DX5111                  US‐II_0112921     US‐II_0112928         8        (Buffalo Hollow Farms)                                    Ex. 4090.pdf                      May             Schneider, Gerald




DX5112                  US‐II_0112929     US‐II_0112930         2        USDA ‐ FSA ‐ Doniphan County, KS Map (2017 Imagery)       Ex. 4091.pdf                      May             Schneider, Gerald




DX5113                  US‐II_0112931     US‐II_0112932         2        Buffalo Hollow Farms Yearly Summaries (2009 ‐ 2018)       Ex. 4092.pdf                      May             Schneider, Gerald




                                                                                                          Page 106 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 109 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                    File Name   Exhibit Will/May Use                Witness
      Number




                                                                         Buffalo Hollow Losses ‐ Bellwether Property Only ‐ 2007
DX5114                  US‐II_0112933     US‐II_0112934         2        Though 2014                                             Ex. 4093.pdf                        May             Schneider, Gerald




DX5115                  US‐II_0112935     US‐II_0112935         1        Chart of Insurance Premiums                               Ex. 4094.pdf                      May             Schneider, Gerald




DX5116                  US‐II_0112936     US‐II_0112936         1        Buffalo Hollow Farms, Inc. ‐ Crop Insurance Rates         Ex. 4095.pdf                      May             Schneider, Gerald




                                                                         Letter from USDA to Buffalo Hollow Farms re: 2019 NBR:
                                                                         190310500 (RMA); 202832435 (AIP) For Buffalo Hollow
DX5117                  US‐II_0112937     US‐II_0112939         3        Farms Inc. Policy: 0789696 In Doniphan County, Kansas Ex. 4096.pdf                          May             Schneider, Gerald




                                                                         Buffalo Hollow Farms, Inc. ‐ Transaction Journal 2000 ‐
DX5118                  US‐II_0112940     US‐II_0112954        15        2018                                                      Ex. 4097.pdf                      May             Schneider, Gerald




DX5119                  US‐II_0112955     US‐II_0112962         8        Buffalo Hollow Farms Transaction Journal ‐ 2018           Ex. 4098.pdf                      May             Schneider, Gerald




DX5120                  US‐II_0112963     US‐II_0112965         3        USDA FSA Doniphan County, KS Map (2006 Imagery)           Ex. 4099.pdf                      May             Schneider, Gerald




                                                                                                          Page 107 of 196
                                                Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 110 of 198
                                                                                                     Ideker Farms v. United States
                                                                                                       Case No. 1:14-cv-00183
                                                                                       United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg           Bates End     Page Count                    Document Description                                           File Name                          Exhibit Will/May Use                Witness
      Number




DX5121                  US‐II_0112966       US‐II_0112999          34        USDA ‐ RMA ‐ Actuarial Change                              Ex. 4100.pdf                                                   May             Schneider, Gerald




DX5122                  US‐II_0113000       US‐II_0113007           8        USDA ‐ FSA ‐ Doniphan County, KS Map (2006 Imagery)        F2695_T2909_06.08.10.12.14.15.17.19.pdf                        May             Schneider, Gerald




DX5123                  US‐II_0113008       US‐II_0113010           3        History of Stage Codes 1989 Forward                        stagecodelisting1989‐forward‐pdf.pdf                           May             Schneider, Gerald




                                                                             The United States' Notice of Rule 30(B)(1) Deposition of   Ideker.Gerald_Schneider_30(b)(1) deposition_notice.2‐
DX5124                  US‐II_0113011       US‐II_0113012           2        Plaintiff Gerald Schneider                                 13‐2020.pdf                                                    May             Schneider, Gerald
                                                                             U.S. Army Corps of Engineers, Upper Mississippi River
                                                                             System Flow Frequency Study (Upper Mississippi, Lower
                                                                             Missouri, & Illinois Rivers) Public Involvement
DX5125                  CLMT0304‐00000134   CLMT0304‐00000139       6        Newsletter                                                 April2003Corpsnewsletter.pdf                                   May             Schneider, Gerald; Schneider, Ron
                                                                             U.S. Army Corps of Engineers, Upper Mississippi River
                                                                             System Flow Frequency Study (Upper Mississippi, Lower
                                                                             Missouri, & Illinois Rivers) Public Involvement
DX5126                  CLMT0304‐00000144   CLMT0304‐00000149       6        Newsletter                                                 December2000Corpsnewsletter.pdf                                May             Schneider, Gerald; Schneider, Ron
                                                                             U.S. Army Corps of Engineers, Upper Mississippi River
                                                                             System Flow Frequency Study (Upper Mississippi, Lower
                                                                             Missouri, & Illinois Rivers) Public Involvement
DX5127                  CLMT0304‐00000150   CLMT0304‐00000155       6        Newsletter                                                 February1999Corpsnewsletter.pdf                                May             Schneider, Gerald; Schneider, Ron

                                                                             Missouri River Fish and Wildlife Mitigation Project
DX5128                  CLMT0304‐00000158   CLMT0304‐00000161       4        Newsletter                                                 MORiverFishWildlifemitigationbrochure.pdf                      May             Schneider, Gerald; Schneider, Ron

                                                                             U.S. Army Corps of Engineers, Upper Mississippi, Lower
                                                                             Missouri, and Illinois Rivers Flow Frequency Study,
DX5129                  CLMT0304‐00000162   CLMT0304‐00000167       6        Notice of Initiation and Public Involvement Newsletter November1997Corpsnewsletter.pdf                                    May             Schneider, Gerald; Schneider, Ron
                                                                             U.S. Army Corps of Engineers, Upper Mississippi River
                                                                             System Flow Frequency Study (Upper Mississippi, Lower
                                                                             Missouri, & Illinois Rivers) Public Involvement
DX5130                  CLMT0304‐00000168   CLMT0304‐00000173       6        Newsletter                                             November1999Corpsnewsletter.pdf                                    May             Schneider, Gerald; Schneider, Ron




                                                                                                              Page 108 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 111 of 198
                                                                                                     Ideker Farms v. United States
                                                                                                       Case No. 1:14-cv-00183
                                                                                       United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                             Bates Beg           Bates End      Page Count                   Document Description                                          File Name                  Exhibit Will/May Use                Witness
      Number
                                                                             U.S. Army Corps of Engineers, Upper Mississippi River
                                                                             System Flow Frequency Study (Upper Mississippi, Lower
                                                                             Missouri & Illinois Rivers) Public Involvement "Special
DX5131                  CLMT0304‐00000174   CLMT0304‐00000177       4        Edition" Newsletter                                     November2001Corpsnewsletter.pdf                         May             Schneider, Gerald; Schneider, Ron
                                                                             Letter from U.S. Army Corps of Engineers, Robert G.
                                                                             Dimmit, Project Manager, re. alternative mitigation
DX5132                  CLMT0304‐00000178   CLMT0304‐00000180       3        plans for Wolf Creek Bend mitigation site               20150217141741.pdf                                      May             Schneider, Gerald; Schneider, Ron

                                                                             Letter from U.S. Army Corps of Engineers Civil Branch to
DX5133                  CLMT0304‐00000181   CLMT0304‐00000190      10        Buffalo Hollow Ranch Inc.                                20150217141828.pdf                                     May             Schneider, Gerald; Schneider, Ron
                                                                             Letter from U.S. Army Corps of Engineers, David L. Day,
                                                                             Project Manager, to Gerald D. Schneider, Treasurer,
DX5134                  CLMT0304‐00000191   CLMT0304‐00000196       6        Buffalo Hollow Ranch, Inc.                               20150217141846.pdf                                     May             Schneider, Gerald; Schneider, Ron
                                                                             Letter from U.S. Army Corps of Engineers, James V.
                                                                             Simms, Chief, Real Estate Division, to Cecil Schneider,
DX5135                  CLMT0304‐00000197   CLMT0304‐00000200       4        Buffalo Hollow Ranch, Inc.                               20150217141918.pdf                                     May             Schneider, Gerald; Schneider, Ron

DX5136                  CLMT0304‐00000528   CLMT0304‐00000528       1        Buffalo Hollow Farms, Inc. Map Index                  Buffalo Hollow Map Index.pdf                              May             Schneider, Gerald; Schneider, Ron

DX5137                  CLMT0304‐00001421   CLMT0304‐00001421       1        Notes ‐ 1984 Flood Expenses                           1984 flood expenses.pdf                                   May             Schneider, Gerald; Schneider, Ron

DX5138                  CLMT0304‐00001422   CLMT0304‐00001422       1        Notes ‐ 1993 Flood Recovery Expenses                  1993 flood expenses (2).pdf                               May             Schneider, Gerald; Schneider, Ron
                                                                             Summary of 1993 Flood Recovery and Levee Rebuild
DX5139                  CLMT0304‐00001423   CLMT0304‐00001423       1        Cost                                                  1993 flood expenses.pdf                                   May             Schneider, Gerald; Schneider, Ron

DX5140                  CLMT0304‐00001424   CLMT0304‐00001433      10        Notes ‐ 1994 Flood Expenses                           1994 flood expenses.pdf                                   May             Schneider, Gerald; Schneider, Ron

DX5141                  CLMT0304‐00001434   CLMT0304‐00001441       8        Notes ‐ 1995 Flood Expenses                           1995 flood expenses.pdf                                   May             Schneider, Gerald; Schneider, Ron

DX5142                  CLMT0304‐00001447   CLMT0304‐00001448       2        Additional Notes ‐ Prior Flooding (1984,1993,2011)    notes re. prior flooding.pdf                              May             Schneider, Gerald; Schneider, Ron

DX5143                  CLMT0304‐00001459   CLMT0304‐00001461       3        Crop Production Sheet for 2002                        20160114122415.pdf                                        May             Schneider, Gerald; Schneider, Ron

DX5144                  CLMT0304‐00001462   CLMT0304‐00001464       3        Crop Production Sheet for 2003                        20160114122428.pdf                                        May             Schneider, Gerald; Schneider, Ron

DX5145                  CLMT0304‐00001470   CLMT0304‐00001491      22        2004‐2014 Grain Harvest Maps                          2004‐2014 Harvest Maps.pdf                                May             Schneider, Gerald; Schneider, Ron

DX5146                  CLMT0304‐00001530   CLMT0304‐00001536       7        2005 Crop Insurance/Crop Production Report            2005 Schneider crop production.pdf                        May             Schneider, Gerald; Schneider, Ron

DX5147                  CLMT0304‐00001537   CLMT0304‐00001539       3        2005‐2018 Crop Insurance Summary                      2005‐2018 Schneider crop ins sum.pdf                      May             Schneider, Gerald; Schneider, Ron

DX5148                  CLMT0304‐00001623   CLMT0304‐00001624       2        Letter to Senators and Representatives                Schneider letter to senators‐representatives.pdf          May             Schneider, Gerald; Schneider, Ron

DX5149                  CLMT0304‐00001665   CLMT0304‐00001665       1        2012‐2013 Schneider Government Payments               2012‐2013 Schneider Govt. pmts.pdf                        May             Schneider, Gerald; Schneider, Ron

DX5150                  CLMT0304‐00001682   CLMT0304‐00001683       2        Buffalo Hollow Crop Yield Statement 2000‐2018         2000‐2018 BH Crop Yields.pdf                              May             Schneider, Gerald; Schneider, Ron

DX5151                  CLMT0304‐00001684   CLMT0304‐00001698      15        Buffalo Hollow Transaction Journal, 2000              2000‐2018 BH Revenue‐Expenses.pdf                         May             Schneider, Gerald; Schneider, Ron

DX5152                  CLMT0304‐00001981   CLMT0304‐00001981       1        Buffalo Hollow Crop Insurance Rates                   2004‐2019 Buffalo Hollow Crop Ins Rates.pdf               May             Schneider, Gerald; Schneider, Ron




                                                                                                              Page 109 of 196
                                                Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 112 of 198
                                                                                                     Ideker Farms v. United States
                                                                                                       Case No. 1:14-cv-00183
                                                                                       United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg           Bates End     Page Count                   Document Description                                         File Name                  Exhibit Will/May Use                Witness
      Number




                                                                             Buffalo Hollow Farms ‐ Actual Production History (APH)                                                                         Schneider, Gerald; Schneider, Ron;
DX5153                  US‐II_00103093      US‐II_00103138         46        Records 1989‐1999                                      Buffalo Hollow Farms APH Records 1989‐1999.pdf          May             Zanoni (USDA)




                                                                             Buffalo Hollow Farms ‐ Actual Production History (APH)
DX5154                  US‐II_00097754      US‐II_00097901         148       Records 2000‐2018                                      Buffalo Hollow Farms APH Records.pdf                    May             Schneider, Gerald; Zanoni (USDA)




                                                                             Buffalo Hollow Farms ‐ Federal Crop Insurance Policy
DX5155                  US‐II_00097902      US‐II_00098071         170       Holder Information (PHI) Report Records 2000‐2018      Buffalo Hollow Farms PHI Records.pdf                     Will           Schneider, Gerald; Zanoni (USDA)


DX5156                  CLMT0304‐00000118   CLMT0304‐00000119       2        Tax Information                                        Deeds from Doniphan Co. Registrar (2).pdf               May             Schneider, Ron
DX5157                  CLMT0304‐00000120   CLMT0304‐00000123       4        General Warranty Deed                                  Deeds from Doniphan Co. Registrar.pdf                   May             Schneider, Ron
DX5158                  CLMT0304‐00000205   CLMT0304‐00000205       1        Buffalo Hollow QBE Map                                 QBE Map.pdf                                             May             Schneider, Ron
DX5159                  CLMT0304‐00000206   CLMT0304‐00000209       4        Buffalo Hollow 304. Maps w‐notes                       304. Maps w‐notes.pdf                                   May             Schneider, Ron
DX5160                  CLMT0304‐00000223   CLMT0304‐00000225       3        Buffalo Hollow Crop Production 2005                    20160114122502.pdf                                      May             Schneider, Ron
                                                                             2011 Summary of Flood Recovery Expense and Crops
DX5161                  CLMT0304‐00000502   CLMT0304‐00000512      11        Loss                                                   2011summary.pdf                                         May             Schneider, Ron
                                                                             Buffalo Hollow Farms, Inc. Summary of 2011 Flood
DX5162                  CLMT0304‐00000513   CLMT0304‐00000525      13        Recovery Expenses (w/enclosed attachments)             2011summary2.pdf                                        May             Schneider, Ron
                                                                             5/2015 Buffalo Hollow Farms, Inc. Crop Insurance
DX5163                  CLMT0304‐00000532   CLMT0304‐00000536       5        Amendment                                              304. 5‐20‐15 Crop Ins. Amen.pdf                         May             Schneider, Ron

DX5164                  CLMT0304‐00001063   CLMT0304‐00001064       2        Summary Crop Ins. Production‐Payments 2006‐2014        304. Summary Crop Ins. Production‐Payments.pdf          May             Schneider, Ron

DX5165                  CLMT0304‐00001067   CLMT0304‐00001067       1        Note ‐ Crop Ins. Rate Change from RMA                  304. Note ‐ Crop Ins. Rate Change.pdf                   May             Schneider, Ron
DX5166                  CLMT0304‐00001068   CLMT0304‐00001068       1        Crop Insurance ‐ Production Reported for 2008          304. BHF Production 2008 (2).pdf                        May             Schneider, Ron
DX5167                  CLMT0304‐00001458   CLMT0304‐00001458       1        2014 Base Reallocation ‐ Yield Update                  2014 Base Reallocation ‐ Yield Update.pdf               May             Schneider, Ron

DX5168                  CLMT0304‐00001493   CLMT0304‐00001493       1        Goodstanding Letter ‐Confirmation of Crop Insurance    2006 Schneider Crop Ins.pdf                             May             Schneider, Ron
DX5169                  CLMT0304‐00001494   CLMT0304‐00001494       1        Crop Insurance Spring Acreage Reporting Form           2007 Schneider Crop Ins.pdf                             May             Schneider, Ron
DX5170                  CLMT0304‐00001495   CLMT0304‐00001495       1        Crop Insurance Spring Schedule of Insurance            2008 Schneider Crop Ins.pdf                             May             Schneider, Ron
DX5171                  CLMT0304‐00001498   CLMT0304‐00001498       1        2011 Crop Insurance Summary of Coverage                2011 Schneider Crop Ins.pdf                             May             Schneider, Ron
DX5172                  CLMT0304‐00001499   CLMT0304‐00001499       1        2012 Crop Insurance Summary of Coverage                2012 Schneider Crop Ins.pdf                             May             Schneider, Ron
DX5173                  CLMT0304‐00001500   CLMT0304‐00001502       3        2013 Crop Insurance Summary of Coverage                2013 Schneider Crop Ins.pdf                             May             Schneider, Ron
DX5174                  CLMT0304‐00001503   CLMT0304‐00001503       1        2014 Crop Insurance Summary of Coverage                2014 Schneider Crop Ins.pdf                             May             Schneider, Ron
DX5175                  CLMT0304‐00001508   CLMT0304‐00001509       2        MPCI Loss Credit Memo                                  2015 Schneider Crop Ins.pdf                             May             Schneider, Ron
                                                                             2017 Crop Production Reporting and Summary of
DX5176                  CLMT0304‐00001518   CLMT0304‐00001518       1        Information                                            2017 Schneider Crop Ins.pdf                             May             Schneider, Ron
DX5177                  CLMT0304‐00001523   CLMT0304‐00001523       1        MPCI Acreage Reporting Form                            2018 Schneider Crop Ins.pdf                             May             Schneider, Ron
DX5178                  CLMT0304‐00001529   CLMT0304‐00001529       1        2019 APH Information Inquiry Receipt                   2019 Schneider Crop Ins.pdf                             May             Schneider, Ron
DX5179                  CLMT0304‐00001540   CLMT0304‐00001546       7        2007 Spring Schedule of Crop Insurance                 2007 Schneider crop production.pdf                      May             Schneider, Ron
DX5180                  CLMT0304‐00001547   CLMT0304‐00001554       8        2008 Spring Schedule of Crop Insurance                 2008 Schneider crop production.pdf                      May             Schneider, Ron
DX5181                  CLMT0304‐00001555   CLMT0304‐00001561       7        2009 Spring Schedule of Crop Insurance                 2009 Schneider crop production.pdf                      May             Schneider, Ron




                                                                                                             Page 110 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 113 of 198
                                                                                                     Ideker Farms v. United States
                                                                                                       Case No. 1:14-cv-00183
                                                                                       United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                             Bates Beg           Bates End      Page Count                   Document Description                                           File Name                      Exhibit Will/May Use               Witness
      Number
                                                                             2010 Schedule of Insurance and Crop Production
DX5182                  CLMT0304‐00001562   CLMT0304‐00001565       4        Certification                                            2010 Schneider crop production.pdf                          May             Schneider, Ron
DX5183                  CLMT0304‐00001566   CLMT0304‐00001576      11        2012 Actual Crop Production History                      2012 Schneider crop production.pdf                          May             Schneider, Ron
DX5184                  CLMT0304‐00001577   CLMT0304‐00001581       5        2013 Schedule of Insurance                               2013 Schneider crop production.pdf                          May             Schneider, Ron
DX5185                  CLMT0304‐00001595   CLMT0304‐00001599       5        2015 Harvest Crop Maps                                   2015 Schneider crop maps.pdf                                May             Schneider, Ron
DX5186                  CLMT0304‐00001600   CLMT0304‐00001607       8        2015 Crop Insurance Summary of Coverage                  2015 Schneider crop production.pdf                          May             Schneider, Ron
DX5187                  CLMT0304‐00001608   CLMT0304‐00001612       5        2016 Harvest Crop Maps                                   2016 Schneider crop maps.pdf                                May             Schneider, Ron
DX5188                  CLMT0304‐00001613   CLMT0304‐00001619       7        2016 Crop Insurance Summary of Coverage                  2016 Schneider crop production.pdf                          May             Schneider, Ron

DX5189                  CLMT0304‐00001620   CLMT0304‐00001622       3        2017 Production Reporting and Summary of Information 2017 Schneider crop production.pdf                              May             Schneider, Ron
                                                                             Buffalo Hollow Farms ‐ Yearly Crop Loss ‐ Using 4 Year
DX5190                  CLMT0304‐00001625   CLMT0304‐00001625       1        yield average ‐ 2003 thru 2006                         2007‐2013 Buffalo Hollow crop insurance‐loss.PDF              May             Schneider, Ron

DX5191                  CLMT0304‐00001626   CLMT0304‐00001627       2        Buffalo Hollow supporting data for crop loss             Buffalo Hollow supporting data for crop loss_1.pdf          May             Schneider, Ron
DX5192                  CLMT0304‐00001628   CLMT0304‐00001630       3        Corrected Chart of Crops 2006 ‐ 2014                     8‐6‐19 Schneider corrected Attachment A.pdf                 May             Schneider, Ron
                                                                             Attachment A to Defendant United States of America's
DX5193                  CLMT0304‐00001631   CLMT0304‐00001637       7        First Set of Phase II Interrogatories                    Schneider‐Buffalo Hollow Attachment A.pdf                   May             Schneider, Ron
DX5194                  CLMT0304‐00001638   CLMT0304‐00001638       1        Buffalo Hollow Soil Analysis                             Schneider Soil Analysis 01.jpg                              May             Schneider, Ron
DX5195                  CLMT0304‐00001639   CLMT0304‐00001639       1        Buffalo Hollow Soil Analysis                             Schneider Soil Analysis 02.jpg                              May             Schneider, Ron
DX5196                  CLMT0304‐00001640   CLMT0304‐00001640       1        Buffalo Hollow Soil Analysis                             Schneider Soil Analysis 03.jpg                              May             Schneider, Ron
DX5197                  CLMT0304‐00001641   CLMT0304‐00001641       1        Buffalo Hollow Soil Analysis                             Schneider Soil Analysis 04.jpg                              May             Schneider, Ron
DX5198                  CLMT0304‐00001642   CLMT0304‐00001642       1        Buffalo Hollow Soil Analysis                             Schneider Soil Analysis 05.jpg                              May             Schneider, Ron
DX5199                  CLMT0304‐00001643   CLMT0304‐00001643       1        Buffalo Hollow Soil Analysis                             Schneider Soil Analysis 06.jpg                              May             Schneider, Ron
DX5200                  CLMT0304‐00001644   CLMT0304‐00001644       1        Buffalo Hollow Soil Analysis                             Schneider Soil Analysis 07.jpg                              May             Schneider, Ron
DX5201                  CLMT0304‐00001645   CLMT0304‐00001645       1        Buffalo Hollow Soil Analysis                             Schneider Soil Analysis 08.jpg                              May             Schneider, Ron
DX5202                  CLMT0304‐00001646   CLMT0304‐00001646       1        Buffalo Hollow Soil Analysis                             Schneider Soil Analysis 09.jpg                              May             Schneider, Ron
DX5203                  CLMT0304‐00001647   CLMT0304‐00001647       1        Buffalo Hollow Soil Analysis                             Schneider Soil Analysis 10.jpg                              May             Schneider, Ron
DX5204                  CLMT0304‐00001648   CLMT0304‐00001648       1        Buffalo Hollow Soil Analysis                             Schneider Soil Analysis 11.jpg                              May             Schneider, Ron
DX5205                  CLMT0304‐00001649   CLMT0304‐00001649       1        Buffalo Hollow Soil Analysis                             Schneider Soil Analysis 12.jpg                              May             Schneider, Ron
DX5206                  CLMT0304‐00001650   CLMT0304‐00001650       1        Buffalo Hollow Soil Analysis                             Schneider Soil Analysis 13.jpg                              May             Schneider, Ron
DX5207                  CLMT0304‐00001651   CLMT0304‐00001652       2        Buffalo Hollow email                                     6‐24‐19 Buffalo Hollow email.pdf                            May             Schneider, Ron

                                                                             NRCS EQIP Practice Approval and Payment Application,
DX5208                  CLMT0304‐00001653   CLMT0304‐00001654       2        Buffalo Hollow 2013                                      1‐31‐13 Schneider NRCS EQIP pmt.pdf                         May             Schneider, Ron
                                                                             Buffalo Hollow Practice Approval and Payment
DX5209                  CLMT0304‐00001655   CLMT0304‐00001656       2        Application                                              5‐23‐13 Schneider NRCS EQIP pmt.pdf                         May             Schneider, Ron
DX5210                  CLMT0304‐00001657   CLMT0304‐00001663       7        Schneider NRCS EQIP program, 2012                        8‐20‐12 Schneider NRCS EQIP program.pdf                     May             Schneider, Ron
DX5211                  CLMT0304‐00001664   CLMT0304‐00001664       1        Buffalo Hollow Equipment Cost                            2011‐2012 Schneider purchased equipment.pdf                 May             Schneider, Ron
DX5212                  CLMT0304‐00001666   CLMT0304‐00001669       4        2015‐2017 Schneider Rock Royalties                       2015‐2017 Schneider Rock Royalties.pdf                      May             Schneider, Ron

                                                                             Email Re FW Damages Chart for Each of the Three Phase    Re FW Damages Chart for Each of the Three Phase II
DX5213                  CLMT0304‐00001678   CLMT0304‐00001680       3        II Bellwethers.                                          Bellwethers.msg                                             May             Schneider, Ron
                                                                             Upper Mississippi, Lower MIssouri and Illinoise Rivers
                                                                             Flows Frequency Study, Notice of Initiation and Public
DX5214                  CLMT0304‐00001968   CLMT0304‐00001973       6        Involvement (November 1997)                              1977‐2003 USACE Newsletters.pdf                             May             Schneider, Ron
DX5215                  CLMT0304‐00001974   CLMT0304‐00001975       2        1992‐2018 Buffalo Hollow Yearly Summaries                1992‐2018 Buffalo Hollow Yearly Summaries.pdf               May             Schneider, Ron


DX5216                  CLMT0304‐00001993   CLMT0304‐00001995       3        2020 Info for 02‐20 Gerald Schneider Depo                2020 Info for 02‐20 Gerald Schneider Depo.pdf               May             Schneider, Ron




                                                                                                            Page 111 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 114 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                         File Name                    Exhibit Will/May Use               Witness
      Number

                                                                         Deposition of Ron Schneider (Plaintiff‐Buffalo Hollow),
DX5217                  DEPO0034428       DEPO0034590          163       Feb. 18, 2016                                             Ron Schneider.pdf                                       May             Schneider, Ron


DX5218                  DEPO0034591       DEPO0034591           1        Ron Schneider Deposition Text File                        Ron Schneider.txt                                       May             Schneider, Ron



                                                                         Deposition of Ron Schneider (Plaintiff‐Buffalo Hollow),
DX5219                  DEPO0042834       DEPO0042859          26        Aug. 17, 2016 [erroneously marked 2015]                   RonaldSchneiderVolume2.pdf                              May             Schneider, Ron




DX5220                  US‐II_00101309    US‐II_00101309        1        USGS Quadrant Map                                         KS_Atchison_801564_1990_100000_geo.pdf                  May             Schneider, Ron




DX5221                  US‐II_00101313    US‐II_00101313        1        USGS Quadrant Map                                         KS_Atchison_801669_1893_125000_geo_1940 ed.pdf          May             Schneider, Ron




DX5222                  US‐II_00101315    US‐II_00101315        1        USGS Quadrant Map                                         KS_Atchison_802057_1893_125000_geo_1924 ed.pdf          May             Schneider, Ron




DX5223                  US‐II_00101317    US‐II_00101317        1        USGS Quadrant Map                                         KS_Atchison_802058_1893_125000_geo_1910 ed.pdf          May             Schneider, Ron




DX5224                  US‐II_00101319    US‐II_00101319        1        USGS Quadrant Map                                         KS_Atchison_802059_1893_125000_geo_1900 ed.pdf          May             Schneider, Ron




DX5225                  US‐II_00101321    US‐II_00101321        1        USGS Quadrant Map                                         KS_Atchison_802060_1893_125000_geo.pdf                  May             Schneider, Ron




DX5226                  US‐II_00101323    US‐II_00101323        1        USGS Quadrant Map                                         KS_Atchison_802061_1888_125000_geo.pdf                  May             Schneider, Ron




DX5227                  US‐II_00101325    US‐II_00101325        1        USGS Quadrant Map                                         KS_Atchison_802061_1888_125000_geo_1954 ed.pdf          May             Schneider, Ron




                                                                                                          Page 112 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 115 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                Document Description                                   File Name                  Exhibit Will/May Use               Witness
      Number




DX5228                  US‐II_00101327    US‐II_00101327        1        USGS Quadrant Map                                MO_Kansas City_325596_1954_250000_geo.pdf            May             Schneider, Ron




DX5229                  US‐II_00101329    US‐II_00101329        1        USGS Quadrant Map                                MO_Kansas City_325597_1960_250000_geo.pdf            May             Schneider, Ron




DX5230                  US‐II_00101331    US‐II_00101331        1        USGS Quadrant Map                                MO_Kansas City_325598_1960_250000_geo.pdf            May             Schneider, Ron



                                                                                                                          MO_Kansas City_325599_1956_250000_geo_1967
DX5231                  US‐II_00101333    US‐II_00101333        1        USGS Quadrant Map                                ed.pdf                                               May             Schneider, Ron



                                                                                                                          MO_Kansas City_325600_1956_250000_geo_1975
DX5232                  US‐II_00101335    US‐II_00101335        1        USGS Quadrant Map                                ed.pdf                                               May             Schneider, Ron



                                                                                                                          MO_Kansas City_325601_1956_250000_geo_1976
DX5233                  US‐II_00101337    US‐II_00101337        1        USGS Quadrant Map                                ed.pdf                                               May             Schneider, Ron



                                                                                                                          MO_Kansas City_325602_1956_250000_geo_1976
DX5234                  US‐II_00101339    US‐II_00101339        1        USGS Quadrant Map                                ed.pdf                                               May             Schneider, Ron




DX5235                  US‐II_00101341    US‐II_00101341        1        USGS Quadrant Map                                MO_Oregon_323737_1959_24000_geo_1975 ed.pdf          May             Schneider, Ron




DX5236                  US‐II_00101343    US‐II_00101343        1        USGS Quadrant Map                                MO_Oregon_323738_1959_24000_geo_1960 ed.pdf          May             Schneider, Ron




DX5237                  US‐II_00101345    US‐II_00101345        1        USGS Quadrant Map                                MO_Oregon_325123_1926_62500_geo_1950 ed.pdf          May             Schneider, Ron




DX5238                  US‐II_00101347    US‐II_00101347        1        USGS Quadrant Map                                MO_Oregon_325124_1926_62500_geo.pdf                  May             Schneider, Ron




                                                                                                     Page 113 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 116 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                      File Name    Exhibit Will/May Use               Witness
      Number




DX5239                  US‐II_00101349    US‐II_00101349        1        USGS Quadrant Map                                   MO_Oregon_20091101_TM_geo.pdf             May             Schneider, Ron




DX5240                  US‐II_00101353    US‐II_00101353        1        USGS Quadrant Map                                   MO_Oregon_20171108_TM_geo.pdf             May             Schneider, Ron




DX5241                  US‐II_00101355    US‐II_00101358        4        USGS Quadrant Map                                   US Topo Map Symbols.pdf                   May             Schneider, Ron




DX5242                  US‐II_00109781    US‐II_00109796       16        Contract 326B Section 1 of 6                        Contract 326B Section 1 of 6.pdf          May             Schneider, Ron




DX5243                  US‐II_00109803    US‐II_00109807        5        Contract 326B Section 3 of 6.                       Contract 326B Section 3 of 6.pdf          May             Schneider, Ron




DX5244                  US‐II_00109808    US‐II_00109818       11        Contract 326B Section 4 of 6                        Contract 326B Section 4 of 6.pdf          May             Schneider, Ron




DX5245                  US‐II_00109819    US‐II_00109854       36        Contract 326B Section 5 of 6                        Contract 326B Section 5 of 6.pdf          May             Schneider, Ron




DX5246                  US‐II_00109855    US‐II_00109864       10        Contract 326B Section 6 of 6                        Contract 326B Section 6 of 6.pdf          May             Schneider, Ron




DX5247                  US‐II_00109951    US‐II_00109955        5        2011 ECP 3 of 6, Buffalo Hollow                     2011 ECP 3 of 6.pdf                       May             Schneider, Ron




                                                                                                           Page 114 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 117 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                         File Name    Exhibit Will/May Use               Witness
      Number




DX5248                  US‐II_00118580    US‐II_00118629       50        Modification Agreement                                 Position 2, Part 1_Redacted.pdf           May             Schneider, Ron




DX5249                  US‐II_00118667    US‐II_00118712       46        Schneider Guaranteed Farm Ownership, FSA               Position 3, Part 2_Redacted.pdf           May             Schneider, Ron



                                                                         FY 2010 Loan Limits and Approval Authorities, Ronald
DX5250                  US‐II_00118713    US‐II_00118758       46        Schneider                                              Position 3, Part 3_Redacted.pdf           May             Schneider, Ron




DX5251                  US‐II_00118759    US‐II_00118768       10        Modification of Loan Guarantee                         Position 4.pdf                            May             Schneider, Ron




DX5252                  US‐II_00118769    US‐II_00118797       29        Appraisal of Pulliam Property                          Position 8.pdf                            May             Schneider, Ron

DX5253                  US‐II_00240641    US‐II_00240652       12        Buffalo Hollow 2017 Agri General Insurance Documents                                             May             Schneider, Ron

DX5254                  US‐II_00240721    US‐II_00240745       25        Buffalo Hollow 2017 Agri General Insurance Documents                                             May             Schneider, Ron

DX5255                  US‐II_00240839    US‐II_00240849       11        Buffalo Hollow 2019 Agri General Insurance Documents                                             May             Schneider, Ron

DX5256                  US‐II_00240852    US‐II_00240854        3        Buffalo Hollow 2019 Agri General Insurance Documents                                             May             Schneider, Ron




DX5257                  US‐II_00258943    US‐II_00258943        1        Aerial Photo ‐ Buffalo Hollow (2008)                   Buffalo Hollow Infrared 2008.jpg          May             Schneider, Ron




DX5258                  US‐II_00258944    US‐II_00258944        1        Aerial Photo ‐ Buffalo Hollow (2010)                   Buffalo Hollow Infrared 2010.jpg          May             Schneider, Ron




DX5259                  US‐II_00258945    US‐II_00258945        1        Aerial Photo ‐ Buffalo Hollow (2012)                   Buffalo Hollow Infrared 2012.jpg          May             Schneider, Ron




DX5260                  US‐II_00258946    US‐II_00258946        1        Aerial Photo ‐ Buffalo Hollow (2014)                   Buffalo Hollow Infrared 2014.jpg          May             Schneider, Ron




                                                                                                          Page 115 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 118 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                      File Name               Exhibit Will/May Use                Witness
      Number




DX5261                  US‐II_00258947    US‐II_00258947        1        Aerial Photo ‐ Buffalo Hollow (2015)                 Buffalo Hollow Infrared 2015.jpg                     May             Schneider, Ron




DX5262                  US‐II_00258948    US‐II_00258948        1        Aerial Photo ‐ Buffalo Hollow (2017)                 Buffalo Hollow Infrared 2017.jpg                     May             Schneider, Ron

                                                                         RMA Insurance Form produced by NAU Country Ins Co.
DX5263                  US‐II_00260429    US‐II_00260462       34        (Agro Nat'l) in response to U.S. Subpoena                                                                 May             Schneider, Ron



DX5264                  US‐II_00300793    US‐II_00300830       38        Cover 1 Buffalo Hollow EQIP                          Cover 1 Buffalo Hollow EQIP 746215123DP.pdf          May             Schneider, Ron



DX5265                  US‐II_00300831    US‐II_00300837        7        Cover 2 Buffalo Hollow EQIP                          Cover 2 Buffalo Hollow EQIP 746215123DP.pdf          May             Schneider, Ron



DX5266                  US‐II_00300838    US‐II_00300844        7        Cover 3 Buffalo Hollow EQIP                          Cover 3 Buffalo Hollow EQIP 746215123DP.pdf          May             Schneider, Ron



DX5267                  US‐II_00300845    US‐II_00300850        6        Cover 4 Buffalo Hollow EQIP                          Cover 4 Buffalo Hollow EQIP 746215123DP.pdf          May             Schneider, Ron



DX5268                  US‐II_00300851    US‐II_00300856        6        Cover 5 Buffalo Hollow EQIP                          Cover 5 Buffalo Hollow EQIP 746215123DP.pdf          May             Jones (Expert); Schneider, Ron



DX5269                  US‐II_00300857    US‐II_00300870       14        Cover 6 Buffalo Hollow EQIP                          Cover 6 Buffalo Hollow EQIP 746215123DP.pdf          May             Schneider, Ron




DX5270                  US‐II_00300884    US‐II_00300884        1        Buffalo Hollow Aerial Photo                          2010‐07‐10_crop.tif                                  May             Schneider, Ron




DX5271                  US‐II_00300888    US‐II_00300888        1        Buffalo Hollow ERI Aerials                           2014‐07‐20_crop.tif                                  May             Schneider, Ron


                                                                         Document produced by NAU Country Ins Co. (Agro Nat'l)
DX5272                  US‐II_00301626    US‐II_00301647       22        in response to U.S. Subpoena                          20191021110452385.tif                               May             Schneider, Ron


                                                                         Document produced by NAU Country Ins Co. (Agro Nat'l)
DX5273                  US‐II_00301648    US‐II_00301705       58        in response to U.S. Subpoena                          20191021110602447.tif                               May             Schneider, Ron




                                                                                                          Page 116 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 119 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                  Document Description                                       File Name   Exhibit Will/May Use               Witness
      Number



                                                                         Document produced by NAU Country Ins Co. (Agro Nat'l)
DX5274                  US‐II_00301706    US‐II_00301719       14        in response to U.S. Subpoena                          20191021110643133.tif                  May             Schneider, Ron


                                                                         Document produced by NAU Country Ins Co. (Agro Nat'l)
DX5275                  US‐II_00301720    US‐II_00301879       160       in response to U.S. Subpoena                          20191021110821127.tif                  May             Schneider, Ron


                                                                         Document produced by NAU Country Ins Co. (Agro Nat'l)
DX5276                  US‐II_00301880    US‐II_00301987       108       in response to U.S. Subpoena                          20191021110952901.tif                  May             Schneider, Ron


                                                                         Document produced by NAU Country Ins Co. (Agro Nat'l)
DX5277                  US‐II_00301988    US‐II_00302119       132       in response to U.S. Subpoena                          20191021111119658.tif                  May             Schneider, Ron


                                                                         Document produced by NAU Country Ins Co. (Agro Nat'l)
DX5278                  US‐II_00302120    US‐II_00302161       42        in response to U.S. Subpoena                          20191021111222749.tif                  May             Schneider, Ron


                                                                         Document produced by NAU Country Ins Co. (Agro Nat'l)
DX5279                  US‐II_00302162    US‐II_00302165        4        in response to U.S. Subpoena                          20191021111304568.tif                  May             Schneider, Ron


                                                                         Document produced by NAU Country Ins Co. (Agro Nat'l)
DX5280                  US‐II_00302166    US‐II_00302211       46        in response to U.S. Subpoena                          20191021111439284.tif                  May             Schneider, Ron


                                                                         Document produced by NAU Country Ins Co. (Agro Nat'l)
DX5281                  US‐II_00302212    US‐II_00302217        6        in response to U.S. Subpoena                          20191021111511611.tif                  May             Schneider, Ron


                                                                         Document produced by NAU Country Ins Co. (Agro Nat'l)
DX5282                  US‐II_00302218    US‐II_00302231       14        in response to U.S. Subpoena                          20191021111550020.tif                  May             Schneider, Ron


                                                                         Document produced by NAU Country Ins Co. (Agro Nat'l)
DX5283                  US‐II_00302232    US‐II_00302275       44        in response to U.S. Subpoena                          20191021111628550.tif                  May             Schneider, Ron


                                                                         Document produced by NAU Country Ins Co. (Agro Nat'l)
DX5284                  US‐II_00302276    US‐II_00302279        4        in response to U.S. Subpoena                          20191021111659489.tif                  May             Schneider, Ron


                                                                         Document produced by NAU Country Ins Co. (Agro Nat'l)
DX5285                  US‐II_00302280    US‐II_00302299       20        in response to U.S. Subpoena                          20191021111730839.tif                  May             Schneider, Ron


                                                                         Document produced by NAU Country Ins Co. (Agro Nat'l)
DX5286                  US‐II_00302300    US‐II_00302325       26        in response to U.S. Subpoena                          20191021111802734.tif                  May             Schneider, Ron




                                                                                                       Page 117 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 120 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                          File Name                           Exhibit Will/May Use               Witness
      Number




                                                                         Plaintiff Buffalo Hollow Farms, Inc.'s Answers &
                                                                         Objections to Defendant's First Set of Phase II
DX5287                  US‐II_0113013     US‐II_0113041        29        Interrogatories                                         7‐17‐19 Buffalo Hollow Ans to Phase II Interrogs‐c.pdf            May             Schneider, Ron




                                                                         Plaintiff Buffalo Hollow Farms, Inc.'s Responses to
                                                                         Defendant's Second Set of Phase II Request for          9‐10‐19 Buffalo Hollow Response to 2nd Phase II RfPs‐
DX5288                  US‐II_0113042     US‐II_0113052        11        Production of Documents                                 c.pdf                                                             May             Schneider, Ron




                                                                         Plaintiff Buffalo Hollow Farms, Inc.'s Answers &
                                                                         Objections to Defendant''s Second Set of Phase II       12‐19‐19 Buffalo Hollow 2nd Phase II Inter. Answers‐
DX5289                  US‐II_0113053     US‐II_0113071        19        Interrogatories                                         c.pdf                                                             May             Schneider, Ron




                                                                         Buffalo Hollow Losses ‐ Bellwether Property Only ‐ 2007 12‐19‐19 Buffalo Hollow Loss Chart ‐ 2nd Inter. Answers‐
DX5290                  US‐II_0113072     US‐II_0113072         1        through 2014                                            c.pdf                                                             May             Schneider, Ron




                                                                         Plaintiffs Adkins, Buffalo Hollow and Ideker Farm's
                                                                         Responses to Defendant's Third Set of Phase II Requests
DX5291                  US‐II_0113073     US‐II_0113082        10        for Production of Documents                             12‐19‐19 Response to 3rd Phase II RfPs‐c.pdf                      May             Schneider, Ron




                                                                         Google Earth Maps of Property (Buffalo Hollow Farms)
DX5292                  US‐II_0113083     US‐II_0113086         4        October 14, 2014 Imagery                                Buffalo Hollow maps to draw on.docx                               May             Schneider, Ron




                                                                         United States' Notice of Rule 30(B)(6) Deposition of    Buffalo_Hollow_30(b)(6)_Deposition_Notice ‐ Final
DX5293                  US‐II_0113087     US‐II_0113090         4        Plaintiff Buffalo Hollow Farms, Inc.                    1.13.20.pdf                                                       May             Schneider, Ron




                                                                                                           Page 118 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 121 of 198
                                                                                                  Ideker Farms v. United States
                                                                                                    Case No. 1:14-cv-00183
                                                                                    United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                      Document Description                                       File Name                 Exhibit Will/May Use                Witness
      Number




                                                                         Topographic Maps for (Adkins, Ideker Farms, Buffalo
                                                                         Hollow Farms) and Key Elevations for (Adkins, Ideker
DX5294                  US‐II_0113091     US‐II_0113096         6        Farms, Buffalo Hollow Farms)                           DEM_KeyEl.pdf                                           May             Schneider, Ron




                                                                         Topographic Maps for (Adkins, Ideker Farms, Buffalo
DX5295                  US‐II_0113097     US‐II_0113099         3        Hollow Farms)                                          DEM_Maps.pdf                                            May             Schneider, Ron




DX5296                  US‐II_0113100     US‐II_0113105         6        Doniphan County GIS maps                               Doniphan GIS maps.docx                                  May             Schneider, Ron




                                                                         Email to Jacqueline Brown from Seth Wright re: Yield
DX5297                  US‐II_0113106     US‐II_0113107         2        Monitor Data                                           FW Ideker ‐‐ combine yield monitor data.msg             May             Schneider, Ron




DX5298                  US‐II_0113108     US‐II_0113112         5        Yield Maps with Harvest Summary                        CLMT0304‐00001608‐c.pdf                                 May             Schneider, Ron




DX5299                  US‐II_0113113     US‐II_0113120         8        Plaintiffs' Phase II Initial Disclosures               Phase II Initial Disclosures(69248029.2)‐c.pdf          May             Schneider, Ron




DX5300                  US‐II_0113412     US‐II_0113543        132       Deposition of Ron Schneider Corporate Reprsentative    30(B)(6) Schneider, Ron‐CT 01‐27‐02.pdf                 May             Jones (Expert); Schneider, Ron




                                                                                                              Page 119 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 122 of 198
                                                                                                  Ideker Farms v. United States
                                                                                                    Case No. 1:14-cv-00183
                                                                                    United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                    File Name          Exhibit Will/May Use               Witness
      Number




DX5301                  US‐II_0113544     US‐II_0113597        54        Ron Schneider Deposition transcript Word Index      30(B)(6) Schneider, Ron‐WordIndex.pdf          May             Schneider, Ron




DX5302                  US‐II_0113598     US‐II_0113720        123       Soil Analysis (Buffalo Hollow Farms)                70186 ex rs [4001‐4036].pdf                    May             Schneider, Ron




DX5303                  US‐II_0113721     US‐II_0113721         1        Soil Analysis                                       Ex. 4001.pdf                                   May             Schneider, Ron




DX5304                  US‐II_0113722     US‐II_0113722         1        Soil Analysis                                       Ex. 4002.pdf                                   May             Schneider, Ron




DX5305                  US‐II_0113723     US‐II_0113723         1        Soil Analysis                                       Ex. 4003.pdf                                   May             Schneider, Ron




DX5306                  US‐II_0113724     US‐II_0113724         1        Soil Analysis (Buffalo Hollow Farms)                Ex. 4004.pdf                                   May             Schneider, Ron




                                                                                                          Page 120 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 123 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                      File Name   Exhibit Will/May Use               Witness
      Number




DX5307                  US‐II_0113725     US‐II_0113725         1        Soil Analysis (Buffalo Hollow Farms)                        Ex. 4005.pdf                      May             Schneider, Ron




DX5308                  US‐II_0113726     US‐II_0113726         1        Soil Analysis (Buffalo Hollow Farms)                        Ex. 4006.pdf                      May             Schneider, Ron




                                                                         United States' Notice of Rule 30(B)(6) Deposition of
DX5309                  US‐II_0113727     US‐II_0113730         4        Plaintiff Buffalo Hollow Farms, Inc.                        Ex. 4007.pdf                      May             Schneider, Ron




DX5310                  US‐II_0113731     US‐II_0113731         1        Topographic Map (Buffalo Hollow Farms)                      Ex. 4008.pdf                      May             Schneider, Ron




                                                                         Upper Mississippi River System Flow Frequency Study ‐
DX5311                  US‐II_0113732     US‐II_0113737         6        Public Involvement Newsletter ‐ November 1999               Ex. 4009.pdf                      May             Schneider, Ron




                                                                         Upper Mississippi, Lower Mississippi, and Illinois Rivers
                                                                         Flow Frequency Study ‐ Notice of Initiation and Public
DX5312                  US‐II_0113738     US‐II_0113743         6        Involvement Newsletter ‐ November 1997                      Ex. 4010.pdf                      May             Schneider, Ron




                                                                                                           Page 121 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 124 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                   File Name   Exhibit Will/May Use               Witness
      Number




                                                                         US Corps of Engineers ‐ Missouri River Fish & Wildlife
DX5313                  US‐II_0113744     US‐II_0113747         4        Mitigation Project                                       Ex. 4011.pdf                      May             Schneider, Ron




                                                                         Upper Mississippi River System ‐ Flow Frequency Study ‐
DX5314                  US‐II_0113748     US‐II_0113753         6        Public Involvement Newsletter ‐ April 2003              Ex. 4012.pdf                       May             Schneider, Ron




                                                                         Letter to Buffalo Hollow Ranch from Willem Helms re:
DX5315                  US‐II_0113754     US‐II_0113763        10        Willing Sellers                                          Ex. 4013.pdf                      May             Schneider, Ron




                                                                         Letter to Buffalo Hollow Ranch from David L. Day re;
DX5316                  US‐II_0113764     US‐II_0113769         6        Willing Sellers                                          Ex. 4014.pdf                      May             Schneider, Ron




                                                                         Letter to Buffalo Hollow Ranch (Cecil Schneider) re:
DX5317                  US‐II_0113770     US‐II_0113773         4        Willing Sellers                                          Ex. 4015.pdf                      May             Schneider, Ron




                                                                         Buffalo Hollow Farms, Inc. ‐ Crop Insurance Summary
DX5318                  US‐II_0113774     US‐II_0113776         3        2005 ‐ 2018                                              Ex. 4016.pdf                      May             Schneider, Ron




                                                                                                          Page 122 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 125 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                    File Name   Exhibit Will/May Use               Witness
      Number




                                                                         Plaintiff Buffalo Hollow Farms, Inc.'s Answers &
                                                                         Objections to Defendant's First Set of Phase II
DX5319                  US‐II_0113777     US‐II_0113806        30        Interrogatories                                           Ex. 4017.pdf                      May             Schneider, Ron




                                                                         Buffalo Hollow Farms ‐ Yearly Crop Loss ‐ Using 4 Year
DX5320                  US‐II_0113807     US‐II_0113807         1        Yield Average ‐ 2003 thru 2006                            Ex. 4018.pdf                      May             Schneider, Ron




                                                                         Buffalo Hollow Farms ‐ Supporting Data for Yearly Crop
DX5321                  US‐II_0113808     US‐II_0113843        36        Loss                                                      Ex. 4019.pdf                      May             Schneider, Ron




                                                                         Google Earth Map of Property (Buffalo Hollow Farms)
DX5322                  US‐II_0113844     US‐II_0113847         4        Imagery Date October 19, 2014                             Ex. 4020.pdf                      May             Schneider, Ron




                                                                         Buffalo Hollow Farms, Inc. ‐ Crop Production for 2005 ‐
DX5323                  US‐II_0113848     US‐II_0113850         3        Corn ‐ Section 10 & 11                                    Ex. 4021.pdf                      May             Schneider, Ron




                                                                         Buffalo Hollow Losses ‐ Bellwether Property Only ‐ 2007
DX5324                  US‐II_0113851     US‐II_0113851         1        though 2014                                             Ex. 4022.pdf                        May             Schneider, Ron




                                                                                                          Page 123 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 126 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                File Name   Exhibit Will/May Use               Witness
      Number




DX5325                  US‐II_0113852     US‐II_0113853         2        Confirmation of Crop Insurance                      Ex. 4023.pdf                       May             Schneider, Ron




                                                                         Summary of Coverage from NAU Insurance Co. (Buffalo
DX5326                  US‐II_0113854     US‐II_0113877        24        Hollow Farms)                                       Ex. 4024.pdf                       May             Schneider, Ron




DX5327                  US‐II_0113878     US‐II_0113879         2        Buffalo Hollow Farms ‐ Soybean Production           Ex. 4025.pdf                       May             Schneider, Ron




DX5328                  US‐II_0113880     US‐II_0113880         1        USGS Atchison County Topographic Map (1910)         Ex. 4026.pdf                       May             Schneider, Ron




DX5329                  US‐II_0113881     US‐II_0113881         1        USGS Atchison County Topographic Map (1941)         Ex. 4027.pdf                       May             Schneider, Ron




DX5330                  US‐II_0113882     US‐II_0113882         1        Oregon Quadrangle ‐ Missouri ‐ Kansas (1959)        Ex. 4028.pdf                       May             Schneider, Ron




                                                                                                          Page 124 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 127 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                   File Name   Exhibit Will/May Use               Witness
      Number




                                                                         Buffalo Hollow Farms, Inc. ‐ Additional Notes ‐ 1984
DX5331                  US‐II_0113883     US‐II_0113884         2        Flood and Map                                           Ex. 4029.pdf                       May             Schneider, Ron




DX5332                  US‐II_0113885     US‐II_0113885         1        Notes re: 1984 Flood                                    Ex. 4030.pdf                       May             Schneider, Ron




DX5333                  US‐II_0113886     US‐II_0113886         1        Notes ‐ 1993 Flood Recovery Work                        Ex. 4031.pdf                       May             Schneider, Ron




                                                                         Buffalo Hollow Farms ‐ Summary of acres, yield per acre,
DX5334                  US‐II_0113887     US‐II_0113887         1        and production                                           Ex. 4032.pdf                      May             Schneider, Ron




                                                                         Base Reallocation and Yield Update Decision for
                                                                         Agriculture Risk Coverage (ARC) and Price Loss Coverage
DX5335                  US‐II_0113888     US‐II_0113891         4        (PLC) Programs                                          Ex. 4033.pdf                       May             Schneider, Ron




                                                                         Buffalo Hollow Farms, Inc., ‐ Summary of 1993 flood
DX5336                  US‐II_0113892     US‐II_0113892         1        recovery, levee rebuild cost                            Ex. 4034.pdf                       May             Schneider, Ron




                                                                                                          Page 125 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 128 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                          File Name   Exhibit Will/May Use               Witness
      Number




                                                                         Correspondence from Gerald Schneider re: Base
DX5337                  US‐II_0113893     US‐II_0113893         1        Reallocation & Yield Update for ARC‐PLC Programs 2014 Ex. 4035.pdf                               May             Schneider, Ron




DX5338                  US‐II_0113894     US‐II_0113900         7        Conservation Plan Map                                  Ex. 4036.pdf                              May             Schneider, Ron



DX5339                  US‐II_00097290    US‐II_00097292        3        USDA Aerial of Buffalo Hollow Parcels 2019             Buffalo Hollow 2019 photos.pdf            May             Schneider, Ron; Simmons (USDA)




DX5340                  US‐II_00109865    US‐II_00109872        8        Conservation Reserve Program Contract No. 11006        Contract 11006 1 of 5.pdf                 May             Schneider, Ron; Simmons (USDA)




DX5341                  US‐II_00109873    US‐II_00109874        2        Conservation Assistance Notes                          Contract 11006 2 of 5.pdf                 May             Schneider, Ron; Simmons (USDA)




                                                                         Conservation Plan or Schedule of Operations (Buffalo
DX5342                  US‐II_00109880    US‐II_00109887        8        Hollow Farms)                                          Contract 11006 4 of 5 .pdf                May             Schneider, Ron; Simmons (USDA)




                                                                         Cost‐Share Performance Certification and Payment
DX5343                  US‐II_00109888    US‐II_00109909       22        (Buffalo Hollow Farms)                                 Contract 11006 5 of 5.pdf                 May             Schneider, Ron; Simmons (USDA)




                                                                         Letter to Buffalo Hollow Farms from Autumn Simmons,
DX5344                  US‐II_00109910    US‐II_00109910        1        requesting signature for CRP certification             CRP Letter July 2, 2012.pdf               May             Schneider, Ron; Simmons (USDA)




                                                                                                         Page 126 of 196
                                                Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 129 of 198
                                                                                                     Ideker Farms v. United States
                                                                                                       Case No. 1:14-cv-00183
                                                                                       United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg           Bates End     Page Count                   Document Description                                          File Name    Exhibit Will/May Use               Witness
      Number




                                                                             Letter to Buffalo Hollow Farms from Autumn Simmons
DX5345                  US‐II_00109911      US‐II_00109911          1        requesting signature for CRP certification             CRP Letter July 19, 2010.pdf               May             Schneider, Ron; Simmons (USDA)




                                                                             ECP On‐Site Inspection ‐ EC4 ‐ Other Structures and
DX5346                  US‐II_00109956      US‐II_00109994         39        Photos                                                 2011 ECP 4 of 6.pdf                        May             Schneider, Ron; Simmons (USDA)



                                                                             Letter to Buffalo Hollow Farms from County Executive
                                                                             Director re: Emergency Conservation Program
DX5347                  US‐II_00109995      US‐II_00110000          6        (Application No. 20‐043‐2012‐0013                      2011 ECP 5 of 6.pdf                        May             Schneider, Ron; Simmons (USDA)



                                                                             Form CCC‐770 ECP‐2 (ECP Checklist Before Payment is
                                                                             Made) Agreement No. 20‐043‐2012‐0013 (Buffalo
DX5348                  US‐II_00110001      US‐II_00110031         31        Hollow Farms)                                          2011 ECP 6 of 6.pdf                        May             Schneider, Ron; Simmons (USDA)



                                                                             Fax to Kathy Hawk from Kyle Kruse re: Schneider
DX5349                  US‐II_00118632      US‐II_00118666         35        Financial Records                                      Position 3, Part 1_Redacted.pdf            May             Schneider, Ron; Simmons (USDA)




DX5350                  US‐II_00136497      US‐II_00136508         12        2018 Market Facilitation Program (MFP) Application     2018 MFP.pdf                               May             Schneider, Ron; Simmons (USDA)
                                                                             After Action Report: Lower MO River Flood (002‐2010)
DX5351                  USACE1088876        USACE1089118           243       (October 2010)                                         Lower MO Flood AAR ‐ (101029).pdf          May             Shumate (Corps)




                                                                             Missouri River (Rulo To Omaha) Conceptual View of
DX5352                  USACE2365521        USACE2365555           35        Levee Setback as a Nonstructural Alternative to Repair. . 20110915_Setback_report2.pdf            May             Shumate (Corps)

                                                                             Memorandum for Files Re: Meeting with Interested
                                                                             Parties Concerning Missouri River Floodway Widths (24
DX5353                  USACE8380935        USACE8380937            3        March 1975)                                           19750324 MFR.PDF                            May             Shumate (Corps)
DX5354                  CLMT0304‐00001451   CLMT0304‐00001457       7        ARC/PLC Buffalo Hollow, 2014‐2018                     3152.pdf                                    May             Simmons (USDA)

DX5355                  US‐II_00090013      US‐II_00090040         28        USDA Aerial of Buffalo Hollow Parcels, 2006‐2017       3176.pdf                                   May             Simmons (USDA)




                                                                                                              Page 127 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 130 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                          File Name   Exhibit Will/May Use              Witness
      Number




DX5356                  US‐II_00109875    US‐II_00109879        5        Conservation Plan Map (Buffalo Hollow Farms)            Contract 11006 3 of 5.pdf                May             Simmons (USDA)
DX5357                  US‐II_00109912    US‐II_00109936       25        Cost Share Agreement, Buffalo Hollow, 2012              3137.pdf                                 May             Simmons (USDA)
DX5358                  US‐II_00110032    US‐II_00110082       51        E‐mail between FSA employees                            3138.pdf                                 May             Simmons (USDA)

DX5359                  US‐II_00136176    US‐II_00136211       36        USDA Loan Repayment Receipt, Buffalo Hollow, 2015       3179.pdf                                 May             Simmons (USDA)




DX5360                  US‐II_00136270    US‐II_00136294       25        Farm‐Stored Certified Checklist with attachments        2013 soya loan.pdf                       May             Simmons (USDA)



                                                                         2013 Direct and Counter‐Cyclical Program (DCP)
                                                                         Contract and Average Crop Revenue Election (ACRE)
DX5361                  US‐II_00136509    US‐II_00136510        2        Contract (Buffalo Hollow Farms)                         CCC‐509.pdf                              May             Simmons (USDA)




                                                                         Agriculture Risk Coverage (ARC) & Price Loss Coverage
DX5362                  US‐II_00136511    US‐II_00136512        2        (PLC) Program Election (Buffalo Hollow Farms)           CCC‐857.pdf                              May             Simmons (USDA)



                                                                         Base Reallocation and Yield Update Decision for
                                                                         Agriculture Risk Coverage (ARC) and Price Loss Coverage
DX5363                  US‐II_00136513    US‐II_00136514        2        (PLC) Programs (Buffalo Hollow Farms)                   CCC‐858.pdf                              May             Simmons (USDA)



                                                                         Agricultural Risk Coverage ‐ County Option (ARC‐CO) and
                                                                         Price Loss Coverage (PLC) Contract (Buffalo Hollow
DX5364                  US‐II_00136515    US‐II_00136516        2        Farms)                                                  CCC‐861 (1).pdf                          May             Simmons (USDA)



                                                                         Agricultural Risk Coverage ‐ County Option (ARC‐CO) and
                                                                         Price Loss Coverage (PLC) Contract (Buffalo Hollow
DX5365                  US‐II_00136517    US‐II_00136518        2        Farms)                                                  CCC‐861.pdf                              May             Simmons (USDA)



                                                                         Agricultural Risk Coverage‐ County Option (ARC‐CO) and
                                                                         Price Loss Coverage (PLC) Contract (Buffalo Hollow
DX5366                  US‐II_00136519    US‐II_00136520        2        Farms)                                                 CCC‐861.pdf (1).pdf                       May             Simmons (USDA)




                                                                                                         Page 128 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 131 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                          File Name         Exhibit Will/May Use              Witness
      Number




                                                                         Agricultural Risk Coverage‐ County Option (ARC‐CO) and
                                                                         Price Loss Coverage (PLC) Contract (Buffalo Hollow
DX5367                  US‐II_00136521    US‐II_00136522        2        Farms)                                                 CCC‐861.pdf (2).pdf                             May             Simmons (USDA)




                                                                         Direct and Counter‐Cyclical Program Contract (Buffalo
DX5368                  US‐II_00136525    US‐II_00136530        6        Hollow Farms)                                            2007 DCP.pdf                                  May             Simmons (USDA)




                                                                         2009‐2012 Direct and Counter‐Cyclical Program
DX5369                  US‐II_00136531    US‐II_00136531        1        Contract (Buffalo Hollow Farms)                          CCC‐509 (1).pdf                               May             Simmons (USDA)




                                                                         2008 Direct and Counter‐Cyclical Program Contract
DX5370                  US‐II_00136532    US‐II_00136532        1        (Buffalo Hollow Farms)                                   CCC‐509 (2).pdf                               May             Simmons (USDA)



                                                                         Direct and Counter‐Cyclical Program Contract (DCP)
                                                                         Contract and Average Crop Revenue Election (ACRE)
DX5371                  US‐II_00136533    US‐II_00136534        2        Contract (Buffalo Hollow Farms)                          CCC‐509.pdf                                   May             Simmons (USDA)




                                                                         U.S. Department of Agriculture ‐ Farm Service Agency ‐
DX5372                  US‐II_00136535    US‐II_00136537        3        2008 CCC‐509B Worksheet                                  CCC‐509B (1).pdf                              May             Simmons (USDA)




                                                                         U.S. Department of Agriculture ‐ Farm Service Agency
DX5373                  US‐II_00136538    US‐II_00136538        1        2009 CCC‐509B Worksheet                                  CCC‐509B.pdf                                  May             Simmons (USDA)



                                                                         U.S. Department of Agriculture ‐ Farm Service Agency ‐
                                                                         2010 Detail Payment Report for SURE (Buffalo Hollow
DX5374                  US‐II_00136539    US‐II_00136540        2        Farms)                                                   Detailed Payment Report for SURE.pdf           Will           Simmons (USDA)




                                                                         U.S. Department of Agriculture ‐ Farm Service Agency ‐
DX5375                  US‐II_00136541    US‐II_00136541        1        2010‐DCP CCC‐509B Worksheet (Buffalo Hollow Farms) DPC CCC‐509B.pdf                                    May             Simmons (USDA)




                                                                                                         Page 129 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 132 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                       File Name         Exhibit Will/May Use              Witness
      Number




                                                                         USDA/FSA ‐ Supplemental Revenue Assistance Payments
DX5376                  US‐II_00136542    US‐II_00136544        3        Program Application                                 FSA‐682 Form.pdf                                 Will           Simmons (USDA)




                                                                         USDA/FSA ‐ Supplemental Revenue Assistance Payment
DX5377                  US‐II_00136545    US‐II_00136551        7        Program (SURE) Checklist (Buffalo Hollow Farms)    FSA‐770 SURE Form.pdf                             Will           Simmons (USDA)




                                                                         USDA/FSA ‐ Abbreviated 156 Farm Record (Buffalo
DX5378                  US‐II_00136552    US‐II_00136557        6        Hollow Farms)                                         Random '08 Papers.pdf                         May             Simmons (USDA)




                                                                         2010 SURE Information Report (S36) (Buffalo Hollow
DX5379                  US‐II_00136558    US‐II_00136558        1        Farms)                                                SURE Information Report (S36).pdf              Will           Simmons (USDA)




                                                                         USDA/FSA ‐ 2010 SURE Information Report (Web)
DX5380                  US‐II_00136559    US‐II_00136582       24        (Buffalo Hollow Farms)                                SURE Information Report (Web) .pdf             Will           Simmons (USDA)




                                                                         2010 SURE Program Farm and Eligibility Summary
DX5381                  US‐II_00136583    US‐II_00136599       17        (Buffalo Hollow Farms)                                SURE Program Eligibility Summary.pdf           Will           Simmons (USDA)



                                                                         2013 Direct and Counter‐Cyclical Program (DCP)
                                                                         Contract and Average Crop Revenue Election (ACRE)
DX5382                  US‐II_00136648    US‐II_00136649        2        Contract (Buffalo Hollow Farms)                       CCC‐509 (1).pdf                               May             Simmons (USDA)



                                                                         Direct and Counter‐Cyclical Program (DCP) Contract and
                                                                         Average Crop Revenue Election (ACRE) Contract (Buffalo
DX5383                  US‐II_00136650    US‐II_00136651        2        Hollow Farms)                                          CCC‐509 (2).pdf                              May             Simmons (USDA)



                                                                         Direct and Counter‐Cyclical Program (DCP) Contract and
                                                                         Average Crop Revenue Election (ACRE) Contract (Buffalo
DX5384                  US‐II_00136652    US‐II_00136653        2        Hollow Farms)                                          CCC‐509.pdf                                  May             Simmons (USDA)




                                                                                                        Page 130 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 133 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                           File Name   Exhibit Will/May Use              Witness
      Number




                                                                         U.S. Department of Agriculture ‐ Farm Service Agency ‐
DX5385                  US‐II_00136654    US‐II_00136654        1        2011‐DCP CCC‐509B Worksheet                              DCP CCC‐509B.pdf                         May             Simmons (USDA)
DX5386                  US‐II_00136661    US‐II_00136665        5        Buffalo Hollow Farm Service Agency payment Info          3150.pdf                                 Will            Simmons (USDA)
DX5387                  US‐II_00136666    US‐II_00136666        1        Producer Farm Data Report, Buffalo Hollow, 2011          3151.pdf                                 May             Simmons (USDA)


DX5388                  US‐II_00311564    US‐II_00311567        4        Buffalo Hollow FSA 578 (Producer Print), 2008            2008.pdf                                  Will           Simmons (USDA)


DX5389                  US‐II_00311568    US‐II_00311570        3        Buffalo Hollow FSA 578 (Producer Print), 2009            2009.pdf                                 May             Simmons (USDA)


DX5390                  US‐II_00311571    US‐II_00311573        3        Buffalo Hollow FSA 578 (Producer Print), 2010            2010.pdf                                  Will           Simmons (USDA)


DX5391                  US‐II_00311574    US‐II_00311576        3        Buffalo Hollow FSA 578 (Producer Print), 2011            2011.pdf                                 May             Simmons (USDA)


DX5392                  US‐II_00311577    US‐II_00311579        3        Buffalo Hollow FSA 578 (Producer Print), 2012            2012.pdf                                 May             Simmons (USDA)


DX5393                  US‐II_00311580    US‐II_00311582        3        Buffalo Hollow FSA 578 (Producer Print), 2013            2013.pdf                                  Will           Simmons (USDA)


DX5394                  US‐II_00311583    US‐II_00311585        3        Buffalo Hollow FSA 578 (Producer Print), 2014            2014.pdf                                  Will           Simmons (USDA)


DX5395                  US‐II_00311586    US‐II_00311588        3        Buffalo Hollow FSA 578 (Producer Print), 2015            2015.pdf                                 May             Simmons (USDA)


DX5396                  US‐II_00311589    US‐II_00311591        3        Buffalo Hollow FSA 578 (Producer Print), 2016            2016.pdf                                 May             Simmons (USDA)


DX5397                  US‐II_00311592    US‐II_00311594        3        Buffalo Hollow FSA 578 (Producer Print), 2017            2017.pdf                                 May             Simmons (USDA)


DX5398                  US‐II_00311595    US‐II_00311597        3        Buffalo Hollow FSA 578 (Producer Print), 2018            2018.pdf                                 May             Simmons (USDA)


DX5399                  US‐II_00311598    US‐II_00311599        2        Buffalo Hollow FSA 578 (Producer Print), 2019            2019.pdf                                 May             Simmons (USDA)
DX5400                  US‐II_00313560    US‐II_00313570       11        Buffalo Hollow FSA 578, 2019                             Buffalo Hollow ‐ FSA 578 ‐ 2019          May             Simmons (USDA)
DX5401                  US‐II_00313571    US‐II_00313597       27        Buffalo Hollow FSA 578, 2019                             Buffalo Hollow ‐ FSA 578 ‐ 2018          May             Simmons (USDA)
DX5402                  US‐II_00313598    US‐II_00313613       16        Buffalo Hollow FSA 578, 2017                             Buffalo Hollow ‐ FSA 578 ‐ 2017          May             Simmons (USDA)
DX5403                  US‐II_00313614    US‐II_00313625       12        Buffalo Hollow FSA 578, 2017                             Buffalo Hollow ‐ FSA 578 ‐ 2016          May             Simmons (USDA)
DX5404                  US‐II_00313626    US‐II_00313641       16        Buffalo Hollow FSA 578, 2015                             Buffalo Hollow ‐ FSA 578 ‐ 2015          May             Simmons (USDA)
DX5405                  US‐II_00313642    US‐II_00313655       14        Buffalo Hollow FSA 578, 2014                             Buffalo Hollow ‐ FSA 578 ‐ 2014          Will            Simmons (USDA)
DX5406                  US‐II_00313656    US‐II_00313669       14        Buffalo Hollow FSA 578, 2014                             Buffalo Hollow ‐ FSA 578 ‐ 2013          Will            Simmons (USDA)
DX5407                  US‐II_00313670    US‐II_00313679       10        Buffalo Hollow FSA 578, 2012                             Buffalo Hollow ‐ FSA 578 ‐ 2012          May             Simmons (USDA)
DX5408                  US‐II_00313680    US‐II_00313688        9        Buffalo Hollow FSA 578, 2011                             Buffalo Hollow ‐ FSA 578 ‐ 2011          May             Simmons (USDA)




                                                                                                         Page 131 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 134 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                            File Name   Exhibit Will/May Use                Witness
      Number
DX5409                  US‐II_00313689    US‐II_00313701       13        Buffalo Hollow FSA 578, 2010                              Buffalo Hollow ‐ FSA 578 ‐ 2010           Will            Simmons (USDA)
DX5410                  US‐II_00313702    US‐II_00313713       12        Buffalo Hollow FSA 578, 2009                              Buffalo Hollow ‐ FSA 578 ‐ 2009           May             Simmons (USDA)
DX5411                  US‐II_00313714    US‐II_00313730       17        Buffalo Hollow FSA 578, 2008                              Buffalo Hollow ‐ FSA 578 ‐ 2008           Will            Simmons (USDA)
DX5412                  US‐II_00313731    US‐II_00313738        8        Buffalo Hollow FSA 578, 2007                              Buffalo Hollow ‐ FSA 578 ‐ 2007           Will            Simmons (USDA)
DX5413                  US‐II_00313739    US‐II_00313745        7        Buffalo Hollow FSA 578, 2006                              Buffalo Hollow ‐ FSA 578 ‐ 2006           May             Simmons (USDA)
DX5414                  US‐II_00313746    US‐II_00313762       17        Buffalo Hollow FSA 578, 2003                              Buffalo Hollow ‐ FSA 578 ‐ 2005           May             Simmons (USDA)
DX5415                  US‐II_00313763    US‐II_00313771        9        Buffalo Hollow FSA 578, 2004                              Buffalo Hollow ‐ FSA 578 ‐ 2004           May             Simmons (USDA)
DX5416                  US‐II_00313772    US‐II_00313777        6        Buffalo Hollow FSA 578, 2003                              Buffalo Hollow ‐ FSA 578 ‐ 2003           May             Simmons (USDA)
DX5417                  US‐II_00313778    US‐II_00313800       23        Buffalo Hollow FSA 578, 1999                              Buffalo Hollow ‐ FSA 578 ‐ 2002           May             Simmons (USDA)
DX5418                  US‐II_00313801    US‐II_00313808        8        Buffalo Hollow FSA 578, 2001                              Buffalo Hollow ‐ FSA 578 ‐ 2001           May             Simmons (USDA)
DX5419                  US‐II_00313809    US‐II_00313813        5        Buffalo Hollow FSA 578, 2000                              Buffalo Hollow ‐ FSA 578 ‐ 2000           May             Simmons (USDA)
DX5420                  US‐II_00313814    US‐II_00313829       16        Buffalo Hollow FSA 578, 1999                              Buffalo Hollow ‐ FSA 578 ‐ 1999           May             Simmons (USDA)
DX5421                  US‐II_00313830    US‐II_00313839       10        Buffalo Hollow FSA 578, 1998                              Buffalo Hollow ‐ FSA 578 ‐ 1998           May             Simmons (USDA)
DX5422                  US‐II_00313850    US‐II_00313857        8        Buffalo Hollow FSA 578, 1996                              Buffalo Hollow ‐ FSA 578 ‐ 1996           May             Simmons (USDA)
DX5423                  US‐II_00313858    US‐II_00313859        2        Buffalo Hollow FSA 578, 1996                              Buffalo Hollow ‐ FSA 578 ‐ 1995           May             Simmons (USDA)
DX5424                  US‐II_0108220     US‐II_0108241        22        Buffalo Hollow FSA 578, 2019                              3191.pdf                                  Will            Simmons (USDA)
DX5425                  US‐II_0108242     US‐II_0108263        22        Buffalo Hollow FSA 578, 2018                              3192.pdf                                  Will            Simmons (USDA)
DX5426                  US‐II_0108264     US‐II_0108279        16        Buffalo Hollow FSA 578, 2017                              3193.pdf                                  Will            Simmons (USDA)
DX5427                  US‐II_0108280     US‐II_0108288         9        Buffalo Hollow FSA 578, 2016                              3194.pdf                                  Will            Simmons (USDA)
DX5428                  US‐II_0108289     US‐II_0108302        14        Buffalo Hollow FSA 578, 2015                              3195.pdf                                  Will            Simmons (USDA)
DX5429                  US‐II_0108303     US‐II_0108314        12        Buffalo Hollow FSA 578, 2014                              3196.pdf                                  Will            Simmons (USDA)
DX5430                  US‐II_0108315     US‐II_0108324        10        Buffalo Hollow FSA 578, 2013                              3197.pdf                                  Will            Simmons (USDA)
DX5431                  US‐II_0108325     US‐II_0108334        10        Buffalo Hollow FSA 578, 2012                              3198.pdf                                  May             Simmons (USDA)
DX5432                  US‐II_0108335     US‐II_0108338         4        Buffalo Hollow FSA 578, 2011                              3199.pdf                                  May             Simmons (USDA)
DX5433                  US‐II_0108339     US‐II_0108356        18        Buffalo Hollow FSA 578, 2010                              3200.pdf                                  Will            Simmons (USDA)
DX5434                  US‐II_0108357     US‐II_0108370        14        Buffalo Hollow FSA 578, 2009                              3201.pdf                                  May             Simmons (USDA)
DX5435                  US‐II_0108371     US‐II_0108386        16        Buffalo Hollow FSA 578, 2008                              3202.pdf                                  Will            Simmons (USDA)
DX5436                  US‐II_0108387     US‐II_0108396        10        Buffalo Hollow FSA 578, 2007                              3203.pdf                                  Will            Simmons (USDA)
                                                                         Appraisals/Reports of Representative Property #17
DX5437                  US‐II_0121421     US‐II_0121490        70        Adkins                                                    Exhibit Smith 01.pdf                      May             Smith (Expert)
                                                                         Appraisals/Reports of Representative Property #17
DX5438                  US‐II_0121491     US‐II_0121554        64        Adkins                                                    Exhibit Smith 02.pdf                      May             Smith (Expert)
                                                                         Appraisals/Reports of Representative Property #17
DX5439                  US‐II_0121555     US‐II_0121635        81        Adkins                                                    Exhibit Smith 03.pdf                      May             Smith (Expert)
                                                                         Appraisals/Reports of Representative Property #17
DX5440                  US‐II_0121636     US‐II_0121723        88        Adkins                                                    Exhibit Smith 04.pdf                      May             Smith (Expert)

                                                                         Letter from Leo H. Smith (Ag Lender Consulting, Inc) to
DX5441                  US‐II_0121724     US‐II_0121726         3        Dan Boulware RE: Valbridge Property Advisors report.      Exhibit Smith 05.pdf                      May             Smith (Expert)
DX5442                  US‐II_0121727     US‐II_0121727         1        Adkins Parcel description/Appraisal                       Exhibit Smith 07.pdf                      May             Smith (Expert)
DX5443                  US‐II_0121728     US‐II_0121738        11        Advisory Opinion                                          Exhibit Smith 08.pdf                      May             Smith (Expert)
DX5444                  US‐II_0121739     US‐II_0121744         6        Ideker Trial Opinion                                      Exhibit Smith 09.pdf                      May             Smith (Expert)
                                                                         City of Council Bluffs Comprehensive Plan Prepared by
                                                                         Houseal Lavigne Associates & HDR, Inc. (August 2014)
DX5445                  US‐II_0121745     US‐II_0121787        43        Adopted September 2014                                    Exhibit Smith 14.pdf                      May             Smith (Expert)
DX5446                  US‐II_0121788     US‐II_0121788         1        Google Map, DX Smith Depo 15                              Exhibit Smith 15.pdf                      May             Smith (Expert)
DX5447                  US‐II_0121789     US‐II_0121799        11        City Planning Commission                                  Exhibit Smith 16.pdf                      May             Smith (Expert)
DX5448                  US‐II_0121800     US‐II_0121802         3        Fox Run New Homes                                         Exhibit Smith 18.pdf                      May             Smith (Expert)




                                                                                                          Page 132 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 135 of 198
                                                                                                    Ideker Farms v. United States
                                                                                                      Case No. 1:14-cv-00183
                                                                                      United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                     Document Description                                          File Name                       Exhibit Will/May Use                Witness
      Number
                                                                                                                                   Ideker_Farms_v._United_States_5_22_20_Smith_FINAL
DX5449                  US‐II_0122191     US‐II_0122324        134       Remote Deposition of Leo Smith                            _Mini.pdf                                                    May             Smith (Expert)




                                                                         Survey Points for Ideker's property, Ideker All Points
DX5450                  US‐II_0065596     US‐II_0065596         1        KMZ file                                                  19195_IDEKER_ALL_POINTS_2020_02_21.kmz                        Will           Whitlock (Expert)




                                                                         Aerial Photo collected onsite during site visit, Ideker
DX5451                  US‐II_0065597     US‐II_0065597         1        Drone Ortho Tif file                                      19195_Ideker_drone_ortho.tif                                  Will           Whitlock (Expert)




DX5452                  US‐II_0065598     US‐II_0065598         1        KMZ of Representative Property B33                        B33.kmz                                                       Will           Whitlock (Expert)




DX5453                  US‐II_0105835     US‐II_0105854        20        Whitlock Expert Reports and Items Considered Index        2020‐03‐31 United States Ideker Surveyor Report.pdf          May             Whitlock (Expert)




DX5454                  US‐II_0105858     US‐II_0105859         2        Whitlock Expert Reports Items Considered Index            Ideker Detailed Items Considered Index.pdf                   May             Whitlock (Expert)




DX5455                  US‐II_0123738     US‐II_0123738         1        Pipe Table                                                Pipe Table.pdf                                                Will           Whitlock (Expert)




DX5456                  US‐II_0123739     US‐II_0123739         1        Ideker Topographic Map – 24” x 36                         Topographic Map – 24” x 36”.pdf                               Will           Whitlock (Expert)




                                                                         Adkins and Sons ‐ Actual Production History (APH)
DX5457                  US‐II_00097293    US‐II_00097506       214       Records 2000‐2018                                         Adkins and Sons APH Records.pdf                              May             Zanoni (USDA)




                                                                                                            Page 133 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 136 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                            File Name              Exhibit Will/May Use               Witness
      Number




                                                                         Adkins and Sons ‐ Federal Crop Insurance Policy Holder
DX5458                  US‐II_00097507    US‐II_00097753       247       Information (PHI) Report Records 2000‐2018               Adkins and Sons PHI Records.pdf                       Will           Zanoni (USDA)
                                                                         Federal Crop Insurance Corporation Policyholder
DX5459                  US‐II_00102527    US‐II_00102607       81        Information Report, Buffalo Hollow, 2015                 3147.pdf                                             May             Zanoni (USDA)
                                                                         Federal Crop Insurance Corporation Policyholder
DX5460                  US‐II_00102802    US‐II_00102867       66        Information Report, Ideker, 2015                         3148.pdf                                             May             Zanoni (USDA)
                                                                         Federal Crop Insurance Corporation Policyholder
DX5461                  US‐II_00103139    US‐II_00103202       64        Information Report, Buffalo Hollow, 1989                 3149.pdf                                             May             Zanoni (USDA)



                                                                         Administrative Fee Keys maintained and updated for
DX5462                  US‐II_00104106    US‐II_00104106        1        codes of the PHI and APH document fields                 History ‐ Administrative Fee Flag.xlsx               May             Zanoni (USDA)



                                                                         Approved Insurance Providers Keys maintained and
DX5463                  US‐II_00104107    US‐II_00104107        1        updated for codes of the PHI and APH document fields     History ‐ Approved Insurance Providers.xlsx          May             Zanoni (USDA)



                                                                         Cause of Loss Keys maintained and updated for codes of
DX5464                  US‐II_00104108    US‐II_00104108        1        the PHI and APH document fields                        History ‐ Cause of Loss.xlsx                            Will           Zanoni (USDA)



                                                                         Commodity Code (AGR‐WFRP) Keys maintained and            History ‐ Commodity Codes with AGR‐WFRP
DX5465                  US‐II_00104109    US‐II_00104109        1        updated for codes of the PHI and APH document fields     Commodities.xlsx                                     May             Zanoni (USDA)



                                                                         Commodity Code Keys maintained and updated for
DX5466                  US‐II_00104110    US‐II_00104110        1        codes of the PHI and APH document fields                 History ‐ Commodity Codes.xlsx                       May             Zanoni (USDA)



                                                                         DAS‐PASS Record Type Keys maintained and updated for
DX5467                  US‐II_00104111    US‐II_00104111        1        codes of the PHI and APH document fields             History ‐ DAS‐PASS Record Type.xlsx                      May             Zanoni (USDA)



                                                                         Entity Type Keys maintained and updated for codes of
DX5468                  US‐II_00104112    US‐II_00104112        1        the PHI and APH document fields                          History ‐ Entity Type Codes.xlsx                     May             Zanoni (USDA)



                                                                         Fund Designation Keys maintained and updated for
DX5469                  US‐II_00104113    US‐II_00104113        1        codes of the PHI and APH document fields                 History ‐ Fund Designation.xlsx                      May             Zanoni (USDA)




                                                                                                         Page 134 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 137 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                               File Name                    Exhibit Will/May Use               Witness
      Number




                                                                         ICE Table Keys maintained and updated for codes of the
DX5470                  US‐II_00104114    US‐II_00104114        1        PHI and APH document fields                            History ‐ ICE Tables.xlsx                                        May             Zanoni (USDA)



                                                                         Insurance Offer Keys maintained and updated for codes
DX5471                  US‐II_00104115    US‐II_00104115        1        of the PHI and APH document fields                    History ‐ Insurance Offers.xlsx                                   May             Zanoni (USDA)



                                                                         Insurance Option Keys maintained and updated for
DX5472                  US‐II_00104116    US‐II_00104116        1        codes of the PHI and APH document fields                    History ‐ Insurance Options.xlsx                            May             Zanoni (USDA)



                                                                         Insurance Plan Keys maintained and updated for codes
DX5473                  US‐II_00104117    US‐II_00104117        1        of the PHI and APH document fields                          History ‐ Insurance Plan.xlsx                               May             Zanoni (USDA)



                                                                         Insurance Plan with Commodity Keys maintained and
DX5474                  US‐II_00104118    US‐II_00104118        1        updated for codes of the PHI and APH document fields        History ‐ Insurance Plans with Commodities.xlsx             May             Zanoni (USDA)



                                                                         Perennial Special Case Keys maintained and updated for
DX5475                  US‐II_00104119    US‐II_00104119        1        codes of the PHI and APH document fields               History ‐ Perennial Special Case Codes.xlsx                      May             Zanoni (USDA)



                                                                         Stage Keys maintained and updated for codes of the PHI
DX5476                  US‐II_00104120    US‐II_00104120        1        and APH document fields                                History ‐ Stage Codes.xlsx                                       May             Zanoni (USDA)



                                                                         Unit Structure Keys maintained and updated for codes
DX5477                  US‐II_00104121    US‐II_00104121        1        of the PHI and APH document fields                          History ‐ Unit Structure.xlsx                               May             Zanoni (USDA)



                                                                         Yield Type Keys maintained and updated for codes of
DX5478                  US‐II_00104122    US‐II_00104122        1        the PHI and APH document fields                             History ‐ Yield Types.xlsx                                  May             Zanoni (USDA)
                                                                         List of publicly available websites containing applicable
                                                                         regulations, policies, procedures, and guidance             USDA
                                                                         referenced in the U.S.'s first supplement of Phase II       Publicly_Available_Websites_7_CFR_subchapter__IV__
DX5479                  US‐II_00109455    US‐II_00109455        1        initial disclosures                                         part_400_and_part_457.pdf                                   May             Zanoni (USDA)




DX5480                  US‐II_00283757    US‐II_00283757        1        USDA RMA High Risk Map Codes                                codes.txt                                                    Will           Zanoni (USDA)




                                                                                                           Page 135 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 138 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                  Document Description                                 File Name   Exhibit Will/May Use               Witness
      Number




                                                                         USDA RMA High Risk Map 2005 Insurance Year ‐
DX5481                  US‐II_00283758    US‐II_00283762        5        Fremont County, Iowa (11/9/1994 ‐ 10/2/1995)      190711.PDF                            Will           Zanoni (USDA)



                                                                         W. Pottawattamie County USDA RMA High Risk
DX5482                  US‐II_00283768    US‐II_00283775        8        Map_1989 and 1995                                 191561.PDF                            Will           Zanoni (USDA)




DX5483                  US‐II_00283776    US‐II_00283776        1        Doniphan County USDA RMA High Risk Map            200431.PDF                            Will           Zanoni (USDA)




DX5484                  US‐II_00283777    US‐II_00283777        1        Doniphan County USDA RMA High Risk Map            200432.PDF                            Will           Zanoni (USDA)




DX5485                  US‐II_00283808    US‐II_00283809        2        USDA RMA High Risk Map                            290871.PDF                            Will           Zanoni (USDA)




DX5486                  US‐II_00283810    US‐II_00283811        2        USDA RMA High Risk Map                            290872.PDF                            Will           Zanoni (USDA)




DX5487                  US‐II_00283823    US‐II_00283830        8        USDA RMA High Risk Map                            191561.PDF                            Will           Zanoni (USDA)




DX5488                  US‐II_00283831    US‐II_00283831        1        USDA RMA High Risk Map                            200432.PDF                            Will           Zanoni (USDA)




DX5489                  US‐II_00283862    US‐II_00283863        2        USDA RMA High Risk Map                            290871.PDF                            Will           Zanoni (USDA)




DX5490                  US‐II_00283864    US‐II_00283865        2        USDA RMA High Risk Map                            290872.PDF                            Will           Zanoni (USDA)




DX5491                  US‐II_00283869    US‐II_00283874        6        USDA RMA High Risk Map                            290872.PDF                            Will           Zanoni (USDA)




                                                                                                       Page 136 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 139 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                         File Name   Exhibit Will/May Use               Witness
      Number




DX5492                  US‐II_00283885    US‐II_00283890        6        W. Pottawattamie USDA RMA High Risk Map                  191562.PDF                              Will           Zanoni (USDA)




DX5493                  US‐II_00283891    US‐II_00283891        1        USDA RMA High Risk Map                                   200432.PDF                              Will           Zanoni (USDA)




DX5494                  US‐II_00283896    US‐II_00283901        6        USDA RMA High Risk Map                                   290871.PDF                              Will           Zanoni (USDA)




DX5495                  US‐II_00283902    US‐II_00283907        6        USDA RMA High Risk Map                                   290872.PDF                              Will           Zanoni (USDA)




                                                                         County Actuarial Table Special Provisions of Insurance
DX5496                  US‐II_00286878    US‐II_00286911       34        1996 and Succeeding Crop Years.                          adb_199620043.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 1997 Crop Year
DX5497                  US‐II_00286912    US‐II_00286973       62        Doniphan County                                          adb_199720043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 1998 Crop Year
DX5498                  US‐II_00286974    US‐II_00287051       78        Doniphan County                                          adb_199820043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 1999 Crop Year
DX5499                  US‐II_00287052    US‐II_00287126       75        Doniphan County                                          adb_199920043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2000 Crop Year
DX5500                  US‐II_00287127    US‐II_00287196       70        Doniphan County                                          adb_200020043.pdf                      May             Zanoni (USDA)




                                                                                                          Page 137 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 140 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                  Document Description                                   File Name   Exhibit Will/May Use               Witness
      Number




                                                                         County Actuarial Document Book 2001 Crop Year
DX5501                  US‐II_00287197    US‐II_00287283       87        Doniphan County                                   adb_200120043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2002 Crop Year
DX5502                  US‐II_00287284    US‐II_00287370       87        Doniphan County                                   adb_200220043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2003 Crop Year
DX5503                  US‐II_00287371    US‐II_00287463       93        Doniphan County                                   adb_200320043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2004 Crop Year
DX5504                  US‐II_00287464    US‐II_00287556       93        Doniphan County                                   adb_200420043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2005 Crop Year
DX5505                  US‐II_00287557    US‐II_00287671       115       Doniphan County                                   adb_200520043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2006 Crop Year
DX5506                  US‐II_00287672    US‐II_00287794       123       Doniphan County                                   adb_200620043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2007 Crop Year
DX5507                  US‐II_00287795    US‐II_00287936       142       Doniphan County                                   adb_200720043.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2008 Crop Year
DX5508                  US‐II_00287937    US‐II_00288097       161       Doniphan County                                   adb_200820043.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2009 Crop Year
DX5509                  US‐II_00288098    US‐II_00288278       181       Doniphan County                                   adb_200920043.pdf                      May             Zanoni (USDA)




                                                                                                       Page 138 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 141 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                         File Name   Exhibit Will/May Use               Witness
      Number




                                                                         County Actuarial Document Book 2010 Crop Year
DX5510                  US‐II_00288279    US‐II_00288464       186       Doniphan County                                          adb_201020043.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2011 Crop Year
DX5511                  US‐II_00288465    US‐II_00288477       13        Doniphan County                                          adb_201120043.pdf                      May             Zanoni (USDA)



                                                                         County Actuarial Table Special Provisions of Insurance
DX5512                  US‐II_00288478    US‐II_00288503       26        1996 and Succeeding Crop Years Doniphan County           adb_199620043.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 1997 Crop Year
DX5513                  US‐II_00288504    US‐II_00288557       54        Doniphan County                                          adb_199720043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 1998 Crop Year
DX5514                  US‐II_00288558    US‐II_00288627       70        Doniphan County                                          adb_199820043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 1999 Crop Year
DX5515                  US‐II_00288628    US‐II_00288702       75        Doniphan County                                          adb_199920043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2000 Crop Year
DX5516                  US‐II_00288703    US‐II_00288772       70        Doniphan County                                          adb_200020043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2001 Crop Year
DX5517                  US‐II_00288773    US‐II_00288859       87        Doniphan County                                          adb_200120043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2002 Crop Year
DX5518                  US‐II_00288860    US‐II_00288946       87        Doniphan County                                          adb_200220043.pdf                      May             Zanoni (USDA)




                                                                                                          Page 139 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 142 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                  Document Description                                   File Name   Exhibit Will/May Use               Witness
      Number




                                                                         County Actuarial Document Book 2003 Crop Year
DX5519                  US‐II_00288947    US‐II_00289041       95        Doniphan County                                   adb_200320043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2004 Crop Year
DX5520                  US‐II_00289042    US‐II_00289134       93        Doniphan County                                   adb_200420043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2005 Crop Year
DX5521                  US‐II_00289135    US‐II_00289246       112       Doniphan County                                   adb_200520043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2006 Crop Year
DX5522                  US‐II_00289247    US‐II_00289364       118       Doniphan County                                   adb_200620043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2007 Crop Year
DX5523                  US‐II_00289365    US‐II_00289500       136       Doniphan County                                   adb_200720043.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2008 Crop Year
DX5524                  US‐II_00289501    US‐II_00289650       150       Doniphan County                                   adb_200820043.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2009 Crop Year
DX5525                  US‐II_00289651    US‐II_00289818       168       Doniphan County                                   adb_200920043.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2010 Crop Year
DX5526                  US‐II_00289819    US‐II_00289991       173       Doniphan County                                   adb_201020043.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2011 Crop Year
DX5527                  US‐II_00289992    US‐II_00290004       13        Doniphan County                                   adb_201120043.pdf                      May             Zanoni (USDA)




                                                                                                       Page 140 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 143 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                         File Name   Exhibit Will/May Use               Witness
      Number




                                                                         County Actuarial Table Special Provisions of Insurance
DX5528                  US‐II_00290005    US‐II_00290055       51        1996 and Succeeding Crop Years Holt County               adb_199629087.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 1997 Crop Year Holy
DX5529                  US‐II_00290056    US‐II_00290115       60        County                                                   adb_199729087.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 1998 Crop Year Holt
DX5530                  US‐II_00290116    US‐II_00290202       87        County                                                   adb_199829087.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 1998 Crop Year Holt
DX5531                  US‐II_00290203    US‐II_00290336       134       County                                                   adb_199831089.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 1999 Crop Year Holt
DX5532                  US‐II_00290337    US‐II_00290426       90        County                                                   adb_199929087.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2000 Crop Year Holt
DX5533                  US‐II_00290427    US‐II_00290510       84        County                                                   adb_200029087.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2001 Crop Year Holt
DX5534                  US‐II_00290511    US‐II_00290605       95        County                                                   adb_200129087.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2002 Crop Year Holt
DX5535                  US‐II_00290606    US‐II_00290701       96        County                                                   adb_200229087.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2003 Crop Year Holt
DX5536                  US‐II_00290702    US‐II_00290801       100       County                                                   adb_200329087.pdf                      May             Zanoni (USDA)




                                                                                                          Page 141 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 144 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                      File Name   Exhibit Will/May Use               Witness
      Number




                                                                         County Actuarial Document Book 2004 Crop Year Holt
DX5537                  US‐II_00290802    US‐II_00290900       99        County                                                adb_200429087.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2005 Crop Year Holt
DX5538                  US‐II_00290901    US‐II_00291026       126       County                                                adb_200529087.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2006 Crop Year Holt
DX5539                  US‐II_00291027    US‐II_00291156       130       County                                                adb_200629087.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2007 Crop Year Holt
DX5540                  US‐II_00291157    US‐II_00291296       140       County                                                adb_200729087.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2008 Crop Year Holt
DX5541                  US‐II_00291297    US‐II_00291451       155       County                                                adb_200829087.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2009 Crop Year Holt
DX5542                  US‐II_00291452    US‐II_00291627       176       County                                                adb_200929087.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2010 Crop Year Holt
DX5543                  US‐II_00291628    US‐II_00291838       211       County                                                adb_201029087.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2011 Crop Year Holt
DX5544                  US‐II_00291839    US‐II_00291851       13        County                                                adb_201129087.pdf                      May             Zanoni (USDA)



                                                                         Special Provisions of Insurance 1996 and Succeeding
DX5545                  US‐II_00291852    US‐II_00291882       31        Crop Years Holt County                                adb_199629087.pdf                       Will           Zanoni (USDA)




                                                                                                         Page 142 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 145 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                  Document Description                                      File Name   Exhibit Will/May Use               Witness
      Number




                                                                         County Actuarial Document Book 1997 Crop Year Holt
DX5546                  US‐II_00291883    US‐II_00291927       45        County                                               adb_199729087.pdf                      May             Zanoni (USDA)



                                                                         County Actuarial Document Book 1998 Crop Year Holt
DX5547                  US‐II_00291928    US‐II_00291999       72        County                                               adb_199829087.pdf                      May             Zanoni (USDA)



                                                                         County Actuarial Document Book 1999 Crop Year Holt
DX5548                  US‐II_00292000    US‐II_00292082       83        County                                               adb_199929087.pdf                      May             Zanoni (USDA)



                                                                         County Actuarial Document Book 2000 Crop Year Holt
DX5549                  US‐II_00292083    US‐II_00292159       77        County                                               adb_200029087.pdf                      May             Zanoni (USDA)



                                                                         County Actuarial Document Book 2001 Crop Year Holt
DX5550                  US‐II_00292160    US‐II_00292244       85        County                                               adb_200129087.pdf                      May             Zanoni (USDA)



                                                                         County Actuarial Document Book 2002 Crop Year Holt
DX5551                  US‐II_00292245    US‐II_00292330       86        County                                               adb_200229087.pdf                      May             Zanoni (USDA)



                                                                         County Actuarial Document Book 2003 Crop Year Holt
DX5552                  US‐II_00292331    US‐II_00292419       89        County                                               adb_200329087.pdf                      May             Zanoni (USDA)



                                                                         County Actuarial Document Book 2014 Crop Year Holt
DX5553                  US‐II_00292420    US‐II_00292507       88        County                                               adb_200429087.pdf                       Will           Zanoni (USDA)



                                                                         County Actuarial Document Book 2009 Crop Year Holt
DX5554                  US‐II_00292508    US‐II_00292622       115       County                                               adb_200529087.pdf                      May             Zanoni (USDA)



                                                                         County Actuarial Document Book 2006 Crop Year Holt
DX5555                  US‐II_00292623    US‐II_00292740       118       County                                               adb_200629087.pdf                      May             Zanoni (USDA)



                                                                         County Actuarial Document Book 2007 Crop Year Holt
DX5556                  US‐II_00292741    US‐II_00292868       128       County                                               adb_200729087.pdf                       Will           Zanoni (USDA)




                                                                                                       Page 143 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 146 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                      File Name   Exhibit Will/May Use               Witness
      Number




                                                                         County Actuarial Document Book 2008 Crop Year Holt
DX5557                  US‐II_00292869    US‐II_00293011       143       County                                                adb_200829087.pdf                       Will           Zanoni (USDA)



                                                                         County Actuarial Document Book 2009 Crop Year Holt
DX5558                  US‐II_00293012    US‐II_00293175       164       County                                                adb_200929087.pdf                      May             Zanoni (USDA)



                                                                         County Actuarial Document Book 2010 Crop Year Holt
DX5559                  US‐II_00293176    US‐II_00293374       199       County                                                adb_201029087.pdf                       Will           Zanoni (USDA)



                                                                         County Actuarial Document Book 2011 Crop Year Holt
DX5560                  US‐II_00293375    US‐II_00293387       13        County                                                adb_201129087.pdf                      May             Zanoni (USDA)




                                                                         Special Provisions of Insurance 1996 and Succeeding
DX5561                  US‐II_00293388    US‐II_00293434       47        Crop Years Pottawattamie County                       adb_199619156.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 1997 Crop Year
DX5562                  US‐II_00293435    US‐II_00293487       53        Pottawattamie County                                  adb_199719155.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 1997 Crop Year
DX5563                  US‐II_00293488    US‐II_00293552       65        Pottawattamie County                                  adb_199719156.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 1998 Crop Year
DX5564                  US‐II_00293553    US‐II_00293629       77        Pottawattamie County                                  adb_199819155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 1998 Crop Year
DX5565                  US‐II_00293630    US‐II_00293725       96        Pottawattamie County                                  adb_199819156.pdf                      May             Zanoni (USDA)




                                                                                                         Page 144 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 147 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                  Document Description                                   File Name   Exhibit Will/May Use               Witness
      Number




                                                                         County Actuarial Document Book 1999 Crop Year
DX5566                  US‐II_00293726    US‐II_00293809       84        Pottawattamie County                              adb_199919155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 1999 Crop Year
DX5567                  US‐II_00293810    US‐II_00293911       102       Pottawattamie County                              adb_199919156.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2000 Crop Year
DX5568                  US‐II_00293912    US‐II_00293992       81        Pottawattamie County                              adb_200019155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2000 Crop Year
DX5569                  US‐II_00293993    US‐II_00294091       99        Pottawattamie County                              adb_200019156.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2001 Crop Year
DX5570                  US‐II_00294092    US‐II_00294177       86        Pottawattamie County                              adb_200119155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2001 Crop Year
DX5571                  US‐II_00294178    US‐II_00294282       105       Pottawattamie County                              adb_200119156.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2002 Crop Year
DX5572                  US‐II_00294283    US‐II_00294368       86        Pottawattamie County                              adb_200219155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2002 Crop Year
DX5573                  US‐II_00294369    US‐II_00294472       104       Pottawattamie County                              adb_200219156.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2003 Crop Year
DX5574                  US‐II_00294473    US‐II_00294565       93        Pottawattamie County                              adb_200319155.pdf                      May             Zanoni (USDA)




                                                                                                       Page 145 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 148 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                  Document Description                                   File Name   Exhibit Will/May Use               Witness
      Number




                                                                         County Actuarial Document Book 2003 Crop Year
DX5575                  US‐II_00294566    US‐II_00294677       112       Pottawattamie County                              adb_200319156.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2004 Crop Year
DX5576                  US‐II_00294678    US‐II_00294781       104       Pottawattamie County                              adb_200419155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2004 Crop Year
DX5577                  US‐II_00294782    US‐II_00294898       117       Pottawattamie County                              adb_200419156.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2005 Crop Year
DX5578                  US‐II_00294899    US‐II_00295009       111       Pottawattamie County                              adb_200519155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2005 Crop Year
DX5579                  US‐II_00295010    US‐II_00295136       127       Pottawattamie County                              adb_200519156.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2006 Crop Year
DX5580                  US‐II_00295137    US‐II_00295249       113       Pottawattamie County                              adb_200619155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2006 Crop Year
DX5581                  US‐II_00295250    US‐II_00295378       129       Pottawattamie County                              adb_200619156.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2007 Crop Year
DX5582                  US‐II_00295379    US‐II_00295503       125       Pottawattamie County                              adb_200719155.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2007 Crop Year
DX5583                  US‐II_00295504    US‐II_00295643       140       Pottawattamie County                              adb_200719156.pdf                       Will           Zanoni (USDA)




                                                                                                       Page 146 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 149 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                      File Name   Exhibit Will/May Use               Witness
      Number




                                                                         County Actuarial Document Book 2008 Crop Year
DX5584                  US‐II_00295644    US‐II_00295774       131       Pottawattamie County                                  adb_200819155.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2008 Crop Year
DX5585                  US‐II_00295775    US‐II_00295926       152       Pottawattamie County                                  adb_200819156.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2009 Crop Year
DX5586                  US‐II_00295927    US‐II_00296080       154       Pottawattamie County                                  adb_200919155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2009 Crop Year
DX5587                  US‐II_00296081    US‐II_00296261       181       Pottawattamie County                                  adb_200919156.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2010 Crop Year
DX5588                  US‐II_00296262    US‐II_00296449       188       Pottawattamie County                                  adb_201019155.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2010 Crop Year
DX5589                  US‐II_00296450    US‐II_00296671       222       Pottawattamie County                                  adb_201019156.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2011 Crop Year
DX5590                  US‐II_00296672    US‐II_00296684       13        Pottawattamie County                                  adb_201119155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2011 Crop Year
DX5591                  US‐II_00296685    US‐II_00296697       13        Pottawattamie County                                  adb_201119156.pdf                      May             Zanoni (USDA)



                                                                         Special Provisions of Insurance 1996 and Succeeding
DX5592                  US‐II_00296698    US‐II_00296726       29        Crop Years East Pottawattamie County                  adb_199619155.pdf                       Will           Zanoni (USDA)




                                                                                                         Page 147 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 150 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                      File Name   Exhibit Will/May Use               Witness
      Number




                                                                         Special Provisions of Insurance 1996 and Succeeding
DX5593                  US‐II_00296727    US‐II_00296764       38        Crop Years West Pottawattamie County                  adb_199619156.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 1997 Crop Year
DX5594                  US‐II_00296765    US‐II_00296817       53        Pottawattamie County                                  adb_199719155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 1997 Crop Year
DX5595                  US‐II_00296818    US‐II_00296879       62        Pottawattamie County                                  adb_199719156.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 1998 Crop Year
DX5596                  US‐II_00296880    US‐II_00296956       77        Pottawattamie County                                  adb_199819155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 1998 Crop Year
DX5597                  US‐II_00296957    US‐II_00297047       91        Pottawattamie County                                  adb_199819156.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 1999 Crop Year
DX5598                  US‐II_00297048    US‐II_00297131       84        Pottawattamie County                                  adb_199919155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 1999 Crop Year
DX5599                  US‐II_00297132    US‐II_00297230       99        Pottawattamie County                                  adb_199919156.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2000 Crop Year
DX5600                  US‐II_00297231    US‐II_00297311       81        Pottawattamie County                                  adb_200019155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2000 Crop Year
DX5601                  US‐II_00297312    US‐II_00297407       96        Pottawattamie County                                  adb_200019156.pdf                      May             Zanoni (USDA)




                                                                                                         Page 148 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 151 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                  Document Description                                   File Name   Exhibit Will/May Use               Witness
      Number




                                                                         County Actuarial Document Book 2001 Crop Year
DX5602                  US‐II_00297408    US‐II_00297493       86        Pottawattamie County                              adb_200119155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2001 Crop Year
DX5603                  US‐II_00297494    US‐II_00297595       102       Pottawattamie County                              adb_200119156.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2002 Crop Year
DX5604                  US‐II_00297596    US‐II_00297681       86        Pottawattamie County                              adb_200219155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2002 Crop Year
DX5605                  US‐II_00297682    US‐II_00297781       100       Pottawattamie County                              adb_200219156.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2003 Crop Year
DX5606                  US‐II_00297782    US‐II_00297878       97        Pottawattamie County                              adb_200319155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2003 Crop Year
DX5607                  US‐II_00297879    US‐II_00297990       112       Pottawattamie County                              adb_200319156.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2004 Crop Year
DX5608                  US‐II_00297991    US‐II_00298094       104       Pottawattamie County                              adb_200419155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2004 Crop Year
DX5609                  US‐II_00298095    US‐II_00298207       113       Pottawattamie County                              adb_200419156.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2005 Crop Year
DX5610                  US‐II_00298208    US‐II_00298318       111       Pottawattamie County                              adb_200519155.pdf                      May             Zanoni (USDA)




                                                                                                       Page 149 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 152 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                  Document Description                                   File Name   Exhibit Will/May Use               Witness
      Number




                                                                         County Actuarial Document Book 2005 Crop Year
DX5611                  US‐II_00298319    US‐II_00298441       123       Pottawattamie County                              adb_200519156.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2006 Crop Year
DX5612                  US‐II_00298442    US‐II_00298554       113       Pottawattamie County                              adb_200619155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2006 Crop Year
DX5613                  US‐II_00298555    US‐II_00298679       125       Pottawattamie County                              adb_200619156.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2007 Crop Year
DX5614                  US‐II_00298680    US‐II_00298804       125       Pottawattamie County                              adb_200719155.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2007 Crop Year
DX5615                  US‐II_00298805    US‐II_00298941       137       Pottawattamie County                              adb_200719156.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2008 Crop Year
DX5616                  US‐II_00298942    US‐II_00299072       131       Pottawattamie County                              adb_200819155.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2008 Crop Year
DX5617                  US‐II_00299073    US‐II_00299221       149       Pottawattamie County                              adb_200819156.pdf                       Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2009 Crop Year
DX5618                  US‐II_00299222    US‐II_00299375       154       Pottawattamie County                              adb_200919155.pdf                      May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2009 Crop Year
DX5619                  US‐II_00299376    US‐II_00299553       178       Pottawattamie County                              adb_200919156.pdf                      May             Zanoni (USDA)




                                                                                                       Page 150 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 153 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                  Document Description                                    File Name   Exhibit Will/May Use               Witness
      Number




                                                                         County Actuarial Document Book 2010 Crop Year
DX5620                  US‐II_00299554    US‐II_00299741       188       Pottawattamie County                              adb_201019155.pdf                        Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2010 Crop Year
DX5621                  US‐II_00299742    US‐II_00299959       218       Pottawattamie County                              adb_201019156.pdf                        Will           Zanoni (USDA)




                                                                         County Actuarial Document Book 2011 Crop Year
DX5622                  US‐II_00299960    US‐II_00299972       13        Pottawattamie County                              adb_201119155.pdf                       May             Zanoni (USDA)




                                                                         County Actuarial Document Book 2011 Crop Year
DX5623                  US‐II_00299973    US‐II_00299985       13        Pottawattamie County                              adb_201119156.pdf                       May             Zanoni (USDA)




DX5624                  US‐II_0077772     US‐II_0077773         2        Holt County High‐Risk RMA Map                     290871(Holt 1991).PDF                    Will           Zanoni (USDA)




DX5625                  US‐II_0077774     US‐II_0077775         2        Holt County High‐Risk RMA Map                     290872(Holt 1995).PDF                   May             Zanoni (USDA)




DX5626                  US‐II_0077776     US‐II_0077781         6        Holt County High‐Risk RMA Map                     290872(Holt 07 2006).PDF                May             Zanoni (USDA)




DX5627                  US‐II_0077782     US‐II_0077787         6        Holt County High‐Risk RMA Map                     290872(Holt 07 2007) .PDF                Will           Zanoni (USDA)




                                                                                                         Page 151 of 196
                                                Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 154 of 198
                                                                                                     Ideker Farms v. United States
                                                                                                       Case No. 1:14-cv-00183
                                                                                       United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg           Bates End     Page Count                   Document Description                                           File Name                       Exhibit Will/May Use                Witness
      Number




                                                                             Missouri River Levees Definite Project Report, March
DX5628                  USACE3518480        USACE3518628           149       1947                                                    GA MissouriRiverDPR_Mar1947.pdf                               May             General Witness




                                                                             Memo to Division Enigineer, Missouri River, MRDPD re
                                                                             Establishment of Corps Policy for Floodway Limits along
DX5629                  USACE3735346        USACE3735347            2        the Missouri River (Mar. 18, 1977)                      NWK floodway policy.docx                                      May             General Witness


                                                                             Taming the Mighty Missouri: A History of the Kansas City
                                                                             District Corps of Engineers 1907‐1971, by Robert L.
DX5630                  US‐II_00010439      US‐II_00010581         143       Branyan, 1974                                            Taming the Mighty Missouri Branyan 1974.pdf                  May             General Witness




                                                                             Final MRRP Management Plan ROD, EIS and associated
DX5631                  US‐II_00154196      US‐II_00154257         62        technical reports relied on to update the Master Manual Irrigation Env Conseq Anal ‐ Aug 2018.pdf                     May             General Witness




                                                                             Final MRRP Management Plan ROD, EIS and associated
DX5632                  US‐II_00154288      US‐II_00154353         66        technical reports relied on to update the Master Manual Navigation Env Conseq Anal ‐ Aug 2018.pdf                     May             General Witness




                                                                             Final MRRP Management Plan ROD, EIS and associated
DX5633                  US‐II_00154354      US‐II_00154437         84        technical reports relied on to update the Master Manual Recreation Env Conseq Anal ‐ Aug 2018.pdf                     May             General Witness




                                                                             Final MRRP Management Plan ROD, EIS and associated
DX5634                  US‐II_00154537      US‐II_00154584         48        technical reports relied on to update the Master Manual Water Supply Env Conseq Anal ‐ Aug 2018.pdf                   May             General Witness




DX5635                  US‐II_0123337       US‐II_0123397          61        Agriculture Appraisal Report                              Exhibit 60_Holland Zane (120 88 ac) AGP 13‐186.pdf          May             General Witness
DX5636                  CLMT0002‐00000064   CLMT0002‐00000065      2         Adkins Pottawattamie County Title Transfer                1‐10‐84 Transfer.pdf                                        May             Adkins
                                                                             Sieck Levee, discusses flooding in April 1984, and 3
                                                                             inches of rainfall in a 24 hour period which causes water
DX5637                  US‐II_00310595      US‐II_00310596          2        standing in fields                                                                                                    May             Adkins; Kelman (Expert)




                                                                                                             Page 152 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 155 of 198
                                                                                                  Ideker Farms v. United States
                                                                                                    Case No. 1:14-cv-00183
                                                                                    United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                              File Name                       Exhibit Will/May Use                Witness
      Number
                                                                         1947 Sieck Levee District board meeting, mentions
DX5638                  US‐II_00310705    US‐II_00310706        2        Adkins                                                                                                                    May             Adkins; Kelman (Expert)
                                                                         levee board meeting discussing location of right of way
DX5639                  US‐II_00310709    US‐II_00310709        1        for levee across Adkin's property                                                                                         May             Adkins; Kelman (Expert)

DX5640                  US‐II_00310714    US‐II_00310715        2        1947 petition for a new levee district in Lewis Township                                                                  May             Adkins; Kelman (Expert)

DX5641                  US‐II_00310723    US‐II_00310723        1        1949 payment of right of way for levee                                                                                     Will           Adkins; Kelman (Expert)




                                                                                                                                     Ideker‐Mays_Report‐
DX5642                  US‐II_0124683     US‐II_0124701        19        Dr. Bradley's Rebuttal Expert Report to Mays                Bradley_Rebuttal_Final__05_14_20.pdf                          May             Bradley (Expert)


                        PH1_TRIALTRAN‐    PH1_TRIALTRAN‐
DX5643                  0000001           0000020              20        Phase I Trial Testimony: Adkins, Kenneth (Plaintiff)        Adkins, Ken 20170314 Volume 6.pdf                             May             Kelman (Expert)


                        PH1_TRIALTRAN‐    PH1_TRIALTRAN‐
DX5644                  0002016           0002053              38        Phase I Trial Testimony: Ideker, Roger (Plaintiff)          Ideker, Roger 20170405 Volume 16.pdf                          May             Kelman (Expert)


                        PH1_TRIALTRAN‐    PH1_TRIALTRAN‐
DX5645                  0004268           0004291              24        Phase I Trial Testimony: Schneider, Ron (Plaintiff)         Schneider, Ron 20170323 Volume 10.pdf                         May             Kelman (Expert)

                                                                         Big Dam Era ‐‐ A Legislative and Institutional History of
                                                                         the Pick‐Sloan Missouri Basin Program, by John R.
                                                                         Ferrell, U.S. Army Corps of Eng'rs, Missouri River
DX5646                  US‐II_00004654    US‐II_00004903       250       Division, 1993                                              Farrell The Big Dam Era ‐ Pick‐Sloan 1993.pdf                 May             Kelman (Expert)



                                                                         Trial Opinion, Ideker Farms v. United States, No. 14‐183L
DX5647                  US‐II_00006840    US‐II_00007098       259       (Fed. Cl.), March 13, 2018                                Ideker Farms‐ Phase I CFC Opinion.pdf                           May             Kelman (Expert)

                                                                         Dammed Indians Revisited: The Continuing History of
                                                                         the Pick‐Sloan Plan and the Missouri River Sioux, by
                                                                         Michael L. Laawson (S. Dakota State Historical Society
DX5648                  US‐II_00007187    US‐II_00007401       215       Press 2009)                                                 Lawson Damned Indians Revisited.pdf                           May             Kelman (Expert)

                                                                         The Missouri River Ecosystem: Exploring the Prospects
                                                                         for Recovery, Committee on Missouri River Ecosystem
                                                                         Science, National Research Council, et al., National        Missouri River Ecosystem Prospects for Recovery Natl
DX5649                  US‐II_00007402    US‐II_00007590       189       Academy of Sciences, 2002                                   Academies 2002.pdf                                            May             Kelman (Expert)



                                                                         Unruly River: Two Centuries of Change along the
DX5650                  US‐II_00009648    US‐II_00009811       164       Missouri, by Robert Kelley Schneiders, 1999                 Schneiders Unruly River 1999.pdf                              May             Kelman (Expert)




                                                                                                            Page 153 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 156 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                            File Name                      Exhibit Will/May Use               Witness
      Number


                                                                         The Federal Engneer: Damsites to Missile Sites ‐‐ A
                                                                         History of the Omaha District U.S. Army Corps of          The Federal Engineer‐ Omaha District USACE
DX5651                  US‐II_00010838    US‐II_00011132       295       Engineers, [1985?]                                        History.pdf                                                  May             Kelman (Expert)



                                                                         River of Promise, River of Peril: The Politics of Managing
DX5652                  US‐II_00011318    US‐II_00011466       149       the Missouri River, by John E. Thorson, 1994               Thorson River Of Promise, River Of Peril.pdf                May             Kelman (Expert)




DX5653                  US‐II_00015714    US‐II_00015720        7        Missouri River Basin Supplemental Report, 1944.pdf        Missouri River Basin Supplemental Report, 1944.pdf           May             Kelman (Expert)



                                                                         Missouri River Mainstem Reservoir System Master           Missouri River Mainstem Reservoir System Master
DX5654                  US‐II_00015996    US‐II_00016428       433       Water Control Manual 2006.pdf                             Water Control Manual 2006.pdf                                May             Kelman (Expert)




DX5655                  US‐II_00016429    US‐II_00017767      1339       Missouri River USACE Section 308 Report 1934.pdf          Missouri River USACE Section 308 Report 1934.pdf             May             Kelman (Expert)




DX5656                  US‐II_00018850    US‐II_00018930       81        USACE Missouri River Navigation Chart RM739‐499.pdf       USACE Missouri River Navigation Chart RM739‐499.pdf          May             Kelman (Expert)



                                                                         1943_and_1944_Hearings_on_4485_HR_Committee_O 1943_and_1944_Hearings_on_4485_HR_Committee_O
DX5657                  US‐II_00019626    US‐II_00020058       433       n_Flood_Control_Vol_1.pdf                     n_Flood_Control_Vol_1.pdf                                                May             Kelman (Expert)



                                                                         1943_and_1944_Hearings_on_4485_HR_Committee_O 1943_and_1944_Hearings_on_4485_HR_Committee_O
DX5658                  US‐II_00020059    US‐II_00020896       838       n_Flood_Control_Vol_2.pdf                     n_Flood_Control_Vol_2.pdf                                                May             Kelman (Expert)




DX5659                  US‐II_00021625    US‐II_00021655       31        Authorizing_The_Construction_Report_1030__S.pdf           Authorizing_The_Construction_Report_1030__S.pdf              May             Kelman (Expert)




DX5660                  US‐II_00033799    US‐II_00033806        8        Missouri_River_Basin_Report_1944_S_Doc.247.pdf            Missouri_River_Basin_Report_1944_S_Doc.247.pdf               May             Kelman (Expert)




                                                                                                          Page 154 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 157 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name                 Exhibit Will/May Use               Witness
      Number




DX5661                  US‐II_00038614    US‐II_00038647       34        FEB_2019_KCPL_Ideker_0007.pdf                    FEB_2019_KCPL_Ideker_0007.pdf                       May             Kelman (Expert)




DX5662                  US‐II_00039397    US‐II_00039397        1        Scanned_20190225‐1033.pdf                        Scanned_20190225‐1033.pdf                           May             Kelman (Expert)




DX5663                  US‐II_00039666    US‐II_00039668        3        NARA_KC_RG77_107823156_HC1_10406107_02.pdf       NARA_KC_RG77_107823156_HC1_10406107_02.pdf          May             Kelman (Expert)




DX5664                  US‐II_00039739    US‐II_00039755       17        NARA_KC_Ideker_March2019_0003.pdf                NARA_KC_Ideker_March2019_0003.pdf                   May             Kelman (Expert)




DX5665                  US‐II_00040152    US‐II_00040156        5        NARA_KC_Ideker_March2019_0013.pdf                NARA_KC_Ideker_March2019_0013.pdf                   May             Kelman (Expert)




DX5666                  US‐II_00040161    US‐II_00040163        3        NARA_KC_Ideker_March2019_0015.pdf                NARA_KC_Ideker_March2019_0015.pdf                   May             Kelman (Expert)




DX5667                  US‐II_00040164    US‐II_00040164        1        NARA_KC_Ideker_March2019_0016.pdf                NARA_KC_Ideker_March2019_0016.pdf                   May             Kelman (Expert)




DX5668                  US‐II_00040213    US‐II_00040218        6        NARA_KC_Ideker_March2019_0007.pdf                NARA_KC_Ideker_March2019_0007.pdf                   May             Kelman (Expert)




                                                                                                     Page 155 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 158 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                Document Description                                  File Name         Exhibit Will/May Use               Witness
      Number




DX5669                  US‐II_00040228    US‐II_00040228        1        NARA_KC_Ideker_March2019_0004.pdf                NARA_KC_Ideker_March2019_0004.pdf          May             Kelman (Expert)




DX5670                  US‐II_00040231    US‐II_00040233        3        NARA_KC_Ideker_March2019_0006.pdf                NARA_KC_Ideker_March2019_0006.pdf          May             Kelman (Expert)




DX5671                  US‐II_00040234    US‐II_00040236        3        NARA_KC_Ideker_March2019_0007.pdf                NARA_KC_Ideker_March2019_0007.pdf          May             Kelman (Expert)




DX5672                  US‐II_00040237    US‐II_00040238        2        NARA_KC_Ideker_March2019_0008.pdf                NARA_KC_Ideker_March2019_0008.pdf          May             Kelman (Expert)




DX5673                  US‐II_00040239    US‐II_00040241        3        NARA_KC_Ideker_March2019_0009.pdf                NARA_KC_Ideker_March2019_0009.pdf          May             Kelman (Expert)




DX5674                  US‐II_00040243    US‐II_00040244        2        NARA_KC_Ideker_March2019_0011.pdf                NARA_KC_Ideker_March2019_0011.pdf          May             Kelman (Expert)




DX5675                  US‐II_00040247    US‐II_00040274       28        NARA_KC_Ideker_March2019_0013.pdf                NARA_KC_Ideker_March2019_0013.pdf          May             Kelman (Expert)




                                                                                                     Page 156 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 159 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name               Exhibit Will/May Use               Witness
      Number




DX5676                  US‐II_00040578    US‐II_00040581        4        NARA_KC_Ideker_March2019_0003.pdf                NARA_KC_Ideker_March2019_0003.pdf                 May             Kelman (Expert)




DX5677                  US‐II_00040582    US‐II_00040585        4        NARA_KC_Ideker_March2019_0004.pdf                NARA_KC_Ideker_March2019_0004.pdf                 May             Kelman (Expert)




DX5678                  US‐II_00041232    US‐II_00041233        2        Scanned_20190327_0942.pdf                        Scanned_20190327_0942.pdf                         May             Kelman (Expert)




DX5679                  US‐II_00041287    US‐II_00041288        2        Scanned_20190327_1050.pdf                        Scanned_20190327_1050.pdf                         May             Kelman (Expert)




DX5680                  US‐II_00041529    US‐II_00041535        7        Scanned_20190327_1359.pdf                        Scanned_20190327_1359.pdf                         May             Kelman (Expert)




DX5681                  US‐II_00041620    US‐II_00041621        2        NARA_KC_RG077_111236437_HC1_104869679_06.pdf NARA_KC_RG077_111236437_HC1_104869679_06.pdf          May             Kelman (Expert)




DX5682                  US‐II_00041622    US‐II_00041622        1        NARA_KC_RG077_111236437_HC1_104869679_07.pdf NARA_KC_RG077_111236437_HC1_104869679_07.pdf           Will           Kelman (Expert)




                                                                                                     Page 157 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 160 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                Document Description                                  File Name                Exhibit Will/May Use               Witness
      Number




DX5683                  US‐II_00041640    US‐II_00041651       12        NARA_KC_RG077_111236437_HC1_104869681_05.pdf NARA_KC_RG077_111236437_HC1_104869681_05.pdf          May             Kelman (Expert)




DX5684                  US‐II_00042071    US‐II_00042093       23        NARA‐KC_RG_77_28728496_01‐0018.pdf               NARA‐KC_RG_77_28728496_01‐0018.pdf                May             Kelman (Expert)




DX5685                  US‐II_00043290    US‐II_00043290        1        NARA‐KC_RG_77_28728496_42‐001.pdf                NARA‐KC_RG_77_28728496_42‐001.pdf                 May             Kelman (Expert)




DX5686                  US‐II_00043541    US‐II_00043579       39        NARA‐KC_RG_77_28728496_05‐0002.pdf               NARA‐KC_RG_77_28728496_05‐0002.pdf                May             Kelman (Expert)




DX5687                  US‐II_00043774    US‐II_00043789       16        NARA‐KC_RG_77_28728496_05‐0002.pdf               NARA‐KC_RG_77_28728496_05‐0002.pdf                May             Kelman (Expert)




DX5688                  US‐II_00043959    US‐II_00043961        3        NARA‐KC_RG_77_28728496_05‐0030.pdf               NARA‐KC_RG_77_28728496_05‐0030.pdf                May             Kelman (Expert)




DX5689                  US‐II_00044277    US‐II_00044277        1        NARA‐KC_RG_77_28728496_06‐0011.pdf               NARA‐KC_RG_77_28728496_06‐0011.pdf                May             Kelman (Expert)




DX5690                  US‐II_00044933    US‐II_00044938        6        NARA‐KC_RG_77_28728496_08‐0005.pdf               NARA‐KC_RG_77_28728496_08‐0005.pdf                May             Kelman (Expert)




                                                                                                     Page 158 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 161 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                Document Description                                  File Name                   Exhibit Will/May Use               Witness
      Number




DX5691                  US‐II_00045107    US‐II_00045111        5        NARA‐KC_RG_77_28728496_08‐0004.pdf               NARA‐KC_RG_77_28728496_08‐0004.pdf                   May             Kelman (Expert)




DX5692                  US‐II_00045863    US‐II_00045873       11        NARA‐KC_RG_77_34616722_05‐002.pdf                NARA‐KC_RG_77_34616722_05‐002.pdf                     Will           Kelman (Expert)




DX5693                  US‐II_00045885    US‐II_00045889        5        NARA‐KC_RG_77_34616722_05‐004.pdf                NARA‐KC_RG_77_34616722_05‐004.pdf                    May             Kelman (Expert)




DX5694                  US‐II_00046332    US‐II_00046373       42        NARA_KC_Ideker_March2019_0003.pdf                NARA_KC_Ideker_March2019_0003.pdf                    May             Kelman (Expert)




DX5695                  US‐II_00046563    US‐II_00046594       32        NARA_KC_RG077_68144479_AAC1_70932125_03.pdf      NARA_KC_RG077_68144479_AAC1_70932125_03.pdf          May             Kelman (Expert)




DX5696                  US‐II_00046616    US‐II_00046653       38        NARA_KC_RG77_68144479_AAC1_70932138.pdf          NARA_KC_RG77_68144479_AAC1_70932138.pdf               Will           Kelman (Expert)




DX5697                  US‐II_00047292    US‐II_00047295        4        NARA_KC_Ideker_March2019_0043.pdf                NARA_KC_Ideker_March2019_0043.pdf                    May             Kelman (Expert)




DX5698                  US‐II_00047448    US‐II_00047454        7        NARA_KC_Ideker_March2019_0090.pdf                NARA_KC_Ideker_March2019_0090.pdf                    May             Kelman (Expert)




                                                                                                     Page 159 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 162 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name        Exhibit Will/May Use               Witness
      Number




DX5699                  US‐II_00047465    US‐II_00047474       10        NARA_KC_Ideker_March2019_0095.pdf                NARA_KC_Ideker_March2019_0095.pdf          May             Kelman (Expert)




DX5700                  US‐II_00047485    US‐II_00047491        7        NARA_KC_Ideker_March2019_0004.pdf                NARA_KC_Ideker_March2019_0004.pdf          May             Kelman (Expert)




DX5701                  US‐II_00047496    US‐II_00047496        1        NARA_KC_Ideker_March2019_0007.pdf                NARA_KC_Ideker_March2019_0007.pdf          May             Kelman (Expert)




DX5702                  US‐II_00047571    US‐II_00047584       14        NARA_KC_Ideker_March2019_0018.pdf                NARA_KC_Ideker_March2019_0018.pdf          May             Kelman (Expert)




DX5703                  US‐II_00047585    US‐II_00047610       26        NARA_KC_Ideker_March2019_0019.pdf                NARA_KC_Ideker_March2019_0019.pdf           Will           Kelman (Expert)




DX5704                  US‐II_00047816    US‐II_00047816        1        Scanned_20181105‐1140.pdf                        Scanned_20181105‐1140.pdf                  May             Kelman (Expert)




DX5705                  US‐II_00047818    US‐II_00047818        1        Scanned_20181105‐1141.pdf                        Scanned_20181105‐1141.pdf                  May             Kelman (Expert)




DX5706                  US‐II_00047875    US‐II_00047875        1        Scanned_20181105‐1049.pdf                        Scanned_20181105‐1049.pdf                  May             Kelman (Expert)




                                                                                                     Page 160 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 163 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name                 Exhibit Will/May Use               Witness
      Number




DX5707                  US‐II_00047968    US‐II_00047970        3        Scanned_20181105‐1424.pdf                        Scanned_20181105‐1424.pdf                           May             Kelman (Expert)




DX5708                  US‐II_00047988    US‐II_00047988        1        Scanned_20181105‐1439.pdf                        Scanned_20181105‐1439.pdf                           May             Kelman (Expert)




DX5709                  US‐II_00048703    US‐II_00048704        2        Scanned_20190326_1122.pdf                        Scanned_20190326_1122.pdf                           May             Kelman (Expert)




DX5710                  US‐II_00048738    US‐II_00048739        2        Scanned_20190326_0949.pdf                        Scanned_20190326_0949.pdf                           May             Kelman (Expert)




DX5711                  US‐II_00048775    US‐II_00048775        1        Scanned_20190326_1022.pdf                        Scanned_20190326_1022.pdf                           May             Kelman (Expert)




DX5712                  US‐II_00049394    US‐II_00049555       162       NARA_KC_Ideker_March2019_0003.pdf                NARA_KC_Ideker_March2019_0003.pdf                   May             Kelman (Expert)




DX5713                  US‐II_00049768    US‐II_00049777       10        NARA_KC_Ideker_March2019_0042.pdf                NARA_KC_Ideker_March2019_0042.pdf                   May             Kelman (Expert)




DX5714                  US‐II_00050244    US‐II_00050245        2        NARA_KC_RG77_77821301_HC1_104706073_16.pdf       NARA_KC_RG77_77821301_HC1_104706073_16.pdf          May             Kelman (Expert)




                                                                                                     Page 161 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 164 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                Document Description                                  File Name                  Exhibit Will/May Use               Witness
      Number




DX5715                  US‐II_00050249    US‐II_00050251        3        NARA_KC_RG77_77821301_HC1_104706073_20.pdf       NARA_KC_RG77_77821301_HC1_104706073_20.pdf           Will           Kelman (Expert)




DX5716                  US‐II_00050255    US‐II_00050256        2        NARA_KC_RG77_77821301_HC1_104706073_24.pdf       NARA_KC_RG77_77821301_HC1_104706073_24.pdf           WIll           Kelman (Expert)




DX5717                  US‐II_00050620    US‐II_00050673       54        NARA_KC_Ideker_March2019_0003.pdf                NARA_KC_Ideker_March2019_0003.pdf                   May             Kelman (Expert)




DX5718                  US‐II_00050848    US‐II_00050854        7        NARA_KC_Ideker_March2019_0007.pdf                NARA_KC_Ideker_March2019_0007.pdf                   May             Kelman (Expert)




DX5719                  US‐II_00051458    US‐II_00051470       13        NARA‐KC_RG_77_78116208_P52684_003‐01.pdf         NARA‐KC_RG_77_78116208_P52684_003‐01.pdf            May             Kelman (Expert)




DX5720                  US‐II_00051882    US‐II_00051901       20        NARA‐KC_RG_77_78116209_P52641_001‐01.pdf         NARA‐KC_RG_77_78116209_P52641_001‐01.pdf            May             Kelman (Expert)




DX5721                  US‐II_00052019    US‐II_00052083       65        NARA‐KC_RG_77_78116209_P52641_005‐01.pdf         NARA‐KC_RG_77_78116209_P52641_005‐01.pdf            May             Kelman (Expert)




DX5722                  US‐II_00052176    US‐II_00052227       52        NARA‐KC_RG_77_78116209_P52642_001‐01.pdf         NARA‐KC_RG_77_78116209_P52642_001‐01.pdf            May             Kelman (Expert)




                                                                                                     Page 162 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 165 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name               Exhibit Will/May Use               Witness
      Number




DX5723                  US‐II_00052235    US‐II_00052236        2        NARA‐KC_RG_77_78116209_P52643_002‐07.pdf         NARA‐KC_RG_77_78116209_P52643_002‐07.pdf          May             Kelman (Expert)




DX5724                  US‐II_00052263    US‐II_00052287       25        Scanned_20181109‐1227.pdf                        Scanned_20181109‐1227.pdf                         May             Kelman (Expert)




DX5725                  US‐II_00053122    US‐II_00053123        2        Scanned_20190228‐1602.pdf                        Scanned_20190228‐1602.pdf                          Will           Kelman (Expert)




DX5726                  US‐II_00053559    US‐II_00053562        4        FEB_2019_SHSM‐KC_Ideker_0001.pdf                 FEB_2019_SHSM‐KC_Ideker_0001.pdf                  May             Kelman (Expert)




DX5727                  US‐II_00053643    US‐II_00053646        4        FEB_2019_SHSM‐KC_Ideker_0022.pdf                 FEB_2019_SHSM‐KC_Ideker_0022.pdf                   Will           Kelman (Expert)




DX5728                  US‐II_00053937    US‐II_00053938        2        Scanned_20190226‐1144.pdf                        Scanned_20190226‐1144.pdf                         May             Kelman (Expert)




DX5729                  US‐II_00054052    US‐II_00054052        1        Scanned_20190226‐1331.pdf                        Scanned_20190226‐1331.pdf                         May             Kelman (Expert)




DX5730                  US‐II_00054053    US‐II_00054053        1        Scanned_20190226‐1332.pdf                        Scanned_20190226‐1332.pdf                         May             Kelman (Expert)




                                                                                                     Page 163 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 166 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name   Exhibit Will/May Use               Witness
      Number




DX5731                  US‐II_00054105    US‐II_00054153       49        SHSMO_K1087_04_01.pdf                            SHSMO_K1087_04_01.pdf                 May             Kelman (Expert)




DX5732                  US‐II_00054174    US‐II_00054177        4        SHSMO_K1087_04_08.pdf                            SHSMO_K1087_04_08.pdf                 May             Kelman (Expert)




DX5733                  US‐II_00054210    US‐II_00054213        4        SHSMO_K1087_04_17.pdf                            SHSMO_K1087_04_17.pdf                 May             Kelman (Expert)




DX5734                  US‐II_00054319    US‐II_00054319        1        SHSMO_K1087_06_15.pdf                            SHSMO_K1087_06_15.pdf                 May             Kelman (Expert)




DX5735                  US‐II_00055197    US‐II_00055200        4        Scanned_20190227‐1150.pdf                        Scanned_20190227‐1150.pdf             May             Kelman (Expert)




DX5736                  US‐II_00055229    US‐II_00055232        4        Scanned_20190227‐1159.pdf                        Scanned_20190227‐1159.pdf             May             Kelman (Expert)




DX5737                  US‐II_00055273    US‐II_00055276        4        Scanned_20190227‐1308.pdf                        Scanned_20190227‐1308.pdf             May             Kelman (Expert)




DX5738                  US‐II_00055302    US‐II_00055305        4        Scanned_20190227‐1317.pdf                        Scanned_20190227‐1317.pdf             May             Kelman (Expert)




                                                                                                     Page 164 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 167 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name       Exhibit Will/May Use               Witness
      Number




DX5739                  US‐II_00055306    US‐II_00055309        4        Scanned_20190227‐1334.pdf                        Scanned_20190227‐1334.pdf                 May             Kelman (Expert)




DX5740                  US‐II_00055502    US‐II_00055505        4        Scanned_20190227‐0936.pdf                        Scanned_20190227‐0936.pdf                 May             Kelman (Expert)




DX5741                  US‐II_00055741    US‐II_00055819       79        SHSMO_K1087_08_01.pdf                            SHSMO_K1087_08_01.pdf                     May             Kelman (Expert)




DX5742                  US‐II_00056300    US‐II_00056312       13        FEB_2019_SHSM‐KC_Ideker_0003.pdf                 FEB_2019_SHSM‐KC_Ideker_0003.pdf          May             Kelman (Expert)




DX5743                  US‐II_00056385    US‐II_00056478       94        FEB_2019_SHSM‐KC_Ideker_0009.pdf                 FEB_2019_SHSM‐KC_Ideker_0009.pdf          May             Kelman (Expert)




DX5744                  US‐II_00056818    US‐II_00056820        3        SHSMO_K1087_10_04.pdf                            SHSMO_K1087_10_04.pdf                      Will           Kelman (Expert)




DX5745                  US‐II_00057419    US‐II_00057419        1        FEB_2019_SHSM‐KC_Ideker_0002.pdf                 FEB_2019_SHSM‐KC_Ideker_0002.pdf          May             Kelman (Expert)




DX5746                  US‐II_00057659    US‐II_00057659        1        SHSMO_K1087_16_09.pdf                            SHSMO_K1087_16_09.pdf                     May             Kelman (Expert)




                                                                                                     Page 165 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 168 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                       Document Description                                    File Name   Exhibit Will/May Use               Witness
      Number




DX5747                  US‐II_00058479    US‐II_00058635       157       1891 ‐ Part 6.pdf                                   1891 ‐ Part 6.pdf                          May             Kelman (Expert)




DX5748                  US‐II_00059535    US‐II_00059654       120       1895 ‐ Part 7.pdf                                   1895 ‐ Part 7.pdf                          May             Kelman (Expert)




DX5749                  US‐II_00059928    US‐II_00060309       382       1897 ‐ Part 3.pdf                                   1897 ‐ Part 3.pdf                          May             Kelman (Expert)




DX5750                  US‐II_00060574    US‐II_00060609       36        1898 ‐ Part 3.pdf                                   1898 ‐ Part 3.pdf                          May             Kelman (Expert)




DX5751                  US‐II_00060826    US‐II_00060841       16        1899 ‐ Part 3.pdf                                   1899 ‐ Part 3.pdf                          May             Kelman (Expert)




DX5752                  US‐II_00061106    US‐II_00061225       120       1900 ‐ Part 7.pdf                                   1900 ‐ Part 7.pdf                          May             Kelman (Expert)




DX5753                  US‐II_00061391    US‐II_00061472       82        1902 ‐ Supplement.pdf                               1902 ‐ Supplement.pdf                      May             Kelman (Expert)




DX5754                  US‐II_00061484    US‐II_00061514       31        1903 ‐ Part 2.pdf                                   1903 ‐ Part 2.pdf                          May             Kelman (Expert)




DX5755                  US‐II_00061985    US‐II_00062031       47        1911 ‐ Part 2.pdf                                   1911 ‐ Part 2.pdf                          May             Kelman (Expert)




DX5756                  US‐II_00062371    US‐II_00062405       35        1916 ‐ Part 1.pdf                                   1916 ‐ Part 1.pdf                          May             Kelman (Expert)




DX5757                  US‐II_00062578    US‐II_00062627       50        1918 ‐ Part 2.pdf                                   1918 ‐ Part 2.pdf                          May             Kelman (Expert)




                                                                                                           Page 166 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 169 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                       Document Description                                File Name   Exhibit Will/May Use               Witness
      Number




DX5758                  US‐II_00062665    US‐II_00062721       57        1919 ‐ Part 2.pdf                                   1919 ‐ Part 2.pdf                      May             Kelman (Expert)




DX5759                  US‐II_00063489    US‐II_00063548       60        1934 ‐ Part 1.pdf                                   1934 ‐ Part 1.pdf                      May             Kelman (Expert)




DX5760                  US‐II_00063565    US‐II_00063629       65        1935 ‐ Part 1.pdf                                   1935 ‐ Part 1.pdf                      May             Kelman (Expert)




DX5761                  US‐II_00063648    US‐II_00063719       72        1936 ‐ Part 1.pdf                                   1936 ‐ Part 1.pdf                      May             Kelman (Expert)




DX5762                  US‐II_00063743    US‐II_00063812       70        1937 ‐ Part 1.pdf                                   1937 ‐ Part 1.pdf                      May             Kelman (Expert)




DX5763                  US‐II_00064008    US‐II_00064067       60        1939 ‐ Part 2.pdf                                   1939 ‐ Part 2.pdf                      May             Kelman (Expert)




DX5764                  US‐II_00064090    US‐II_00064177       88        1940 ‐ Part 1.pdf                                   1940 ‐ Part 1.pdf                      May             Kelman (Expert)




DX5765                  US‐II_00064459    US‐II_00064525       67        1944 ‐ Part 2.pdf                                   1944 ‐ Part 2.pdf                      May             Kelman (Expert)




DX5766                  US‐II_00064572    US‐II_00064675       104       1945 ‐ Part 2.pdf                                   1945 ‐ Part 2.pdf                      May             Kelman (Expert)




DX5767                  US‐II_00064722    US‐II_00064830       109       1946 ‐ Part 2.pdf                                   1946 ‐ Part 2.pdf                      May             Kelman (Expert)




DX5768                  US‐II_00064883    US‐II_00065017       135       1947 ‐ Part 2.pdf                                   1947 ‐ Part 2.pdf                      May             Kelman (Expert)




                                                                                                           Page 167 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 170 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                       Document Description                                File Name   Exhibit Will/May Use               Witness
      Number




DX5769                  US‐II_00065066    US‐II_00065212       147       1948 ‐ Part 2.pdf                                   1948 ‐ Part 2.pdf                      May             Kelman (Expert)




DX5770                  US‐II_00065447    US‐II_00065585       139       1950 ‐ Part 2.pdf                                   1950 ‐ Part 2.pdf                      May             Kelman (Expert)




DX5771                  US‐II_00066188    US‐II_00066330       143       1952 ‐ Part 2.pdf                                   1952 ‐ Part 2.pdf                      May             Kelman (Expert)




DX5772                  US‐II_00066377    US‐II_00066482       106       1953 ‐ Part 2.pdf                                   1953 ‐ Part 2.pdf                      May             Kelman (Expert)




DX5773                  US‐II_00066581    US‐II_00066659       79        1954 ‐ Part 2.pdf                                   1954 ‐ Part 2.pdf                      May             Kelman (Expert)




DX5774                  US‐II_00066752    US‐II_00066832       81        1955 ‐ Part 2.pdf                                   1955 ‐ Part 2.pdf                      May             Kelman (Expert)




DX5775                  US‐II_00066919    US‐II_00067009       91        1956 ‐ Part 2.pdf                                   1956 ‐ Part 2.pdf                      May             Kelman (Expert)




DX5776                  US‐II_00067105    US‐II_00067189       85        1957 ‐ Part 2.pdf                                   1957 ‐ Part 2.pdf                      May             Kelman (Expert)




DX5777                  US‐II_00067302    US‐II_00067387       86        1958 ‐ Part 2.pdf                                   1958 ‐ Part 2.pdf                      May             Kelman (Expert)




DX5778                  US‐II_00067499    US‐II_00067590       92        1959 ‐ Part 2.pdf                                   1959 ‐ Part 2.pdf                      May             Kelman (Expert)




DX5779                  US‐II_00067698    US‐II_00067785       88        1960 ‐ Part 2.pdf                                   1960 ‐ Part 2.pdf                      May             Kelman (Expert)




                                                                                                           Page 168 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 171 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                       Document Description                                File Name      Exhibit Will/May Use               Witness
      Number




DX5780                  US‐II_00067881    US‐II_00067972       92        1961 ‐ Part 2.pdf                                   1961 ‐ Part 2.pdf                         May             Kelman (Expert)




DX5781                  US‐II_00068358    US‐II_00068435       78        1964 ‐ Part 2.pdf                                   1964 ‐ Part 2.pdf                         May             Kelman (Expert)




DX5782                  US‐II_00068500    US‐II_00068574       75        1965 ‐ Part 2.pdf                                   1965 ‐ Part 2.pdf                         May             Kelman (Expert)




DX5783                  US‐II_00068692    US‐II_00068772       81        1966 ‐ Part 2.pdf                                   1966 ‐ Part 2.pdf                         May             Kelman (Expert)




DX5784                  US‐II_00070579    US‐II_00070640       62        1981 ‐ FY.pdf                                       1981 ‐ FY.pdf                             May             Kelman (Expert)




DX5785                  US‐II_00071507    US‐II_00071609       103       1989 ‐ Part 2.pdf                                   1989 ‐ Part 2.pdf                         May             Kelman (Expert)




DX5786                  US‐II_00072566    US‐II_00072772       207       1996 ‐ Part 2.pdf                                   1996 ‐ Part 2.pdf                         May             Kelman (Expert)




DX5787                  US‐II_00077446    US‐II_00077448        3        NOV_2018_NARA_CP_Ideker_0107.pdf                    NOV_2018_NARA_CP_Ideker_0107.pdf          May             Kelman (Expert)




DX5788                  US‐II_00077899    US‐II_00077900        2        DEC_2018_NARA_CP_Ideker_0107.pdf                    DEC_2018_NARA_CP_Ideker_0107.pdf          May             Kelman (Expert)




DX5789                  US‐II_00078000    US‐II_00078001        2        DEC_2018_NARA_CP_Ideker_0011.pdf                    DEC_2018_NARA_CP_Ideker_0011.pdf          May             Kelman (Expert)




                                                                                                           Page 169 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 172 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                Document Description                                  File Name        Exhibit Will/May Use               Witness
      Number




DX5790                  US‐II_00078061    US‐II_00078061        1        DEC_2018_NARA_CP_Ideker_0047.pdf                 DEC_2018_NARA_CP_Ideker_0047.pdf           Will           Kelman (Expert)




DX5791                  US‐II_00078063    US‐II_00078063        1        DEC_2018_NARA_CP_Ideker_0049.pdf                 DEC_2018_NARA_CP_Ideker_0049.pdf          May             Kelman (Expert)




DX5792                  US‐II_00078657    US‐II_00078658        2        DEC_2018_NARA_CP_Ideker_0035.pdf                 DEC_2018_NARA_CP_Ideker_0035.pdf          May             Kelman (Expert)




DX5793                  US‐II_00078806    US‐II_00078806        1        DEC_2018_NARA_CP_Ideker_0078.pdf                 DEC_2018_NARA_CP_Ideker_0078.pdf          May             Kelman (Expert)




DX5794                  US‐II_00078808    US‐II_00078815        8        DEC_2018_NARA_CP_Ideker_0080.pdf                 DEC_2018_NARA_CP_Ideker_0080.pdf          May             Kelman (Expert)




DX5795                  US‐II_00078816    US‐II_00078816        1        DEC_2018_NARA_CP_Ideker_0081.pdf                 DEC_2018_NARA_CP_Ideker_0081.pdf          May             Kelman (Expert)




DX5796                  US‐II_00078817    US‐II_00078819        3        DEC_2018_NARA_CP_Ideker_0082.pdf                 DEC_2018_NARA_CP_Ideker_0082.pdf          May             Kelman (Expert)




DX5797                  US‐II_00078821    US‐II_00078822        2        DEC_2018_NARA_CP_Ideker_0084.pdf                 DEC_2018_NARA_CP_Ideker_0084.pdf          May             Kelman (Expert)




DX5798                  US‐II_00079280    US‐II_00079282        3        DEC_2018_NARA_CP_Ideker_0114.pdf                 DEC_2018_NARA_CP_Ideker_0114.pdf          May             Kelman (Expert)




                                                                                                     Page 170 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 173 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name       Exhibit Will/May Use               Witness
      Number




DX5799                  US‐II_00079412    US‐II_00079413        2        DEC_2018_NARA_CP_Ideker_0180.pdf                 DEC_2018_NARA_CP_Ideker_0180.pdf          May             Kelman (Expert)




DX5800                  US‐II_00079720    US‐II_00079720        1        DEC_2018_NARA_CP_Ideker_0071.pdf                 DEC_2018_NARA_CP_Ideker_0071.pdf          May             Kelman (Expert)




DX5801                  US‐II_00080714    US‐II_00080721        8        NARA_CP_Ideker_Feb2019_193.pdf                   NARA_CP_Ideker_Feb2019_193.pdf            May             Kelman (Expert)




DX5802                  US‐II_00080724    US‐II_00080724        1        NARA_CP_Ideker_Feb2019_196.pdf                   NARA_CP_Ideker_Feb2019_196.pdf            May             Kelman (Expert)




DX5803                  US‐II_00080725    US‐II_00080725        1        NARA_CP_Ideker_Feb2019_197.pdf                   NARA_CP_Ideker_Feb2019_197.pdf            May             Kelman (Expert)




DX5804                  US‐II_00080726    US‐II_00080728        3        NARA_CP_Ideker_Feb2019_198.pdf                   NARA_CP_Ideker_Feb2019_198.pdf            May             Kelman (Expert)




DX5805                  US‐II_00080985    US‐II_00080988        4        NARA_CP_Ideker_Feb2019_004.pdf                   NARA_CP_Ideker_Feb2019_004.pdf            May             Kelman (Expert)




DX5806                  US‐II_00081049    US‐II_00081054        6        NARA_CP_Ideker_Feb2019_023.pdf                   NARA_CP_Ideker_Feb2019_023.pdf            May             Kelman (Expert)




                                                                                                     Page 171 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 174 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name     Exhibit Will/May Use               Witness
      Number




DX5807                  US‐II_00081079    US‐II_00081083        5        NARA_CP_Ideker_Feb2019_036.pdf                   NARA_CP_Ideker_Feb2019_036.pdf          May             Kelman (Expert)




DX5808                  US‐II_00081088    US‐II_00081092        5        NARA_CP_Ideker_Feb2019_041.pdf                   NARA_CP_Ideker_Feb2019_041.pdf          May             Kelman (Expert)




DX5809                  US‐II_00081105    US‐II_00081108        4        NARA_CP_Ideker_Feb2019_009.pdf                   NARA_CP_Ideker_Feb2019_009.pdf          May             Kelman (Expert)




DX5810                  US‐II_00081109    US‐II_00081110        2        NARA_CP_Ideker_Feb2019_010.pdf                   NARA_CP_Ideker_Feb2019_010.pdf          May             Kelman (Expert)




DX5811                  US‐II_00081115    US‐II_00081123        9        NARA_CP_Ideker_Feb2019_013.pdf                   NARA_CP_Ideker_Feb2019_013.pdf          May             Kelman (Expert)




DX5812                  US‐II_00081125    US‐II_00081125        1        NARA_CP_Ideker_Feb2019_015.pdf                   NARA_CP_Ideker_Feb2019_015.pdf          May             Kelman (Expert)




DX5813                  US‐II_00081127    US‐II_00081128        2        NARA_CP_Ideker_Feb2019_017.pdf                   NARA_CP_Ideker_Feb2019_017.pdf          May             Kelman (Expert)




DX5814                  US‐II_00081129    US‐II_00081130        2        NARA_CP_Ideker_Feb2019_018.pdf                   NARA_CP_Ideker_Feb2019_018.pdf          May             Kelman (Expert)




                                                                                                     Page 172 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 175 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name     Exhibit Will/May Use               Witness
      Number




DX5815                  US‐II_00081131    US‐II_00081132        2        NARA_CP_Ideker_Feb2019_019.pdf                   NARA_CP_Ideker_Feb2019_019.pdf          May             Kelman (Expert)




DX5816                  US‐II_00081140    US‐II_00081142        3        NARA_CP_Ideker_Feb2019_023.pdf                   NARA_CP_Ideker_Feb2019_023.pdf          May             Kelman (Expert)




DX5817                  US‐II_00081153    US‐II_00081156        4        NARA_CP_Ideker_Feb2019_030.pdf                   NARA_CP_Ideker_Feb2019_030.pdf          May             Kelman (Expert)




DX5818                  US‐II_00081158    US‐II_00081161        4        NARA_CP_Ideker_Feb2019_032.pdf                   NARA_CP_Ideker_Feb2019_032.pdf          May             Kelman (Expert)




DX5819                  US‐II_00081175    US‐II_00081178        4        NARA_CP_Ideker_Feb2019_045.pdf                   NARA_CP_Ideker_Feb2019_045.pdf           Will           Kelman (Expert)




DX5820                  US‐II_00081185    US‐II_00081187        3        NARA_CP_Ideker_Feb2019_050.pdf                   NARA_CP_Ideker_Feb2019_050.pdf          May             Kelman (Expert)




DX5821                  US‐II_00081197    US‐II_00081198        2        NARA_CP_Ideker_Feb2019_059.pdf                   NARA_CP_Ideker_Feb2019_059.pdf          May             Kelman (Expert)




                                                                                                     Page 173 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 176 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name     Exhibit Will/May Use               Witness
      Number




DX5822                  US‐II_00081202    US‐II_00081202        1        NARA_CP_Ideker_Feb2019_063.pdf                   NARA_CP_Ideker_Feb2019_063.pdf          May             Kelman (Expert)




DX5823                  US‐II_00081208    US‐II_00081210        3        NARA_CP_Ideker_Feb2019_069.pdf                   NARA_CP_Ideker_Feb2019_069.pdf          May             Kelman (Expert)




DX5824                  US‐II_00081239    US‐II_00081242        4        NARA_CP_Ideker_Feb2019_092.pdf                   NARA_CP_Ideker_Feb2019_092.pdf          May             Kelman (Expert)




DX5825                  US‐II_00081244    US‐II_00081246        3        NARA_CP_Ideker_Feb2019_094.pdf                   NARA_CP_Ideker_Feb2019_094.pdf          May             Kelman (Expert)




DX5826                  US‐II_00081247    US‐II_00081247        1        NARA_CP_Ideker_Feb2019_095.pdf                   NARA_CP_Ideker_Feb2019_095.pdf          May             Kelman (Expert)




DX5827                  US‐II_00081252    US‐II_00081253        2        NARA_CP_Ideker_Feb2019_099.pdf                   NARA_CP_Ideker_Feb2019_099.pdf          May             Kelman (Expert)




DX5828                  US‐II_00081281    US‐II_00081281        1        NARA_CP_Ideker_Feb2019_122.pdf                   NARA_CP_Ideker_Feb2019_122.pdf          May             Kelman (Expert)




                                                                                                     Page 174 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 177 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name     Exhibit Will/May Use               Witness
      Number




DX5829                  US‐II_00081286    US‐II_00081286        1        NARA_CP_Ideker_Feb2019_127.pdf                   NARA_CP_Ideker_Feb2019_127.pdf          May             Kelman (Expert)




DX5830                  US‐II_00081290    US‐II_00081290        1        NARA_CP_Ideker_Feb2019_129.pdf                   NARA_CP_Ideker_Feb2019_129.pdf          May             Kelman (Expert)




DX5831                  US‐II_00081291    US‐II_00081292        2        NARA_CP_Ideker_Feb2019_130.pdf                   NARA_CP_Ideker_Feb2019_130.pdf          May             Kelman (Expert)




DX5832                  US‐II_00081293    US‐II_00081293        1        NARA_CP_Ideker_Feb2019_131.pdf                   NARA_CP_Ideker_Feb2019_131.pdf          May             Kelman (Expert)




DX5833                  US‐II_00081298    US‐II_00081302        5        NARA_CP_Ideker_Feb2019_133.pdf                   NARA_CP_Ideker_Feb2019_133.pdf          May             Kelman (Expert)




DX5834                  US‐II_00081303    US‐II_00081303        1        NARA_CP_Ideker_Feb2019_134.pdf                   NARA_CP_Ideker_Feb2019_134.pdf          May             Kelman (Expert)




DX5835                  US‐II_00081310    US‐II_00081310        1        NARA_CP_Ideker_Feb2019_141.pdf                   NARA_CP_Ideker_Feb2019_141.pdf          May             Kelman (Expert)




                                                                                                     Page 175 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 178 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name     Exhibit Will/May Use               Witness
      Number




DX5836                  US‐II_00081311    US‐II_00081312        2        NARA_CP_Ideker_Feb2019_142.pdf                   NARA_CP_Ideker_Feb2019_142.pdf          May             Kelman (Expert)




DX5837                  US‐II_00081319    US‐II_00081319        1        NARA_CP_Ideker_Feb2019_145.pdf                   NARA_CP_Ideker_Feb2019_145.pdf          May             Kelman (Expert)




DX5838                  US‐II_00081320    US‐II_00081323        4        NARA_CP_Ideker_Feb2019_146.pdf                   NARA_CP_Ideker_Feb2019_146.pdf          May             Kelman (Expert)




DX5839                  US‐II_00081332    US‐II_00081333        2        NARA_CP_Ideker_Feb2019_151.pdf                   NARA_CP_Ideker_Feb2019_151.pdf          May             Kelman (Expert)




DX5840                  US‐II_00081335    US‐II_00081335        1        NARA_CP_Ideker_Feb2019_153.pdf                   NARA_CP_Ideker_Feb2019_153.pdf          May             Kelman (Expert)




DX5841                  US‐II_00081337    US‐II_00081338        2        NARA_CP_Ideker_Feb2019_155.pdf                   NARA_CP_Ideker_Feb2019_155.pdf          May             Kelman (Expert)




DX5842                  US‐II_00081339    US‐II_00081339        1        NARA_CP_Ideker_Feb2019_156.pdf                   NARA_CP_Ideker_Feb2019_156.pdf          May             Kelman (Expert)




                                                                                                     Page 176 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 179 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name     Exhibit Will/May Use               Witness
      Number




DX5843                  US‐II_00081346    US‐II_00081347        2        NARA_CP_Ideker_Feb2019_162.pdf                   NARA_CP_Ideker_Feb2019_162.pdf          May             Kelman (Expert)




DX5844                  US‐II_00081357    US‐II_00081358        2        NARA_CP_Ideker_Feb2019_171.pdf                   NARA_CP_Ideker_Feb2019_171.pdf          May             Kelman (Expert)




DX5845                  US‐II_00081364    US‐II_00081364        1        NARA_CP_Ideker_Feb2019_176.pdf                   NARA_CP_Ideker_Feb2019_176.pdf          May             Kelman (Expert)




DX5846                  US‐II_00081371    US‐II_00081372        2        NARA_CP_Ideker_Feb2019_179.pdf                   NARA_CP_Ideker_Feb2019_179.pdf          May             Kelman (Expert)




DX5847                  US‐II_00081379    US‐II_00081379        1        NARA_CP_Ideker_Feb2019_185.pdf                   NARA_CP_Ideker_Feb2019_185.pdf          May             Kelman (Expert)




DX5848                  US‐II_00081380    US‐II_00081380        1        NARA_CP_Ideker_Feb2019_186.pdf                   NARA_CP_Ideker_Feb2019_186.pdf          May             Kelman (Expert)




DX5849                  US‐II_00081381    US‐II_00081393       13        NARA_CP_Ideker_Feb2019_187.pdf                   NARA_CP_Ideker_Feb2019_187.pdf          May             Kelman (Expert)




                                                                                                     Page 177 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 180 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name     Exhibit Will/May Use               Witness
      Number




DX5850                  US‐II_00083851    US‐II_00083854        4        NARA_CP_Ideker_Feb2019_003.pdf                   NARA_CP_Ideker_Feb2019_003.pdf          May             Kelman (Expert)




DX5851                  US‐II_00084645    US‐II_00084645        1        NARA_CP_Ideker_Feb2019_007.pdf                   NARA_CP_Ideker_Feb2019_007.pdf          May             Kelman (Expert)




DX5852                  US‐II_00084656    US‐II_00084657        2        NARA_CP_Ideker_Feb2019_015.pdf                   NARA_CP_Ideker_Feb2019_015.pdf          May             Kelman (Expert)




DX5853                  US‐II_00084658    US‐II_00084659        2        NARA_CP_Ideker_Feb2019_016.pdf                   NARA_CP_Ideker_Feb2019_016.pdf          May             Kelman (Expert)




DX5854                  US‐II_00084664    US‐II_00084665        2        NARA_CP_Ideker_Feb2019_019.pdf                   NARA_CP_Ideker_Feb2019_019.pdf          May             Kelman (Expert)




DX5855                  US‐II_00084674    US‐II_00084679        6        NARA_CP_Ideker_Feb2019_023.pdf                   NARA_CP_Ideker_Feb2019_023.pdf           Will           Kelman (Expert)




DX5856                  US‐II_00084751    US‐II_00084753        3        NARA_CP_Ideker_Feb2019_048.pdf                   NARA_CP_Ideker_Feb2019_048.pdf           Will           Kelman (Expert)




                                                                                                     Page 178 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 181 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name     Exhibit Will/May Use               Witness
      Number




DX5857                  US‐II_00084807    US‐II_00084807        1        NARA_CP_Ideker_Feb2019_077.pdf                   NARA_CP_Ideker_Feb2019_077.pdf          May             Kelman (Expert)




DX5858                  US‐II_00084812    US‐II_00084814        3        NARA_CP_Ideker_Feb2019_082.pdf                   NARA_CP_Ideker_Feb2019_082.pdf          May             Kelman (Expert)




DX5859                  US‐II_00084824    US‐II_00084824        1        NARA_CP_Ideker_Feb2019_089.pdf                   NARA_CP_Ideker_Feb2019_089.pdf          May             Kelman (Expert)




DX5860                  US‐II_00084833    US‐II_00084833        1        NARA_CP_Ideker_Feb2019_097.pdf                   NARA_CP_Ideker_Feb2019_097.pdf          May             Kelman (Expert)




DX5861                  US‐II_00084837    US‐II_00084837        1        NARA_CP_Ideker_Feb2019_099.pdf                   NARA_CP_Ideker_Feb2019_099.pdf          May             Kelman (Expert)




DX5862                  US‐II_00084840    US‐II_00084840        1        NARA_CP_Ideker_Feb2019_101.pdf                   NARA_CP_Ideker_Feb2019_101.pdf          May             Kelman (Expert)




DX5863                  US‐II_00085512    US‐II_00085514        3        NARA_CP_Ideker_Feb2019_254.pdf                   NARA_CP_Ideker_Feb2019_254.pdf          May             Kelman (Expert)




                                                                                                     Page 179 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 182 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name     Exhibit Will/May Use               Witness
      Number




DX5864                  US‐II_00085541    US‐II_00085542        2        NARA_CP_Ideker_Feb2019_273.pdf                   NARA_CP_Ideker_Feb2019_273.pdf          May             Kelman (Expert)




DX5865                  US‐II_00085869    US‐II_00085871        3        NARA_CP_Ideker_Feb2019_006.pdf                   NARA_CP_Ideker_Feb2019_006.pdf          May             Kelman (Expert)




DX5866                  US‐II_00085882    US‐II_00085884        3        NARA_CP_Ideker_Feb2019_011.pdf                   NARA_CP_Ideker_Feb2019_011.pdf          May             Kelman (Expert)




DX5867                  US‐II_00085894    US‐II_00085899        6        NARA_CP_Ideker_Feb2019_016.pdf                   NARA_CP_Ideker_Feb2019_016.pdf          May             Kelman (Expert)




DX5868                  US‐II_00085967    US‐II_00085968        2        NARA_CP_Ideker_Feb2019_047.pdf                   NARA_CP_Ideker_Feb2019_047.pdf          May             Kelman (Expert)




DX5869                  US‐II_00086034    US‐II_00086039        6        NARA_CP_Ideker_Feb2019_073.pdf                   NARA_CP_Ideker_Feb2019_073.pdf          May             Kelman (Expert)




DX5870                  US‐II_00086050    US‐II_00086050        1        NARA_CP_Ideker_Feb2019_082.pdf                   NARA_CP_Ideker_Feb2019_082.pdf          May             Kelman (Expert)




                                                                                                     Page 180 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 183 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name     Exhibit Will/May Use               Witness
      Number




DX5871                  US‐II_00086080    US‐II_00086081        2        NARA_CP_Ideker_Feb2019_095.pdf                   NARA_CP_Ideker_Feb2019_095.pdf          May             Kelman (Expert)




DX5872                  US‐II_00086082    US‐II_00086082        1        NARA_CP_Ideker_Feb2019_096.pdf                   NARA_CP_Ideker_Feb2019_096.pdf          May             Kelman (Expert)




DX5873                  US‐II_00086094    US‐II_00086094        1        NARA_CP_Ideker_Feb2019_102.pdf                   NARA_CP_Ideker_Feb2019_102.pdf          May             Kelman (Expert)




DX5874                  US‐II_00086108    US‐II_00086108        1        NARA_CP_Ideker_Feb2019_110.pdf                   NARA_CP_Ideker_Feb2019_110.pdf          May             Kelman (Expert)




DX5875                  US‐II_00086157    US‐II_00086157        1        NARA_CP_Ideker_Feb2019_135.pdf                   NARA_CP_Ideker_Feb2019_135.pdf          May             Kelman (Expert)




DX5876                  US‐II_00086159    US‐II_00086160        2        NARA_CP_Ideker_Feb2019_137.pdf                   NARA_CP_Ideker_Feb2019_137.pdf          May             Kelman (Expert)




DX5877                  US‐II_00086161    US‐II_00086162        2        NARA_CP_Ideker_Feb2019_138.pdf                   NARA_CP_Ideker_Feb2019_138.pdf          May             Kelman (Expert)




                                                                                                     Page 181 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 184 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name     Exhibit Will/May Use               Witness
      Number




DX5878                  US‐II_00086163    US‐II_00086165        3        NARA_CP_Ideker_Feb2019_139.pdf                   NARA_CP_Ideker_Feb2019_139.pdf          May             Kelman (Expert)




DX5879                  US‐II_00086167    US‐II_00086167        1        NARA_CP_Ideker_Feb2019_141.pdf                   NARA_CP_Ideker_Feb2019_141.pdf          May             Kelman (Expert)




DX5880                  US‐II_00086169    US‐II_00086169        1        NARA_CP_Ideker_Feb2019_143.pdf                   NARA_CP_Ideker_Feb2019_143.pdf          May             Kelman (Expert)




DX5881                  US‐II_00086170    US‐II_00086170        1        NARA_CP_Ideker_Feb2019_144.pdf                   NARA_CP_Ideker_Feb2019_144.pdf          May             Kelman (Expert)




DX5882                  US‐II_00086190    US‐II_00086194        5        NARA_CP_Ideker_Feb2019_153.pdf                   NARA_CP_Ideker_Feb2019_153.pdf          May             Kelman (Expert)




DX5883                  US‐II_00086195    US‐II_00086196        2        NARA_CP_Ideker_Feb2019_154.pdf                   NARA_CP_Ideker_Feb2019_154.pdf          May             Kelman (Expert)




DX5884                  US‐II_00086197    US‐II_00086201        5        NARA_CP_Ideker_Feb2019_155.pdf                   NARA_CP_Ideker_Feb2019_155.pdf          May             Kelman (Expert)




                                                                                                     Page 182 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 185 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name     Exhibit Will/May Use               Witness
      Number




DX5885                  US‐II_00086215    US‐II_00086215        1        NARA_CP_Ideker_Feb2019_163.pdf                   NARA_CP_Ideker_Feb2019_163.pdf          May             Kelman (Expert)




DX5886                  US‐II_00086217    US‐II_00086221        5        NARA_CP_Ideker_Feb2019_165.pdf                   NARA_CP_Ideker_Feb2019_165.pdf          May             Kelman (Expert)




DX5887                  US‐II_00086229    US‐II_00086229        1        NARA_CP_Ideker_Feb2019_171.pdf                   NARA_CP_Ideker_Feb2019_171.pdf          May             Kelman (Expert)




DX5888                  US‐II_00086230    US‐II_00086230        1        NARA_CP_Ideker_Feb2019_172.pdf                   NARA_CP_Ideker_Feb2019_172.pdf          May             Kelman (Expert)




DX5889                  US‐II_00086233    US‐II_00086234        2        NARA_CP_Ideker_Feb2019_175.pdf                   NARA_CP_Ideker_Feb2019_175.pdf          May             Kelman (Expert)




DX5890                  US‐II_00086246    US‐II_00086246        1        NARA_CP_Ideker_Feb2019_183.pdf                   NARA_CP_Ideker_Feb2019_183.pdf          May             Kelman (Expert)




DX5891                  US‐II_00086316    US‐II_00086316        1        NARA_CP_Ideker_Feb2019_036.pdf                   NARA_CP_Ideker_Feb2019_036.pdf          May             Kelman (Expert)




                                                                                                     Page 183 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 186 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name     Exhibit Will/May Use               Witness
      Number




DX5892                  US‐II_00086372    US‐II_00086373        2        NARA_CP_Ideker_Feb2019_056.pdf                   NARA_CP_Ideker_Feb2019_056.pdf          May             Kelman (Expert)




DX5893                  US‐II_00086415    US‐II_00086417        3        NARA_CP_Ideker_Feb2019_076.pdf                   NARA_CP_Ideker_Feb2019_076.pdf          May             Kelman (Expert)




DX5894                  US‐II_00086428    US‐II_00086429        2        NARA_CP_Ideker_Feb2019_080.pdf                   NARA_CP_Ideker_Feb2019_080.pdf          May             Kelman (Expert)




DX5895                  US‐II_00086430    US‐II_00086431        2        NARA_CP_Ideker_Feb2019_081.pdf                   NARA_CP_Ideker_Feb2019_081.pdf          May             Kelman (Expert)




DX5896                  US‐II_00086471    US‐II_00086473        3        NARA_CP_Ideker_Feb2019_102.pdf                   NARA_CP_Ideker_Feb2019_102.pdf          May             Kelman (Expert)




DX5897                  US‐II_00086474    US‐II_00086475        2        NARA_CP_Ideker_Feb2019_103.pdf                   NARA_CP_Ideker_Feb2019_103.pdf          May             Kelman (Expert)




DX5898                  US‐II_00086476    US‐II_00086476        1        NARA_CP_Ideker_Feb2019_104.pdf                   NARA_CP_Ideker_Feb2019_104.pdf          May             Kelman (Expert)




                                                                                                     Page 184 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 187 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name     Exhibit Will/May Use               Witness
      Number




DX5899                  US‐II_00086477    US‐II_00086480        4        NARA_CP_Ideker_Feb2019_105.pdf                   NARA_CP_Ideker_Feb2019_105.pdf          May             Kelman (Expert)




DX5900                  US‐II_00086482    US‐II_00086484        3        NARA_CP_Ideker_Feb2019_107.pdf                   NARA_CP_Ideker_Feb2019_107.pdf          May             Kelman (Expert)




DX5901                  US‐II_00086485    US‐II_00086494       10        NARA_CP_Ideker_Feb2019_108.pdf                   NARA_CP_Ideker_Feb2019_108.pdf          May             Kelman (Expert)




DX5902                  US‐II_00086639    US‐II_00086641        3        NARA_CP_Ideker_Feb2019_034.pdf                   NARA_CP_Ideker_Feb2019_034.pdf          May             Kelman (Expert)




DX5903                  US‐II_00086717    US‐II_00086720        4        NARA_CP_Ideker_Feb2019_008.pdf                   NARA_CP_Ideker_Feb2019_008.pdf          May             Kelman (Expert)




DX5904                  US‐II_00086929    US‐II_00086930        2        NARA_CP_Ideker_Feb2019_127.pdf                   NARA_CP_Ideker_Feb2019_127.pdf          May             Kelman (Expert)




DX5905                  US‐II_00086956    US‐II_00086959        4        NARA_CP_Ideker_Feb2019_138.pdf                   NARA_CP_Ideker_Feb2019_138.pdf          May             Kelman (Expert)




                                                                                                     Page 185 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 188 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name     Exhibit Will/May Use               Witness
      Number




DX5906                  US‐II_00086960    US‐II_00086960        1        NARA_CP_Ideker_Feb2019_139.pdf                   NARA_CP_Ideker_Feb2019_139.pdf          May             Kelman (Expert)




DX5907                  US‐II_00093955    US‐II_00093955        1        NARA_CP_Ideker_Feb2019_015.pdf                   NARA_CP_Ideker_Feb2019_015.pdf          May             Kelman (Expert)




DX5908                  US‐II_00093957    US‐II_00093958        2        NARA_CP_Ideker_Feb2019_017.pdf                   NARA_CP_Ideker_Feb2019_017.pdf          May             Kelman (Expert)




DX5909                  US‐II_00094222    US‐II_00094222        1        NARA_CP_Ideker_Feb2019_009.pdf                   NARA_CP_Ideker_Feb2019_009.pdf          May             Kelman (Expert)




DX5910                  US‐II_00094225    US‐II_00094226        2        NARA_CP_Ideker_Feb2019_011.pdf                   NARA_CP_Ideker_Feb2019_011.pdf          May             Kelman (Expert)




DX5911                  US‐II_00094859    US‐II_00094859        1        NARA_CP_Ideker_Feb2019_011.pdf                   NARA_CP_Ideker_Feb2019_011.pdf          May             Kelman (Expert)




DX5912                  US‐II_00094958    US‐II_00094961        4        NARA_CP_Ideker_Feb2019_069.pdf                   NARA_CP_Ideker_Feb2019_069.pdf          May             Kelman (Expert)




                                                                                                     Page 186 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 189 of 198
                                                                                               Ideker Farms v. United States
                                                                                                 Case No. 1:14-cv-00183
                                                                                 United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                 Document Description                                  File Name     Exhibit Will/May Use               Witness
      Number




DX5913                  US‐II_00095073    US‐II_00095074        2        NARA_CP_Ideker_Feb2019_007.pdf                   NARA_CP_Ideker_Feb2019_007.pdf          May             Kelman (Expert)




DX5914                  US‐II_00095089    US‐II_00095091        3        NARA_CP_Ideker_Feb2019_017.pdf                   NARA_CP_Ideker_Feb2019_017.pdf          May             Kelman (Expert)




DX5915                  US‐II_00095180    US‐II_00095180        1        NARA_CP_Ideker_Feb2019_064.pdf                   NARA_CP_Ideker_Feb2019_064.pdf          May             Kelman (Expert)




DX5916                  US‐II_00095287    US‐II_00095289        3        NARA_CP_Ideker_Feb2019_001.pdf                   NARA_CP_Ideker_Feb2019_001.pdf          May             Kelman (Expert)




DX5917                  US‐II_00095382    US‐II_00095384        3        NARA_CP_Ideker_Feb2019_042.pdf                   NARA_CP_Ideker_Feb2019_042.pdf          May             Kelman (Expert)




DX5918                  US‐II_00095475    US‐II_00095479        5        NARA_CP_Ideker_Feb2019_001.pdf                   NARA_CP_Ideker_Feb2019_001.pdf          May             Kelman (Expert)




                                                                                                     Page 187 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 190 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                     Document Description                                     File Name        Exhibit Will/May Use               Witness
      Number




DX5919                  US‐II_00096063    US‐II_00096063        1        NARA_CP_Ideker_April2019_0005.pdf                  NARA_CP_Ideker_April2019_0005.pdf               May             Kelman (Expert)




DX5920                  US‐II_00096249    US‐II_00096274       26        NARA_CP_Ideker_April2019_0065.pdf                  NARA_CP_Ideker_April2019_0065.pdf               May             Kelman (Expert)




DX5921                  US‐II_00096512    US‐II_00096514        3        NARA_CP_Ideker_April2019_0117.pdf                  NARA_CP_Ideker_April2019_0117.pdf               May             Kelman (Expert)

DX5922                  US‐II_0032329     US‐II_0032329         1        1940 Census ‐ Craig Holt County Mo.jpg             1940 Census ‐ Craig Holt County Mo.jpg           Will           Kelman (Expert)

DX5923                  US‐II_0032540     US‐II_0033243        704       Hearings on S 555.pdf                              Hearings on S 555.pdf                           May             Kelman (Expert)

DX5924                  US‐II_0034593     US‐II_0034598         6        House Doc 308.pdf                                  House Doc 308.pdf                               May             Kelman (Expert)

DX5925                  US‐II_0034599     US‐II_0034602         4        House Doc 680.pdf                                  House Doc 680.pdf                               May             Kelman (Expert)

DX5926                  US‐II_0034603     US‐II_0034612        10        House Doc 784.pdf                                  House Doc 784.pdf                               May             Kelman (Expert)

DX5927                  US‐II_0034613     US‐II_0034667        55        House Report 1309.pdf                              House Report 1309.pdf                           May             Kelman (Expert)

DX5928                  US‐II_0034668     US‐II_0034670         3        House report 1528.pdf                              House report 1528.pdf                           May             Kelman (Expert)

DX5929                  US‐II_0034671     US‐II_0034910        240       Senate Doc 191.pdf                                 Senate Doc 191.pdf                              May             Kelman (Expert)

DX5930                  US‐II_0034911     US‐II_0035182        272       ArmyExplorationInTheWest.pdf                       ArmyExplorationInTheWest.pdf                    May             Kelman (Expert)

DX5931                  US‐II_0035183     US‐II_0035538        356       Exploration and Empire.pdf                         Exploration and Empire.pdf                      May             Kelman (Expert)

DX5932                  US‐II_0035539     US‐II_0035575        37        MissouriRiverInIowa.pdf                            MissouriRiverInIowa.pdf                         May             Kelman (Expert)

DX5933                  US‐II_0035589     US‐II_0035607        19        TransportationFrontier.pdf                         TransportationFrontier.pdf                      May             Kelman (Expert)

DX5934                  US‐II_0035608     US‐II_0035609         2        August 6 1934.pdf                                  August 6 1934.pdf                               May             Kelman (Expert)

DX5935                  US‐II_0035616     US‐II_0035629        14        July 5 1908.pdf                                    July 5 1908.pdf                                 May             Kelman (Expert)

DX5936                  US‐II_0035641     US‐II_0035642         2        March 28 1933.pdf                                  March 28 1933.pdf                               May             Kelman (Expert)




                                                                                                         Page 188 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 191 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                       File Name                     Exhibit Will/May Use               Witness
      Number

DX5937                  US‐II_0035643     US‐II_0035647         5        March 30 1933.pdf                                    March 30 1933.pdf                                           May             Kelman (Expert)

DX5938                  US‐II_0035648     US‐II_0035648         1        October 6 1933.pdf                                   October 6 1933.pdf                                          May             Kelman (Expert)

DX5939                  US‐II_0035649     US‐II_0035653         5        October 8 1933.pdf                                   October 8 1933.pdf                                          May             Kelman (Expert)

DX5940                  US‐II_0035654     US‐II_0035658         5        October 15 1933.pdf                                  October 15 1933.pdf                                         May             Kelman (Expert)

DX5941                  US‐II_0035659     US‐II_0035659         1        April_8_1952.pdf                                     April_8_1952.pdf                                            May             Kelman (Expert)

DX5942                  US‐II_0035660     US‐II_0035662         3        April_9_1952.pdf                                     April_9_1952.pdf                                            May             Kelman (Expert)

DX5943                  US‐II_0035663     US‐II_0035670         8        April_14_1952.pdf                                    April_14_1952.pdf                                           May             Kelman (Expert)

DX5944                  US‐II_0035671     US‐II_0035678         8        April_15_1952.pdf                                    April_15_1952.pdf                                           May             Kelman (Expert)

DX5945                  US‐II_0035679     US‐II_0035682         4        April_16_1952.pdf                                    April_16_1952.pdf                                           May             Kelman (Expert)

DX5946                  US‐II_0035683     US‐II_0035685         3        April_17_1952.pdf                                    April_17_1952.pdf                                           May             Kelman (Expert)

DX5947                  US‐II_0035686     US‐II_0035689         4        April_18_1952.pdf                                    April_18_1952.pdf                                           May             Kelman (Expert)

DX5948                  US‐II_0035690     US‐II_0035691         2        July_13__1952.pdf                                    July_13__1952.pdf                                           May             Kelman (Expert)

DX5949                  US‐II_0035692     US‐II_0035694         3        September_14__1952.pdf                               September_14__1952.pdf                                      May             Kelman (Expert)

DX5950                  US‐II_0035695     US‐II_0035704        10        April_17__1952.pdf                                   April_17__1952.pdf                                          May             Kelman (Expert)

DX5951                  US‐II_0035705     US‐II_0035710         6        July_16__1952.pdf                                    July_16__1952.pdf                                           May             Kelman (Expert)

DX5952                  US‐II_0035711     US‐II_0035711         1        June_25__1952.pdf                                    June_25__1952.pdf                                           May             Kelman (Expert)

DX5953                  US‐II_0035712     US‐II_0035718         7        May_19__1952.pdf                                     May_19__1952.pdf                                            May             Kelman (Expert)

DX5954                  US‐II_0035719     US‐II_0036052        334       93_FloodDisasterSurvey.pdf                           93_FloodDisasterSurvey.pdf                                  May             Kelman (Expert)

DX5955                  US‐II_0036053     US‐II_0036069        17        SummerOf1993.pdf                                     SummerOf1993.pdf                                            May             Kelman (Expert)

DX5956                  US‐II_0037369     US‐II_0037549        181       MRAL R‐616 EIS 1976.pdf                              MRAL R‐616 EIS 1976.pdf                                     May             Kelman (Expert)
                                                                         Stereographic photo of Council Bluffs 1881 flood ‐   Stereographic photo of Council Bluffs 1881 flood ‐
DX5957                  US‐II_0038243     US‐II_0038243         1        Omaha Public Library.jpg                             Omaha Public Library.jpg                                    May             Kelman (Expert)

DX5958                  US‐II_0038246     US‐II_0038246         1        1903 Flood ‐ Kansas City Public Library.jpg          1903 Flood ‐ Kansas City Public Library.jpg                  Will           Kelman (Expert)

DX5959                  US‐II_0038247     US‐II_0038247         1        1951 Flood ‐ Kansas City Public Library.jpg          1951 Flood ‐ Kansas City Public Library.jpg                  Will           Kelman (Expert)

DX5960                  US‐II_0038248     US‐II_0038248         1        Atchison KS 1881 stereograph.jpg                     Atchison KS 1881 stereograph.jpg                            May             Kelman (Expert)

DX5961                  US‐II_0038305     US‐II_0038308         4        Ideker_USACE_Photo_0016.pdf                          Ideker_USACE_Photo_0016.pdf                                  Will           Kelman (Expert)

DX5962                  US‐II_0038410     US‐II_0038414         5        Ideker_USACE_Photo_0013.pdf                          Ideker_USACE_Photo_0013.pdf                                 May             Kelman (Expert)

DX5963                  US‐II_0041428     US‐II_0042430       1003       1893 pt4.pdf                                         1893 pt4.pdf                                                May             Kelman (Expert)




                                                                                                           Page 189 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 192 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                     File Name                   Exhibit Will/May Use               Witness
      Number

DX5964                  US‐II_0043487     US‐II_0044545       1059       1902 pt1.pdf                                       1902 pt1.pdf                                             May             Kelman (Expert)

DX5965                  US‐II_0049065     US‐II_0050267       1203       USACE1868.pdf                                      USACE1868.pdf                                            May             Kelman (Expert)

DX5966                  US‐II_0050268     US‐II_0050901        634       USACE1870.pdf                                      USACE1870.pdf                                            May             Kelman (Expert)

DX5967                  US‐II_0050902     US‐II_0051942       1041       USACE1871.pdf                                      USACE1871.pdf                                            May             Kelman (Expert)

DX5968                  US‐II_0051943     US‐II_0053208       1266       USACE1873.pdf                                      USACE1873.pdf                                            May             Kelman (Expert)

DX5969                  US‐II_0054247     US‐II_0055273       1027       USACE1879 pt2.pdf                                  USACE1879 pt2.pdf                                        May             Kelman (Expert)

DX5970                  US‐II_0056903     US‐II_0057843        941       USACE1881 pt2.pdf                                  USACE1881 pt2.pdf                                        May             Kelman (Expert)

DX5971                  US‐II_0064975     US‐II_0065523        549       USACE1885 pt4.pdf                                  USACE1885 pt4.pdf                                        May             Kelman (Expert)



DX5972                  US‐II_0100049     US‐II_0100050         2        1940 Census ‐ Dean Adkins.pdf                      1940 Census ‐ Dean Adkins.pdf                             Will           Kelman (Expert)



DX5973                  US‐II_0100051     US‐II_0100070        20        1940censusinstructionsabridged.pdf                 1940censusinstructionsabridged.pdf                       May             Kelman (Expert)



DX5974                  US‐II_0100074     US‐II_0100074         1        Google Earth ‐ Omaha to Gibson Bend.jpg            Google Earth ‐ Omaha to Gibson Bend.jpg                   Will           Kelman (Expert)


                                                                         Missouri_Department_of_Transportation_image_modot Missouri_Department_of_Transportation_image_modo
DX5975                  US‐II_0100083     US‐II_0100083         1        _410_006_April_19_1952.jpg                        t_410_006_April_19_1952.jpg                                WIll           Kelman (Expert)


                                                                         Missouri_Department_of_Transportation_image_modot Missouri_Department_of_Transportation_image_modo
DX5976                  US‐II_0100086     US‐II_0100086         1        _435A_001_May_7_1952.jpg                          t_435A_001_May_7_1952.jpg                                  WIll           Kelman (Expert)


                                                                         Missouri_Department_of_Transportation_image_modot Missouri_Department_of_Transportation_image_modo
DX5977                  US‐II_0100088     US‐II_0100088         1        _437_003_May_9_1952.jpg                           t_437_003_May_9_1952.jpg                                   Will           Kelman (Expert)


                                                                         Missouri_Department_of_Transportation_image_modot Missouri_Department_of_Transportation_image_modo
DX5978                  US‐II_0100089     US‐II_0100089         1        _437_006_May_9_1952.jpg                           t_437_006_May_9_1952.jpg                                   Will           Kelman (Expert)




DX5979                  US‐II_0100321     US‐II_0100321         1        HP Savage ‐ LOC.jpg                                HP Savage ‐ LOC.jpg                                       Will           Kelman (Expert)




                                                                                                         Page 190 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 193 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                           File Name             Exhibit Will/May Use                    Witness
      Number




DX5980                  US‐II_0100328     US‐II_0100328         1        Otha Wearin ‐ LOC.jpg                                    Otha Wearin ‐ LOC.jpg                              Will            Kelman (Expert)
DX5981                  BOR0007453        BOR0007603           151       US Army Corps Annual Report                              1990_Annual_Report.pdf                             May             Pridal (Corps)
DX5982                  BOR0007604        BOR0007775           172       US Army Corps Annual Report                              1991_Annual_Report.pdf                             May             Pridal (Corps)
DX5983                  BOR0007776        BOR0007907           132       US Army Corps Annual Report                              1992_Annual_Report.pdf                             May             Pridal (Corps)
DX5984                  BOR0007908        BOR0008133           226       US Army Corps Annual Report                              1993_Annual_ Report.pdf                            May             Pridal (Corps)
                                                                         1957 Annual Report. Chief of Engineers U.S. Army Civil
DX5985                  DEPO0006357       DEPO0006452          96        Works Activities (Volume 1 of 2)                         PLF‐23A.pdf                                        May             Pridal (Corps)
                                                                         1957 Annual Report. Chief of Engineers U.S. Army Civil
DX5986                  DEPO0006453       DEPO0006538          86        Works Activities (Volume 2 of 2)                         PLF‐23B.pdf                                        May             Pridal (Corps)
DX5987                  PLTF‐00018587     PLTF‐00018592         6        Annual Report Fiscal Year 1997                           FY 1997 (Cover‐Table of Contents).pdf              May             Pridal (Corps)
                                                                         Annual report Fiscal Year 1998 of the Secretary of the
DX5988                  PLTF‐00018771     PLTF‐00018776         6        Army on Civil Works Activities                           FY 1998 (Cover‐Table of Contents).pdf              May             Pridal (Corps)
                                                                         Annual report Fiscal year 1999 of the Secretary of the
DX5989                  PLTF‐00018964     PLTF‐00018966         3        Army                                                     FY 1999 (Cover‐Table of Contents).pdf              May             Pridal (Corps)
                                                                         Annual Report Fiscal Year 2000 of the Secretary of the
DX5990                  PLTF‐00019162     PLTF‐00019164         3        Army                                                     FY 2000 (Cover‐Table of Contents).pdf              May             Pridal (Corps)
                                                                         Annual Report Fiscal Year 2001 of the Secretary of the
DX5991                  PLTF‐00019377     PLTF‐00019382         6        Army                                                     FY 2001 (Cover‐Table of Contents).pdf              May             Pridal (Corps)
                                                                         Annual Report Fiscal Year 2002 of the Secretary of the
DX5992                  PLTF‐00019595     PLTF‐00019600         6        Army on Civil Works Activities                           FY 2002 (Cover‐Table of Contents).pdf              May             Pridal (Corps)
                                                                         Annual Report Fiscal Year 2003 of the Secretary of the
DX5993                  PLTF‐00019809     PLTF‐00019814         6        Army                                                     FY 2003 (Cover‐Table of Contents).pdf              May             Pridal (Corps)
                                                                         Annual Report Fiscal Year 2004 of the Secretary of the
DX5994                  PLTF‐00020027     PLTF‐00020032         6        Army                                                     FY 2004 (Cover‐Table of Contents).pdf              May             Pridal (Corps)
                                                                         Annual Report Fiscal Year 2015 of the Secretary of the
DX5995                  PLTF‐00020251     PLTF‐00020256         6        Army                                                     FY 2005 (Cover‐Table of Contents).pdf              May             Pridal (Corps)
                                                                         Annual Report Fiscal Year 2006 of the Secretary of the
DX5996                  PLTF‐00020475     PLTF‐00020480         6        Army                                                     FY 2006 (Cover‐Table of Contents).pdf              May             Pridal (Corps)
                                                                         Annual Report Fiscal Year 2007 of the Secretary of the
DX5997                  PLTF‐00020707     PLTF‐00020712         6        Army                                                     FY 2007 (Cover‐Table of Contents).pdf              May             Pridal (Corps)
                                                                         Annual Report Fiscal year 2008 of the Secretary of the
DX5998                  PLTF‐00020945     PLTF‐00020950         6        Army                                                     FY 2008 (Cover‐Table of Contents).pdf              May             Pridal (Corps)
                                                                         Annual Report Fiscal Year 2009 of the Secretary of the
DX5999                  PLTF‐00021187     PLTF‐00021192         6        Army                                                     FY 2009 (Cover‐Table of Contents).pdf              May             Pridal (Corps)
                                                                         Annual Report Fiscal Year 2010 of the Secretary of the
DX6000                  PLTF‐00021452     PLTF‐00021457         6        Army                                                     FY 2010 (Cover‐Table of Contents).pdf              May             Pridal (Corps)
                                                                         Annual Report Fiscal Year 2011 of the Secretary of the
DX6001                  PLTF‐00021728     PLTF‐00021733         6        Army                                                     FY 2011 (Cover‐Table of Contents).pdf              May             Pridal (Corps)
                                                                         Annual Report Fiscal Year 2012 of the Secretary of the
DX6002                  PLTF‐00022009     PLTF‐00022014         6        Army                                                     FY 2012 (Cover‐Table of Contents).pdf              May             Pridal (Corps)
                                                                         Missouri River Main Stem Reservoir System, Reservoir
                                                                         Regulation Manual ‐ Master Manual (1979, Reprinted
DX6003                  USACE0017407      USACE0017650         244       8/1992)                                                  000001.tif                                         May             Remus (Corps)

DX6004                  USACE0176695      USACE0177201         507       1990 Missouri River Main Stem General                    1990 Missouri River Main Stem General.pdf          May             Remus (Corps)
DX6005                  USACE0177458      USACE0177600         143       1993 Missouri River Main Stem General.                   1993 Missouri River Main Stem General.pdf          May             Remus (Corps)
DX6006                  USACE0177601      USACE0177805         205       1994 Missouri River Main Stem General                    1994 Missouri River Main Stem General.pdf          May             Remus (Corps)
DX6007                  USACE0177806      USACE0177939         134       1995 Missouri River Main Stem General                    1995 Missouri River Main Stem General.pdf          May             Remus (Corps)




                                                                                                          Page 191 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 194 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                   Document Description                                         File Name                      Exhibit Will/May Use                Witness
      Number
DX6008                  USACE0177940      USACE0178060         121       1996 Missouri River Main Stem General                 1996 Missouri River Main Stem General.pdf                    May             Remus (Corps)
DX6009                  USACE0178061      USACE0178148         88        1997 Missouri River Main Stem General                 1997 Missouri River Main Stem General.pdf                    May             Remus (Corps)
                                                                         1986‐1987 Missouri River Main Stem General            1986‐1987 Missouri River Main Stem General
DX6010                  USACE0178577      USACE0178831         255       Congressional Correspondence                          Congressional Correspondence.pdf                             May             Remus (Corps)
                                                                         1993‐1994 Missouri River Main Stem (Congressional     1993‐1994 Missouri River Main Stem (Congressional
DX6011                  USACE0179452      USACE0179576         125       Correspondence)                                       Correspondence).pdf                                          May             Remus (Corps)
                                                                         1995‐1996 Missouri River Main Stem (Congressional     1995‐1996 Missouri River Main Stem (Congressional
DX6012                  USACE0179577      USACE0179741         165       Correspondence)                                       Correspondence).pdf                                          May             Remus (Corps)
                                                                         1997‐1998 Missouri River Main Stem General            1997‐1998 Missouri River Main Stem General
DX6013                  USACE0179742      USACE0179864         123       Congressional Correspondence                          Congressional Correspondence.pdf                             May             Remus (Corps)
                                                                         1982 PUBLIC MEETING ON MISSOURI RIVER WATER           1982 PUBLIC MEETING ON MISSOURI RIVER WATER
DX6014                  USACE0211184      USACE0211313         130       MANAGEMENT FOR 1982‐83‐1                              MANAGEMENT FOR 1982‐83‐1.pdf                                 May             Remus (Corps)
                                                                         1983 Minutes of the Spring 1983 Public Meeting on     1983 Minutes of the Spring 1983 Public Meeting on
                                                                         Missouri River Water Management‐Bismarck North        Missouri River Water Management‐Bismarck North
DX6015                  USACE0211416      USACE0211476         61        Dakota                                                Dakota.pdf                                                   May             Remus (Corps)
                                                                         1984 Public Meeting on Missouri River Water           1984 Public Meeting on Missouri River Water
DX6016                  USACE0211516      USACE0211575         60        Management on Sioux City Iowa                         Management on Sioux City Iowa.pdf                            May             Remus (Corps)
                                                                         1985 Public Meeting and Agenda ON MISSOURI RIVER      1985 Public Meeting and Agenda ON MISSOURI RIVER
DX6017                  USACE0211576      USACE0211608         33        WATER MANAGEMENT                                      WATER MANAGEMENT.pdf                                         May             Remus (Corps)
                                                                         1985 Water Management Meeting Recommendations         1985 Water Management Meeting Recommendations
                                                                         for Missouri River Fish and Wildlife Resources from   for Missouri River Fish and Wildlife Resources from
                                                                         Nebraska‐South Dakota Border to Nebraska‐Kansas       Nebraska‐South Dakota Border to Nebraska‐Kansas
DX6018                  USACE0211609      USACE0211635         27        Border                                                Border.pdf                                                   May             Remus (Corps)
                                                                         1986 MISSOURI RIVER MAIN STEM RESERVOIR NOTES         1986 MISSOURI RIVER MAIN STEM RESERVOIR NOTES
                                                                         ON THE FALL 1986 PUBLIC MEETING ON OMAHA              ON THE FALL 1986 PUBLIC MEETING ON OMAHA
DX6019                  USACE0211636      USACE0211655         20        NEBRASKA                                              NEBRASKA.pdf                                                 May             Remus (Corps)
                                                                         1986 MISSOURI RIVER MAIN STEM RESERVOIR NOTES         1986 MISSOURI RIVER MAIN STEM RESERVOIR NOTES
                                                                         ON THE FALL 1986 PUBLIC MEETING ON PIERRE SOUTH       ON THE FALL 1986 PUBLIC MEETING ON PIERRE SOUTH
DX6020                  USACE0211656      USACE0211673         18        DAKOTA                                                DAKOTA.pdf                                                   May             Remus (Corps)

DX6021                  USACE0211674      USACE0211715         42        Fall1987 Missouri River Main Stem Operations          fall 1987 Missouri River Main Stem Operations.pdf            May             Remus (Corps)
DX6022                  USACE0211716      USACE0211792         77        Notes on the Fall 1988 Public Meeting                 Notes on the Fall 1988 Public Meeting.pdf                    May             Remus (Corps)




DX6023                  US‐II_0107950     US‐II_0107950         1        Dr. Sunding Expert report materials                   Bateman Rebuttal and Replication.xlsx                        May             Sunding (Expert)




DX6024                  US‐II_0107951     US‐II_0107951         1        Dr. Sunding Expert report materials                   Crop Loss Calculation.xlsx                                   May             Sunding (Expert)




DX6025                  US‐II_0107952     US‐II_0107952         1        Dr. Sunding Expert report materials                   Bateman Rebuttal and Replication.xlsx                        May             Sunding (Expert)




                                                                                                        Page 192 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 195 of 198
                                                                                                Ideker Farms v. United States
                                                                                                  Case No. 1:14-cv-00183
                                                                                  United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                  Document Description                                     File Name                  Exhibit Will/May Use                Witness
      Number




DX6026                  US‐II_0107953     US‐II_0107953         1        Dr. Sunding Expert report materials               SoybeansCostReturn.xlsx                                 May             Sunding (Expert)




DX6027                  US‐II_0107992     US‐II_0108007        16        Dr. Sunding Expert report materials               Bin_Landry_2013.pdf                                     May             Sunding (Expert)




DX6028                  US‐II_0108008     US‐II_0108024        17        Dr. Sunding Expert report materials               buck_et_al_2014.pdf                                     May             Sunding (Expert)




DX6029                  US‐II_0108025     US‐II_0108037        13        Dr. Sunding Expert report materials               fisher_romaine_1990.pdf                                 May             Sunding (Expert)




DX6030                  US‐II_0108038     US‐II_0108069        32        Dr. Sunding Expert report materials               gallagher_2014.pdf                                      May             Sunding (Expert)




DX6031                  US‐II_0108070     US‐II_0108153        84        Dr. Sunding Expert report materials               knoll_1996.pdf                                          May             Sunding (Expert)




DX6032                  US‐II_0108154     US‐II_0108197        44        Dr. Sunding Expert report materials               Pope_2008.pdf                                           May             Sunding (Expert)



                                                                                                                           FINAL ‐ Ideker Expert Rebuttal Report of David
DX6033                  US‐II_0123207     US‐II_0123279        73        Dr. Sunding Expert Rebuttal Report                Sunding.pdf                                             May             Sunding (Expert)




                                                                                                      Page 193 of 196
                                              Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 196 of 198
                                                                                                 Ideker Farms v. United States
                                                                                                   Case No. 1:14-cv-00183
                                                                                   United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                              Bates Beg         Bates End   Page Count                    Document Description                                            File Name                    Exhibit Will/May Use                Witness
      Number


                                                                         The Evolution of the 1936 Flood Control Act, by Joseph
                                                                         L. Arnold, USACE, Office of History, Fort Belvoir, Virginia
DX6034                  US‐II_00010704    US‐II_00010837       134       1988                                                        The Evolution of the 1936 Flood Control Act.pdf           Will           Kelman (Expert)




DX6035                  US‐II_00049299    US‐II_00049299        1        NARA_KC_IDEKER_0058                                       NARA_KC_IDEKER_0058.pdf                                     Will           Kelman (Expert)




DX6036                  US‐II_00095549    US‐II_00095563       15        NARA_CP_Ideker_Feb2019_004                                NARA_CP_Ideker_Feb2019_004.pdf                              Will           Kelman (Expert)
DX6037                  US‐II_0038249     US‐II_0038258        10        Ideker_USACE_Photo_0009                                   Ideker_USACE_Photo_0009.pdf                                 Will           Kelman (Expert)
DX6038                  US‐II_0038331     US‐II_0038334         4        Ideker_USACE_Photo_0021                                   Ideker_USACE_Photo_0021.pdf                                 Will           Kelman (Expert)
DX6039                  US‐II_0038424     US‐II_0038444        21        Ideker_USACE_Photo_0022                                   Ideker_USACE_Photo_0022.pdf                                 Will           Kelman (Expert)
                                                                         2000_USACE_Flow_Frequency_Study_Final_Appendix_ 2000_USACE_Flow_Frequency_Study_Final_Appendix_
DX6040                  US‐II_0082705                                    G_Uncertainty_Land_Use_Changes_Climate_Varabil           G_Uncertainty_Land_Use_Changes_Climate_Varabil
                                          US‐II_0082770        66                                                                                                                              Will           Jones (Expert)
                                                                         U.S. Army Corps of Engineers, 2016, HEC–RAS River
                                                                         Analysis System user’s manual (ver. 5.0, February 2016):
                                                                         U.S. Army Corps of Engineers, Hydrologic Engineering
DX6041                  US‐II_0125179     US‐II_0126138        960       Center                                                   HEC‐RAS 5.0 Users Manual.pdf                                 Will           Jones (Expert)
                                                                         GAO Report 95‐125
DX6042                  US‐II_00300679    US‐II_00300763       85                                                                  GAO Report 95‐125.pdf                                      May             Pridal (Corps)
DX6043                                                          1        Table 1 to Earles Rebuttal Expert Report                  DX6043.pdf                                                 May             Earles (Expert)
DX6044                                                          1        Table 2 to Earles Rebuttal Expert Report                  DX6044.pdf                                                 May             Earles (Expert)
DX6045                                                          1        Table 3 to Earles Rebuttal Expert Report                  DX6045.pdf                                                 May             Earles (Expert)
DX6046                                                          1        Table 4 to Earles Rebuttal Expert Report                  DX6046.pdf                                                 May             Earles (Expert)
DX6047                                                          1        Table 5 to Earles Rebuttal Expert Report                  DX6047.pdf                                                 May             Earles (Expert)
DX6048                                                          1        Table 6 to Earles Rebuttal Expert Report                  DX6048.pdf                                                 May             Earles (Expert)
DX6049                                                          4        Appendix F to Jones Expert Report                         DX6049.pdf                                                 May             Jones (Expert)
DX6050                                                          1        Table 4‐2 to Jones Expert Report                          DX6050.pdf                                                 May             Jones (Expert)
DX6051                                                          1        Table 4‐4 to Jones Expert Report                          DX6051.pdf                                                 May             Jones (Expert)
DX6052                                                          1        Table 4‐5 to Jones Expert Report                          DX6052.pdf                                                 May             Jones (Expert)
DX6053                                                          1        Table 4‐6 to Jones Expert Report                          DX6053.pdf                                                 May             Jones (Expert)
DX6054                                                          1        Table 4‐8 to Jones Expert Report                          DX6054.pdf                                                 May             Jones (Expert)
DX6055                                                          1        Table 5‐1 to Jones Expert Report                          DX6055.pdf                                                 May             Jones (Expert)
DX6056                                                          1        Table 5‐2 to Jones Expert Report                          DX6056.pdf                                                 May             Jones (Expert)
DX6057                                                          1        Table 5‐3 to Jones Expert Report                          DX6057.pdf                                                 May             Jones (Expert)
DX6058                                                          1        Table 5‐4 to Jones Expert Report                          DX6058.pdf                                                 May             Jones (Expert)
DX6059                                                          1        Table 5‐5 to Jones Expert Report                          DX6059.pdf                                                 May             Jones (Expert)
DX6060                                                          1        Figure 1 to Dr. Holmes Expert Report                      DX6060.pdf                                                 May             Holmes (Expert)
DX6061                                                          1        Figure 2 to Dr. Holmes Expert Report                      DX6061.pdf                                                 May             Holmes (Expert)
DX6062                                                          1        Figure 3 to Dr. Holmes Expert Report                      DX6062.pdf                                                 May             Holmes (Expert)
DX6063                                                          1        Figure 4 to Dr. Holmes Expert Report                      DX6063.pdf                                                 May             Holmes (Expert)




                                                                                                          Page 194 of 196
                                    Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 197 of 198
                                                                                    Ideker Farms v. United States
                                                                                      Case No. 1:14-cv-00183
                                                                      United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                        Bates Beg   Bates End   Page Count                  Document Description                                 File Name   Exhibit Will/May Use                Witness
      Number
DX6064                                              1        Figure 5 to Dr. Holmes Expert Report                   DX6064.pdf                      May             Holmes (Expert)
DX6065                                              1        Figure 6 to Dr. Holmes Expert Report                   DX6065.pdf                      May             Holmes (Expert)
DX6066                                              1        Figure 7 to Dr. Holmes Expert Report                   DX6066.pdf                      May             Holmes (Expert)
DX6067                                              1        Figure 8 to Dr. Holmes Expert Report                   DX6067.pdf                      May             Holmes (Expert)
DX6068                                              1        Figure 9 to Dr. Holmes Expert Report                   DX6068.pdf                      May             Holmes (Expert)
DX6069                                              1        Figure 10 to Dr. Holmes Expert Report                  DX6069.pdf                      May             Holmes (Expert)
DX6070                                              1        Figure 11 to Dr. Holmes Expert Report                  DX6070.pdf                      May             Holmes (Expert)
DX6071                                              1        Figure 12 to Dr. Holmes Expert Report                  DX6071.pdf                      May             Holmes (Expert)
DX6072                                              1        Figure 13 to Dr. Holmes Expert Report                  DX6072.pdf                      May             Holmes (Expert)
DX6073                                              1        Figure 14 to Dr. Holmes Expert Report                  DX6073.pdf                      May             Holmes (Expert)
DX6074                                              1        Figure 15 to Dr. Holmes Expert Report                  DX6074.pdf                      May             Holmes (Expert)
DX6075                                              1        Figure 16 to Dr. Holmes Expert Report                  DX6075.pdf                      May             Holmes (Expert)
DX6076                                              1        Figure 17 to Dr. Holmes Expert Report                  DX6076.pdf                      May             Holmes (Expert)
DX6077                                              1        Figure 18 to Dr. Holmes Expert Report                  DX6077.pdf                      May             Holmes (Expert)
DX6078                                              1        Table 1 to Dr. Holmes Expert Report                    DX6078.pdf                      May             Holmes (Expert)
DX6079                                              1        Table 2 to Dr. Holmes Expert Report                    DX6079.pdf                      May             Holmes (Expert)
DX6080                                              1        Table 3 to Dr. Holmes Expert Report                    DX6080.pdf                      May             Holmes (Expert)
DX6081                                              1        Table 4 to Dr. Holmes Expert Report                    DX6081.pdf                      May             Holmes (Expert)
DX6082                                              1        Table 5 to Dr. Holmes Expert Report                    DX6082.pdf                      May             Holmes (Expert)
DX6083                                              1        Figure 1 to Earles Expert Rebuttal Report              DX6083.pdf                      May             Earles (Expert)
DX6084                                              1        Figure 2 to Earles Expert Rebuttal Report              DX6084.pdf                      May             Earles (Expert)
DX6085                                              1        Figure 3 to Earles Expert Rebuttal Report              DX6085.pdf                      May             Earles (Expert)
DX6086                                              1        Figure 4 to Earles Expert Rebuttal Report              DX6086.pdf                      May             Earles (Expert)
DX6087                                              1        Figure 5 to Earles Expert Rebuttal Report              DX6087.pdf                      May             Earles (Expert)
DX6088                                              1        Figure 6 to Earles Expert Rebuttal Report              DX6088.pdf                      May             Earles (Expert)
DX6089                                              1        Figure 7 to Earles Expert Rebuttal Report              DX6089.pdf                      May             Earles (Expert)
DX6090                                              1        Figure 8 to Earles Expert Rebuttal Report              DX6090.pdf                      May             Earles (Expert)
DX6091                                              1        Figure 9 to Earles Expert Rebuttal Report              DX6091.pdf                      May             Earles (Expert)
DX6092                                              1        Figure 10 to Earles Expert Rebuttal Report             DX6092.pdf                      May             Earles (Expert)
DX6093                                              1        Figure 11 to Earles Expert Rebuttal Report             DX6093.pdf                      May             Earles (Expert)
DX6094                                              1        Figure 12 to Earles Expert Rebuttal Report             DX6094.pdf                      May             Earles (Expert)
DX6095                                              1        Figure 13 to Earles Expert Rebuttal Report             DX6095.pdf                      May             Earles (Expert)
DX6096                                              1        Figure 14 to Earles Expert Rebuttal Report             DX6096.pdf                      May             Earles (Expert)
DX6097                                              1        Figure 15 to Earles Expert Rebuttal Report             DX6097.pdf                      May             Earles (Expert)
DX6098                                              1        Figure 16 to Earles Expert Rebuttal Report             DX6098.pdf                      May             Earles (Expert)
DX6099                                             41        Appendix A to Jones Expert Report (CV)                 DX6099.pdf                      May             Jones (Expert)
                                                             EXHIBIT_58B_Years that Top of Bank was Exceeded 7 of
DX6100                                              1        12 days at Buffalo Hollow                              DX6100.pdf                      May             Jones (Expert)
                                                             EXHIBIT_60A_Years that Farmed Land River Side was
DX6101                                              1        Exceeded 1 day at Buffalo Hollow                       DX6101.pdf                      May             Jones (Expert)
                                                             EXHIBIT_60B_Years that Farmed Land River Side was
DX6102                                              1        Exceeded 7 of 12 days at Buffalo Hollow                DX6102.pdf                      May             Jones (Expert)
                                                             EXHIBIT_62A_Years that Farmed Land Land Side was
DX6103                                              1        Exceeded 1 day at Buffalo Hollow                       DX6103.pdf                      May             Jones (Expert)
                                                             EXHIBIT_62B_Years that Farmed Land Land Side was
DX6104                                              1        Exceeded 7 of 12 days at Buffalo Hollow                DX6104.pdf                      May             Jones (Expert)
                                                             EXHIBIT_67C_Days that Farmed Land River Side was
DX6105                                              1        Exceeded at Adkins                                     DX6105.pdf                      May             Jones (Expert)




                                                                                            Page 195 of 196
                                               Case 1:14-cv-00183-NBF Document 638 Filed 07/25/20 Page 198 of 198
                                                                                                   Ideker Farms v. United States
                                                                                                     Case No. 1:14-cv-00183
                                                                                     United States Phase II Trial Second Amended Exhibit List

 United States Exhibt
                             Bates Beg          Bates End     Page Count                   Document Description                                 File Name   Exhibit Will/May Use                    Witness
      Number
                                                                           EXHIBIT_68A_Days that Farmed Land Land Side was
DX6106                                                            1        Exceeded at Adkins                                    DX6106.pdf                        May             Jones (Expert)
                                                                           EXHIBIT_68C_Days that Farmed Land Land Side was
DX6107                                                            1        Exceeded at Adkins                                    DX6107.pdf                        May             Jones (Expert)
                                                                           EXHIBIT_69B_Percentage of Days above Threshold
DX6108                                                            1        Elevations at Adkins                                  DX6108.pdf                        May             Jones (Expert)
                                                                           EXHIBIT_70A_Days that Drain Outlet was Exceeded at
DX6109                                                            1        Ideker                                                DX6109.pdf                        May             Jones (Expert)
DX6110                                                            3        Open‐Channel Hydraulics, Ven Te Chow, 1959            DX6110.pdf                        May             Jones (Expert)
DX6111                                                           117       USACE 2013 Hydrologic Statistics Technical Report     DX6111.pdf                        May             Jones (Expert)



PX0006                  PX0006‐0000001     PX0006‐0000260        260       1960 USACE Master Water Control Manual                PX0006.PDF                         Will           Remus (Corps)


                                                                           1957 USACE Chief Engineer’s Annual Report on Civil
PX0023A                 PX0023‐A‐0000001   PX0023‐A‐0000096      96        Works Activities (Vol. I & II)                        PX0023‐A.PDF                      May             Pridal (Corps)


                                                                           1957 USACE Chief Engineer’s Annual Report on Civil
PX0023B                 PX0023‐B‐0000001   PX0023‐B‐0000086      86        Works Activities (Vol. I & II)                        PX0023‐B.PDF                      May             Pridal (Corps)


                                                                           Excerpts from November 2003 Upper Mississippi River
PX2211                  PX2211‐0000001     PX2211‐0000004         4        System Flow Frequency Study, Appendix F               PX2211.PDF                        May             Pridal (Corps)

                                                                           Excerpt from Upper Mississippi River System Flow
                                                                           Frequency Study, Appendix F (USACE4640294,
PX2289                  PX2289‐0000001     PX2289‐0000002         2        USACE4640404                                          PX2289.PDF                        May             Pridal (Corps)




                                                                                                           Page 196 of 196
